Exhibit 10.154

 

 

LOAN AGREEMENT

 

 

Dated as of December 17, 2007

 

 

Between

 

 

THE ENTITIES SET FORTH ON SCHEDULE I OF THIS AGREEMENT,
as Borrower

 

 

and

 

 

BEAR STEARNS COMMERCIAL MORTGAGE, INC.,

 

 

and

 

 

BANK OF AMERICA, N.A.,
collectively, as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

5

 

 

 

SECTION 1.1

DEFINITIONS

5

SECTION 1.2

PRINCIPLES OF CONSTRUCTION

32

 

 

 

ARTICLE 2 GENERAL TERMS

32

 

 

 

SECTION 2.1

LOAN COMMITMENT; DISBURSEMENT TO BORROWER

32

SECTION 2.2

INTEREST; LOAN PAYMENTS; LATE PAYMENT CHARGE

33

SECTION 2.3

PREPAYMENTS

34

SECTION 2.4

INTENTIONALLY OMITTED

36

SECTION 2.5

RELEASE OF PROPERTY

36

SECTION 2.6

MANNER OF MAKING PAYMENTS

36

SECTION 2.7

PROPERTY SUBSTITUTIONS

38

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT

44

 

 

 

SECTION 3.1

CONDITIONS PRECEDENT TO CLOSING

44

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

48

 

 

 

SECTION 4.2

SURVIVAL OF REPRESENTATIONS

58

 

 

 

ARTICLE 5 BORROWER COVENANTS

58

 

 

 

SECTION 5.1

AFFIRMATIVE COVENANTS

58

SECTION 5.2

NEGATIVE COVENANTS

72

 

 

 

ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION

79

 

 

 

SECTION 6.1

INSURANCE

79

SECTION 6.2

CASUALTY

83

SECTION 6.3

CONDEMNATION

83

SECTION 6.4

RESTORATION

84

 

 

 

ARTICLE 7 RESERVE FUNDS

88

 

 

 

SECTION 7.1

REQUIRED REPAIRS

88

SECTION 7.2

TAX AND INSURANCE ESCROW FUND

89

SECTION 7.3

REPLACEMENTS AND REPLACEMENT RESERVE

90

SECTION 7.4

PIP RESERVE

95

SECTION 7.5

EXCESS CASH FLOW RESERVE

97

SECTION 7.6

INTENTIONALLY OMITTED

97

SECTION 7.7

RESERVE FUNDS, GENERALLY

97

 

 

 

ARTICLE 8 DEFAULTS

98

 

 

 

SECTION 8.1

EVENT OF DEFAULT

98

SECTION 8.2

REMEDIES

101

SECTION 8.3

REMEDIES CUMULATIVE; WAIVERS

102

 

 

 

ARTICLE 9 SPECIAL PROVISIONS

102

 

 

 

SECTION 9.1

SALE OF NOTES AND SECURITIZATION

102

SECTION 9.2

SECURITIZATION; INDEMNIFICATION

105

SECTION 9.3

RATING SURVEILLANCE

108

SECTION 9.4

EXCULPATION

108

SECTION 9.5

TERMINATION OF MANAGER

110

SECTION 9.6

SERVICER

110

SECTION 9.7

MATTERS CONCERNING FRANCHISOR

111

 

--------------------------------------------------------------------------------


 

SECTION 9.8

SPLITTING THE LOAN

111

 

 

 

ARTICLE 10 MISCELLANEOUS

111

 

 

 

SECTION 10.1

SURVIVAL

111

SECTION 10.2

LENDER’S DISCRETION

112

SECTION 10.3

GOVERNING LAW

112

SECTION 10.4

MODIFICATION, WAIVER IN WRITING

113

SECTION 10.5

DELAY NOT A WAIVER

113

SECTION 10.6

NOTICES

114

SECTION 10.7

TRIAL BY JURY

115

SECTION 10.8

HEADINGS

115

SECTION 10.9

SEVERABILITY

115

SECTION 10.10

PREFERENCES

116

SECTION 10.11

WAIVER OF NOTICE

115

SECTION 10.12

REMEDIES OF BORROWER

116

SECTION 10.13

EXPENSES; INDEMNITY

116

SECTION 10.14

SECTION 10.14 SCHEDULES INCORPORATED

117

SECTION 10.15

SECTION 10.15 OFFSETS, COUNTERCLAIMS AND DEFENSES

117

SECTION 10.16

NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY BENEFICIARIES

118

SECTION 10.17

PUBLICITY

118

SECTION 10.18

CROSS-DEFAULT; CROSS-COLLATERALIZATION;

 

 

WAIVER OF MARSHALLING OF ASSETS

118

SECTION 10.19

WAIVER OF COUNTERCLAIM

119

SECTION 10.20

CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE

119

SECTION 10.21

BROKERS AND FINANCIAL ADVISORS

119

SECTION 10.22

PRIOR AGREEMENTS

120

SECTION 10.23

TRANSFER OF LOAN

120

SECTION 10.24

JOINT AND SEVERAL LIABILITY

120

SECTION 10.25

LENDER’S RIGHT TO UNWIND CROSS-COLLATERALIZATION/CROSS-DEFAULT

120

SECTION 10.26

REALLOCATION OF ALLOCATED PRINCIPAL AMOUNTS

120

SECTION 10.27

CO-LENDERS

121

SECTION 10.28

MERS

122

 

3

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

–

List of Borrowers

 

 

 

Schedule II

–

Leasing Conditions

 

 

 

Schedule III

–

Partial Payment Conditions

 

 

 

Schedule IV

–

Required Repairs

 

 

 

Schedule V

–

Rent Roll

 

 

 

Schedule VI

–

Allocated Principal Amounts

 

 

 

Schedule VII

–

Alteration Conditions

 

 

 

Schedule VIII

–

List of Franchise Agreements

 

 

 

Schedule IX

–

List of Operating Leases

 

 

 

Schedule X

–

List of Operating Lessees

 

 

 

Schedule XI

–

List of Management Agreements

 

 

 

Schedule XII

–

List of Managers

 

 

 

Schedule XIII

–

Form of Smith Travel Research Report

 

 

 

Schedule XIV

–

PIP Reserve

 

 

 

 

4

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of this 17th day of December, 2007 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York
corporation, having an address at 383 Madison Avenue, New York, New York 10179,
and BANK OF AMERICA, N.A., a national banking association, having an address at
Bank of America Corporate Center, 100 North Tryon Street, Charlotte, North
Carolina 28255 (each, a “Co-Lender” and, collectively, “Lender”), and THE
ENTITIES SET FORTH ON SCHEDULE I OF THIS AGREEMENT, each of which is a Delaware
limited liability company, having an address at 390 North Orange Avenue,
Suite 1650, Orlando, Florida 32801 (each, an “Individual Borrower” and
individually or collectively as the context requires, “Borrower”).

 

WITNESSETH:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 


ARTICLE  1


DEFINITIONS; PRINCIPLES OF CONSTRUCTION


 

Section 1.1             Definitions.  For all purposes of this Agreement, except
as otherwise expressly required or unless the context clearly indicates a
contrary intent:

 

“Additional Insolvency Opinion” shall mean any subsequent Insolvency Opinion.

 

“Additional PIP Reserve Deposit” shall have the meaning set forth in
Section 7.4.1 hereof.

 

“Affected Property” shall have the meaning set forth in Section 9.1.3 hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Agent” shall mean Wells Fargo Bank N.A., a national banking association, or any
successor Eligible Institution acting as Agent under the Cash Management
Agreement.

 

“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

5

--------------------------------------------------------------------------------


 

“Aggregate Debt Service Coverage Ratio” shall mean the Debt Service Coverage
Ratio for all Properties, calculated on an aggregate basis.

 

“Aggregate Net Cash Flow” shall mean the Net Cash Flow for all Properties,
calculated on an aggregate basis.

 

“Allocated Principal Amount” shall mean one hundred percent (100%) of that
portion of the Loan originally allocated to an Individual Property, as set forth
in Schedule VI hereto.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Conditions” shall have the meaning set forth on Schedule VII hereof.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures, for each Individual Property prepared by the applicable Individual
Borrower or Manager for the applicable Fiscal Year or other period.

 

“Annual Replacement Reserve Requirement” shall mean, for each calendar year,
five percent (5%) of the Gross Income From Operations of the Properties
(provided, however, with respect to Individual Properties currently managed by
Interstate, to the extent such Individual Properties remain managed by
Interstate, four percent (4%) of the Gross Income From Operations of the
Properties ), to be calculated on a trailing twelve-month basis for the
twelve-month period ending on December 31st of the prior calendar year, as
determined by Lender in its reasonable discretion, as the same may be adjusted
pursuant to the terms of Section 7.3; the Annual Replacement Reserve Requirement
for the period from the Closing Date through December 31, 2008 shall be
$5,438,135.

 

“Applicable Net Worth Requirement” shall mean, (i) in the case of an entity that
is a joint venturer with Inland American Real Estate Trust, Inc., or which
acquires an ownership interest in Borrower, wherein Inland American Real Estate
Trust, Inc. retains at least a 20% interest in Borrower or the Properties,
$25,000,000, (ii) in the case of an entity that is a joint venturer with Inland
American Real Estate Trust, Inc., or which acquires an ownership interest in
Borrower, wherein Inland American Real Estate Trust, Inc. retains at least a 10%
interest, but less than a 20% interest, in Borrower or the Properties,
$50,000,000, (iii) in the case of an entity that is a joint venturer with Inland
American Real Estate Trust, Inc., or which acquires an ownership interest in
Borrower, wherein Inland American Real Estate Trust, Inc. retains at least a 1%
interest, but less than a 10% interest, in Borrower or the Properties,
$100,000,000, and (iv) in any other case, $200,000,000.

 

“Approved Annual Budget” shall have the meaning set forth in
Section 5.1.11(d) hereof.

 

“Assignment of Leases” shall mean, with respect to each Individual Property,
that certain first priority Assignment of Leases and Rents, dated as of the
Closing Date, from an Individual Borrower, as assignor, to MERS as nominee of
Lender, as assignee, assigning to Lender all of such Individual Borrower’s
interest in and to the Leases and Rents of such Individual Property as security
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

6

--------------------------------------------------------------------------------


 

“Assignment of Management Agreement” shall mean, with respect to each Individual
Property, that certain Assignment of Management Agreement and Subordination of
Management Fees dated as of the Closing Date among Lender, an Individual
Operating Lessee Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, in which such Person colludes with, or otherwise assists such
Person, or causes to be solicited petitioning creditors for any involuntary
petition against such Person; (c) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of any Individual Property; (e) such
Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

 

“Basic Carrying Costs” shall mean, with respect to each Individual Property, the
sum of the following costs associated with such Individual Property for the
relevant Fiscal Year or payment period: (i) Taxes and (ii) Insurance Premiums.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with permitted successors and assigns.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (or other accounting principles reasonably acceptable to
Lender, consistently applied) and the Uniform System of Accounts (including
expenditures for building improvements or major repairs).

 

“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.

 

7

--------------------------------------------------------------------------------


 

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Agent and Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Cash Management Trigger” shall mean Lender’s determination that the Aggregate
Debt Service Coverage Ratio for the preceding twelve (12) months is less than or
equal to 1.45 to 1.0, provided, however, no Cash Management Trigger shall be
deemed to exist if within ten (10) Business Days of Lender’s notice to Borrower
that such a Cash Management Trigger has occurred, Borrower delivers to Lender a
DSCR Mitigant, which shall be held as additional collateral for the Loan until
repaid in full.

 

“Cash Sweep Termination Event” shall mean (A) in the case of a Cash Sweep
Trigger pursuant to clause (i) of that term, the acceptance by Lender of a cure
of such Event of Default provided the Lender has not accelerated the Loan, moved
for the appointment of a receiver or commenced foreclosure or similar
proceedings; (B) in the case of a Cash Sweep Trigger pursuant to clause (iii) of
that term, (1) the replacement of Manager with a Qualified Manager pursuant to a
Replacement Management Agreement or (2) the dismissal of the Bankruptcy Action
without any adverse consequences to the Loan or any of the Properties; (C) in
the case of a Cash Sweep Trigger pursuant to clause (iv), the replacement of
Manager with a Qualified Manager pursuant to a Replacement Management
Agreement;  (D) in the case of a Cash Sweep Trigger pursuant to clause (v) of
that term, the replacement of Franchisor with a Qualified Franchisor pursuant to
a Replacement Franchise Agreement; or (E) in the case of a Cash Sweep Trigger
pursuant to clause (vi) of that term, Lender’s determination that the Aggregate
Debt Service Coverage Ratio shall be equal to or greater than 1.35 to l.0 based
upon the trailing twelve (12) month period immediately preceding the date of
such determination for three (3) complete, consecutive months following the
calendar month in which the Cash Sweep Trigger caused by the Aggregate Debt
Service Coverage Ratio deficiency occurred, provided, however, there shall not
be more than three (3) Cash Sweep Termination Events during the term of the
Loan, and there shall be no Cash Sweep Termination Event in the case of a Cash
Sweep Trigger pursuant to clause (ii) of that term.

 

“Cash Sweep Trigger” shall mean (i) the existence of an Event of Default,
(ii) any Bankruptcy Action of an Individual Borrower, (iii) any Bankruptcy
Action of a Manager unless such Manager is replaced with a Qualified Manager
pursuant to a Replacement Management Agreement within sixty (60) days after the
commencement of such Bankruptcy Action, (iv) a Management Agreement is
terminated without Lender’s consent (if Lender’s consent is required hereunder),
(v) a Franchise Agreement is terminated without Lender’s consent, or
(vi) Lender’s determination that the Aggregate Debt Service Coverage Ratio for
the preceding twelve (12) months is less than or equal to 1.25 to 1.0.

 

“Casualty” shall have the meaning specified in Section 6.2 hereof.

 

“Casualty/Condemnation Prepayment” shall have the meaning specified in
Section 6.4(e) hereof.

 

“Casualty Consultant” shall have the meaning set forth in
Section 6.4(b)(iii) hereof.

 

8

--------------------------------------------------------------------------------


 

“Casualty Retainage” shall have the meaning set forth in
Section 6.4(b)(iv) hereof.

 

“Clearing Account” shall have the meaning set forth in the Clearing Account
Agreement..

 

“Clearing Account Agreement” shall mean that certain Clearing Account Agreement
dated the date hereof among Borrower, Lender and Clearing Bank, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, relating to funds deposited in the Clearing Account

 

“Clearing Bank” shall mean Wells Fargo Bank, N.A., a national banking
association, or any successor or permitted assigns thereof.

 

 “Closing Date” shall mean the date hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.”Co-Lender” shall have the meaning set forth in the
introductory paragraph hereto, together with its successors and assigns.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. 
“Controlled” and “Controlling” shall have correlative meanings.

 

“Controlled Account Agreement” shall mean, with respect to each Individual
Property, that certain Controlled Account Agreement, dated the Closing Date,
executed and delivered by Lender, an Individual Borrower and Agent (and in
certain cases, Manager).

 

“Controlled Replacements Accounts” shall mean those 27 certain accounts into
which the Managers deposit funds to be used for Replacements with respect to
each Individual Property, and in which Lender has a security instrument pursuant
to the Controlled Account Agreement.

 

“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums

 

9

--------------------------------------------------------------------------------


 

(including the Prepayment Consideration) due to Lender in respect of the Loan
under the Note, this Agreement, the Mortgages or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.

 

“Debt Service Coverage Ratio” shall mean, with respect to an Individual
Property, a ratio for the applicable period in which:

 

(a)           the numerator is the Net Operating Income (excluding interest on
credit accounts) for such period as set forth in the statements required
hereunder, without deduction for (i) actual management fees incurred in
connection with the operation of the Properties, (ii) actual franchise fees
incurred in connection with the operation of the Properties, or (iii) amounts
paid to the Reserve Funds, less the greater of (A) the sum of actual management
fees, franchise fees, marketing fees and Replacement Reserve Fund contributions
equal to the cost for Replacements incurred, and (B) an underwritten amount
equal to eighteen and five tenths percent (18.5%) of Gross Income from
Operations; and

 

(b)           the denominator is the aggregate amount of principal (if any) and
interest due and payable on the Note for such applicable period based on the
Allocated Principal Amount of such Individual Property.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) five
percent (5%) above the Interest Rate.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2 hereof.

 

“DSCR Mitigant” shall mean a cash deposit or an Eligible Letter of Credit in an
amount that, if applied to reduce the outstanding principal balance of the Loan,
would result in an Aggregate Debt Service Coverage Ratio of 1.55 to 1.0.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

10

--------------------------------------------------------------------------------


 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by
Standard & Poor’s Ratings Services, P-1 by Moody’s Investors Service, Inc., and
F-1+ by Fitch, Inc. in the case of accounts in which funds are held for 30 days
or less (or, in the case of accounts in which funds are held for more than 30
days, the long term unsecured debt obligations of which are rated at least “AA”
by Fitch and S&P and “Aa” by Moody’s).

 

“Eligible Letter of Credit” shall mean a freely transferable, clean,
irrevocable, unconditional sight-draft letter of credit in form and substance
satisfactory to Lender in its sole discretion; (a) issued by an Issuing Bank
(b) payable upon presentation of a sight draft only to the order of Lender at
the principal office of the Issuing Bank; (c) having an initial expiration date
not earlier than one (1) year from the date of its issuance; (d) having
automatically renewable periods of not less than one (1) year; (e) providing for
multiple draws; (f) the account party for which a letter of credit is issued
shall be a party other than Borrower or any of the other parties required by
Lender to be special purpose entities in connection with the Loan; (g) the
reimbursement obligations for which letter of credit are not secured by the
Property: (h) for which the Issuing Bank shall be obligated to deliver to Lender
sixty (60) days’ prior written notice of the expiration of any Eligible Letter
of Credit to the extent that any such Eligible Letter of Credit is not renewed
and (i) for which the Borrower shall pay to the Issuing Bank all actual fees and
charges of Issuing Bank with respect to the extension or transfer of, or draws
upon, any Eligible Letter of Credit prior to such extension, transfer or draw.

 

“Embargoed Person” shall have the meaning set forth in Section 5.1.23 hereof.

 

“Environmental Indemnity” shall mean, with respect to each Individual Property,
that certain Environmental Indemnity Agreement executed by the applicable
Individual Borrower in connection with the Loan for the benefit of Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Environmental Report” shall have the meaning, with respect to each Individual
Property, as defined in the Environmental Indemnity executed by the applicable
Individual Borrower.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder..

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

 

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.5.1 hereof.

 

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in
Section 7.5.1 hereof.

 

11

--------------------------------------------------------------------------------


 

“Excess PIP Deposit” shall have the meaning set forth in Section 7.4.3 hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Exchange Act Filing” shall have the meaning set forth in
Section 5.1.11(h) hereof.

 

“Extraordinary Expense” shall have the meaning set forth in
Section 5.1.11(f) hereof.

 

“FF&E” shall mean, with respect to the Properties, furnishings, fixtures and
equipment in the guest rooms, hallways, lobbies, restaurants, lounges, meeting
and banquet rooms, parking facilities and other public areas.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Franchise Agreement” shall mean, with respect to each Individual Property, the
franchise agreement, license agreement or management agreement (as the case may
be) entered into by and between Operating Lessee Borrower and the applicable
Franchisor, pursuant to which Operating Lessee Borrower utilizes the
Franchisor’s “flag” and operating system for such Individual Property, or, if
the context requires, the Replacement Franchise Agreement, as the same may be
amended, modified, supplemented or replace from time to time in accordance with
the terms of this Agreement.  The Franchise Agreements as of the Closing Date
are listed on Schedule VIII attached hereto and by this reference incorporated
herein.

 

“Franchisor” shall mean with respect to any Individual Property, the entity
listed as Franchisor on Schedule VIII, or any Qualified Franchisor that succeeds
such Franchisor.

 

“Fraudulent Transfer Laws” shall have the meaning set forth in Section 4.1.41
hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Income from Operations” shall mean, with respect to an Individual
Property, all sustainable income and proceeds (whether in cash or on credit, and
computed on an accrual basis) received by Borrower or Manager for the use,
occupancy or enjoyment of any Individual Property, or any part thereof, or
received by Borrower or Manager for the sale of any goods, services or other
items sold on or provided from the Properties in the ordinary course of the
Individual Property’s operation, including without limitation: (a) all income
and proceeds received from rental of rooms, Leases and commercial space,
meeting, conference and/or banquet space within the Individual Property
including net parking revenue; (b) all income and proceeds received from food
and beverage operations and from catering services conducted from the Individual
Property even though rendered outside of the Individual Property; (c) all income
and proceeds from business interruption, rental interruption and use and
occupancy insurance with respect to the operation of the Individual Property
(after deducting therefrom all necessary

 

12

--------------------------------------------------------------------------------


 

costs and expenses incurred in the adjustment or collection thereof); (d) all
Awards for temporary use (after deducting therefrom all costs incurred in the
adjustment or collection thereof and in Restoration of the Individual Property);
(e) all income and proceeds from judgments, settlements and other resolutions of
disputes with respect to matters which would be includable in this definition of
“Gross Income from Operations” if received in the ordinary course of the
Individual Property’s operation (after deducting therefrom all necessary costs
and expenses incurred in the adjustment or collection thereof); and (f) interest
on credit accounts, rent concessions or credits, and other required
pass-throughs and interest on Reserve Funds; but excluding, (1) gross receipts
received by lessees, licensees or concessionaires of the Individual Property;
(2) consideration received at the Individual Property for hotel accommodations,
goods and services to be provided at other hotels, although arranged by, for or
on behalf of Borrower or Manager; (3) income and proceeds from the sale or other
disposition of goods, capital assets and other items not in the ordinary course
of the Individual Property’s operation; (4) federal, state and municipal excise,
sales and use taxes collected directly from patrons or guests of the Properties
as a part of or based on the sales price of any goods, services or other items,
such as gross receipts, room, admission, cabaret or equivalent taxes; (5) Awards
(except to the extent provided in clause (d) above); (6) refunds of amounts not
included in Operating Expenses at any time and uncollectible accounts;
(7) gratuities collected by the Individual Property’s employees; (8) the
proceeds of any financing; (9) other income or proceeds resulting other than
from the use or occupancy of the Individual Property, or any part thereof, or
other than from the sale of goods, services or other items sold on or provided
from the Properties in the ordinary course of business; (10) any credits or
refunds made to customers, guests or patrons in the form of allowances or
adjustments to previously recorded revenues; and (11) rental paid by an
Operating Lessee Borrower under an Operating Lease.

 

“Ground Lease” shall mean that certain Lease Agreement by and between Ground
Lessor and Apple Hospitality Five, Inc., as predecessor to Westbury Borrower,
dated December 1, 2003 (a memorandum of which, dated December 1, 2003, was
recorded in the Official Records of Nassau County, New York on December 23, 2003
in liber 11713 cp 510), as amended by that certain Assignment and Assumption of
Lease Agreement by and between Ground Lessor, Apple Hospitality Five, Inc., and
AHF Westbury, Inc., dated August 1, 2005, and recorded in the Official Records
of Nassau County, New York on January 21, 2006 in liber 12069 cp 434, as further
amended by that certain Assignment and Assumption and Amendment Agreement by and
between Ground Lessor, Apple Hospitality Five, Inc., and AHF Westbury, Inc.,
dated August 1, 2005, and recorded in the Official Records of Nassau County, New
York on January 21, 2006 in liber 12069 cp 442.

 

“Ground Lessor” shall mean Town of Hempstead Industrial Development Agency, a
public benefit corporation of the State of New York.

 

“Guarantor” shall mean Inland American Real Estate Trust, Inc., a Maryland
corporation.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage with respect to each Individual Property.

 

13

--------------------------------------------------------------------------------


 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed.

 

“Indemnitor” shall mean Inland American Real Estate Trust, Inc., a Maryland
corporation.

 

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Indemnifying Person” shall mean each of Borrower, Principal and Guarantor.

 

“Indemnity Agreement” shall mean that certain Indemnity Agreement dated as of
the Closing Date by Borrower and Indemnitor in favor of Lender.

 

“Independent Director” or “Independent Manager” shall mean a natural person
serving as director of a corporation or manager of a limited liability company
who is not at the time of initial appointment, or at any time while serving in
such capacity, and has not been at any time during the preceding five
(5) years:  (a) a stockholder, director, manager (with the exception of serving
as the Independent Director or the Independent Manager of Borrower), officer,
employee, partner, member, attorney or counsel of the Borrower or any Affiliate
of either of them; (b) a creditor, customer, supplier or other Person who
derives any of its purchases or revenues from its activities with the Borrower
or Principal or any Affiliate of either of them; (c) a Person or other entity
Controlling or under common Control with any such stockholder, director,
officer, partner, customer, supplier or other Person excluded from serving as
Independent Director or an Independent Manager under subparagraph (a) or (b); or
(d) a member of the immediate family of any such stockholder, director, manager,
officer, employee, partner, customer, supplier or other person.  As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of management, policies or activities
of a Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

 

“Individual Operating Lessee Borrower” shall mean each Borrower listed on
Schedule I as an Operating Lessee Borrower.

 

“Individual Owner Borrower” shall mean each Borrower listed on Schedule I as an
Owner Borrower.

 

14

--------------------------------------------------------------------------------


 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by an Individual Borrower and encumbered
by a Mortgage, together with all rights pertaining to such property and
Improvements, as more particularly described in the Granting Clauses of the
related Mortgage and referred to therein as the “Property”.

 

“Initial PIP Reserve Deposit” shall have the meaning set forth in Section 7.4.1
hereof.

 

“Inland American Real Estate Trust, Inc.” shall mean Inland American Real Estate
Trust, Inc., a Maryland corporation.

 

“Insolvency Opinion” shall have the meaning set forth in Section 3.1.6 hereof.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Rate” shall mean six and fifty hundredths percent (6.50%) per annum.

 

“Issuing Bank” shall mean a commercial bank having a rating of “A2” by Moody’s
and “AA” by S&P (or its equivalent) or better as determined by any two
independent Rating Agencies.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property by or on behalf of the related Individual Borrower (other
than the rental of hotel rooms at any Individual Property to transient guests in
the ordinary course of an Individual Borrower’s business), and every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement and every guarantee of the performance
and observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Leasing Conditions” shall have the meaning set forth on Schedule II hereof.

 

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting such Individual Property or any part thereof,
or the construction, use, alteration or operation thereof, or any part thereof,
whether now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting Borrower, such Individual
Property or any part thereof, including, without limitation, any which may
(a) require repairs, modifications or alterations in or to such Individual
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

15

--------------------------------------------------------------------------------


 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, deed to secure debt, lien, pledge, hypothecation, assignment, security
interest, or any other encumbrance, charge or transfer of, on or affecting
Borrower, Operating Lessee, the related Individual Property, any portion thereof
or any interest therein, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and evidenced by the Note.

 

“Loan Amount” shall mean the maximum principal balance of the Note.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Assignments of Leases, the Environmental Indemnity, each
Assignment of Management Agreement, the Indemnity Agreement, the PIP Guaranty,
and all other documents executed and/or delivered in connection with the Loan.

 

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the outstanding principal amount of the Loan as of the date of
such calculation to (ii) the most recent appraised value of the Properties
(according to the most recent appraisal available to Lender).

 

“Management Agreement” shall mean, with respect to each Individual Property, the
management agreement entered into by and between Operating Lessee Borrower and
the Manager, pursuant to which the Manager is to provide management and other
services with respect to such Individual Property, or, if the context requires,
the Replacement Management Agreement, as the same may be amended, modified,
supplemented or replace from time to time.  The Management Agreements as of the
Closing Date are listed on Schedule XI attached hereto and by this reference
incorporated herein.

 

“Manager” shall mean any person or entity which is managing all or any part of
an Individual Property pursuant to a Management Agreement, or, if the context
requires, a Qualified Manager who is managing all or any part of an Individual
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Management Agreement.  The Managers as of the Closing Date are
listed on Schedule XII attached hereto and by this reference incorporated
herein.

 

“Material Action” means, with respect to any Person, to file any insolvency or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any

 

16

--------------------------------------------------------------------------------


 

relief under any law relating to relief from debts or the protection of debtors,
to consent to the filing or institution of bankruptcy or insolvency proceedings
against such Person, to file a petition seeking, or consent to, reorganization
or relief with respect to such Person under any applicable federal or state law
relating to bankruptcy or insolvency, to seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official of or for such Person or a substantial part of its property, to make
any assignment for the benefit of creditors of such Person, to admit in writing
such Person’s inability to pay its debts generally as they become due, or to
take action in furtherance of any of the foregoing..

 

“Maturity Date” shall mean January 1, 2018, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a Delaware
corporation.

 

“Minimum PIP Reserve Deposit” shall have the meaning set forth in Section 7.4.1
hereof.

 

“Monthly Debt Service Payment Amount” shall mean an amount equal to
$1,867,937.50.

 

“Mortgage” shall mean, with respect to each Individual Property, that certain
first priority Mortgage and Security Agreement or Deed of Trust and Security
Agreement, dated the Closing Date, executed and delivered by an Individual
Borrower to (or for the benefit of) MERS, as nominee of Lender, as security for
the Loan and encumbering such Individual Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Net Cash Flow” shall mean, with respect to each Individual Property for any
period, the amount obtained by subtracting Operating Expenses and Capital
Expenditures for such period from Gross Income from Operations for such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in
Section 5.1.11(b) hereof.

 

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in
Section 6.4(b)(vi) hereof.

 

17

--------------------------------------------------------------------------------


 

“Net Proceeds Prepayment” shall have the meaning set forth in
Section 6.4(e) hereof.

 

“Note” shall mean, individually or collectively, as the context requires, that
certain Note A-1, Note A-2, Note A-3 and Note A-4, each of even date herewith,
in the aggregate principal amount of THREE HUNDRED FORTY FOUR MILLION EIGHT
HUNDRED FIFTY THOUSAND and NO/100 DOLLARS ($344,850,000.00), as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Note A-1” shall mean that certain Promissory Note A-1 of even date herewith
made by Borrower in favor of Bear Stearns Commercial Mortgage, Inc. in the
principal amount of EIGHTY SIX MILLION TWO HUNDRED TWELVE THOUSAND FIVE HUNDRED
and NO/100 DOLLARS ($86,212,500.00), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Note A-2” shall mean that certain Promissory Note A-2 of even date herewith
made by Borrower in favor of Bear Stearns Commercial Mortgage, Inc. in the
principal amount of EIGHTY SIX MILLION TWO HUNDRED TWELVE THOUSAND FIVE HUNDRED
and NO/100 DOLLARS ($86,212,500.00), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Note A-3” shall mean that certain Promissory Note A-3 of even date herewith
made by Borrower in favor of Bank of America, N.A. in the principal amount of
EIGHTY SIX MILLION TWO HUNDRED TWELVE THOUSAND FIVE HUNDRED and NO/100 DOLLARS
($86,212,500.00), as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Note A-4” shall mean that certain Promissory Note A-4 of even date herewith
made by Borrower in favor of Bank of America, N.A. in the principal amount of
EIGHTY SIX MILLION TWO HUNDRED TWELVE THOUSAND FIVE HUNDRED and NO/100 DOLLARS
($86,212,500.00), as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by the Sole Member or an authorized officer of the general
partner or managing member of Borrower, as applicable.

 

“Operating Expenses” shall mean the sum of all costs and expenses of operating,
maintaining, directing, managing and supervising the Properties (excluding,
(i) depreciation and amortization, (ii) any Debt Service in connection with the
Loan, (iii) any Capital Expenditures in connection with the Properties,
(iv) rental paid by an Operating Lessee under an Operating Lease, or (v) the
costs of any other things specified to be done or provided at Borrower’s or
Manager’s sole expense), incurred by Borrower or Manager pursuant to the
Management Agreement, or as otherwise specifically provided therein, which are
properly attributable to the period under consideration under GAAP, including
without limitation: (a) the cost of all food and beverages sold or consumed and
of all necessary chinaware, glassware, linens, flatware, uniforms, utensils and
other items of a similar nature, including such items bearing the name or
identifying characteristics of the hotels as Borrower and/or Manager shall
reasonably consider

 

18

--------------------------------------------------------------------------------


 

appropriate (“Operating Equipment”) and paper supplies, cleaning materials and
similar consumable items (“Operating Supplies”) placed in use (other than
reserve stocks thereof in storerooms).  Operating Equipment and Operating
Supplies shall be considered to have been placed in use when they are
transferred from the storerooms of the Properties to the appropriate operating
departments; (b) salaries and wages of personnel of the Properties, including
costs of payroll taxes and employee benefits (which benefits may include,
without limitation, a pension plan, medical insurance, life insurance, travel
accident insurance and an executive bonus program) and the costs of moving
(i) employees of the Properties whose primary duties consist of the management
of the Properties or of a recognized department or division thereof; or (ii) 
personnel (A) who customarily and regularly direct the work of five (5) or more
other employees of the Properties, (B) who have authority with reference to the
hiring, firing and advancement of other employees of the Properties, (C) who
customarily and regularly exercise discretionary powers, (D) who devote at least
ninety five percent (95%) of their work time to activities which are directly
and closely related to the performance of the work described in clauses
(A) through (C) of clause (ii) of this sentence, and (E) who are not compensated
on an hourly basis (the “Executive Hotel Personnel”), their families and their
belongings to the area in which the Properties are located at the commencement
of their employment at the Properties and all other expenses not otherwise
specifically referred to in this definition which are referred to as
“Administrative and General Expenses” in the Uniform System of Accounts.  If the
Executive Hotel Personnel are on the payroll of Guarantor or any Affiliate of
Guarantor, the cost of their salaries, payroll taxes and employee benefits
(which benefits, in the case of employees who are not United States citizens or
in the case of employees of hotels located outside the continental United States
may include, without limitation, in addition to the foregoing benefits,
reasonable home leave transportation expenses approved by Lender) shall be
billed by said Affiliate to and be reimbursed by Borrower and/or Manager
monthly, and such reimbursement shall be an Operating Expense.  Except as
otherwise expressly provided under the Management Agreement with respect to
employees regularly employed at the Properties, the salaries or wages of other
employees or executives of Manager, Guarantor or any of its Affiliates shall in
no event be Operating Expenses, but they shall be entitled to free room and
board and the free use of all facilities at such times as they visit any
Individual Property exclusively in connection with the management of such
Individual Property.  Notwithstanding the foregoing, if it becomes necessary for
a Guarantor employee or an employee or executive of Guarantor Affiliate to
temporarily perform services at any Individual Property of a nature normally
performed by personnel of the Properties, his or her salary (including
Borrower’s or Manager’s payroll taxes and employee benefits) as well as his or
her traveling expenses will be Operating Expenses and he or she will be entitled
to free room, board and use of the facilities as aforesaid, while performing
such services; (c) the cost of all other goods and services obtained by Borrower
or Manager in connection with its operation of the Properties including, without
limitation, heat and utilities, office supplies and all services performed by
third parties, including leasing expenses in connection with telephone and data
processing equipment, and all existing and any future installations necessary
for the operation of the Improvements for hotel purposes (including, without
limitation, heating, lighting, sanitary equipment, air conditioning, laundry,
refrigerating, built-in kitchen equipment, telephone equipment, communications
systems, computer equipment and elevators), Operating Equipment and existing and
any future furniture, furnishings, wall coverings, fixtures and hotel equipment
necessary for the operation of the building for hotel purposes which shall
include all equipment required for the operation of kitchens, bars,

 

19

--------------------------------------------------------------------------------


 

laundries, (if any) and dry cleaning facilities (if any), office equipment,
cleaning and engineering equipment and vehicles; (d) the cost of repairs to and
maintenance of the Properties other than of a capital nature; (e) insurance
premiums for general liability insurance, workers’ compensation insurance or
insurance required by similar employee benefits acts and such business
interruption or other insurance as may be provided for protection against
claims, liabilities and losses arising from the operation of the Properties (as
distinguished from any property damage insurance on the Properties building or
its contents) and losses incurred on any self-insured risks of the foregoing
types, provided that Borrower and Manager have specifically approved in advance
such self-insurance or insurance is unavailable to cover such risks.  Premiums
on policies for more than one year will be pro rated over the period of
insurance and premiums under blanket policies will be allocated among properties
covered; (f) all Taxes and Other Charges (other than federal, state or local
income taxes and franchise taxes or the equivalent) payable by or assessed
against Borrower or Manager with respect to the operation of the Properties;
(g) legal fees and fees of any firm of independent certified public accounts
designated from time to time by Borrower (the “Independent CPA”) for services
directly related to the operation of the Properties; (h) the costs and expenses
of technical consultants and specialized operational experts for specialized
services in connection with non-recurring work on operational, legal,
functional, decorating, design or construction problems and activities,
including the reasonable fees of Guarantor or any Guarantor subsidiary or
division in connection therewith, provided that such employment of Guarantor or
of any such subsidiary or division of Guarantor is approved in advance by
Lender; provided, however, that if such costs and expenses have not been
included in an approved budget, then if such costs exceed $5,000 with respect to
any Individual Property in any one instance the same shall be subject to
approval by Lender; (i) all expenses for advertising the Properties and all
expenses of sales promotion and public relations activities; (j) all
out-of-pocket expenses and disbursements determined by the Independent CPA to
have been reasonably, properly and specifically incurred by Borrower, Manager,
Guarantor or any of their Affiliates pursuant to, in the course of and directly
related to, the management and operation of the Properties under the Management
Agreement.  Without limiting the generality of the foregoing, such charges may
include all reasonable travel, telephone, telegram, radiogram, cablegram, air
express and other incidental expenses, but, excluding costs relating to the
offices maintained by Borrower, Manager, Guarantor, or any of their Affiliates
other than the offices maintained at the Individual Property for the management
of such Individual Property and excluding transportation costs of Borrower or
Manager related to meetings between Borrower and Manager with respect to
administration of the Management Agreement, as applicable or of the Properties
involving travel away from such party’s principal executive offices; (k) the
cost of any reservations system, any accounting services or other group
benefits, programs or services from time to time made available to properties in
the Borrower’s system; (l) the cost associated with any Leases; (m) any
management fees, basic and incentive fees or other fees and reimbursables paid
or payable to Manager under the Management Agreement; (n) any franchise fees or
other fees and reimbursables paid or payable to Franchisor under the Franchise
Agreement; the cost associated with the Ground Lease or any other ground leases,
and (p) all costs and expenses of owning, maintaining, conducting and
supervising the operation of such Individual Property to the extent such costs
and expenses are not included above.

 

“Operating Lease” shall mean, with respect to each Individual Property, the
lease agreement between the applicable Individual Owner Borrower, as landlord,
and the applicable Individual Operating Lessee Borrower, as tenant, as the same
may be amended, modified,

 

20

--------------------------------------------------------------------------------


 

supplemented or replace from time to time.  The Operating Leases as of the
Closing Date are listed on Schedule IX attached hereto and by this reference
incorporated herein.

 

“Operating Lessee” shall mean any person or entity with a possessory right to
all or any part of an Individual Property pursuant to an Operating Lease.   The
Operating Lessees as of the Closing Date are listed on Schedule X attached
hereto and by this reference incorporated herein.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

 

“Partial Prepayment Conditions” shall have the meaning set forth in Schedule III
hereof.

 

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
succeeding Business Day.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy relating to such Individual Property or any part thereof,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, (d) easements or other encumbrances granted pursuant to
Section 5.2.13(d) hereof, and (e) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s reasonable discretion,
which Permitted Encumbrances in the aggregate do not materially adversely affect
the value or use of such Individual Property or Borrower’s ability to repay the
Loan.

 

“Permitted Prepayment Date” shall mean the Payment Date on July 1, 2008.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Individual Property.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its sole discretion, which report shall, among other
things, (a) confirm that such Individual Property and its use complies, in all
material respects, with all applicable Legal Requirements (including, without
limitation, zoning, subdivision and building laws) and (b) include a copy of a
final certificate of occupancy with respect to all Improvements on such
Individual Property.

 

“PIP Guaranty” shall have the meaning specified in Section 7.4.3 hereof.

 

21

--------------------------------------------------------------------------------


 

“PIP Requirements” shall mean, collectively, the obligation of Borrower to
comply with any property improvement program pursuant to any Franchise
Agreement.

 

“PIP Reserve Account” shall have the meaning specified in Section 7.4.1 hereof.

 

“PIP Reserve Deposit”  shall have the meaning specified in Section 7.4.1 hereof.

 

“PIP Reserve Fund” shall have the meaning specified in Section 7.4.1 hereof.

 

“PIP Reserve LC” shall have the meaning specified in Section 7.4.4 hereof.

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Pre-Approved Franchisor” shall mean Hilton, Marriott, Starwood or
Intercontinental, provided such entity has not suffered a material diminution in
its credit quality since the date hereof, as determined by Lender in its
reasonable discretion.

 

“Pre-Approved Manager” shall mean Hilton, Marriott or Interstate, provided such
entity has not suffered a material diminution in its credit quality since the
date hereof, as determined by Lender in its reasonable discretion.

 

“Prepayment Consideration” shall have the meaning set forth in Section 2.3.1.

 

“Prepayment Premium” shall mean, an amount equal to: four percent (4.0%) of the
outstanding principal balance of the Loan to be prepaid if the Loan is prepaid
after the Permitted Prepayment Date and on or before twelfth (12th) Payment Date
hereunder; three percent (3.0%) of the outstanding principal balance of the Loan
to be prepaid if the Loan is prepaid after the twelfth (12th) Payment Date
hereunder and on or before twenty-fourth (24th) Payment Date hereunder; and one
percent (1.0%) of the outstanding balance of the Loan to be prepaid if the Loan
is prepaid after twenty-fourth (24th) Payment Date hereunder.  For purposes
hereof, the first Payment Date shall be the Payment Date on February 1, 2008.

 

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date, as most recently published
in the “Treasury Bonds, Notes and Bills” section in The Wall Street Journal as
of the date of the related tender of the payment.  If more than one issue of
United States Treasury Securities has the remaining term to the Maturity Date
referred to above, the “Prepayment Rate” shall be the yield on the United States
Treasury Security most recently issued as of such date.  If the publication of
the Prepayment Rate in The Wall Street Journal is discontinued, Lender shall
determine the Prepayment Rate on the basis of “Statistical Release H.15(519),
Selected Interest Rates,” or any successor publication, published by the Board
of Governors of the Federal Reserve System, or on the basis of such other
publication or statistical guide as Lender may reasonably select.

 

“Prepayment Rate Determination Date” shall mean the date which is five
(5) Business Days prior to the prepayment date.

 

22

--------------------------------------------------------------------------------


 

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement.

 

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the Granting Clauses of the Mortgage and referred to
therein as the “Property”.

 

“Provided Information” shall have the meaning set forth in
Section 9.1(a) hereof.

 

“Qualified Entity”  shall mean an entity (a) with a net worth equal to or
greater than the Applicable Net Worth Requirement, (b) intentionally omitted,
(c) that has not been a party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors within (7) years
prior to the date of the proposed transfer of an Individual Property, (d) that
has no material litigation or regulatory action pending or threatened, and
(e) that has not defaulted under its or their obligations with respect to any
other indebtedness.

 

“Qualified Franchisor” shall mean either (a) Franchisor; (b) in the reasonable
judgment of Lender, a reputable and experienced franchisor (which may be an
Affiliate of Borrower) possessing experience in flagging hotel properties
similar in size, scope, use and value as the Properties; or (c)  Pre-Approved
Franchisor, provided that (i) such Franchisor is not the subject of a Bankruptcy
Action, (ii) if such Person is an Affiliate of Borrower, Borrower shall have
obtained an Additional Insolvency Opinion, and (iii) in the case of (b) only,
Borrower shall have obtained prior written confirmation from the applicable
Rating Agencies that licensing of such Individual Property by such Person will
not cause a downgrade, withdrawal or qualification of the then current ratings
of the Securities or any class thereof .

 

“Qualified Manager” shall mean (a) a reputable and experienced hotel management
organization reasonably satisfactory to Lender, which organization or its
principals possess at least ten (10) years experience in managing properties
similar in scope and value of the applicable Individual Property; or (b) a
Pre-Approved Manager; provided that (i) such Manager is not the subject of a
Bankruptcy Action, (ii) if such Person is an Affiliate of Borrower, Borrower
shall have obtained an Additional Insolvency Opinion, and (iii)  in the case of
(a) only, Borrower shall have obtained prior written confirmation from the
applicable Rating Agencies that management of such Individual Property by such
Person will not cause a downgrade, withdrawal or qualification of the then
current ratings of the Securities or any class thereof .

 

“Ratable Share” shall mean, with respect to any Co-Lender, its share of the Loan
based on the proportion of the outstanding principal of the Loan advanced by
such Co-Lender to the total outstanding principal amount of the Loan.

 

“Rating Agencies” shall mean each of Standard & Poor’s Ratings Services, a
division of McGraw-Hill, Inc., Moody’s Investors Service, Inc. and Fitch, Inc.,
or any other nationally-recognized statistical rating agency which has been
approved by Lender.

 

“Rating Surveillance Charge” shall have the meaning set forth in Section 9.3
hereof.

 

23

--------------------------------------------------------------------------------


 

“Reg AB Related Property” shall mean a parcel of real property, together with
the improvements and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to one or more of
the Individual Properties.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Related Documents” shall mean the Related Mortgage and the Assignment of Leases
encumbering the Related Property, and the other Loan Documents to the extent
related to the Related Property.

 

“Related Entities” shall have the meaning set forth in Section 5.2.10(c) hereof.

 

“Related Loan” shall mean a loan made to an Affiliate of a Borrower or secured
by a Reg AB Related Property, that is included in a Securitization with the
Loan.

 

“Related Mortgage” shall mean the Mortgage encumbering the applicable Release
Property.

 

“Related Property” shall mean the Individual Property encumbered by the Related
Mortgage.

 

“Release DSCR” shall mean the greater of (i) 1.65 multiplied by a fraction, the
numerator of which is the Allocated Principal Amount of those Individual
Properties subject to the Lien of the Mortgage immediately after the release,
and the denominator of which is the principal balance of the Loan immediately
after the release, and (ii) the Debt Service Coverage Ratio for all of the then
remaining Individual Properties for the twelve (12) full calendar months
immediately prior to the release of the Individual Property.

 

“Release LTV” shall mean the lesser of (i) 55.0% multiplied by a fraction, the
numerator of which is the principal balance of the Loan immediately after the
release, and the denominator of which is the aggregate Allocated Principal
Amount of those Individual Properties subject to the Lien of the Mortgage
immediately after the release, and (ii) the Loan to Value Ratio for all of the
then remaining Individual Properties (including the Individual Property to be
released) immediately preceding the release of the Individual Property.

 

“Release Principal Payment” shall mean, for any Individual Property, the sum of
(a) the Allocated Principal Amount for such Individual Property, and (b) twenty
percent (20%) of the Allocated Principal Amount for such Individual Property.

 

“Release Property” shall mean an Individual Property subject to release pursuant
to Section 2.3.1(b) hereof.

 

“Relevant Leasing Threshold” shall mean, any Lease for an amount of leaseable
square footage equal to or greater than 10,000 square feet.

 

“Relevant Restoration Threshold” shall mean Three Hundred Fifty Thousand and
No/100 dollars ($350,000.00).

 

24

--------------------------------------------------------------------------------


 

“Remaining Mortgages” shall mean, collectively, all of the Mortgages that are
not a Related Mortgage and that have not previously been a Related Mortgage.

 

“Remaining Property” shall mean, collectively, the Properties encumbered by the
Remaining Mortgages.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean, with respect to each Individual Property, all rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower, Manager or their agents or employees from any and all sources
arising from or attributable to the Individual Property, and proceeds, if any,
from business interruption or other loss of income or insurance, including,
without limitation, all hotel receipts, revenues and credit card receipts
collected from guest rooms, restaurants, bars, meeting rooms, banquet rooms and
recreational facilities, all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of property or rendering of services by
Borrower, Manager or any operator or manager of the hotel or the commercial
space located in the Improvements or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club membership fees, food and beverage wholesale and retail sales, service
charges, vending machine sales and proceeds, if any, from business interruption
or other loss of income insurance.

 

“Replacement Franchise Agreement” shall mean either (a) a franchise, trademark
and license agreement with a Qualified Franchisor substantially in the same form
and substance as the Franchise Agreement being replaced, or a Franchise
Agreement in effect at another Individual Property, or (b) a franchise,
trademark and license agreement with a Qualified Franchisor, which franchise,
trademark and license agreement shall be reasonably acceptable to Lender in form
and substance, provided, with respect to this subclause (b), Lender, at its
option, may require that Borrower shall have obtained prior written confirmation
from the applicable Rating Agencies that such franchise, trademark and license
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof.

 

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement (or any other existing Management
Agreement that previously has been approved by Lender), or (ii) a management
agreement with a Qualified Manager, which management agreement shall be
reasonably acceptable to Lender in form and substance, provided, with respect to
this subclause (ii), Lender, at its option, may require that Borrower

 

25

--------------------------------------------------------------------------------


 

shall have obtained prior written confirmation from the applicable Rating
Agencies that such management agreement will not cause a downgrade, withdrawal
or qualification of the then current rating of the Securities or any class
thereof and (b) an assignment of management agreement and subordination of
management fees substantially in the form then used by Lender (or of such other
form and substance reasonably acceptable to Lender), executed and delivered to
Lender by Borrower and such Qualified Manager at Borrower’s expense.

 

“Replacement Property” shall have the meaning set forth in Section 2.7 hereof.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

 

“Replacements” shall have the meaning set forth in Section 7.3.1(a) hereof.

 

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Excess Cash Flow Reserve
Fund (if any), the PIP Reserve Fund, or any other escrow fund established by the
Loan Documents.

 

“Resizing Event” shall have the meaning set forth in Section 9.1.2 hereof.

 

“Restoration” shall have the meaning set forth in Section 6.2 hereof.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Securitization Date” shall mean the anticipated date of Securitization as set
forth in the Securitization Notice.

 

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in
Section 8.2(c) hereof.

 

“Severing Documentation” shall have the meaning set forth in Section 9.8 hereof.

 

26

--------------------------------------------------------------------------------


 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Sole Member” shall mean, for each Individual Owner Borrower, Inland American
Orchard Hotels, Inc., a Delaware corporation; and for each Individual Operating
Lessee Borrower, Inland American Orchard TRS Holdings, Inc., a Delaware
corporation.

 

“Special Purpose Entity” means a corporation, limited partnership, limited
liability company, or Delaware statutory trust which at all times on and after
the Closing Date:

 

(i)                is organized solely for the purpose of (A) acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and operating an Individual Property, entering into this Agreement with
the Lender, refinancing the Individual in connection with a permitted repayment
of the Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing; or (B) acting as a general partner of
the limited partnership that owns an Individual Property, a member of the
limited liability company that owns the Individual Property or the beneficiary
or trustee of a Delaware statutory trust that owns the Individual Property;

 

(ii)               is not engaged and will not engage in any business unrelated
to (A) the acquisition, development, ownership, management or operation of an
Individual Property, (B) acting as general partner of the limited partnership
that owns an Individual Property, (C) acting as a member of the limited
liability company that owns an Individual Property, or (D) acting as the
beneficiary or trustee of a Delaware statutory trust that owns an Individual
Property, as applicable;

 

(iii)              does not have and will not have any assets other than those
related to an Individual Property or its partnership interest in the limited
partnership, the member interest in the limited liability company or the
beneficial interest in the Delaware statutory trust that owns an Individual
Property or acts as the general partner, managing member or beneficiary or
trustee thereof, as applicable;

 

(iv)              has not engaged, sought or consented to and will not engage
in, seek or consent to any dissolution, winding up, liquidation, consolidation,
merger, sale of all or substantially all of its assets, transfer of partnership,
membership or beneficial or trustee interests (if such entity is a general
partner in a limited partnership, a member in a limited liability company or a
beneficiary of a Delaware trust) or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation, operating agreement or trust formation and governance documents (as
applicable) with respect to the matters set forth in this definition;

 

(v)               if such entity is a limited partnership, has as its only
general partners,  Special Purpose Entities each of which (A) is a corporation
or single-member Delaware limited liability company, (B) has two Independent
Directors, and (C) holds a direct interest as general partner in the limited
partnership of not less than 0.5% (or 0.1%, if the limited partnership is a
Delaware entity);

 

27

--------------------------------------------------------------------------------


 

(vi)              if such entity is a corporation, has at least two
(2) Independent Directors, and has not caused or allowed and will not cause or
allow the board of directors of such entity to take any Material Action without
the unanimous affirmative vote of 100% of the members of its board of directors,
including the vote of the (2) two Independent Directors;

 

(vii)             if such entity is a limited liability company and such limited
liability company has more than one member, such limited liability company has
as its manager a Special Purpose Entity that is a corporation and that owns at
least 1.0% (one percent) of the equity of the limited liability company;

 

(viii)            if such entity is a limited liability company and such limited
liability company has only one member, such limited liability company (a) has
been formed under Delaware law, and (b) has either a corporation or other person
or entity that shall become a member of the limited liability company upon the
dissolution or disassociation of the member, and (c) has not fewer than two
(2) Independent Managers, and (d) will not cause or allow to be taken any
Material Action without the unanimous affirmative vote of the two
(2) Independent Managers;

 

(ix)              if such entity is (a) a limited liability company, has
articles of organization, a certificate of formation and/or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, (c) a corporation, has a certificate or articles of incorporation and
bylaws, as applicable, or (d) a Delaware statutory trust, has organizational
documents that, in each case, provide that such entity will not: (1) dissolve,
merge, liquidate, consolidate; (2) except as permitted herein, sell all or
substantially all of its assets or the assets of the Borrower (as applicable)
except as permitted herein; (3) engage in any other business activity, or amend
its organizational documents with respect to the matters set forth in this
definition without the consent of the Lender; or (4) without the affirmative
vote of (A) all directors of the corporation (that is such entity or the general
partner or managing or co-managing member or manager of such entity) and (B) the
Independent Managers of the limited liability company, file a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings with respect
to itself or to any other entity in which it has a direct or indirect legal or
beneficial ownership interest;

 

(x)               has not entered into or been a party to, and will not enter
into or be a party to, any transaction with its partners, members,
beneficiaries, shareholders or Affiliates except (A) in the ordinary course of
its business and on terms which are intrinsically fair, commercially reasonable
and are no less favorable to it than would be obtained in a comparable
arm’s-length transaction with an unrelated third party, (B) in connection with
this Agreement, and (C) the Operating Leases;

 

(xi)              is solvent and pays its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
become due to the extent that Gross Income from Operations shall then exist, and
is maintaining and will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

 

28

--------------------------------------------------------------------------------


 

(xii)             has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

 

(xiii)            will file its own tax returns; provided, however, that
Borrower’s assets and income may be included in a consolidated tax return of its
parent companies if inclusion on such consolidated tax return is in compliance
with applicable law;

 

(xiv)            has maintained and will maintain its own resolutions and
agreements;

 

(xv)             (a) has not commingled and will not commingle its funds or
assets with those of any other Person and (b) has not participated and will not
participate in any cash management system with any other Person, except with
respect to a custodial account maintained by the Manager on behalf of Affiliates
of Borrower and, with respect to funds in such custodial account, has separately
accounted, and will continue to separately account for, each item of income and
expense applicable to an Individual Property and Borrower;

 

(xvi)            has held and will hold its assets in its own name;

 

(xvii)           has conducted and will conduct its business in its name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower;

 

(xviii)          has maintained and will maintain its balance sheets, operating
statements and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required or permitted by GAAP (or other
accounting principles reasonably acceptable to Lender, consistently applied);
provided, however, that (i) any such consolidated financial statement shall
contain a note indicating that it maintains separate balance sheets and
operating statements for the Borrower and each Individual Property, or (ii) if
such Person is controlled by Inland American Real Estate Trust, Inc., then such
Person may be included in the consolidated financial statement of Inland
American Real Estate Trust, Inc. provided such consolidated financial statement
contains a note indicating that it maintains separate financial records for each
Person controlled by Inland American Real Estate Trust, Inc.;

 

(xix)             has a sufficient number of employees in light of its
contemplated business operations, which may be none;

 

(xx)              has observed and will observe all partnership, corporate,
limited liability company or Delaware statutory trust formalities, as
applicable;

 

(xxi)             has and will have no Indebtedness (including loans (whether or
not such loans are evidenced by a written agreement) between Borrower and any
Affiliates of Borrower and relating to the management of funds in the custodial
account maintained by the Manager) other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of an Individual Property and the routine administration of Borrower,
which liabilities are not more than sixty (60) days past the date incurred
(unless disputed in accordance with applicable law), are not evidenced by a note
and are paid when due, and which amounts are normal and reasonable under the
circumstances, and (iii) such other liabilities that are permitted pursuant to
this Agreement;

 

29

--------------------------------------------------------------------------------


 

(xxii)            has not and will not assume or guarantee or become obligated
for the debts of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person except as otherwise permitted
pursuant to this Agreement, including, in the case of an Individual Owner
Borrower, a guarantee of its related Individual Operating Lessee Borrower’s
obligations under its Franchise Agreement;

 

(xxiii)           has not and will not acquire obligations or securities of its
partners, members, beneficiaries or shareholders or any other Affiliate;

 

(xxiv)          has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including, but not limited
to, paying for shared office space and services performed by any employee of an
affiliate;

 

(xxv)           has not maintained or used, and will not maintain or use,
invoices and checks bearing the name of any other Person, provided, however,
that Manager, on behalf of such Person, may maintain and use invoices and checks
bearing Manager’s name;

 

(xxvi)          has not pledged and will not pledge its assets for the benefit
of any other Person except as permitted or required pursuant to this Agreement;

 

(xxvii)         has held itself out and identified itself and will hold itself
out and identify itself as a separate and distinct entity under its own name or
in a name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered by Manager under the Management Agreement;

 

(xxviii)        has maintained and will maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxix)           has not made and will not make loans to any Person or hold
evidence of indebtedness issued by any other person or entity (other than cash
and investment-grade securities issued by an entity that is not an Affiliate of
or subject to common ownership with such entity);

 

(xxx)            has not identified and will not identify its partners, members,
beneficiaries or shareholders, or any Affiliate of any of them, as a division or
part of it, and has not identified itself and shall not identify itself as a
division of any other Person;

 

(xxxi)           does not and will not have any of its obligations guaranteed by
any Affiliate except as otherwise required in the Loan Documents, including, in
the case of an Individual Operating Lessee Borrower, a guarantee of its
obligations under its Franchise Agreement by its related Individual Owner
Borrower, and an indemnification from losses related to the Loan or its
Operating Lease from an Affiliate;

 

(xxxii)          has not entered into or been a party to, and will not enter
into or be a party to, any transaction with its partners, members,
beneficiaries, shareholders or Affiliates except (A) in the ordinary course of
its business and on terms which are intrinsically fair, commercially

 

30

--------------------------------------------------------------------------------


 

reasonable and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party and (B) in
connection with this Agreement;

(xxxiii)         has complied and will comply with all of the terms and
provisions contained in its organizational documents.  The statement of facts
contained in its organizational documents are true and correct and will remain
true and correct; and

 

(xxxiv)         has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true.

 

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

 

“Substituted Property” shall have the meaning set forth in Section 2.7 hereof.

 

“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Insurance Policy, and containing a certification of
such surveyor satisfactory to Lender.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof regardless of whether the funds held therein are held by Lender for the
payment of Taxes or Insurance Premiums or both.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or any part thereof.

 

“Tenant” shall mean any person or entity (other than an Operating Lessee) with a
possessory right to all or any part of an Individual Property pursuant to a
Lease or other written agreement.

 

“Terrorism Insurance Guarantor” shall have the meaning set forth in Section 6.1
hereof.

 

“Threshold Amount” shall mean $350,000.

 

“Title Insurance Policy” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in the form (acceptable to Lender) (or,
if an Individual Property is in a State which does not permit the issuance of
such ALTA policy, such form as shall be permitted in such State and acceptable
to Lender) issued with respect to such Individual Property and insuring the lien
of the Mortgage encumbering such Individual Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.13 hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.13 hereof.

 

31

--------------------------------------------------------------------------------


 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which an Individual Property is located.

 

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels, as adopted by the American Hotel and Motel
Association.

 

“U.S. Obligations” shall mean direct non-callable obligations of the United
States of America as defined in Section 2(a)(16) of the Investment Company Act
as amended (15 USC 80a-1) stated in REMIC Section 1.86 OG-2(a)(8).

 

“Westbury Borrower” shall mean IA Orchard Hotels Westbury, L.L.C., a Delaware
limited liability company.

 

“Westbury Mortgage” shall mean the Mortgage encumbering the Westbury Property.

 

“Westbury Property” shall mean the Westbury Hilton Garden Inn, located at 1575
Privado Rd., Westbury, New York.

 

Section 1.2             Principles of Construction.  All references to sections
and schedules are to sections and schedules in or to this Agreement unless
otherwise specified.  All uses of the word “including” shall mean “including,
without limitation” unless the context shall indicate otherwise.  Unless
otherwise specified, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined. All
covenants, representations, terms and conditions contained in this Agreement
applicable to Borrower or the Property shall be deemed to apply to each
Individual Borrower and each Individual Property, as applicable, individually. 
It shall constitute an Event of Default if any covenant, representation, term or
condition contained in this Agreement is breached (beyond any applicable notice
and cure periods) with respect to any Individual Borrower or Individual
Property.

 


ARTICLE 2


GENERAL TERMS


 

Section 2.1             Loan Commitment; Disbursement to Borrower.

 


2.1.1        THE LOAN.  SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH
HEREIN, LENDER HEREBY AGREES TO MAKE AND BORROWER HEREBY AGREES TO ACCEPT THE
LOAN ON THE CLOSING DATE.


 


2.1.2        DISBURSEMENT TO BORROWER.  BORROWER MAY REQUEST AND RECEIVE ONLY
ONE BORROWING HEREUNDER IN RESPECT OF THE LOAN AND ANY AMOUNT BORROWED AND
REPAID HEREUNDER IN RESPECT OF THE LOAN MAY NOT BE REBORROWED.


 


2.1.3        THE NOTE, MORTGAGE AND LOAN DOCUMENTS.  THE LOAN SHALL BE EVIDENCED
BY THE NOTE AND SECURED BY THE MORTGAGE, THE ASSIGNMENT OF LEASES AND THE OTHER
LOAN DOCUMENTS.

 

32

--------------------------------------------------------------------------------


 


2.1.4        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE LOAN TO
(A) ACQUIRE THE PROPERTIES OR REPAY AND DISCHARGE ANY EXISTING LOANS RELATING TO
THE PROPERTIES, (B) PAY ALL PAST-DUE BASIC CARRYING COSTS, IF ANY, IN RESPECT OF
THE PROPERTIES, (C) MAKE DEPOSITS INTO THE RESERVE FUNDS ON THE CLOSING DATE IN
THE AMOUNTS PROVIDED HEREIN, (D) PAY COSTS AND EXPENSES INCURRED IN CONNECTION
WITH THE CLOSING OF THE LOAN, AS APPROVED BY LENDER, (E) FUND ANY WORKING
CAPITAL REQUIREMENTS OF THE PROPERTIES, AND (F) DISTRIBUTE THE BALANCE, IF ANY,
TO BORROWER.


 

Section 2.2             Interest; Loan Payments; Late Payment Charge.

 

Interest Generally.  Interest on the outstanding principal balance of the Loan
shall accrue from the Closing Date to but excluding the Maturity Date at the
Interest Rate.

 


2.2.1        INTEREST CALCULATION.  INTEREST ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN SHALL BE CALCULATED ON THE BASIS OF A THREE HUNDRED SIXTY
(360) DAY YEAR COMPRISED OF TWELVE (12) MONTHS OF THIRTY (30) DAYS EACH, EXCEPT
THAT INTEREST DUE AND PAYABLE FOR A PERIOD OF LESS THAN A FULL MONTH SHALL BE
CALCULATED BY MULTIPLYING THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD FOR
WHICH THE CALCULATION IS BEING MADE BY A DAILY RATE BASED ON A THREE HUNDRED
SIXTY (360) DAY YEAR.


 


2.2.2        PAYMENTS GENERALLY.  BORROWER SHALL PAY TO LENDER (A) ON THE
CLOSING DATE, AN AMOUNT EQUAL TO INTEREST ONLY ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN FROM THE CLOSING DATE UP TO BUT NOT INCLUDING THE FIRST
PAYMENT DATE FOLLOWING THE CLOSING DATE, AND (B) ON FEBRUARY 1, 2008 AND EACH
PAYMENT DATE THEREAFTER UP TO BUT NOT INCLUDING THE MATURITY DATE, AN AMOUNT
EQUAL TO THE MONTHLY DEBT SERVICE PAYMENT AMOUNT, WHICH SHALL BE APPLIED TO
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN FOR THE PRIOR CALENDAR
MONTH AT THE INTEREST RATE.


 


2.2.3        INTENTIONALLY OMITTED.


 


2.2.4        PAYMENT ON MATURITY DATE.  BORROWER SHALL PAY TO LENDER ON THE
MATURITY DATE THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, ALL ACCRUED AND
UNPAID INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER AND UNDER THE NOTE, THE
MORTGAGE AND OTHER THE LOAN DOCUMENTS.


 


2.2.5        PAYMENTS AFTER DEFAULT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, INTEREST ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN AND, TO THE EXTENT PERMITTED BY LAW, OVERDUE INTEREST AND
OTHER AMOUNTS DUE IN RESPECT OF THE LOAN, SHALL ACCRUE AT THE DEFAULT RATE,
CALCULATED FROM THE DATE SUCH PAYMENT WAS DUE WITHOUT REGARD TO ANY GRACE OR
CURE PERIODS CONTAINED HEREIN.  INTEREST AT THE DEFAULT RATE SHALL BE COMPUTED
FROM THE OCCURRENCE OF THE EVENT OF DEFAULT UNTIL THE EARLIER OF (I) IN THE
EVENT OF A NON-MONETARY DEFAULT, THE CURE OF SUCH EVENT OF DEFAULT BY BORROWER
AND ACCEPTANCE OF SUCH CURE BY LENDER, AND (II) IN THE EVENT OF A MONETARY
DEFAULT, THE ACTUAL RECEIPT AND COLLECTION OF THE DEBT (OR THAT PORTION THEREOF
THAT IS THEN DUE).  TO THE EXTENT PERMITTED BY APPLICABLE LAW, INTEREST AT THE
DEFAULT RATE SHALL BE ADDED TO THE DEBT, SHALL ITSELF ACCRUE INTEREST AT THE
SAME RATE AS THE LOAN AND SHALL BE SECURED BY THE MORTGAGE.  THIS PARAGRAPH
SHALL NOT BE CONSTRUED AS AN AGREEMENT OR PRIVILEGE TO EXTEND THE DATE OF THE
PAYMENT OF THE DEBT, NOR AS A WAIVER OF ANY OTHER RIGHT OR REMEDY ACCRUING TO
LENDER BY REASON OF THE OCCURRENCE OF ANY EVENT OF DEFAULT AND LENDER RETAINS
ITS RIGHTS UNDER THE NOTE AND THIS AGREEMENT TO ACCELERATE AND TO CONTINUE TO
DEMAND PAYMENT OF THE DEBT UPON THE HAPPENING AND CONTINUANCE OF ANY EVENT OF
DEFAULT.

 

33

--------------------------------------------------------------------------------


 


2.2.6        LATE PAYMENT CHARGE.  IF ANY PRINCIPAL, INTEREST OR ANY OTHER SUMS
DUE UNDER THE LOAN DOCUMENTS IS NOT PAID BY BORROWER ON OR PRIOR TO THE DATE
WHICH IS FIVE (5) DAYS AFTER THE DATE ON WHICH IT IS DUE, BORROWER SHALL PAY TO
LENDER UPON DEMAND AN AMOUNT EQUAL TO THE LESSER OF FIVE PERCENT (5%) OF SUCH
UNPAID SUM OR THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE LAW IN ORDER TO DEFRAY
THE EXPENSE INCURRED BY LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT
PAYMENT AND TO COMPENSATE LENDER FOR THE LOSS OF THE USE OF SUCH DELINQUENT
PAYMENT.  ANY SUCH AMOUNT SHALL BE SECURED BY THE MORTGAGE AND THE OTHER LOAN
DOCUMENTS TO THE EXTENT PERMITTED BY APPLICABLE LAW.  THE FOREGOING LATE PAYMENT
CHARGE SHALL NOT APPLY TO THE PAYMENT OF ALL OUTSTANDING PRINCIPAL, INTEREST AND
OTHER SUMS DUE ON THE MATURITY DATE.


 


2.2.7        USURY SAVINGS.  THIS AGREEMENT AND THE NOTE ARE SUBJECT TO THE
EXPRESS CONDITION THAT AT NO TIME SHALL BORROWER BE OBLIGATED OR REQUIRED TO PAY
INTEREST ON THE PRINCIPAL BALANCE OF THE LOAN AT A RATE WHICH COULD SUBJECT
LENDER TO EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF
THE MAXIMUM LEGAL RATE.  IF, BY THE TERMS OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, BORROWER IS AT ANY TIME REQUIRED OR OBLIGATED TO PAY INTEREST ON THE
PRINCIPAL BALANCE DUE HEREUNDER AT A RATE IN EXCESS OF THE MAXIMUM LEGAL RATE,
THE INTEREST RATE OR THE DEFAULT RATE, AS THE CASE MAY BE, SHALL BE DEEMED TO BE
IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE AND ALL PREVIOUS PAYMENTS IN
EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO HAVE BEEN PAYMENTS IN
REDUCTION OF PRINCIPAL AND NOT ON ACCOUNT OF THE INTEREST DUE HEREUNDER.  ALL
SUMS PAID OR AGREED TO BE PAID TO LENDER FOR THE USE, FORBEARANCE, OR DETENTION
OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED
TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON
ACCOUNT OF THE LOAN DOES NOT EXCEED THE MAXIMUM LEGAL RATE OF INTEREST FROM TIME
TO TIME IN EFFECT AND APPLICABLE TO THE LOAN FOR SO LONG AS THE LOAN IS
OUTSTANDING.


 

Section 2.3             Prepayments.

 


2.3.1        VOLUNTARY PREPAYMENTS.


 

(A)           EXCEPT AS OTHERWISE PROVIDED HEREIN, BORROWER SHALL NOT HAVE THE
RIGHT TO PREPAY THE LOAN IN WHOLE OR IN PART ON OR PRIOR TO THE PERMITTED
PREPAYMENT DATE.  AFTER THE PERMITTED PREPAYMENT DATE, BORROWER MAY, PROVIDED IT
HAS GIVEN LENDER PRIOR WRITTEN NOTICE IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, PREPAY THE UNPAID PRINCIPAL BALANCE OF THE LOAN IN WHOLE, BUT
(SUBJECT TO SECTION 2.3.1(B) BELOW) NOT IN PART, BY PAYING, TOGETHER WITH THE
AMOUNT TO BE PREPAID, (I) INTEREST ACCRUED AND UNPAID ON THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN BEING PREPAID TO AND INCLUDING THE DATE OF
PREPAYMENT, (II) UNLESS PREPAYMENT IS TENDERED ON A PAYMENT DATE, AN AMOUNT
EQUAL TO THE INTEREST THAT WOULD HAVE ACCRUED ON THE AMOUNT BEING PREPAID AFTER
THE DATE OF PREPAYMENT THROUGH AND INCLUDING THE NEXT PAYMENT DATE HAD THE
PREPAYMENT NOT BEEN MADE (WHICH AMOUNT SHALL CONSTITUTE ADDITIONAL CONSIDERATION
FOR THE PREPAYMENT), (III) ALL OTHER SUMS THEN DUE UNDER THIS AGREEMENT, THE
NOTE, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS, AND (IV) IF PREPAYMENT OCCURS
PRIOR TO THE PAYMENT DATE WHICH IS ONE MONTH PRIOR TO THE MATURITY DATE, A
PREPAYMENT CONSIDERATION (THE “PREPAYMENT CONSIDERATION”) EQUAL TO THE GREATER
OF (A) THE APPLICABLE PREPAYMENT PREMIUM, OR (B) THE EXCESS, IF ANY, OF (1) THE
SUM OF THE PRESENT VALUES OF ALL THEN-SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST UNDER THIS AGREEMENT INCLUDING, BUT NOT LIMITED TO, PRINCIPAL AND
INTEREST ON THE MATURITY DATE (WITH EACH SUCH PAYMENT DISCOUNTED TO ITS PRESENT
VALUE AT THE DATE OF PREPAYMENT AT THE RATE WHICH, WHEN COMPOUNDED MONTHLY, IS

 

34

--------------------------------------------------------------------------------


 

EQUIVALENT TO THE PREPAYMENT RATE), OVER (2) THE OUTSTANDING PRINCIPAL AMOUNT OF
THE LOAN. LENDER SHALL NOTIFY BORROWER OF THE AMOUNT AND THE BASIS OF
DETERMINATION OF THE REQUIRED PREPAYMENT CONSIDERATION.

 

(B)           AFTER THE PERMITTED PREPAYMENT DATE, BORROWER MAY, PROVIDED IT HAS
SATISFIED THE PARTIAL PREPAYMENT CONDITIONS, OBTAIN A RELEASE OF THE RELATED
DOCUMENTS WITH RESPECT TO A RELEASE PROPERTY, BY PREPAYING, (I) AN AMOUNT EQUAL
TO THE RELEASE PRINCIPAL PAYMENT, (II) INTEREST ACCRUED AND UNPAID ON THE
RELEASE PRINCIPAL PAYMENT TO AND INCLUDING THE DATE OF PREPAYMENT, (III) UNLESS
PREPAYMENT IS TENDERED ON A PAYMENT DATE, AN AMOUNT EQUAL TO THE INTEREST THAT
WOULD HAVE ACCRUED ON THE RELEASE PRINCIPAL PAYMENT AFTER THE DATE OF PREPAYMENT
UP TO BUT NOT INCLUDING THE NEXT PAYMENT DATE HAD THE PREPAYMENT NOT BEEN MADE
(WHICH AMOUNT SHALL CONSTITUTE ADDITIONAL CONSIDERATION FOR THE PREPAYMENT),
(IV) ALL OTHER SUMS THEN DUE UNDER THIS AGREEMENT, THE RELATED MORTGAGE AND THE
OTHER LOAN DOCUMENTS, (V) THE PREPAYMENT CONSIDERATION (CALCULATED ON THE AMOUNT
OF THE RELEASE PRINCIPAL PAYMENT), (VI) AN ADMINISTRATIVE FEE IN THE SUM OF 
$1,500, AS ASSESSED BY THE SERVICER, AND (VII) ALL THIRD-PARTY COSTS AND
EXPENSES INCURRED BY LENDER OR THE SERVICER (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS FEES AND DISBURSEMENTS) IN CONNECTION WITH THE RELEASE OF A
PROPERTY.  UPON PAYMENT OF THE RELEASE PRINCIPAL PAYMENT, THE MONTHLY DEBT
SERVICE PAYMENT AMOUNT UNDER THE NOTE SHALL BE RECALCULATED BASED ON THE UNPAID
PRINCIPAL BALANCE EFFECTIVE AS OF THE DAY FOLLOWING THE NEXT OCCURRING PAYMENT
DATE.  LENDER PROMPTLY SHALL NOTIFY BORROWER IN WRITING OF THE NEW MONTHLY DEBT
SERVICE PAYMENT AMOUNT WITH RESPECT TO THE NOTE.  PAYMENTS MADE IN CONNECTION
WITH ANY RELEASE MAY BE APPLIED IN REDUCTION OF A PORTION OF THE LOAN (INCLUDING
SUBORDINATE FINANCING OR MEZZANINE FINANCING, IF ANY) IN ANY ORDER OR PRIORITY
AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION.   FOLLOWING SUCH A RELEASE, THE
APPLICABLE BORROWER SHALL NO LONGER BE DEEMED A BORROWER HEREUNDER OR UNDER THE
LOAN DOCUMENTS.

 

(C)           ON THE PAYMENT DATE THAT IS ONE MONTH PRIOR TO THE MATURITY DATE,
AND ON EACH DAY THEREAFTER THROUGH THE MATURITY DATE, BORROWER MAY, AT ITS
OPTION, PREPAY THE DEBT WITHOUT PAYMENT OF ANY PREPAYMENT CONSIDERATION OR OTHER
PENALTY OR PREMIUM; PROVIDED, HOWEVER, IF SUCH PREPAYMENT IS NOT PAID ON A
REGULARLY SCHEDULED PAYMENT DATE, THE DEBT SHALL INCLUDE INTEREST THAT WOULD
HAVE ACCRUED ON SUCH PREPAYMENT THROUGH AND INCLUDING THE DAY IMMEDIATELY
PRECEDING THE MATURITY DATE.  BORROWER’S RIGHT TO PREPAY ANY PORTION OF THE
PRINCIPAL BALANCE OF THE LOAN SHALL BE SUBJECT TO (I) BORROWER’S SUBMISSION OF A
NOTICE TO LENDER SETTING FORTH THE AMOUNT TO BE PREPAID AND THE PROJECTED DATE
OF PREPAYMENT, WHICH DATE SHALL BE NO LESS THAN THIRTY (30) DAYS FROM THE DATE
OF SUCH NOTICE, AND (II) BORROWER’S ACTUAL PAYMENT TO LENDER OF THE AMOUNT TO BE
PREPAID AS SET FORTH IN SUCH NOTICE ON THE PROJECTED DATE SET FORTH IN SUCH
NOTICE OR ANY DAY FOLLOWING SUCH PROJECTED DATE OCCURRING IN THE SAME CALENDAR
MONTH AS SUCH PROJECTED DATE.

 


2.3.2        MANDATORY PREPAYMENTS.  (A) ON THE NEXT OCCURRING PAYMENT DATE
FOLLOWING THE DATE ON WHICH BORROWER ACTUALLY RECEIVES ANY NET PROCEEDS, IF
LENDER IS NOT OBLIGATED TO MAKE SUCH NET PROCEEDS AVAILABLE TO BORROWER PURSUANT
TO THIS AGREEMENT FOR THE RESTORATION OF THE APPLICABLE INDIVIDUAL PROPERTY,
BORROWER SHALL, AT LENDER’S OPTION, PREPAY THE OUTSTANDING BALANCE OF THE NOTE
IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH NET PROCEEDS.  NO
PREPAYMENT CONSIDERATION OR OTHER PENALTY OR PREMIUM SHALL BE DUE IN CONNECTION
WITH ANY PREPAYMENT MADE PURSUANT TO THIS SECTION 2.3.2.  ANY PARTIAL PREPAYMENT
UNDER THIS SECTION SHALL BE APPLIED TO THE LAST PAYMENTS OF PRINCIPAL DUE UNDER
THE LOAN.

 

35

--------------------------------------------------------------------------------


 

(b)           On the date on which Borrower tenders a Casualty/Condemnation
Prepayment pursuant to Section 6.4(e) below, such tender shall include (a) all
accrued and unpaid interest and the principal indebtedness being prepaid,
including interest on the outstanding principal amount of the applicable Note
through the last day of the month within which such tender occurs, and (b) any
other sums due hereunder relating to the applicable Note.  Except as set forth
in this Section 2.3.2(b), other than following an Event of Default, no
Prepayment Consideration or other penalty or premium shall be due in connection
with any Casualty/Condemnation Prepayment.

 


2.3.3        PREPAYMENTS AFTER DEFAULT.  FOLLOWING AN EVENT OF DEFAULT, IF
BORROWER OR ANYONE ON BORROWER’S BEHALF MAKES A TENDER OF PAYMENT OF ALL OR ANY
PORTION OF THE DEBT AT ANY TIME PRIOR TO A FORECLOSURE SALE (INCLUDING A SALE
UNDER THE POWER OF SALE UNDER THE MORTGAGE), OR DURING ANY REDEMPTION PERIOD
AFTER FORECLOSURE, (I) THE TENDER OF PAYMENT SHALL CONSTITUTE AN EVASION OF
BORROWER’S OBLIGATION TO PAY ANY PREPAYMENT CONSIDERATION DUE UNDER THIS
AGREEMENT AND SUCH PAYMENT SHALL, THEREFORE, TO THE MAXIMUM EXTENT PERMITTED BY
LAW, INCLUDE A PREMIUM EQUAL TO THE PREPAYMENT CONSIDERATION THAT WOULD HAVE
BEEN PAYABLE ON THE DATE OF SUCH TENDER HAD THE LOAN NOT BEEN SO ACCELERATED, OR
(II) IF AT THE TIME OF SUCH TENDER A PREPAYMENT OF THE PRINCIPAL AMOUNT OF THE
LOAN WOULD HAVE BEEN PROHIBITED UNDER THIS AGREEMENT HAD THE PRINCIPAL AMOUNT OF
THE LOAN NOT BEEN SO ACCELERATED, THE TENDER OF PAYMENT SHALL CONSTITUTE AN
EVASION OF SUCH PREPAYMENT PROHIBITION AND SHALL, THEREFORE, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, INCLUDE AN AMOUNT EQUAL TO THE GREATER OF (I) 1% OF THE
THEN PRINCIPAL AMOUNT OF THE LOAN (OR THE RELEVANT PORTION THEREOF BEING
PREPAID) AND (II) AN AMOUNT EQUAL TO THE EXCESS OF (A) THE SUM OF THE PRESENT
VALUES OF A SERIES OF PAYMENTS PAYABLE AT THE TIMES AND IN THE AMOUNTS EQUAL TO
THE PAYMENTS OF PRINCIPAL AND INTEREST (INCLUDING, BUT NOT LIMITED TO THE
PRINCIPAL AND INTEREST PAYABLE ON THE MATURITY DATE) WHICH WOULD HAVE BEEN
SCHEDULED TO BE PAYABLE AFTER THE DATE OF SUCH TENDER UNDER THIS AGREEMENT HAD
THE LOAN (OR THE RELEVANT PORTION THEREOF) NOT BEEN ACCELERATED, WITH EACH SUCH
PAYMENT DISCOUNTED TO ITS PRESENT VALUE AT THE DATE OF SUCH TENDER AT THE RATE
WHICH WHEN COMPOUNDED MONTHLY IS EQUIVALENT TO THE PREPAYMENT RATE, OVER (B) THE
THEN PRINCIPAL AMOUNT OF THE LOAN.


 

Section 2.4             Intentionally Omitted.

 

Section 2.5            Release of Property.  Except as set forth in
Section 2.3.1(b) and this 2.5, no repayment or prepayment of all or any portion
of the Loan shall cause, give rise to a right to require, or otherwise result
in, the release of any Liens of the Mortgages on the Properties.  If Borrower
has elected to prepay the entire amount of the Loan pursuant to
Section 2.3.1(a) and the requirements of this Section 2.5 have been satisfied,
the Properties shall be released from the Liens of the Mortgages.

 


2.5.1        RELEASE ON PAYMENT IN FULL.  LENDER SHALL, UPON THE WRITTEN REQUEST
AND AT THE EXPENSE OF BORROWER, UPON PAYMENT IN FULL OF ALL PRINCIPAL AND
INTEREST ON THE LOAN AND ALL OTHER AMOUNTS DUE AND PAYABLE UNDER THE LOAN
DOCUMENTS IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF SECTION 2.3.1 OF THIS
LOAN AGREEMENT, RELEASE THE LIENS OF THE MORTGAGES ON THE PROPERTIES NOT
THERETOFORE RELEASED.


 


2.5.2        INTENTIONALLY OMITTED.


 

Section 2.6             Manner of Making Payments.

 

36

--------------------------------------------------------------------------------


 


2.6.1        MAKING OF PAYMENTS.  EACH PAYMENT BY BORROWER HEREUNDER OR UNDER
THE NOTE SHALL BE MADE IN FUNDS SETTLED THROUGH THE NEW YORK CLEARING HOUSE
INTERBANK PAYMENTS SYSTEM OR OTHER FUNDS IMMEDIATELY AVAILABLE TO LENDER BY
1:00 P.M., NEW YORK CITY TIME, ON THE DATE SUCH PAYMENT IS DUE, TO LENDER BY
DEPOSIT TO SUCH ACCOUNT AS LENDER MAY DESIGNATE BY WRITTEN NOTICE TO BORROWER. 
WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTE SHALL BE STATED TO BE DUE ON A
DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY.


 


2.6.2        NO DEDUCTIONS, ETC.  ALL PAYMENTS MADE BY BORROWER HEREUNDER OR
UNDER THE NOTE OR THE OTHER LOAN DOCUMENTS SHALL BE MADE IRRESPECTIVE OF, AND
WITHOUT ANY DEDUCTION FOR, ANY SETOFF, DEFENSE OR COUNTERCLAIMS.


 


2.6.3        CASH MANAGEMENT.


 

(A)           BORROWER, LENDER AND AGENT ARE PARTY TO (I) THAT CERTAIN CLEARING
ACCOUNT AGREEMENT, AND (II) THAT CERTAIN CASH MANAGEMENT AGREEMENT, EACH OF EVEN
DATE HEREWITH, WHICH AGREEMENTS, TOGETHER, DESCRIBE CASH MANAGEMENT APPLICABLE
TO THE LOAN, INCLUDING FOLLOWING A CASH MANAGEMENT TRIGGER AND FOLLOWING A CASH
SWEEP TRIGGER.

 

(B)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY, IN
ADDITION TO ANY AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO LENDER, APPLY ANY
SUMS THEN PRESENT IN THE CLEARING ACCOUNT TO THE PAYMENT OF THE DEBT IN ANY
ORDER IN ITS SOLE DISCRETION.

 

(C)           THE CLEARING ACCOUNT SHALL NOT BE COMMINGLED WITH OTHER MONIES
HELD BY BORROWER OR CLEARING BANK.

 

(D)           BORROWER SHALL NOT FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY
INTEREST IN THE CLEARING ACCOUNT OR THE MONIES DEPOSITED THEREIN OR PERMIT ANY
LIEN OR ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY
UCC-1 FINANCING STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO
BE FILED WITH RESPECT THERETO.

 

(E)           BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING LITIGATION COSTS AND
REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING FROM OR IN ANY WAY CONNECTED
WITH THE CLEARING ACCOUNT AND/OR THE CLEARING ACCOUNT AGREEMENT (UNLESS ARISING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER) OR THE PERFORMANCE OF
THE OBLIGATIONS FOR WHICH THE CLEARING ACCOUNT WAS ESTABLISHED.

 

(F)            THE INSUFFICIENCY OF FUNDS ON DEPOSIT IN THE CASH MANAGEMENT
ACCOUNT SHALL NOT RELIEVE BORROWER FROM THE OBLIGATION TO MAKE ANY PAYMENTS, AS
AND WHEN DUE PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND SUCH
OBLIGATIONS SHALL BE SEPARATE AND INDEPENDENT, AND NOT CONDITIONED ON ANY EVENT
OR CIRCUMSTANCE WHATSOEVER.

 

(G)           ALL FUNDS ON DEPOSIT IN THE CASH MANAGEMENT ACCOUNT FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT MAY BE APPLIED BY LENDER IN SUCH ORDER AND
PRIORITY AS LENDER SHALL DETERMINE.

 

37

--------------------------------------------------------------------------------


 

(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER’S OBLIGATIONS WITH RESPECT TO THE PAYMENT
OF THE MONTHLY DEBT SERVICE PAYMENT AMOUNT AND AMOUNTS REQUIRED TO BE DEPOSITED
INTO THE RESERVE FUNDS, IF ANY, SHALL BE DEEMED SATISFIED TO THE EXTENT
SUFFICIENT AMOUNTS ARE DEPOSITED IN THE CASH MANAGEMENT ACCOUNT TO SATISFY SUCH
OBLIGATIONS PURSUANT TO THE CASH MANAGEMENT AGREEMENT ON THE DATES EACH SUCH
PAYMENT IS REQUIRED, REGARDLESS OF WHETHER ANY OF SUCH AMOUNTS ARE SO APPLIED BY
LENDER.

 

Section 2.7            Property Substitutions.  Notwithstanding the provisions
of Section 2.5 hereof, subject to the terms and conditions set forth in this
Section 2.7, Borrower may obtain a release of the Lien of a Mortgage (and the
related Loan Documents) encumbering an Individual Property (a “Substituted
Property”) by substituting therefor another limited or full service hotel
property acquired by Borrower (individually or collectively, as the context
requires, the “Replacement Property”), provided that (a) the Allocated Principal
Amount of the proposed Substituted Property, when aggregated with the Allocated
Principal Amounts for all previously Substituted Properties, shall not exceed
the sum of $86,212,500.00, (b) the Replacement Property is not located in the
State of Texas (unless an Individual Property located in the State of Texas has
been previously released pursuant to Section 2.5.2 hereof), and (c) such
substitution shall be subject to the satisfaction of the following conditions
precedent:

 

(I)                LENDER SHALL HAVE RECEIVED A COPY OF A DEED CONVEYING ALL OF
BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO THE SUBSTITUTED PROPERTY TO AN
ENTITY OTHER THAN BORROWER OR AN AFFILIATE OF BORROWER AND A LETTER FROM
BORROWER COUNTERSIGNED BY A TITLE INSURANCE COMPANY ACKNOWLEDGING RECEIPT OF
SUCH DEED AND AGREEING TO RECORD SUCH DEED IN THE REAL ESTATE RECORDS OF THE
APPROPRIATE RECORDING OFFICE IN THE COUNTY IN WHICH THE SUBSTITUTED PROPERTY IS
LOCATED.

 

(II)               LENDER SHALL HAVE RECEIVED AN APPRAISAL OF EACH OF THE
REPLACEMENT PROPERTY AND THE SUBSTITUTED PROPERTY, EACH DATED NO MORE THAN ONE
HUNDRED TWENTY (120) DAYS PRIOR TO THE SUBSTITUTION BY AN APPRAISER ACCEPTABLE
TO THE RATING AGENCIES, INDICATING AN APPRAISED VALUE OF THE REPLACEMENT
PROPERTY THAT IS NOT LESS THAN THE GREATER OF (A) THE VALUE OF THE SUBSTITUTED
PROPERTY AS SET FORTH IN THE APPRAISAL DELIVERED TO LENDER AT THE TIME OF THE
ENCUMBRANCE OF THE SUBSTITUTED PROPERTY BY THE RELATED MORTGAGE OR (B) THE VALUE
OF THE SUBSTITUTED PROPERTY ON THE DATE OF SUBSTITUTION.

 

(III)              AFTER GIVING EFFECT TO THE SUBSTITUTION, THE AGGREGATE DEBT
SERVICE COVERAGE RATIO FOR THE LOAN FOR ALL OF THE PROPERTIES (INCLUDING THE
REPLACEMENT PROPERTY BUT EXCLUDING THE SUBSTITUTED PROPERTY) IS NOT LESS THAN
THE GREATER OF (A) THE AGGREGATE DEBT SERVICE COVERAGE RATIO ON THE CLOSING DATE
OR (B) THE AGGREGATE DEBT SERVICE COVERAGE RATIO (INCLUDING THE SUBSTITUTED
PROPERTY BUT EXCLUDING THE REPLACEMENT PROPERTY) AS OF THE DATE IMMEDIATELY
PRECEDING THE SUBSTITUTION.

 

(IV)             THE NET OPERATING INCOME FOR THE REPLACEMENT PROPERTY DOES NOT
SHOW A DOWNWARD TREND OVER THREE (3) CONSECUTIVE YEARS PRIOR TO THE DATE OF
SUBSTITUTION (OR SUCH SHORTER TIME TO THE EXTENT AVAILABLE AFTER BORROWER’S
EXERCISE OF DILIGENT EFFORTS).

 

38

--------------------------------------------------------------------------------


 

(V)              THE DEBT SERVICE COVERAGE RATIO (FOR THE TWELVE (12) MONTH
PERIOD IMMEDIATELY PRECEDING THE SUBSTITUTION) FOR THE REPLACEMENT PROPERTY IS
NOT LESS THAN THE DEBT SERVICE COVERAGE RATIO (FOR THE TWELVE (12) MONTH PERIOD
IMMEDIATELY PRECEDING THE SUBSTITUTION) FOR THE RELATED SUBSTITUTED PROPERTY,
PROVIDED, HOWEVER, IF THE REPLACEMENT PROPERTY HAS LESS THAN TWELVE MONTH’S
OPERATING HISTORY, FOR PURPOSES OF THIS DETERMINATION, DEBT SERVICE COVERAGE
RATIO SHALL BE CALCULATED BY LENDER ACTING IN ITS REASONABLE DISCRETION USING
ANNUALIZED ACTUAL INCOME AND BUDGETED ANNUAL OPERATING EXPENSES SET FORTH ON A
BUDGET APPROVED BY LENDER PURSUANT TO THE TERMS HEREOF.

 

(VI)             LENDER SHALL HAVE RECEIVED A CERTIFIED COPY OF A FRANCHISE
AGREEMENT FOR THE REPLACEMENT PROPERTY WITH A QUALIFIED FRANCHISOR THAT IS
EITHER (I) SUBSTANTIALLY THE SAME IN FORM AND SUBSTANCE AS THE FRANCHISE
AGREEMENT OR REPLACEMENT FRANCHISE AGREEMENT, AS APPLICABLE, IN EFFECT FOR THE
SUBSTITUTED PROPERTY OR (II) ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION,
TOGETHER WITH A COMFORT LETTER AMONG BORROWER, OPERATING LESSEE, THE QUALIFIED
FRANCHISOR AND LENDER EITHER (A) IN FORM AND SUBSTANCE SUBSTANTIALLY THE SAME AS
THE COUNTERPART OF SUCH DOCUMENT EXECUTED AND DELIVERED WITH RESPECT TO THE
RELATED SUBSTITUTED PROPERTY OR (B) IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER
IN ITS REASONABLE DISCRETION.

 

(VII)            LENDER SHALL HAVE RECEIVED CONFIRMATION IN WRITING FROM THE
RATING AGENCIES TO THE EFFECT THAT SUCH SUBSTITUTION WILL NOT RESULT IN A
WITHDRAWAL, QUALIFICATION OR DOWNGRADE OF THE RESPECTIVE RATINGS IN EFFECT
IMMEDIATELY PRIOR TO SUCH SUBSTITUTION FOR ANY CLASS OF SECURITIES ISSUED IN
CONNECTION WITH THE SECURITIZATION THAT ARE THEN OUTSTANDING.

 

(VIII)           NO EVENT OF DEFAULT SHALL THEN EXIST.  LENDER SHALL HAVE
RECEIVED A CERTIFICATE FROM EACH BORROWER CONFIRMING THE FOREGOING, STATING THAT
THE REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF THE DATE OF THE SUBSTITUTION WITH RESPECT TO EACH BORROWER, THE SUBSTITUTED
PROPERTY AND THE REPLACEMENT PROPERTY, SUCH CERTIFICATE TO BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND THE RATING AGENCIES.

 

(IX)              THE APPLICABLE BORROWER(S) SHALL HAVE EXECUTED, ACKNOWLEDGED
AND DELIVERED TO LENDER (A) A MORTGAGE AND AN ASSIGNMENT OF LEASES WITH RESPECT
TO THE REPLACEMENT PROPERTY, TOGETHER WITH A LETTER FROM SUCH BORROWER
COUNTERSIGNED BY A TITLE INSURANCE COMPANY ACKNOWLEDGING RECEIPT OF SUCH
MORTGAGE, AND ASSIGNMENT OF LEASES AND AGREEING TO RECORD IN THE REAL ESTATE
RECORDS FOR THE COUNTY IN WHICH THE REPLACEMENT PROPERTY IS LOCATED AND TO FILE
ANY UCC FINANCING STATEMENTS IN THE PUBLIC RECORDS OF THE JURISDICTIONS IN WHICH
LENDER SHALL REQUIRE SUCH UCC FINANCING STATEMENTS TO BE FILED, SO AS TO
EFFECTIVELY CREATE UPON SUCH RECORDING AND FILING VALID AND ENFORCEABLE FIRST
PRIORITY LIENS UPON THE REPLACEMENT PROPERTY, IN FAVOR OF LENDER (OR SUCH OTHER
TRUSTEE AS MAY BE REQUIRED UNDER LOCAL LAW), SUBJECT ONLY TO THE PERMITTED
ENCUMBRANCES AND SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN
DOCUMENTS AND (B) AND AN ENVIRONMENTAL INDEMNITY WITH RESPECT TO THE REPLACEMENT
PROPERTY.  THE MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, UCC FINANCING
STATEMENTS SHALL BE THE SAME IN FORM AND SUBSTANCE AS THE COUNTERPARTS OF SUCH
DOCUMENTS EXECUTED AND DELIVERED WITH RESPECT TO THE RELATED

 

39

--------------------------------------------------------------------------------


 

SUBSTITUTED PROPERTY SUBJECT TO MODIFICATIONS REFLECTING THE REPLACEMENT
PROPERTY AS THE PROPERTY THAT IS THE SUBJECT OF SUCH DOCUMENTS AND SUCH
MODIFICATIONS REFLECTING THE LAWS OF THE STATE IN WHICH THE REPLACEMENT PROPERTY
IS LOCATED AS SHALL BE RECOMMENDED BY THE COUNSEL ADMITTED TO PRACTICE IN SUCH
STATE AND DELIVERING THE OPINION AS TO THE ENFORCEABILITY OF SUCH DOCUMENTS
REQUIRED PURSUANT TO CLAUSE (XIV) BELOW.  THE MORTGAGE ENCUMBERING THE
REPLACEMENT PROPERTY SHALL SECURE ALL AMOUNTS EVIDENCED BY THE NOTE AND GUARANTY
EXECUTED BY THE APPLICABLE BORROWER.

 

(X)               EACH OF BORROWER, GUARANTOR AND INDEMNITOR SHALL HAVE EXECUTED
AND DELIVERED TO LENDER AN INSTRUMENT RATIFYING ITS RESPECTIVE INDEMNIFICATION
AND/OR GUARANTY OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS NOTWITHSTANDING THE
APPLICABLE PROPERTY SUBSTITUTION, WHICH INSTRUMENT SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER IN ITS REASONABLE DISCRETION.

 

(XI)              LENDER SHALL HAVE RECEIVED (A) ANY “TIE-IN” OR SIMILAR
ENDORSEMENT (IF AVAILABLE) TO EACH APPLICABLE TITLE INSURANCE POLICY INSURING
THE LIEN OF AN EXISTING MORTGAGE AS OF THE DATE OF THE SUBSTITUTION AVAILABLE
WITH RESPECT TO THE TITLE INSURANCE POLICY INSURING THE LIEN OF THE MORTGAGE
WITH RESPECT TO THE REPLACEMENT PROPERTY AND (B) A TITLE INSURANCE POLICY (OR A
MARKED, SIGNED AND REDATED COMMITMENT TO ISSUE SUCH TITLE INSURANCE POLICY)
INSURING THE LIEN OF THE MORTGAGE ENCUMBERING THE REPLACEMENT PROPERTY, ISSUED
BY THE TITLE COMPANY THAT ISSUED THE TITLE INSURANCE POLICIES INSURING THE LIEN
OF THE EXISTING MORTGAGES AND DATED AS OF THE DATE OF THE SUBSTITUTION.  THE
TITLE INSURANCE POLICY ISSUED WITH RESPECT TO THE REPLACEMENT PROPERTY SHALL
(1) PROVIDE COVERAGE IN THE AMOUNT OF THE RELATED NOTE IF THE “TIE-IN” OR
SIMILAR ENDORSEMENT DESCRIBED ABOVE IS AVAILABLE OR, IF SUCH ENDORSEMENT IS NOT
AVAILABLE, IN AN AMOUNT EQUAL TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE
SUCH AMOUNT, (2) INSURE LENDER THAT THE RELEVANT MORTGAGE CREATES A VALID FIRST
PRIORITY LIEN ON THE REPLACEMENT PROPERTY ENCUMBERED THEREBY, FREE AND CLEAR OF
ALL EXCEPTIONS FROM COVERAGE OTHER THAN PERMITTED ENCUMBRANCES AND STANDARD
EXCEPTIONS AND EXCLUSIONS FROM COVERAGE (AS MODIFIED BY THE TERMS OF ANY
ENDORSEMENTS), (3) CONTAIN SUCH ENDORSEMENTS AND AFFIRMATIVE COVERAGES (IF
AVAILABLE) AS ARE CONTAINED IN THE TITLE INSURANCE POLICIES INSURING THE LIENS
OF THE EXISTING MORTGAGES, AND (4) NAME LENDER, TOGETHER WITH ITS SUCCESSORS AND
ASSIGNS, AS THE INSURED.  LENDER ALSO SHALL HAVE RECEIVED COPIES OF PAID
RECEIPTS OR OTHER EVIDENCE SHOWING THAT ALL PREMIUMS IN RESPECT OF SUCH
ENDORSEMENTS AND TITLE INSURANCE POLICIES HAVE BEEN PAID.

 

(XII)             LENDER SHALL HAVE RECEIVED A TITLE SURVEY FOR EACH REPLACEMENT
PROPERTY, DATED WITHIN THIRTY (30) DAYS OF THE SUBSTITUTION, CERTIFIED TO THE
TITLE COMPANY AND LENDER AND THEIR SUCCESSORS AND ASSIGNS, IN THE MATERIALLY
SAME FORM AND HAVING THE SAME CONTENT AS THE CERTIFICATION OF THE SURVEY OF THE
SUBSTITUTED PROPERTY PREPARED BY A PROFESSIONAL LAND SURVEYOR LICENSED IN THE
STATE IN WHICH THE REPLACEMENT PROPERTY IS LOCATED AND ACCEPTABLE TO THE RATING
AGENCIES IN ACCORDANCE WITH THE 2006 MINIMUM STANDARD DETAIL REQUIREMENTS FOR
ALTA/ACSM LAND TITLE SURVEYS.  SUCH SURVEY SHALL REFLECT THE SAME LEGAL
DESCRIPTION CONTAINED IN THE TITLE INSURANCE POLICY RELATING TO SUCH REPLACEMENT
PROPERTY.  THE SURVEYOR’S SEAL SHALL BE AFFIXED TO EACH SURVEY AND EACH SURVEY
SHALL CERTIFY THAT THE IMPROVEMENTS ON SUCH SURVEYED PROPERTY IS NOT LOCATED IN
A “ONE-HUNDRED-YEAR FLOOD HAZARD AREA.”

 

40

--------------------------------------------------------------------------------


 

(XIII)            LENDER SHALL HAVE RECEIVED VALID CERTIFICATES OF INSURANCE
INDICATING THAT THE REQUIREMENTS FOR THE POLICIES OF INSURANCE REQUIRED FOR EACH
PROPERTY HEREUNDER HAVE BEEN SATISFIED WITH RESPECT TO THE REPLACEMENT PROPERTY
AND EVIDENCE OF THE PAYMENT OF ALL PREMIUMS PAYABLE FOR THE EXISTING POLICY
PERIOD.

 

(XIV)            LENDER SHALL HAVE RECEIVED A PHASE I ENVIRONMENTAL REPORT AND,
IF RECOMMENDED UNDER THE PHASE I ENVIRONMENTAL REPORT, A PHASE II ENVIRONMENTAL
REPORT, WHICH CONCLUDE THAT THE REPLACEMENT PROPERTY DOES NOT CONTAIN ANY
HAZARDOUS SUBSTANCE (AS DEFINED IN THE MORTGAGE) AND IS NOT SUBJECT TO ANY
MATERIAL RISK OF CONTAMINATION FROM ANY OFF-SITE HAZARDOUS SUBSTANCE.

 

(XV)             THE APPLICABLE BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED
TO LENDER (A) UPDATES CERTIFIED BY BORROWER OF ALL ORGANIZATIONAL DOCUMENTATION
RELATED TO BORROWER AND/OR THE FORMATION, STRUCTURE, EXISTENCE, GOOD STANDING
AND/OR QUALIFICATION TO DO BUSINESS DELIVERED TO LENDER IN CONNECTION WITH THE
CLOSING DATE; (B) GOOD STANDING CERTIFICATES, CERTIFICATES OF QUALIFICATION TO
DO BUSINESS IN THE JURISDICTION IN WHICH THE REPLACEMENT PROPERTY IS LOCATED (IF
REQUIRED IN SUCH JURISDICTION) AND (C) RESOLUTIONS OF THE MEMBER OF BORROWER
AUTHORIZING THE SUBSTITUTION AND ANY ACTIONS TAKEN IN CONNECTION WITH SUCH
SUBSTITUTION.

 

(XVI)            LENDER SHALL HAVE RECEIVED THE FOLLOWING OPINIONS OF BORROWER’S
COUNSEL: (A) AN OPINION OR OPINIONS OF COUNSEL ADMITTED TO PRACTICE UNDER THE
LAWS OF THE STATE IN WHICH THE REPLACEMENT PROPERTY IS LOCATED STATING THAT THE
LOAN DOCUMENTS DELIVERED WITH RESPECT TO THE REPLACEMENT PROPERTY PURSUANT TO
CLAUSE (IX) ABOVE ARE VALID AND ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS,
SUBJECT TO THE LAWS APPLICABLE TO CREDITORS’ RIGHTS AND EQUITABLE PRINCIPLES,
AND THAT BORROWER IS QUALIFIED TO DO BUSINESS AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION WHERE THE REPLACEMENT PROPERTY IS LOCATED OR THAT
BORROWER IS NOT REQUIRED BY APPLICABLE LAW TO QUALIFY TO DO BUSINESS IN SUCH
JURISDICTION; (B) AN OPINION OF COUNSEL STATING THAT THE LOAN DOCUMENTS
DELIVERED WITH RESPECT TO THE REPLACEMENT PROPERTY PURSUANT TO CLAUSE (IX) ABOVE
WERE DULY AUTHORIZED, EXECUTED AND DELIVERED BY BORROWER AND THAT THE EXECUTION
AND DELIVERY OF SUCH LOAN DOCUMENTS AND THE PERFORMANCE BY BORROWER OF ITS
OBLIGATIONS THEREUNDER WILL NOT CAUSE A BREACH OF, OR A DEFAULT UNDER, ANY
AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR TO WHICH IT OR
ITS PROPERTIES ARE BOUND; (C) AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE
TO THE RATING AGENCIES STATING THAT SUBJECTING THE REPLACEMENT PROPERTY TO THE
LIEN OF THE RELATED MORTGAGE AND THE EXECUTION AND DELIVERY OF THE RELATED LOAN
DOCUMENTS DOES NOT AND WILL NOT AFFECT OR IMPAIR THE ABILITY OF LENDER TO
ENFORCE ITS REMEDIES UNDER ALL OF THE LOAN DOCUMENTS OR TO REALIZE THE BENEFITS
OF THE CROSS-COLLATERALIZATION PROVIDED FOR THEREUNDER; AND (E) AN OPINION OF
COUNSEL ACCEPTABLE TO THE RATING AGENCIES THAT THE SUBSTITUTION DOES NOT
CONSTITUTE A “SIGNIFICANT MODIFICATION” OF THE LOAN UNDER SECTION 1001 OF THE
CODE OR OTHERWISE CAUSE A TAX TO BE IMPOSED ON A “PROHIBITED TRANSACTION” BY ANY
REMIC TRUST HOLDING AN INTEREST IN THE LOAN.

 

(XVII)           BORROWER SHALL HAVE PAID (OR CAUSED TO BE PAID) ALL BASIC
CARRYING COSTS RELATING TO THE PROPERTIES AND THE REPLACEMENT PROPERTY,
INCLUDING WITHOUT LIMITATION, (I) ACCRUED BUT UNPAID INSURANCE PREMIUMS RELATING
TO THE PROPERTIES AND THE REPLACEMENT PROPERTY, (II) CURRENTLY DUE AND PAYABLE
TAXES (INCLUDING ANY IN ARREARS) RELATING TO THE

 

41

--------------------------------------------------------------------------------


 

PROPERTIES AND THE REPLACEMENT PROPERTY AND (III) CURRENTLY DUE OTHER CHARGES
RELATING TO THE PROPERTIES AND REPLACEMENT PROPERTY.

 

(XVIII)          BORROWER SHALL HAVE PAID TO LENDER A SUBSTITUTION FEE EQUAL TO
ONE PERCENT (1%) OF THE SUBSTITUTED PROPERTY’S ALLOCATED PRINCIPAL AMOUNT, AND
SHALL HAVE PAID OR REIMBURSED LENDER FOR ALL COSTS AND EXPENSES INCURRED BY
LENDER (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS FEES AND
DISBURSEMENTS) IN CONNECTION WITH THE SUBSTITUTION AND BORROWER SHALL HAVE PAID
ALL RECORDING CHARGES, FILING FEES, TAXES OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, MORTGAGE AND INTANGIBLES TAXES AND DOCUMENTARY STAMP TAXES) PAYABLE
IN CONNECTION WITH THE SUBSTITUTION.  BORROWER SHALL HAVE PAID ALL COSTS AND
EXPENSES OF THE RATING AGENCIES INCURRED IN CONNECTION WITH THE SUBSTITUTION.

 

(XIX)            LENDER SHALL HAVE RECEIVED ANNUAL OPERATING STATEMENTS AND
OCCUPANCY STATEMENTS FOR THE REPLACEMENT PROPERTY FOR THE MOST RECENTLY
COMPLETED FISCAL YEAR AND A CURRENT OPERATING STATEMENT FOR THE SUBSTITUTED
PROPERTY, EACH CERTIFIED TO LENDER AS BEING, TO THE BEST OF THE APPLICABLE
BORROWER’S KNOWLEDGE, TRUE AND CORRECT AND A CERTIFICATE FROM THE APPLICABLE
BORROWER CERTIFYING THAT THERE HAS BEEN NO ADVERSE CHANGE IN THE FINANCIAL
CONDITION OF THE REPLACEMENT PROPERTY SINCE THE DATE OF SUCH OPERATING
STATEMENTS.

 

(XX)             INTENTIONALLY OMITTED.

 

(XXI)            LENDER SHALL HAVE RECEIVED COPIES OF ALL TENANT LEASES (IF ANY)
AND ANY GROUND LEASES AFFECTING THE REPLACEMENT PROPERTY CERTIFIED BY THE
APPLICABLE BORROWER AS BEING TRUE AND CORRECT.  LENDER SHALL HAVE RECEIVED A
CURRENT RENT ROLL OF THE REPLACEMENT PROPERTY (IF THERE ARE ANY TENANT LEASES)
CERTIFIED BY SUCH BORROWER AS BEING TRUE AND CORRECT.

 

(XXII)           LENDER SHALL HAVE RECEIVED SUBORDINATION, NONDISTURBANCE AND
ATTORNMENT AGREEMENTS FROM ANY TENANTS WITH RECORDED LEASES (UNLESS SUCH LEASES
THAT ARE, BY THEIR TERMS, SUBORDINATE TO THE MORTGAGE WITH RESPECT TO THE
REPLACEMENT PROPERTY).

 

(XXIII)          LENDER SHALL HAVE RECEIVED AN ENDORSEMENT TO THE TITLE
INSURANCE POLICY INSURING THE LIEN OF THE MORTGAGE ENCUMBERING THE REPLACEMENT
PROPERTY INSURING THAT THE REPLACEMENT PROPERTY CONSTITUTES A SEPARATE TAX LOT
OR, IF SUCH AN ENDORSEMENT IS NOT AVAILABLE IN THE STATE IN WHICH THE
REPLACEMENT PROPERTY IS LOCATED, OTHER EVIDENCE ACCEPTABLE TO LENDER THAT THE
SUBSTITUTE POLICY CONSTITUTES A SEPARATE TAX LOT.

 

(XXIV)          LENDER SHALL HAVE RECEIVED A PHYSICAL CONDITIONS REPORT WITH
RESPECT TO THE REPLACEMENT PROPERTY STATING THAT THE REPLACEMENT PROPERTY IS IN
GOOD CONDITION AND REPAIR AND FREE OF DAMAGE OR WASTE. IF THE PHYSICAL
CONDITIONS REPORT RECOMMENDS THAT ANY REPAIRS BE MADE WITH RESPECT TO THE
REPLACEMENT PROPERTY, SUCH PHYSICAL CONDITIONS REPORT SHALL INCLUDE AN ESTIMATE
OF THE COST OF SUCH RECOMMENDED REPAIRS.  IF BORROWER HAS NOT DELIVERED TO
LENDER WITHIN SIX (6) MONTHS AFTER THE DATE OF SUBSTITUTION EVIDENCE REASONABLY
SATISFACTORY TO LENDER THAT IT HAS COMPLETED SUCH REPAIRS, BORROWER SHALL
DEPOSIT WITH LENDER AN AMOUNT EQUAL TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF
SUCH ESTIMATED COST, WHICH DEPOSIT SHALL CONSTITUTE PART OF THE REQUIRED REPAIR
FUND AND SHALL

 

42

--------------------------------------------------------------------------------


 

BE HELD AND DISBURSED IN ACCORDANCE WITH SECTION 7.1 HEREOF.  NOTWITHSTANDING
THE FOREGOING, IF (X) THE RECOMMENDED REPAIRS INCLUDE LIFE SAFETY ITEMS OR
(Y) THE AGGREGATE AMOUNT OF THE RECOMMENDED REPAIRS EXCEEDS TWO PERCENT (2%) OF
THE ALLOCATED PRINCIPAL AMOUNT OF THE SUBSTITUTED PROPERTY, BORROWER SHALL
DEPOSIT WITH LENDER AN AMOUNT EQUAL TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF
SUCH ESTIMATED COST OF SUCH REPAIRS.

 

(XXV)           LENDER SHALL HAVE RECEIVED A CERTIFICATE OF OCCUPANCY FOR THE
REPLACEMENT PROPERTY (OR OTHER EVIDENCE REASONABLY ACCEPTABLE TO LENDER THAT THE
REPLACEMENT PROPERTY COMPLIES WITH BUILDING CODES), AND EVIDENCE REASONABLY
ACCEPTABLE TO LENDER THAT THE REPLACEMENT PROPERTY AND ITS USE COMPLY IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE ZONING AND SUBDIVISION LAWS.  SUCH
COMPLIANCE SHALL BE CONFIRMED BY DELIVERY TO LENDER BY ONE OR MORE OF THE
FOLLOWING: A LETTER FROM THE MUNICIPALITY IN WHICH SUCH REPLACEMENT PROPERTY IS
LOCATED, OR A CERTIFICATE OF A SURVEYOR THAT IS LICENSED IN THE STATE IN WHICH
THE REPLACEMENT PROPERTY IS LOCATED (WITH RESPECT TO ZONING AND SUBDIVISION
LAWS), OR AN ALTA 3.1 ZONING ENDORSEMENT TO THE TITLE INSURANCE POLICY DELIVERED
PURSUANT TO CLAUSE (IX) ABOVE (WITH RESPECT TO ZONING LAWS) OR A SUBDIVISION
ENDORSEMENT TO THE TITLE INSURANCE POLICY DELIVERED PURSUANT TO CLAUSE
(IX) ABOVE (WITH RESPECT TO SUBDIVISION LAWS).

 

(XXVI)          LENDER SHALL HAVE RECEIVED A CERTIFIED COPY OF A MANAGEMENT
AGREEMENT BETWEEN OPERATING LESSEE AND MANAGER REFLECTING THE MANAGEMENT OF THE
REPLACEMENT PROPERTY BY MANAGER, WHICH MANAGEMENT AGREEMENT SHALL EITHER (I) BE
SUBSTANTIALLY THE SAME IN FORM AND SUBSTANCE AS THE MANAGEMENT AGREEMENT IN
EFFECT FOR THE SUBSTITUTED PROPERTY IMMEDIATELY PRIOR TO THE SUBSTITUTION DATE
OR (II) A REPLACEMENT MANAGEMENT AGREEMENT, AND SUCH MANAGER AND OPERATING
LESSEE SHALL HAVE EXECUTED AND DELIVERED TO LENDER AN ASSIGNMENT OF MANAGEMENT
AGREEMENT IN FORM AND SUBSTANCE SUBSTANTIALLY THE SAME AS THE COUNTERPART OF
SUCH DOCUMENT EXECUTED AND DELIVERED WITH RESPECT TO THE RELATED SUBSTITUTED
PROPERTY (WHICH ASSIGNMENT OF MANAGEMENT AGREEMENT SHALL BE COVERED BY THE
OPINION REQUIRED PURSUANT TO CLAUSE (XVI) ABOVE).

 

(XXVII)         INTENTIONALLY OMITTED.

 

(XXVIII)        LENDER SHALL HAVE RECEIVED COPIES OF ALL CONTRACTS AND
AGREEMENTS RELATING TO THE LEASING AND OPERATION OF THE REPLACEMENT PROPERTY
(OTHER THAN THE MANAGEMENT AGREEMENT) TOGETHER WITH A CERTIFICATION OF BORROWER
ATTACHED TO EACH SUCH CONTRACT OR AGREEMENT CERTIFYING THAT THE ATTACHED COPY IS
A TRUE AND CORRECT COPY OF SUCH CONTRACT OR AGREEMENT AND ALL AMENDMENTS
THERETO.

 

(XXIX)           BORROWER SHALL SUBMIT TO LENDER, NOT LESS THAN FIFTEEN (15)
DAYS PRIOR TO THE DATE OF SUCH SUBSTITUTION, A RELEASE OF LIEN (AND RELATED LOAN
DOCUMENTS) FOR THE SUBSTITUTED PROPERTY FOR EXECUTION BY LENDER.  SUCH RELEASE
SHALL BE IN A FORM APPROPRIATE FOR THE RECORDATION IN THE JURISDICTION IN WHICH
THE SUBSTITUTED PROPERTY IS LOCATED.

 

(XXX)            AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE SUBSTITUTION DATE,
LENDER SHALL HAVE RECEIVED EVIDENCE THAT THE OPERATING LEASE RELATING TO THE
SUBSTITUTED PROPERTY WILL BE TERMINATED ON THE SUBSTITUTION DATE;

 

43

--------------------------------------------------------------------------------


 

(XXXI)              LENDER SHALL HAVE RECEIVED A CERTIFIED COPY OF AN OPERATING
LEASE BETWEEN THE APPLICABLE INDIVIDUAL OWNER BORROWER AND THE INDIVIDUAL
OPERATING LESSEE BORROWER, WHICH OPERATING LEASE SHALL BE SUBSTANTIALLY THE SAME
IN FORM AND SUBSTANCE AS THE OPERATING LEASE IN EFFECT FOR THE SUBSTITUTED
PROPERTY IMMEDIATELY PRIOR TO THE SUBSTITUTION DATE AS APPROVED BY LENDER
(SUBJECT TO CHANGES APPROVED BY LENDER OR FOR WHICH LENDER’S APPROVAL WAS NOT
REQUIRED), AND OPERATING LESSEE SHALL HAVE EXECUTED AND DELIVERED TO LENDER A
SECURITY AGREEMENT AND UCC-1 FINANCING STATEMENTS EACH IN FORM AND SUBSTANCE
SUBSTANTIALLY THE SAME AS THE COUNTERPART OF SUCH DOCUMENTS EXECUTED AND
DELIVERED WITH RESPECT TO THE RELATED SUBSTITUTED PROPERTY (ALL OF WHICH
DOCUMENTS SHALL BE COVERED BY THE OPINION REQUIRED PURSUANT TO CLAUSE (XVI)
ABOVE).

 

(XXXII)             LENDER SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY
TO LENDER THAT THE OCCUPANCY STATISTICS AND THE AVERAGE DAILY RATE FOR THE
REPLACEMENT PROPERTY FOR THE TWELVE (12) MONTHS PRIOR TO THE SUBSTITUTION DATE
SHALL BE EQUAL TO OR GREATER THAT THE OCCUPANCY STATISTICS AND THE AVERAGE DAILY
RATE FOR THE SUBSTITUTED PROPERTY FOR SUCH PERIOD.

 

(XXXIII)            THE REPLACEMENT PROPERTY SHALL HAVE CREDIT CHARACTERISTICS
THAT ARE EQUAL TO OR BETTER THAN THE CREDIT CHARACTERISTICS OF THE SUBSTITUTED
PROPERTY, INCLUDING, WITHOUT LIMITATION, BEING LOCATED IN THE SAME OR BETTER
MARKET AND HAVING THE SAME OR BETTER “FLAG”, AS REASONABLY DETERMINED BY LENDER.

 

(XXXIV)           AFTER GIVING EFFECT TO THE SUBSTITUTION, FORTY PERCENT (40%)
OR LESS OF THE AGGREGATE NET CASH FLOW FOR THE LOAN FOR ALL OF THE PROPERTIES
(INCLUDING THE REPLACEMENT PROPERTY BUT EXCLUDING THE SUBSTITUTED PROPERTY)
SHALL RESULT FROM ONE STATE OR ONE MARKET.

 

(XXXV)            LENDER SHALL HAVE RECEIVED SUCH OTHER AND FURTHER APPROVALS,
OPINIONS, DOCUMENTS AND INFORMATION IN CONNECTION WITH THE SUBSTITUTION AS
REQUESTED BY THE RATING AGENCIES IF THE LOAN IS PART OF A SECURITIZATION, OR THE
LENDER IF THE LOAN IS NOT PART OF A SECURITIZATION.

 

(XXXVI)           THE APPLICABLE BORROWER SHALL DELIVER AN OFFICER’S CERTIFICATE
CERTIFYING THAT THE REQUIREMENTS SET FORTH IN THIS SECTION 2.7.1 HAVE BEEN
SATISFIED.

 

Upon receipt of all required deliverables from the related Borrower, Lender
shall process Borrower’s request with commercially reasonable diligence.  Upon
the satisfaction of the foregoing conditions precedent, Lender will release its
Lien from the Substituted Property and the Replacement Property shall be deemed
to be a Property for purposes of this Agreement.

 


ARTICLE 3


CONDITIONS PRECEDENT


 

Section 3.1             Conditions Precedent to Closing.  The obligation of
Lender to make the Loan hereunder is subject to the fulfillment by Borrower or
waiver by Lender of the following conditions precedent no later than the Closing
Date:

 

44

--------------------------------------------------------------------------------


 

3.1.1        Representations and Warranties; Compliance with Conditions.  The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or an Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.1.2        Loan Agreement and Note.  Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

 


3.1.3        DELIVERY OF LOAN DOCUMENTS; TITLE INSURANCE; REPORTS; LEASES, ETC.


 

(A)           MORTGAGES, ASSIGNMENTS OF LEASES AND OTHER LOAN DOCUMENTS.  LENDER
SHALL HAVE RECEIVED FROM BORROWER FULLY EXECUTED AND ACKNOWLEDGED COUNTERPARTS
OF THE MORTGAGES AND THE ASSIGNMENTS OF LEASES AND EVIDENCE THAT COUNTERPARTS OF
THE MORTGAGES AND ASSIGNMENTS OF LEASES HAVE BEEN DELIVERED TO THE TITLE COMPANY
FOR RECORDING, IN THE REASONABLE JUDGMENT OF LENDER, SO AS TO EFFECTIVELY CREATE
UPON SUCH RECORDING VALID AND ENFORCEABLE FIRST PRIORITY LIENS UPON EACH
INDIVIDUAL PROPERTY IN FAVOR OF LENDER OR ITS NOMINEE (OR SUCH TRUSTEE AS MAY BE
REQUIRED UNDER LOCAL LAW), SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES AND SUCH
OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS.  LENDER SHALL HAVE
ALSO RECEIVED FROM BORROWER FULLY EXECUTED COUNTERPARTS OF THE ASSIGNMENTS OF
MANAGEMENT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(B)           TITLE INSURANCE.  LENDER SHALL HAVE RECEIVED, WITH RESPECT TO EACH
INDIVIDUAL PROPERTY, A TITLE INSURANCE POLICY ISSUED BY A TITLE COMPANY
ACCEPTABLE TO LENDER AND DATED AS OF THE CLOSING DATE WITH REINSURANCE AND
DIRECT ACCESS AGREEMENTS ACCEPTABLE TO LENDER.  SUCH TITLE INSURANCE POLICY
SHALL (I) PROVIDE COVERAGE IN AN AMOUNT AT LEAST EQUAL TO THE ALLOCATED
PRINCIPAL AMOUNT OF THE THE APPLICABLE INDIVIDUAL PROPERTY TOGETHER WITH, IF
APPLICABLE, A “TIE-IN” OR SIMILAR ENDORSEMENT, (II) INSURE LENDER THAT THE
RELEVANT MORTGAGE CREATES A VALID FIRST PRIORITY LIEN ON THE INDIVIDUAL PROPERTY
ENCUMBERED THEREBY, FREE AND CLEAR OF ALL EXCEPTIONS FROM COVERAGE OTHER THAN
PERMITTED ENCUMBRANCES AND STANDARD EXCEPTIONS AND EXCLUSIONS FROM COVERAGE (AS
MODIFIED BY THE TERMS OF ANY ENDORSEMENTS), (III) CONTAIN SUCH ENDORSEMENTS AND
AFFIRMATIVE COVERAGES AS LENDER MAY REASONABLY REQUEST, AND (IV) NAME LENDER,
ITS SUCCESSORS AND ASSIGNS, AS THE INSURED.  THE TITLE INSURANCE POLICY SHALL BE
ASSIGNABLE WITHOUT COST TO LENDER.  LENDER ALSO SHALL HAVE RECEIVED EVIDENCE
THAT ALL PREMIUMS IN RESPECT OF SUCH TITLE INSURANCE POLICY HAVE BEEN PAID.

 

(C)           SURVEY.  LENDER SHALL HAVE RECEIVED A TITLE SURVEY FOR EACH
INDIVIDUAL PROPERTY, CERTIFIED TO THE TITLE COMPANY AND LENDER AND THEIR
SUCCESSORS AND ASSIGNS, IN FORM AND CONTENT SATISFACTORY TO LENDER AND PREPARED
BY A PROFESSIONAL AND PROPERLY LICENSED LAND SURVEYOR SATISFACTORY TO LENDER IN
ACCORDANCE WITH THE MOST RECENT MINIMUM STANDARD DETAIL REQUIREMENTS FOR
ALTA/ACSM LAND TITLE SURVEYS.  THE FOLLOWING ADDITIONAL ITEMS FROM THE LIST OF
“OPTIONAL SURVEY RESPONSIBILITIES AND SPECIFICATIONS” (TABLE A) SHOULD BE ADDED
TO EACH SURVEY: 2, 3, 4, 6, 8, 9, 10, 11 AND 13.  THE SURVEY SHALL REFLECT THE
SAME LEGAL DESCRIPTION CONTAINED IN THE TITLE INSURANCE POLICY RELATING TO SUCH
INDIVIDUAL PROPERTY REFERRED TO IN CLAUSE (II) ABOVE AND SHALL INCLUDE, AMONG
OTHER THINGS, A LEGAL DESCRIPTION OF THE REAL PROPERTY

 

45

--------------------------------------------------------------------------------


 

COMPRISING PART OF SUCH INDIVIDUAL PROPERTY REASONABLY SATISFACTORY TO LENDER. 
THE SURVEYOR’S SEAL SHALL BE AFFIXED TO EACH SURVEY AND THE SURVEYOR SHALL
PROVIDE A CERTIFICATION FOR EACH SURVEY IN FORM AND SUBSTANCE ACCEPTABLE TO
LENDER.

 

(D)           INSURANCE.  LENDER SHALL HAVE RECEIVED VALID CERTIFICATES OF
INSURANCE FOR THE POLICIES OF INSURANCE REQUIRED HEREUNDER, SATISFACTORY TO
LENDER IN ITS SOLE DISCRETION, AND EVIDENCE OF THE PAYMENT OF ALL PREMIUMS
PAYABLE FOR THE EXISTING POLICY PERIOD.

 

(E)           ENVIRONMENTAL REPORTS.  LENDER SHALL HAVE RECEIVED AN
ENVIRONMENTAL REPORT IN RESPECT OF EACH INDIVIDUAL PROPERTY, IN EACH CASE
REASONABLY SATISFACTORY TO LENDER.

 

(F)            ZONING.  WITH RESPECT TO EACH INDIVIDUAL PROPERTY, LENDER SHALL
HAVE RECEIVED, AT LENDER’S OPTION, (I) LETTERS OR OTHER EVIDENCE WITH RESPECT TO
EACH INDIVIDUAL PROPERTY FROM THE APPROPRIATE MUNICIPAL AUTHORITIES (OR OTHER
PERSONS) CONCERNING APPLICABLE ZONING AND BUILDING LAWS, (II) AN ALTA 3.1 ZONING
ENDORSEMENT TO THE APPLICABLE TITLE INSURANCE POLICY OR (III) OTHER EVIDENCE OF
ZONING COMPLIANCE, IN EACH CASE IN SUBSTANCE REASONABLY SATISFACTORY TO LENDER.

 

(G)           ENCUMBRANCES.  BORROWER SHALL HAVE TAKEN OR CAUSED TO BE TAKEN
SUCH ACTIONS IN SUCH A MANNER SO THAT LENDER HAS A VALID AND PERFECTED FIRST
LIEN ON EACH INDIVIDUAL PROPERTY AS OF THE CLOSING DATE WITH RESPECT TO EACH
MORTGAGE ON THE APPLICABLE INDIVIDUAL PROPERTY, SUBJECT ONLY TO APPLICABLE
PERMITTED ENCUMBRANCES AND SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE
LOAN DOCUMENTS, AND LENDER SHALL HAVE RECEIVED SATISFACTORY EVIDENCE THEREOF.

 


3.1.4        RELATED DOCUMENTS.  EACH ADDITIONAL DOCUMENT NOT SPECIFICALLY
REFERENCED HEREIN, BUT RELATING TO THE TRANSACTIONS CONTEMPLATED HEREIN, SHALL
HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY ALL PARTIES THERETO AND
LENDER SHALL HAVE RECEIVED AND APPROVED CERTIFIED COPIES THEREOF.


 


3.1.5        DELIVERY OF ORGANIZATIONAL DOCUMENTS.  ON OR BEFORE THE CLOSING
DATE, BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER COPIES CERTIFIED
BY BORROWER OF ALL ORGANIZATIONAL DOCUMENTATION RELATED TO BORROWER AND/OR THE
FORMATION, STRUCTURE, EXISTENCE, GOOD STANDING AND/OR QUALIFICATION TO DO
BUSINESS, AS LENDER MAY REQUEST IN ITS SOLE DISCRETION, INCLUDING, WITHOUT
LIMITATION, GOOD STANDING CERTIFICATES, QUALIFICATIONS TO DO BUSINESS IN THE
APPROPRIATE JURISDICTIONS, RESOLUTIONS AUTHORIZING THE ENTERING INTO OF THE LOAN
AND INCUMBENCY CERTIFICATES AS MAY BE REQUESTED BY LENDER.


 


3.1.6        OPINIONS OF BORROWER’S COUNSEL.  LENDER SHALL HAVE RECEIVED
OPINIONS OF BORROWER’S COUNSEL (AND IF APPLICABLE, BORROWER’S LOCAL COUNSEL)
(A) WITH RESPECT TO NON-CONSOLIDATION ISSUES (AN “INSOLVENCY OPINION”) AND
(B) WITH RESPECT TO DUE EXECUTION, AUTHORITY, ENFORCEABILITY OF THE LOAN
DOCUMENTS AND SUCH OTHER MATTERS AS LENDER MAY REASONABLY REQUIRE, ALL SUCH
OPINIONS IN FORM, SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND
LENDER’S COUNSEL IN THEIR REASONABLE DISCRETION.


 


3.1.7        BUDGETS.  BORROWER SHALL HAVE DELIVERED, AND LENDER SHALL HAVE
APPROVED, THE ANNUAL BUDGET FOR ITS INDIVIDUAL PROPERTY FOR THE CURRENT FISCAL
YEAR.


 


3.1.8        BASIC CARRYING COSTS.  BORROWER SHALL HAVE PAID ALL BASIC CARRYING
COSTS RELATING TO THE PROPERTIES WHICH ARE IN ARREARS, INCLUDING WITHOUT
LIMITATION, (A) ACCRUED BUT

 

46

--------------------------------------------------------------------------------


 


UNPAID INSURANCE PREMIUMS RELATING TO THE PROPERTIES, (B) CURRENTLY DUE AND
PAYABLE TAXES (INCLUDING ANY IN ARREARS) RELATING TO THE PROPERTIES, AND
(C) CURRENTLY DUE OTHER CHARGES RELATING TO THE PROPERTIES, WHICH AMOUNTS SHALL
BE FUNDED WITH PROCEEDS OF THE LOAN.


 


3.1.9        COMPLETION OF PROCEEDINGS.  ALL ORGANIZATIONAL PROCEEDINGS TAKEN OR
TO BE TAKEN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND OTHER LOAN DOCUMENTS AND ALL DOCUMENTS INCIDENTAL THERETO SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER, AND LENDER SHALL HAVE
RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED COPIES OF SUCH DOCUMENTS AS
LENDER MAY REASONABLY REQUEST.


 


3.1.10      PAYMENTS.  ALL PAYMENTS, DEPOSITS OR ESCROWS REQUIRED TO BE MADE OR
ESTABLISHED BY BORROWER UNDER THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID.


 


3.1.11      INTENTIONALLY OMITTED.


 


3.1.12      TRANSACTION COSTS.  BORROWER SHALL HAVE PAID OR REIMBURSED LENDER
FOR ALL TITLE INSURANCE PREMIUMS, RECORDING AND FILING FEES OR TAXES, COSTS OF
ENVIRONMENTAL REPORTS, PHYSICAL CONDITIONS REPORTS, APPRAISALS AND OTHER
REPORTS, THE FEES AND COSTS OF LENDER’S COUNSEL AND ALL OTHER THIRD PARTY
OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH THE ORIGINATION OF THE LOAN.


 


3.1.13      MATERIAL ADVERSE CHANGE.  THERE SHALL HAVE BEEN NO MATERIAL ADVERSE
CHANGE IN THE FINANCIAL CONDITION OR BUSINESS CONDITION OF BORROWER OR THE
PROPERTIES SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED TO
LENDER.  THE INCOME AND EXPENSES OF THE PROPERTIES, THE OCCUPANCY LEASES
THEREOF, AND ALL OTHER FEATURES OF THE TRANSACTION SHALL BE AS REPRESENTED TO
LENDER WITHOUT MATERIAL ADVERSE CHANGE.  NEITHER BORROWER, ANY OF ITS
CONSTITUENT PERSONS, SHALL BE THE SUBJECT OF ANY BANKRUPTCY, REORGANIZATION, OR
INSOLVENCY PROCEEDING.


 


3.1.14      LEASES AND RENT ROLL.  LENDER SHALL HAVE RECEIVED COPIES OF ALL
TENANT LEASES, CERTIFIED COPIES OF ANY TENANT LEASES AS REQUESTED BY LENDER AND
CERTIFIED COPIES OF ALL GROUND LEASES AFFECTING THE PROPERTIES, IF ANY.  IF
THERE ARE ANY LEASES AT THE PROPERTY, LENDER SHALL HAVE RECEIVED A CURRENT
CERTIFIED RENT ROLL OF THE PROPERTIES, REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO LENDER.


 


3.1.15      INTENTIONALLY OMITTED.


 


3.1.16      TAX LOT.  LENDER SHALL HAVE RECEIVED EVIDENCE THAT EACH INDIVIDUAL
PROPERTY CONSTITUTES ONE (1) OR MORE SEPARATE TAX LOTS, WHICH EVIDENCE SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


 


3.1.17      PHYSICAL CONDITIONS REPORTS.  LENDER SHALL HAVE RECEIVED A PHYSICAL
CONDITIONS REPORTS WITH RESPECT TO EACH INDIVIDUAL PROPERTY, WHICH REPORTS SHALL
BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


 


3.1.18      MANAGEMENT AGREEMENT.  LENDER SHALL HAVE RECEIVED A TRUE, CORRECT
AND COMPLETE COPY OF ALL EXISTING MANAGEMENT AGREEMENTS, AND WITH RESPECT TO
EACH INDIVIDUAL PROPERTY FOR WHICH A NEW MANAGEMENT AGREEMENT IS BEING EXECUTING
IN CONNECTION WITH THE

 

47

--------------------------------------------------------------------------------


 


LOAN, LENDER SHALL HAVE APPROVED THE FORM OF MANAGEMENT AGREEMENT WITH RESPECT
TO SUCH INDIVIDUAL PROPERTY.


 


3.1.19      APPRAISAL.  LENDER SHALL HAVE RECEIVED AN APPRAISAL OF EACH
INDIVIDUAL PROPERTY, WHICH SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO
LENDER.


 


3.1.20      FRANCHISE AGREEMENT. LENDER SHALL HAVE RECEIVED A TRUE, CORRECT AND
COMPLETE COPY OF ALL EXISTING FRANCHISE AGREEMENTS, AND WITH RESPECT TO EACH
INDIVIDUAL PROPERTY FOR WHICH A NEW FRANCHISE AGREEMENT IS BEING EXECUTING IN
CONNECTION WITH THE LOAN, LENDER SHALL HAVE APPROVED THE FORM OF FRANCHISE
AGREEMENT WITH RESPECT TO SUCH INDIVIDUAL PROPERTY.


 


3.1.21      FINANCIAL STATEMENTS.  LENDER SHALL HAVE RECEIVED (A) A BALANCE
SHEET WITH RESPECT TO EACH INDIVIDUAL PROPERTY FOR THE TWO MOST RECENT FISCAL
YEARS AND STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS WITH RESPECT TO SUCH
INDIVIDUAL PROPERTY FOR THE THREE MOST RECENT FISCAL YEARS, EACH IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER OR (B) SUCH OTHER FINANCIAL
STATEMENTS RELATING TO THE OWNERSHIP AND OPERATION OF THE INDIVIDUAL PROPERTY,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER.


 


3.1.22      OPERATING LEASES.  LENDER SHALL HAVE RECEIVED A TRUE, CORRECT AND
COMPLETE COPY OF EACH OF THE OPERATING LEASES.


 


3.1.23      FURTHER DOCUMENTS.  LENDER OR ITS COUNSEL SHALL HAVE RECEIVED SUCH
OTHER AND FURTHER APPROVALS, OPINIONS, DOCUMENTS AND INFORMATION AS LENDER OR
ITS COUNSEL MAY HAVE REASONABLY REQUESTED INCLUDING THE LOAN DOCUMENTS IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND ITS COUNSEL.


 


3.1.24      ENVIRONMENTAL INSURANCE.  IF REQUIRED BY LENDER, BORROWER SHALL HAVE
OBTAINED A SECURED CREDITOR ENVIRONMENTAL INSURANCE POLICY WITH RESPECT TO AN
INDIVIDUAL PROPERTY, WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER.  ANY SUCH POLICY SHALL HAVE A TERM NOT LESS THAN THE TERM OF THE LOAN. 
BORROWER SHALL HAVE PROVIDED TO LENDER EVIDENCE THAT THE PREMIUMS FOR SUCH
POLICY HAS BEEN PAID IN FULL.


 


ARTICLE 4


REPRESENTATIONS AND WARRANTIES


 

Section 4.1             Borrower Representations.  Borrower represents and
warrants as of the date hereof and as of the Closing Date that:

 


4.1.1        ORGANIZATION.  EACH BORROWER HAS BEEN DULY ORGANIZED AND IS VALIDLY
EXISTING AND IN GOOD STANDING WITH REQUISITE POWER AND AUTHORITY TO OWN ITS
PROPERTIES AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED.  EACH
BORROWER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH
JURISDICTION WHERE IT IS REQUIRED TO BE SO QUALIFIED IN CONNECTION WITH ITS
PROPERTIES, BUSINESSES AND OPERATIONS.  EACH BORROWER POSSESSES ALL RIGHTS,
LICENSES, PERMITS AND AUTHORIZATIONS, GOVERNMENTAL OR OTHERWISE, NECESSARY TO
ENTITLE IT TO OWN ITS PROPERTIES AND/OR TO TRANSACT THE BUSINESSES IN WHICH IT
IS NOW ENGAGED, AND THE SOLE BUSINESS OF BORROWER IS THE OWNERSHIP, MANAGEMENT
AND OPERATION OF THE PROPERTIES.

 

48

--------------------------------------------------------------------------------


 


4.1.2        PROCEEDINGS.  BORROWER HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  THIS AGREEMENT AND SUCH OTHER LOAN DOCUMENTS HAVE BEEN DULY EXECUTED
AND DELIVERED BY OR ON BEHALF OF BORROWER AND CONSTITUTE LEGAL, VALID AND
BINDING OBLIGATIONS OF BORROWER ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, SUBJECT ONLY TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND SUBJECT, AS TO
ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


 


4.1.3        NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY BORROWER WILL NOT CONFLICT WITH OR
RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE (OTHER THAN PURSUANT TO THE LOAN DOCUMENTS) UPON ANY OF THE PROPERTY
OR ASSETS OF BORROWER PURSUANT TO THE TERMS OF ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT, PARTNERSHIP AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO
WHICH BORROWER IS A PARTY OR BY WHICH ANY OF BORROWER’S PROPERTY OR ASSETS IS
SUBJECT, NOR WILL SUCH ACTION RESULT IN ANY VIOLATION OF THE PROVISIONS OF ANY
STATUTE OR ANY ORDER, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER BORROWER OR ANY OF BORROWER’S PROPERTIES OR ASSETS, AND ANY
CONSENT, APPROVAL, AUTHORIZATION, ORDER, REGISTRATION OR QUALIFICATION OF OR
WITH ANY COURT OR ANY SUCH GOVERNMENTAL AUTHORITY REQUIRED FOR THE EXECUTION,
DELIVERY AND PERFORMANCE BY BORROWER OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENTS HAS BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT.


 


4.1.4        LITIGATION.  TO BORROWER’S KNOWLEDGE, THERE ARE NO ACTIONS, SUITS
OR PROCEEDINGS AT LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR
OTHER AGENCY NOW PENDING OR THREATENED AGAINST OR AFFECTING BORROWER OR ANY
INDIVIDUAL PROPERTY, WHICH ACTIONS, SUITS OR PROCEEDINGS, IF DETERMINED AGAINST
BORROWER OR ANY INDIVIDUAL PROPERTY, MIGHT MATERIALLY ADVERSELY AFFECT THE
CONDITION (FINANCIAL OR OTHERWISE) OR BUSINESS OF BORROWER OR THE CONDITION OR
OWNERSHIP OF ANY INDIVIDUAL PROPERTY.


 


4.1.5        AGREEMENTS.  EXCEPT FOR THE FRANCHISE AGREEMENTS, MANAGEMENT
AGREEMENTS, AND SUCH INSTRUMENTS AND AGREEMENTS SET FORTH AS PERMITTED
EXCEPTIONS IN THE APPLICABLE TITLE INSURANCE POLICY, NO BORROWER IS A PARTY TO
ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION WHICH MIGHT MATERIALLY
AND ADVERSELY AFFECT BORROWER OR ANY INDIVIDUAL PROPERTY, OR BORROWER’S
BUSINESS, PROPERTIES OR ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR
OTHERWISE.  TO BORROWER’S KNOWLEDGE, BORROWER IS NOT IN DEFAULT IN ANY MATERIAL
RESPECT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS,
COVENANTS OR CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS
A PARTY OR BY WHICH BORROWER OR ANY OF THE PROPERTIES ARE BOUND.  BORROWER HAS
NO MATERIAL FINANCIAL OBLIGATION UNDER ANY INDENTURE, MORTGAGE, DEED OF TRUST,
LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR
BY WHICH BORROWER OR THE PROPERTIES ARE OTHERWISE BOUND, OTHER THAN
(A) OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF THE OPERATION OF THE
PROPERTIES AND (B) OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


4.1.6        TITLE.  BORROWER HAS GOOD AND INDEFEASIBLE FEE SIMPLE TITLE TO THE
REAL PROPERTY COMPRISING PART OF EACH INDIVIDUAL PROPERTY (EXCEPT WITH RESPECT
TO THE WESTBURY PROPERTY, FOR WHICH THE WESTBURY BORROWER HAS GOOD, MARKETABLE
AND INSURABLE LEASEHOLD TITLE TO THE REAL PROPERTY COMPRISING SUCH INDIVIDUAL
PROPERTY) AND GOOD TITLE TO THE BALANCE OF SUCH INDIVIDUAL

 

49

--------------------------------------------------------------------------------


 


PROPERTY, FREE AND CLEAR OF ALL LIENS WHATSOEVER EXCEPT THE PERMITTED
ENCUMBRANCES, SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS
AND THE LIENS CREATED BY THE LOAN DOCUMENTS.  EACH MORTGAGE, WHEN PROPERLY
RECORDED IN THE APPROPRIATE RECORDS, TOGETHER WITH ANY UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS REQUIRED TO BE FILED IN CONNECTION THEREWITH, WILL CREATE
(A) A VALID, PERFECTED LIEN ON THE APPLICABLE INDIVIDUAL PROPERTY, SUBJECT ONLY
TO PERMITTED ENCUMBRANCES AND THE LIENS CREATED BY THE LOAN DOCUMENTS AND
(B) PERFECTED SECURITY INTERESTS IN AND TO, AND PERFECTED COLLATERAL ASSIGNMENT
OF, ALL PERSONALTY (INCLUDING THE LEASES), ALL IN ACCORDANCE WITH THE TERMS
THEREOF, IN EACH CASE SUBJECT ONLY TO ANY APPLICABLE PERMITTED ENCUMBRANCES,
SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS AND THE LIENS
CREATED BY THE LOAN DOCUMENTS.  THERE ARE NO CLAIMS FOR PAYMENT FOR WORK, LABOR
OR MATERIALS AFFECTING THE PROPERTIES WHICH ARE DUE AND UNPAID UNDER THE
CONTRACTS PURSUANT TO WHICH SUCH WORK OR LABOR WAS PERFORMED OR MATERIALS
PROVIDED WHICH ARE OR MAY BECOME A LIEN PRIOR TO, OR OF EQUAL PRIORITY WITH, THE
LIENS CREATED BY THE LOAN DOCUMENTS.  ALL STATE, COUNTY AND MUNICIPAL MORTGAGE
RECORDING AND INTANGIBLES TAXES AND DOCUMENTARY STAMP TAXES DUE IN CONNECTION
WITH THE ACQUISITION OR FINANCING OF THE PROPERTY HAVE, AS OF THE DATE HEREOF,
BEEN PAID (OR ARE IN ESCROW WITH THE TITLE INSURANCE COMPANY INSURING THE LIEN
OF THE MORTGAGE).


 


4.1.7        SOLVENCY; NO BANKRUPTCY FILING.  BORROWER (A) HAS NOT ENTERED INTO
THE TRANSACTION OR EXECUTED THE NOTE, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS
WITH THE ACTUAL INTENT TO HINDER, DELAY OR DEFRAUD ANY CREDITOR AND (B) RECEIVED
REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR ITS OBLIGATIONS UNDER SUCH LOAN
DOCUMENTS.  TO THE BEST OF BORROWER’S KNOWLEDGE, GIVING EFFECT TO THE LOAN, THE
FAIR SALEABLE VALUE OF BORROWER’S ASSETS EXCEEDS AND WILL, IMMEDIATELY FOLLOWING
THE MAKING OF THE LOAN, EXCEED BORROWER’S TOTAL LIABILITIES, INCLUDING, WITHOUT
LIMITATION, SUBORDINATED, UNLIQUIDATED, DISPUTED AND CONTINGENT LIABILITIES.  TO
THE BEST OF BORROWER’S KNOWLEDGE, THE FAIR SALEABLE VALUE OF BORROWER’S ASSETS
IS AND WILL, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN, BE GREATER THAN
BORROWER’S PROBABLE LIABILITIES, INCLUDING THE MAXIMUM AMOUNT OF ITS CONTINGENT
LIABILITIES ON ITS DEBTS AS SUCH DEBTS BECOME ABSOLUTE AND MATURED.  BORROWER’S
ASSETS DO NOT AND, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN WILL NOT,
CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY OUT ITS BUSINESS AS CONDUCTED OR
AS PROPOSED TO BE CONDUCTED.  BORROWER DOES NOT INTEND TO, AND DOES NOT BELIEVE
THAT IT WILL, INCUR DEBT AND LIABILITIES (INCLUDING CONTINGENT LIABILITIES AND
OTHER COMMITMENTS) BEYOND ITS ABILITY TO PAY SUCH DEBT AND LIABILITIES AS THEY
MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO BE RECEIVED BY
BORROWER AND THE AMOUNTS TO BE PAYABLE ON OR IN RESPECT OF OBLIGATIONS OF
BORROWER).  EXCEPT AS EXPRESSLY DISCLOSED TO LENDER IN WRITING, NO PETITION IN
BANKRUPTCY HAS BEEN FILED AGAINST BORROWER, OR TO THE BEST OF BORROWER’S
KNOWLEDGE, ANY CONSTITUENT PERSON IN THE LAST SEVEN (7) YEARS, AND NEITHER
BORROWER, NOR TO THE BEST OF BORROWER’S KNOWLEDGE, ANY CONSTITUENT PERSON IN THE
LAST SEVEN (7) YEARS HAS EVER MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
TAKEN ADVANTAGE OF ANY INSOLVENCY ACT FOR THE BENEFIT OF DEBTORS.  NEITHER
BORROWER NOR ANY OF ITS CONSTITUENT PERSONS ARE CONTEMPLATING EITHER THE FILING
OF A PETITION BY IT UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY LAWS OR
THE LIQUIDATION OF ALL OR A MAJOR PORTION OF BORROWER’S ASSETS OR PROPERTY, AND
BORROWER HAS NO KNOWLEDGE OF ANY PERSON CONTEMPLATING THE FILING OF ANY SUCH
PETITION AGAINST IT OR SUCH CONSTITUENT PERSONS.


 


4.1.8        FULL AND ACCURATE DISCLOSURE.  TO BORROWER’S KNOWLEDGE, NO
STATEMENT OF FACT MADE BY BORROWER IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN
DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE STATEMENTS CONTAINED HEREIN OR THEREIN NOT
MISLEADING.  THERE IS NO MATERIAL FACT PRESENTLY KNOWN TO

 

50

--------------------------------------------------------------------------------


 


BORROWER WHICH HAS NOT BEEN DISCLOSED TO LENDER WHICH ADVERSELY AFFECTS, NOR AS
FAR AS BORROWER CAN FORESEE, MIGHT ADVERSELY AFFECT, ANY INDIVIDUAL PROPERTY OR
THE BUSINESS, OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER.


 


4.1.9        NO PLAN ASSETS.  NO BORROWER IS AN “EMPLOYEE BENEFIT PLAN,” AS
DEFINED IN SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA, AND NONE OF THE
ASSETS OF BORROWER CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE
SUCH PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101.  IN ADDITION,
(A) NO BORROWER IS A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF
ERISA AND (B) TRANSACTIONS BY OR WITH BORROWER ARE NOT SUBJECT TO STATE STATUTES
REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS WITH RESPECT TO,
GOVERNMENTAL PLANS SIMILAR TO THE PROVISIONS OF SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE CURRENTLY IN EFFECT, WHICH PROHIBIT OR OTHERWISE
RESTRICT THE TRANSACTIONS CONTEMPLATED BY THIS LOAN AGREEMENT.


 


4.1.10      COMPLIANCE.  TO BORROWER’S KNOWLEDGE, BORROWER AND THE PROPERTIES
AND THE USE THEREOF COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, BUILDING AND ZONING ORDINANCES AND
CODES.  TO THE BEST OF BORROWER’S KNOWLEDGE AFTER DUE INQUIRY, BORROWER IS NOT
IN DEFAULT OR VIOLATION OF ANY ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY
GOVERNMENTAL AUTHORITY.  THERE HAS NOT BEEN COMMITTED BY BORROWER OR TO
BORROWER’S KNOWLEDGE, ANY OTHER PERSON IN OCCUPANCY OF OR INVOLVED WITH THE
OPERATION OR USE OF THE PROPERTIES ANY ACT OR OMISSION AFFORDING THE FEDERAL
GOVERNMENT OR ANY OTHER GOVERNMENTAL AUTHORITY THE RIGHT OF FORFEITURE AS
AGAINST ANY INDIVIDUAL PROPERTY OR ANY PART THEREOF OR ANY MONIES PAID IN
PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS.


 


4.1.11      FINANCIAL INFORMATION.  ALL FINANCIAL DATA, INCLUDING, WITHOUT
LIMITATION, THE STATEMENTS OF CASH FLOW AND INCOME AND OPERATING EXPENSE, THAT
HAVE BEEN DELIVERED TO LENDER IN RESPECT OF THE LOAN (I) ARE, TO THE BEST OF
BORROWER’S KNOWLEDGE, TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS,
(II) ACCURATELY REPRESENT THE FINANCIAL CONDITION OF THE PROPERTIES AS OF THE
DATE OF SUCH REPORTS, AND (III) TO THE EXTENT PREPARED OR AUDITED BY AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM, HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP (OR OTHER ACCOUNTING PRINCIPLES REASONABLY ACCEPTABLE TO LENDER,
CONSISTENTLY APPLIED) THROUGHOUT THE PERIODS COVERED, EXCEPT AS DISCLOSED
THEREIN; PROVIDED, HOWEVER, THAT IF ANY FINANCIAL DATA IS DELIVERED TO LENDER BY
ANY PERSON OTHER THAN BORROWER, GUARANTOR, INDEMNITOR OR ANY OF THEIR
AFFILIATES, OR IF SUCH FINANCIAL DATA HAS BEEN PREPARED BY OR AT THE DIRECTION
OF ANY PERSON OTHER THAN BORROWER, GUARANTOR, INDEMNITOR OR ANY OF THEIR
AFFILIATES, THEN THE FOREGOING REPRESENTATIONS WITH RESPECT TO SUCH FINANCIAL
DATA SHALL BE TO THE BEST OF BORROWER’S KNOWLEDGE, AFTER DUE INQUIRY.  BORROWER
DOES NOT HAVE ANY CONTINGENT LIABILITIES, LIABILITIES FOR TAXES, UNUSUAL FORWARD
OR LONG-TERM COMMITMENTS OR UNREALIZED OR ANTICIPATED LOSSES FROM ANY
UNFAVORABLE COMMITMENTS THAT ARE KNOWN TO BORROWER AND REASONABLY LIKELY TO HAVE
A MATERIALLY ADVERSE EFFECT ON ANY INDIVIDUAL PROPERTY OR THE OPERATION THEREOF
AS A LIMITED SERVICE HOTEL, EXCEPT AS REFERRED TO OR REFLECTED IN SAID FINANCIAL
STATEMENTS.  SINCE THE DATE OF SUCH FINANCIAL STATEMENTS, THERE HAS BEEN NO
MATERIALLY ADVERSE CHANGE IN THE FINANCIAL CONDITION, OPERATIONS OR BUSINESS OF
BORROWER FROM THAT SET FORTH IN SAID FINANCIAL STATEMENTS.


 


4.1.12      CONDEMNATION.  EXCEPT AS PREVIOUSLY DISCLOSED TO LENDER IN WRITING
WITH RESPECT TO THE INDIVIDUAL PROPERTY KNOWN AS THE DALLAS MARRIOTT RESIDENCE
INN PARK CENTRAL, LOCATED AT

 

51

--------------------------------------------------------------------------------


 


7642 LBJ FREEWAY, DALLAS, TEXAS, NO CONDEMNATION OR OTHER PROCEEDING HAS BEEN
COMMENCED OR, TO BORROWER’S KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR
ANY PORTION OF ANY INDIVIDUAL PROPERTY OR FOR THE RELOCATION OF ROADWAYS
PROVIDING ACCESS TO ANY INDIVIDUAL PROPERTY.


 


4.1.13      FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF THE LOAN
WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY “MARGIN STOCK”
WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM OR FOR ANY OTHER PURPOSE WHICH WOULD BE INCONSISTENT WITH SUCH
REGULATION U OR ANY OTHER REGULATIONS OF SUCH BOARD OF GOVERNORS, OR FOR ANY
PURPOSES PROHIBITED BY LEGAL REQUIREMENTS OR BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


4.1.14      UTILITIES AND PUBLIC ACCESS.  EACH INDIVIDUAL PROPERTY HAS RIGHTS OF
ACCESS TO PUBLIC WAYS AND IS SERVED BY WATER, SEWER, SANITARY SEWER AND STORM
DRAIN FACILITIES ADEQUATE TO SERVICE SUCH INDIVIDUAL PROPERTY FOR ITS RESPECTIVE
INTENDED USES.  ALL PUBLIC UTILITIES NECESSARY OR CONVENIENT TO THE FULL USE AND
ENJOYMENT OF EACH INDIVIDUAL PROPERTY ARE LOCATED EITHER IN THE PUBLIC
RIGHT-OF-WAY ABUTTING SUCH INDIVIDUAL PROPERTY (WHICH ARE CONNECTED SO AS TO
SERVE SUCH INDIVIDUAL PROPERTY WITHOUT PASSING OVER OTHER PROPERTY) OR IN
RECORDED EASEMENTS SERVING SUCH INDIVIDUAL PROPERTY AND SUCH EASEMENTS ARE SET
FORTH IN AND INSURED BY THE TITLE INSURANCE POLICY.  ALL ROADS NECESSARY FOR THE
USE OF EACH INDIVIDUAL PROPERTY FOR THEIR CURRENT RESPECTIVE PURPOSES HAVE BEEN
COMPLETED AND DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL GOVERNMENTAL
AUTHORITIES.


 


4.1.15      NOT A FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF §1445(F)(3) OF THE CODE.


 


4.1.16      SEPARATE LOTS.  EACH INDIVIDUAL PROPERTY IS COMPRISED OF ONE (1) OR
MORE PARCELS WHICH CONSTITUTE A SEPARATE TAX LOT OR LOTS AND DOES NOT CONSTITUTE
A PORTION OF ANY OTHER TAX LOT NOT A PART OF SUCH INDIVIDUAL PROPERTY.


 


4.1.17      ASSESSMENTS.  THERE ARE NO PENDING, OR TO BORROWER’S KNOWLEDGE,
PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE
AFFECTING ANY INDIVIDUAL PROPERTY, NOR ARE THERE ANY CONTEMPLATED IMPROVEMENTS
TO ANY INDIVIDUAL PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR OTHER ASSESSMENTS.


 


4.1.18      ENFORCEABILITY.  THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF
RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY BORROWER, INCLUDING THE DEFENSE
OF USURY, NOR WOULD THE OPERATION OF ANY OF THE TERMS OF THE LOAN DOCUMENTS, OR
THE EXERCISE OF ANY RIGHT THEREUNDER, RENDER THE LOAN DOCUMENTS UNENFORCEABLE,
AND BORROWER HAS NOT ASSERTED ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR
DEFENSE WITH RESPECT THERETO.


 


4.1.19      NO PRIOR ASSIGNMENT.  THERE IS NO PRIOR ASSIGNMENT OF THE LEASES OR
ANY PORTION OF THE RENTS BY BORROWER OR ANY OF ITS PREDECESSORS IN INTEREST,
GIVEN AS COLLATERAL SECURITY WHICH ARE PRESENTLY OUTSTANDING.


 


4.1.20      INSURANCE.  BORROWER HAS OBTAINED AND HAS DELIVERED TO LENDER
CERTIFIED COPIES OF THE POLICIES REFLECTING THE INSURANCE COVERAGES, AMOUNTS AND
OTHER REQUIREMENTS SET FORTH IN THIS AGREEMENT.  TO THE BEST OF BORROWER’S
KNOWLEDGE, NO CLAIMS HAVE BEEN MADE UNDER ANY SUCH POLICY, AND NO PERSON,
INCLUDING BORROWER, HAS DONE, BY ACT OR OMISSION, ANYTHING WHICH WOULD IMPAIR
THE COVERAGE OF ANY SUCH POLICY.

 

52

--------------------------------------------------------------------------------


 


4.1.21      USE OF PROPERTY.  EACH INDIVIDUAL PROPERTY IS USED EXCLUSIVELY AS A
LIMITED SERVICE HOTEL AND OTHER APPURTENANT AND RELATED USES.


 


4.1.22      CERTIFICATE OF OCCUPANCY; LICENSES.  ALL CERTIFICATIONS, PERMITS,
LICENSES AND APPROVALS, INCLUDING WITHOUT LIMITATION, CERTIFICATES OF COMPLETION
AND OCCUPANCY PERMITS REQUIRED TO BE OBTAINED BY BORROWER FOR THE LEGAL USE,
OCCUPANCY AND OPERATION OF EACH INDIVIDUAL PROPERTY AS A LIMITED SERVICE HOTEL
HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT, AND TO THE BEST OF
BORROWER’S KNOWLEDGE, AFTER DUE INQUIRY, ALL CERTIFICATIONS, PERMITS, LICENSES
AND APPROVALS, INCLUDING WITHOUT LIMITATION, CERTIFICATES OF COMPLETION AND
OCCUPANCY PERMITS REQUIRED TO BE OBTAINED BY ANY PERSON OTHER THAN BORROWER AND
ANY APPLICABLE LIQUOR LICENSE REQUIRED FOR THE LEGAL USE, OCCUPANCY AND
OPERATION OF EACH INDIVIDUAL PROPERTY HAVE BEEN OBTAINED AND ARE IN FULL FORCE
AND EFFECT (ALL OF THE FOREGOING CERTIFICATIONS, PERMITS, LICENSES AND APPROVALS
ARE COLLECTIVELY REFERRED TO AS THE “LICENSES”).  BORROWER SHALL AND SHALL CAUSE
ALL OTHER PERSONS TO, KEEP AND MAINTAIN ALL LICENSES NECESSARY FOR THE OPERATION
OF EACH INDIVIDUAL PROPERTY AS A LIMITED SERVICE HOTEL.  TO BORROWER’S
KNOWLEDGE, THE USE BEING MADE OF EACH INDIVIDUAL PROPERTY IS IN CONFORMITY WITH
ALL CERTIFICATES OF OCCUPANCY ISSUED FOR SUCH INDIVIDUAL PROPERTY.


 


4.1.23      FLOOD ZONE.  TO THE BEST OF BORROWER’S KNOWLEDGE, AFTER DUE INQUIRY,
NO IMPROVEMENTS ON ANY INDIVIDUAL PROPERTY ARE LOCATED IN AN AREA IDENTIFIED BY
THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS AN AREA HAVING SPECIAL FLOOD HAZARDS
AND, IF SO LOCATED, THE FLOOD INSURANCE REQUIRED PURSUANT TO
SECTION 6.1(A)(I) IS IN FULL FORCE AND EFFECT WITH RESPECT TO EACH SUCH
INDIVIDUAL PROPERTY.


 


4.1.24      PHYSICAL CONDITION.  EXCEPT AS DISCLOSED IN THE PHYSICAL CONDITIONS
REPORTS DELIVERED TO LENDER IN CONNECTING WITH THIS LOAN, TO BORROWER’S
KNOWLEDGE, EACH INDIVIDUAL PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL
BUILDINGS, IMPROVEMENTS, PARKING FACILITIES, SIDEWALKS, STORM DRAINAGE SYSTEMS,
ROOFS, PLUMBING SYSTEMS, HVAC SYSTEMS, FIRE PROTECTION SYSTEMS, ELECTRICAL
SYSTEMS, EQUIPMENT, ELEVATORS, EXTERIOR SIDINGS AND DOORS, LANDSCAPING,
IRRIGATION SYSTEMS AND ALL STRUCTURAL COMPONENTS, ARE IN GOOD CONDITION, ORDER
AND REPAIR IN ALL MATERIAL RESPECTS; THERE EXISTS NO STRUCTURAL OR OTHER
MATERIAL DEFECTS OR DAMAGES IN ANY INDIVIDUAL PROPERTY, WHETHER LATENT OR
OTHERWISE, AND NO BORROWER HAS RECEIVED NOTICE FROM ANY INSURANCE COMPANY OR
BONDING COMPANY OF ANY DEFECTS OR INADEQUACIES IN ANY INDIVIDUAL PROPERTY, OR
ANY PART THEREOF, WHICH WOULD ADVERSELY AFFECT THE INSURABILITY OF THE SAME OR
CAUSE THE IMPOSITION OF EXTRAORDINARY PREMIUMS OR CHARGES THEREON OR OF ANY
TERMINATION OR THREATENED TERMINATION OF ANY POLICY OF INSURANCE OR BOND.


 


4.1.25      BOUNDARIES. TO THE BEST OF BORROWER’S KNOWLEDGE, AFTER DUE INQUIRY,
ALL OF THE IMPROVEMENTS WHICH WERE INCLUDED IN DETERMINING THE APPRAISED VALUE
OF EACH INDIVIDUAL PROPERTY LIE WHOLLY WITHIN THE BOUNDARIES AND BUILDING
RESTRICTION LINES OF SUCH INDIVIDUAL PROPERTY, AND NO IMPROVEMENTS ON ADJOINING
PROPERTIES ENCROACH UPON ANY INDIVIDUAL PROPERTY, AND NO EASEMENTS OR OTHER
ENCUMBRANCES UPON ANY INDIVIDUAL PROPERTY ENCROACH UPON ANY OF THE IMPROVEMENTS,
SO AS TO AFFECT THE VALUE OR MARKETABILITY OF APPLICABLE INDIVIDUAL PROPERTY
EXCEPT THOSE WHICH ARE INSURED AGAINST BY THE APPLICABLE TITLE INSURANCE POLICY.


 


4.1.26      LEASES.  THE PROPERTIES ARE NOT SUBJECT TO ANY LEASES OTHER THAN THE
OPERATING LEASES AND THE LEASES DESCRIBED ON THE RENT ROLL ATTACHED AS SCHEDULE
V HERETO AND MADE A PART

 

53

--------------------------------------------------------------------------------


 


HEREOF, EXCEPT THAT THE WESTBURY PROPERTY IS SUBJECT TO THE GROUND LEASE.  EACH
OPERATING LEASE DELIVERED TO LENDER IN CONNECTION WITH THE CLOSING OF THIS LOAN
WAS, WHEN DELIVERED, TRUE, CORRECT AND COMPLETE, AND NO SUCH OPERATING AGREEMENT
HAS BEEN MODIFIED SINCE DELIVERY EXCEPT IN ACCORDANCE WITH THE TERMS HEREOF.  NO
PERSON HAS ANY POSSESSORY INTEREST IN ANY INDIVIDUAL PROPERTY OR RIGHT TO OCCUPY
THE SAME EXCEPT UNDER AND PURSUANT TO THE PROVISIONS OF THE LEASES.  THE CURRENT
LEASES ARE IN FULL FORCE AND EFFECT AND TO BORROWER’S KNOWLEDGE AFTER INQUIRY,
THERE ARE NO DEFAULTS THEREUNDER BY EITHER PARTY AND THERE ARE NO CONDITIONS
THAT, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD
CONSTITUTE DEFAULTS THEREUNDER.  NO RENT (INCLUDING SECURITY DEPOSITS) HAS BEEN
PAID MORE THAN ONE (1) MONTH IN ADVANCE OF ITS DUE DATE.  ALL WORK TO BE
PERFORMED BY BORROWER UNDER EACH LEASE HAS BEEN PERFORMED AS REQUIRED AND HAS
BEEN ACCEPTED BY THE APPLICABLE TENANT, AND ANY PAYMENTS, FREE RENT, PARTIAL
RENT, REBATE OF RENT OR OTHER PAYMENTS, CREDITS, ALLOWANCES OR ABATEMENTS
REQUIRED TO BE GIVEN BY BORROWER TO ANY TENANT HAS ALREADY BEEN RECEIVED BY SUCH
TENANT.  THERE HAS BEEN NO PRIOR SALE, TRANSFER OR ASSIGNMENT, HYPOTHECATION OR
PLEDGE OF ANY LEASE OR OF THE RENTS RECEIVED THEREIN WHICH IS OUTSTANDING.  TO
BORROWER’S KNOWLEDGE AFTER INQUIRY, EXCEPT AS SET FORTH ON SCHEDULE V, NO TENANT
LISTED ON SCHEDULE V HAS ASSIGNED ITS LEASE OR SUBLET ALL OR ANY PORTION OF THE
PREMISES DEMISED THEREBY, NO SUCH TENANT HOLDS ITS LEASED PREMISES UNDER
ASSIGNMENT OR SUBLEASE, NOR DOES ANYONE EXCEPT SUCH TENANT AND ITS EMPLOYEES
OCCUPY SUCH LEASED PREMISES.  NO TENANT UNDER ANY LEASE HAS A RIGHT OR OPTION
PURSUANT TO SUCH LEASE OR OTHERWISE TO PURCHASE ALL OR ANY PART OF THE LEASED
PREMISES OR THE BUILDING OF WHICH THE LEASED PREMISES ARE A PART.  EXCEPT AS SET
FORTH IN SCHEDULE V, NO TENANT UNDER ANY LEASE HAS ANY RIGHT OR OPTION FOR
ADDITIONAL SPACE IN THE IMPROVEMENTS EXCEPT AS SET FORTH IN SCHEDULE V.  TO
BORROWER’S ACTUAL KNOWLEDGE BASED ON THE ENVIRONMENTAL REPORT DELIVERED TO
LENDER IN CONNECTION HEREWITH, NO HAZARDOUS WASTES OR TOXIC SUBSTANCES, AS
DEFINED BY APPLICABLE FEDERAL, STATE OR LOCAL STATUTES, RULES AND REGULATIONS,
HAVE BEEN DISPOSED, STORED OR TREATED BY ANY TENANT UNDER ANY LEASE ON OR ABOUT
THE LEASED PREMISES NOR DOES BORROWER HAVE ANY KNOWLEDGE OF ANY TENANT’S
INTENTION TO USE ITS LEASED PREMISES FOR ANY ACTIVITY WHICH, DIRECTLY OR
INDIRECTLY, INVOLVES THE USE, GENERATION, TREATMENT, STORAGE, DISPOSAL OR
TRANSPORTATION OF ANY PETROLEUM PRODUCT OR ANY TOXIC OR HAZARDOUS CHEMICAL,
MATERIAL, SUBSTANCE OR WASTE, EXCEPT IN EITHER EVENT, IN COMPLIANCE WITH
APPLICABLE FEDERAL, STATE OR LOCAL STATUES, RULES AND REGULATIONS.


 


4.1.27      SURVEY.  THE SURVEY FOR EACH INDIVIDUAL PROPERTY DELIVERED TO LENDER
IN CONNECTION WITH THIS AGREEMENT HAS BEEN PREPARED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3.1.3(C) HEREOF, AND DOES NOT FAIL TO REFLECT ANY MATERIAL
MATTER AFFECTING SUCH INDIVIDUAL PROPERTY OR THE TITLE THERETO.


 


4.1.28      LOAN TO VALUE. THE MAXIMUM PRINCIPAL AMOUNT OF THE NOTE DOES NOT
EXCEED ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE FAIR MARKET VALUE OF THE
PROPERTIES AS SET FORTH ON THE APPRAISALS OF THE PROPERTIES DELIVERED TO LENDER.


 


4.1.29      INVENTORY. EXCEPT FOR ITEMS OWNED OR LEASED BY A FRANCHISOR OR
MANAGER AS EXPRESSLY SET FORTH IN A FRANCHISE AGREEMENT OR MANAGEMENT AGREEMENT,
AS APPLICABLE, EACH BORROWER IS THE OWNER OF ALL OF THE EQUIPMENT, FIXTURES AND
PERSONAL PROPERTY (AS SUCH TERMS ARE DEFINED IN THE MORTGAGES) LOCATED ON OR AT
EACH INDIVIDUAL PROPERTY AND SHALL NOT LEASE ANY EQUIPMENT, FIXTURES OR PERSONAL
PROPERTY WITHOUT LENDER’S PRIOR WRITTEN CONSENT.  ALL OF THE EQUIPMENT, FIXTURES
AND PERSONAL PROPERTY (TOGETHER WITH EQUIPMENT, FIXTURES AND PERSONAL

 

54

--------------------------------------------------------------------------------


 


PROPERTY OWNED OR LEASED BY FRANCHISOR OR MANAGER) ARE SUFFICIENT TO OPERATE THE
PROPERTIES IN THE MANNER REQUIRED HEREUNDER AND IN THE MANNER IN WHICH THEY ARE
CURRENTLY OPERATED.


 


4.1.30      FILING AND RECORDING TAXES.  ALL TRANSFER TAXES, DEED STAMPS,
INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES REQUIRED TO BE
PAID BY ANY PERSON UNDER APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN
CONNECTION WITH THE ACQUISITION OF THE PROPERTIES TO BORROWER HAVE BEEN PAID OR
ARE SIMULTANEOUSLY BEING PAID.  ALL MORTGAGE, MORTGAGE RECORDING, STAMP,
INTANGIBLE OR OTHER SIMILAR TAX REQUIRED TO BE PAID BY ANY PERSON UNDER
APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDATION, FILING, REGISTRATION, PERFECTION OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
MORTGAGES, HAVE BEEN PAID, AND, UNDER CURRENT LEGAL REQUIREMENTS, EACH OF THE
MORTGAGES ARE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS BY LENDER (OR ANY
SUBSEQUENT HOLDER THEREOF).


 


4.1.31      SPECIAL PURPOSE ENTITY/SEPARATENESS.


 

(A)           UNTIL THE DEBT HAS BEEN PAID IN FULL, EACH INDIVIDUAL BORROWER
HEREBY REPRESENTS, WARRANTS AND COVENANTS THAT SUCH INDIVIDUAL BORROWER IS,
SHALL BE AND SHALL CONTINUE TO BE A SPECIAL PURPOSE ENTITY.  IF AN INDIVIDUAL
BORROWER CONSISTS OF MORE THAN ONE PERSON, EACH SUCH PERSON SHALL BE A SPECIAL
PURPOSE ENTITY.

 

(B)           THE REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH IN
SECTION 4.1.31(A) SHALL SURVIVE FOR SO LONG AS ANY AMOUNT REMAINS PAYABLE TO
LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

(C)           ANY AND ALL OF THE FACTS PRESENTED AND ASSUMPTIONS MADE IN ANY
INSOLVENCY OPINION, INCLUDING, BUT NOT LIMITED TO, ANY EXHIBITS ATTACHED
THERETO, WILL HAVE BEEN AND SHALL BE TRUE AND CORRECT IN ALL RESPECTS, AND
BORROWER WILL HAVE COMPLIED AND WILL COMPLY WITH ALL OF THE ASSUMPTIONS MADE
WITH RESPECT TO IT IN ANY INSOLVENCY OPINION.  EACH ENTITY OTHER THAN BORROWER
WITH RESPECT TO WHICH AN ASSUMPTION IS MADE IN ANY INSOLVENCY OPINION WILL HAVE
COMPLIED AND WILL COMPLY WITH ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO IT IN
ANY SUCH INSOLVENCY OPINION.

 


4.1.32      MANAGEMENT AGREEMENT.  THE MANAGEMENT AGREEMENT, WITH RESPECT TO
EACH INDIVIDUAL PROPERTY, IS IN FULL FORCE AND EFFECT AND, TO BORROWER’S
KNOWLEDGE, THERE IS NO DEFAULT THEREUNDER BY ANY PARTY THERETO AND NO EVENT HAS
OCCURRED THAT, WITH THE PASSAGE OF TIME AND/OR THE GIVING OF NOTICE WOULD
CONSTITUTE A DEFAULT THEREUNDER.


 


4.1.33      ILLEGAL ACTIVITY.  NO PORTION OF ANY INDIVIDUAL PROPERTY HAS BEEN OR
WILL BE PURCHASED WITH PROCEEDS OF ANY ILLEGAL ACTIVITY.


 


4.1.34      NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE.  ALL INFORMATION
SUBMITTED BY BORROWER TO LENDER AND IN ALL FINANCIAL STATEMENTS, RENT ROLLS,
REPORTS, CERTIFICATES AND OTHER DOCUMENTS SUBMITTED IN CONNECTION WITH THE LOAN
OR IN SATISFACTION OF THE TERMS THEREOF AND ALL STATEMENTS OF FACT MADE BY
BORROWER IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, ARE ACCURATE, COMPLETE
AND CORRECT IN ALL MATERIAL RESPECTS, PROVIDED, HOWEVER, THAT IF SUCH
INFORMATION WAS PROVIDED TO BORROWER BY NON-AFFILIATED THIRD PARTIES OR PREDATES
THE MERGER TRANSACTION PURSUANT TO WHICH INLAND AMERICAN REAL ESTATE TRUST, INC.
BECAME THE INDIRECT OWNER OF BORROWER (OR ITS PREDECESSOR-IN-TITLE TO THE
PROPERTY), BORROWER REPRESENTS THAT SUCH

 

55

--------------------------------------------------------------------------------


 


INFORMATION IS, TO THE BEST OF ITS KNOWLEDGE AFTER DUE INQUIRY, ACCURATE,
COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS.  THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN ANY CONDITION, FACT, CIRCUMSTANCE OR EVENT THAT WOULD MAKE ANY
SUCH INFORMATION INACCURATE, INCOMPLETE OR OTHERWISE MISLEADING IN ANY MATERIAL
RESPECT OR THAT OTHERWISE MATERIALLY AND ADVERSELY AFFECTS OR MIGHT MATERIALLY
AND ADVERSELY AFFECT THE PROPERTIES OR THE BUSINESS OPERATIONS OR THE FINANCIAL
CONDITION OF BORROWER.  BORROWER HAS DISCLOSED TO LENDER ALL MATERIAL FACTS AND
HAS NOT FAILED TO DISCLOSE ANY MATERIAL FACT THAT COULD CAUSE ANY REPRESENTATION
OR WARRANTY MADE HEREIN TO BE MATERIALLY MISLEADING.


 


4.1.35      INVESTMENT COMPANY ACT. BORROWER IS NOT (A) AN “INVESTMENT COMPANY”
OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED; (B) A “HOLDING COMPANY” OR A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN “AFFILIATE” OF EITHER A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED; OR (C) SUBJECT TO ANY OTHER
FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE ITS
ABILITY TO BORROW MONEY.


 


4.1.36      EMBARGOED PERSON.  AS OF THE DATE HEREOF AND AT ALL TIMES THROUGHOUT
THE TERM OF THE LOAN, INCLUDING AFTER GIVING EFFECT TO ANY TRANSFERS PERMITTED
PURSUANT TO THE LOAN DOCUMENTS, (A) NONE OF THE FUNDS OR OTHER ASSETS OF
BORROWER, GUARANTOR OR INDEMNITOR CONSTITUTE PROPERTY OF, OR ARE BENEFICIALLY
OWNED, DIRECTLY OR INDIRECTLY, BY ANY EMBARGOED PERSON; (B) NO EMBARGOED PERSON
HAS ANY INTEREST OF ANY NATURE WHATSOEVER IN BORROWER, GUARANTOR OR INDEMNITOR,
AS APPLICABLE, WITH THE RESULT THAT THE INVESTMENT IN BORROWER, GUARANTOR OR
INDEMNITOR, (WHETHER DIRECTLY OR INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN
IS IN VIOLATION OF LAW; AND (C) NONE OF THE FUNDS OF BORROWER, GUARANTOR OR
INDEMNITOR, HAVE BEEN DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT
THE INVESTMENT IN BORROWER, GUARANTOR OR INDEMNITOR (WHETHER DIRECTLY OR
INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN IS IN VIOLATION OF LAW.


 


4.1.37      PRINCIPAL PLACE OF BUSINESS AND ORGANIZATION.  BORROWER SHALL NOT
CHANGE ITS PRINCIPAL PLACE OF BUSINESS WITHOUT FIRST GIVING LENDER THIRTY (30)
DAYS PRIOR WRITTEN NOTICE.  BORROWER SHALL NOT CHANGE THE PLACE OF ITS
ORGANIZATION AS SET FORTH IN THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT
WITHOUT THE CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.  UPON LENDER’S REQUEST, BORROWER SHALL EXECUTE AND
DELIVER ADDITIONAL FINANCING STATEMENTS, SECURITY AGREEMENTS AND OTHER
INSTRUMENTS WHICH MAY BE NECESSARY TO EFFECTIVELY EVIDENCE OR PERFECT LENDER’S
SECURITY INTEREST IN THE PROPERTIES AS A RESULT OF SUCH CHANGE OF PRINCIPAL
PLACE OF BUSINESS OR PLACE OF ORGANIZATION.


 


4.1.38      CASH MANAGEMENT ACCOUNT. BORROWER HEREBY REPRESENTS AND WARRANTS TO
LENDER THAT:


 

(A)           THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, CREATE A
VALID AND CONTINUING SECURITY INTEREST (AS DEFINED IN THE UNIFORM COMMERCIAL
CODE OF THE STATE OF NEW YORK) IN THE CLEARING ACCOUNT AND CASH MANAGEMENT
ACCOUNT IN FAVOR OF LENDER, WHICH SECURITY INTEREST IS PRIOR TO ALL OTHER LIENS,
OTHER THAN PERMITTED ENCUMBRANCES, AND IS ENFORCEABLE AS SUCH AGAINST CREDITORS
OF AND PURCHASERS FROM BORROWER.  OTHER THAN IN CONNECTION WITH THE LOAN
DOCUMENTS AND EXCEPT FOR PERMITTED ENCUMBRANCES, BORROWER HAS NOT SOLD,

 

56

--------------------------------------------------------------------------------


 

PLEDGED, TRANSFERRED OR OTHERWISE CONVEYED THE CLEARING ACCOUNT AND CASH
MANAGEMENT ACCOUNT ;

 

(B)           EACH OF THE CLEARING ACCOUNT AND CASH MANAGEMENT ACCOUNT
CONSTITUTE “DEPOSIT ACCOUNTS” AND/OR “SECURITIES ACCOUNTS” WITHIN THE MEANING OF
THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK);

 

(C)           PURSUANT AND SUBJECT TO THE TERMS HEREOF AND THE OTHER APPLICABLE
LOAN DOCUMENTS, THE CLEARING BANK AND AGENT HAVE AGREED TO COMPLY WITH ALL
INSTRUCTIONS ORIGINATED BY LENDER, WITHOUT FURTHER CONSENT BY BORROWER,
DIRECTING DISPOSITION OF THE CLEARING ACCOUNT AND CASH MANAGEMENT ACCOUNT AND
ALL SUMS AT ANY TIME HELD, DEPOSITED OR INVESTED THEREIN, TOGETHER WITH ANY
INTEREST OR OTHER EARNINGS THEREON, AND ALL PROCEEDS THEREOF (INCLUDING PROCEEDS
OF SALES AND OTHER DISPOSITIONS), WHETHER ACCOUNTS, GENERAL INTANGIBLES, CHATTEL
PAPER, DEPOSIT ACCOUNTS, INSTRUMENTS, DOCUMENTS OR SECURITIES; AND

 

(D)           THE CLEARING ACCOUNT AND CASH MANAGEMENT ACCOUNT ARE NOT IN THE
NAME OF ANY PERSON OTHER THAN BORROWER, AS PLEDGOR, OR LENDER, AS PLEDGEE.
BORROWER HAS NOT CONSENTED TO THE CLEARING BANK AND AGENT COMPLYING WITH
INSTRUCTIONS WITH RESPECT TO THE CLEARING ACCOUNT AND CASH MANAGEMENT ACCOUNT
FROM ANY PERSON OTHER THAN LENDER.

 


4.1.39      FRANCHISE AGREEMENT.  EACH FRANCHISE AGREEMENT IS IN FULL FORCE AND
EFFECT AND THERE IS NO DEFAULT THEREUNDER BY ANY PARTY THERETO AND NO EVENT HAS
OCCURRED THAT, WITH THE PASSAGE OF TIME AND/OR GIVING OF NOTICE, WOULD
CONSTITUTE A DEFAULT THEREUNDER.


 


4.1.40      GROUND LEASE.  BORROWER HEREBY REPRESENTS AND WARRANTS TO LENDER THE
FOLLOWING WITH RESPECT TO THE GROUND LEASE:


 

(A)           RECORDING; MODIFICATION.  A MEMORANDUM OF THE GROUND LEASE HAS
BEEN DULY RECORDED.  THERE HAVE NOT BEEN AMENDMENTS OR MODIFICATIONS TO THE
TERMS OF THE GROUND LEASE SINCE RECORDATION OF THE GROUND LEASE (OR A MEMORANDA
THEREOF), WITH THE EXCEPTION OF WRITTEN INSTRUMENTS WHICH HAVE BEEN RECORDED. 
THE GROUND LESSOR HAS EXECUTED THE WESTBURY MORTGAGE AND THE FEE ESTATE IN THE
WESTBURY PROPERTY IS ENCUMBERED THEREBY.

 

(B)           NO LIENS.  EXCEPT FOR THE PERMITTED ENCUMBRANCES AND OTHER
ENCUMBRANCES OF RECORD, WESTBURY BORROWER’S INTEREST IN THE GROUND LEASE IS NOT
SUBJECT TO ANY LIENS OR ENCUMBRANCES SUPERIOR TO, OR OF EQUAL PRIORITY WITH, THE
WESTBURY MORTGAGE OTHER THAN THE GROUND LESSOR’S RELATED FEE INTEREST.

 

(C)           DEFAULT.  AS OF THE DATE HEREOF, THE GROUND LEASE IS IN FULL FORCE
AND EFFECT AND NO DEFAULT HAS OCCURRED UNDER THE GROUND LEASE AND THERE IS NO
EXISTING CONDITION WHICH, BUT FOR THE PASSAGE OF TIME OR THE GIVING OF NOTICE,
COULD RESULT IN A DEFAULT UNDER THE TERMS OF THE GROUND LEASE.

 

(D)           TERM.  THE TERM OF THE GROUND LEASE EXTENDS TO DECEMBER 23, 2014.

 


4.1.41      FRAUDULENT TRANSFER.  IT IS THE INTENTION OF ALL INDIVIDUAL
BORROWERS THAT THE OBLIGATIONS OF EACH INDIVIDUAL BORROWER UNDER THE NOTE OR
THIS AGREEMENT SHALL NOT CONSTITUTE A FRAUDULENT TRANSFER OR CONVEYANCE UNDER
ANY FEDERAL OR STATE FRAUDULENT TRANSFER OR CONVEYANCE

 

57

--------------------------------------------------------------------------------


 


LAWS INCLUDING SECTION 548 OF THE BANKRUPTCY CODE (COLLECTIVELY, THE “FRAUDULENT
TRANSFER LAWS”).  TO EFFECT THE FOREGOING INTENTION ANY TERM OR PROVISION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT NOTWITHSTANDING, THE MAXIMUM AGGREGATE
AMOUNT OF THE OBLIGATIONS FOR WHICH ANY INDIVIDUAL BORROWER SHALL BE LIABLE
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED AN
AMOUNT EQUAL TO THE LARGEST AMOUNT THAT WOULD NOT RENDER SUCH INDIVIDUAL
BORROWER’S OBLIGATIONS SUBJECT TO AVOIDANCE UNDER ANY FRAUDULENT TRANSFER LAWS.


 


4.1.42      OPERATING LEASES.  EACH OPERATING LEASE IS IN FULL FORCE AND EFFECT,
AND THERE ARE NO DEFAULTS THEREUNDER BY EITHER PARTY AND THERE ARE NO CONDITIONS
THAT, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD
CONSTITUTE DEFAULTS THEREUNDER. THE TERMS AND PROVISIONS OF EACH OPERATING LEASE
ARE SUBJECT AND SUBORDINATE TO THE TERMS AND LIEN OF THIS AGREEMENT AND THE
MORTGAGES.  NEITHER THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, BORROWER’S
PERFORMANCE THEREUNDER, NOR THE EXERCISE OF ANY REMEDIES BY LENDER WILL
ADVERSELY AFFECT BORROWER’S RIGHTS UNDER ANY OPERATING LEASE.


 


4.1.43      PIP REQUIREMENTS.  BORROWER HAS DISCLOSED TO LENDER, IN WRITING,
PRIOR TO THE DATE HEREOF, ALL OUTSTANDING PIP REQUIREMENTS WITH RESPECT TO THE
PROPERTY.


 

Section 4.2            Survival of Representations.  Borrower agrees that all of
the representations and warranties of Borrower set forth in Section 4.1 hereof
and elsewhere in this Agreement and in the other Loan Documents shall survive
for so long as any amount remains owing to Lender under this Agreement or any of
the other Loan Documents by Borrower.  All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by Borrower shall be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

 


ARTICLE 5


BORROWER COVENANTS


 

Section 5.1             Affirmative Covenants.  From the Closing Date and until
payment and performance in full of all obligations of Borrower under the Loan
Documents or the earlier release of the Liens of the Mortgages encumbering the
Properties (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

 


5.1.1        EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS; INSURANCE.  BORROWER
SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN
FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS, LICENSES, PERMITS AND FRANCHISES
AND COMPLY WITH ALL LEGAL REQUIREMENTS APPLICABLE TO IT AND THE PROPERTIES.  NO
BORROWER SHALL COMMIT, NOR SHALL BORROWER PERMIT ANY OTHER PERSON IN OCCUPANCY
OF OR INVOLVED WITH THE OPERATION OR USE OF THE PROPERTIES TO COMMIT, ANY ACT OR
OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY STATE OR LOCAL GOVERNMENT THE
RIGHT OF FORFEITURE AS AGAINST ANY INDIVIDUAL PROPERTIES OR ANY PART THEREOF OR
ANY MONIES PAID IN PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE LOAN
DOCUMENTS.  BORROWER HEREBY COVENANTS AND AGREES NOT TO COMMIT, PERMIT OR SUFFER
TO EXIST ANY ACT OR OMISSION AFFORDING SUCH RIGHT OF FORFEITURE.  BORROWER SHALL
AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL ITS FRANCHISES AND TRADE NAMES
AND PRESERVE ALL THE REMAINDER OF ITS PROPERTY USED OR USEFUL IN THE CONDUCT OF
ITS BUSINESS AND SHALL KEEP THE PROPERTIES IN GOOD WORKING ORDER AND REPAIR, AND
FROM TIME TO TIME

 

58

--------------------------------------------------------------------------------


 


MAKE, OR CAUSE TO BE MADE, ALL REASONABLY NECESSARY REPAIRS, RENEWALS,
REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS THERETO, ALL AS MORE FULLY PROVIDED
IN THE MORTGAGE.  BORROWER SHALL KEEP THE PROPERTIES INSURED AT ALL TIMES BY
FINANCIALLY SOUND AND REPUTABLE INSURERS, TO SUCH EXTENT AND AGAINST SUCH RISKS,
AND MAINTAIN LIABILITY AND SUCH OTHER INSURANCE, AS IS MORE FULLY PROVIDED IN
THIS AGREEMENT. BORROWER SHALL OPERATE, OR CAUSE THE TENANT TO OPERATE, ANY
INDIVIDUAL PROPERTY THAT IS THE SUBJECT OF AN O&M AGREEMENT (IF ANY) IN
ACCORDANCE WITH THE TERMS AND PROVISIONS THEREOF IN ALL MATERIAL RESPECTS. 
AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT ITS OWN EXPENSE, MAY CONTEST
BY APPROPRIATE LEGAL PROCEEDING PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH
AND WITH DUE DILIGENCE, THE VALIDITY OF ANY LEGAL REQUIREMENT, THE APPLICABILITY
OF ANY LEGAL REQUIREMENT TO BORROWER OR ANY INDIVIDUAL PROPERTY OR ANY ALLEGED
VIOLATION OF ANY LEGAL REQUIREMENT, PROVIDED THAT (I) NO EVENT OF DEFAULT HAS
OCCURRED AND REMAINS UNCURED; (II) INTENTIONALLY OMITTED; (III) SUCH PROCEEDING
SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF
ANY INSTRUMENT TO WHICH BORROWER IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT
THEREUNDER AND SUCH PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH ALL
APPLICABLE STATUTES, LAWS AND ORDINANCES; (IV) NO INDIVIDUAL PROPERTY NOR ANY
PART THEREOF OR INTEREST THEREIN WILL NOT BE IN DANGER OF BEING SOLD, FORFEITED,
TERMINATED, CANCELLED OR LOST; (V) BORROWER SHALL PROMPTLY UPON FINAL
DETERMINATION THEREOF COMPLY WITH ANY SUCH LEGAL REQUIREMENT DETERMINED TO BE
VALID OR APPLICABLE OR CURE ANY VIOLATION OF ANY LEGAL REQUIREMENT; (VI) SUCH
PROCEEDING SHALL SUSPEND THE ENFORCEMENT OF THE CONTESTED LEGAL REQUIREMENT
AGAINST BORROWER OR ANY INDIVIDUAL PROPERTY; AND (VII) BORROWER SHALL FURNISH
SUCH SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR AS MAY BE REQUESTED BY
LENDER, TO INSURE COMPLIANCE WITH SUCH LEGAL REQUIREMENT, TOGETHER WITH ALL
INTEREST AND PENALTIES PAYABLE IN CONNECTION THEREWITH.  LENDER MAY APPLY ANY
SUCH SECURITY, AS NECESSARY TO CAUSE COMPLIANCE WITH SUCH LEGAL REQUIREMENT AT
ANY TIME WHEN, IN THE REASONABLE JUDGMENT OF LENDER, THE VALIDITY, APPLICABILITY
OR VIOLATION OF SUCH LEGAL REQUIREMENT IS FINALLY ESTABLISHED OR ANY INDIVIDUAL
PROPERTY (OR ANY PART THEREOF OR INTEREST THEREIN) SHALL BE IN DANGER OF BEING
SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST.


 


5.1.2        TAXES AND OTHER CHARGES.  BORROWER SHALL PAY OR CAUSE TO BE PAID
ALL TAXES AND OTHER CHARGES NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED
AGAINST THE PROPERTIES OR ANY PART THEREOF AS THE SAME BECOME DUE AND PAYABLE;
PROVIDED, HOWEVER, BORROWER’S OBLIGATION TO DIRECTLY PAY TO THE APPROPRIATE
TAXING AUTHORITY TAXES SHALL BE SUSPENDED FOR SO LONG AS BORROWER COMPLIES WITH
THE TERMS AND PROVISIONS OF SECTION 7.2 HEREOF.  BORROWER WILL DELIVER TO LENDER
RECEIPTS FOR PAYMENT OR OTHER EVIDENCE SATISFACTORY TO LENDER THAT THE TAXES AND
OTHER CHARGES HAVE BEEN SO PAID OR ARE NOT THEN DELINQUENT NO LATER THAN TEN
(10) DAYS PRIOR TO THE DATE ON WHICH THE TAXES AND/OR OTHER CHARGES WOULD
OTHERWISE BE DELINQUENT IF NOT PAID (PROVIDED, HOWEVER, THAT BORROWER IS NOT
REQUIRED TO FURNISH SUCH RECEIPTS FOR PAYMENT OF TAXES IN THE EVENT THAT SUCH
TAXES HAVE BEEN PAID BY LENDER PURSUANT TO SECTION 7.2 HEREOF).  PROVIDED NO
EVENT OF DEFAULT SHALL THEN EXIST, IF BORROWER PAYS OR CAUSES TO BE PAID ALL
TAXES AND OTHER CHARGES AND PROVIDES A COPY OF THE RECEIPT EVIDENCING THE
PAYMENT THEREOF TO LENDER, THEN LENDER SHALL REIMBURSE BORROWER, PROVIDED THAT
THERE ARE THEN SUFFICIENT PROCEEDS IN THE TAX AND INSURANCE ESCROW FUND AND
PROVIDED THAT THE TAXES ARE BEING PAID PURSUANT TO SECTION 7.2.  UPON WRITTEN
REQUEST OF BORROWER, IF LENDER HAS PAID SUCH TAXES PURSUANT TO SECTION 7.2
HEREOF, LENDER SHALL PROVIDE BORROWER WITH EVIDENCE THAT SUCH TAXES HAVE BEEN
PAID.  BORROWER SHALL NOT SUFFER AND SHALL PROMPTLY CAUSE TO BE PAID AND
DISCHARGED ANY LIEN OR CHARGE WHATSOEVER WHICH MAY BE OR BECOME A LIEN OR CHARGE
AGAINST THE PROPERTIES, AND SHALL PROMPTLY PAY FOR ALL UTILITY SERVICES PROVIDED
TO THE PROPERTIES.  AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT ITS OWN
EXPENSE,

 

59

--------------------------------------------------------------------------------


 


MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING, PROMPTLY INITIATED AND CONDUCTED IN
GOOD FAITH AND WITH DUE DILIGENCE, THE AMOUNT OR VALIDITY OR APPLICATION IN
WHOLE OR IN PART OF ANY TAXES OR OTHER CHARGES, PROVIDED THAT (I) BORROWER IS
PERMITTED TO DO SO UNDER THE PROVISIONS OF ANY MORTGAGE OR DEED OF TRUST
SUPERIOR IN LIEN TO THE APPLICABLE MORTGAGE; (II) SUCH PROCEEDING SHALL BE
PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY OTHER
INSTRUMENT TO WHICH BORROWER IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT
THEREUNDER AND SUCH PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH ALL
APPLICABLE STATUTES, LAWS AND ORDINANCES; (III) NO INDIVIDUAL PROPERTY NOR ANY
PART THEREOF OR INTEREST THEREIN WILL BE IN DANGER OF BEING SOLD, FORFEITED,
TERMINATED, CANCELLED OR LOST; (IV) BORROWER SHALL PROMPTLY UPON FINAL
DETERMINATION THEREOF PAY THE AMOUNT OF ANY SUCH TAXES OR OTHER CHARGES,
TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES WHICH MAY BE PAYABLE IN
CONNECTION THEREWITH; (V) SUCH PROCEEDING SHALL SUSPEND THE COLLECTION OF SUCH
CONTESTED TAXES OR OTHER CHARGES FROM THE APPLICABLE INDIVIDUAL PROPERTY; AND
(VI) BORROWER SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED IN THE PROCEEDING,
OR AS MAY BE REASONABLY REQUESTED BY LENDER, TO INSURE THE PAYMENT OF ANY SUCH
TAXES OR OTHER CHARGES, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON. 
LENDER MAY PAY OVER ANY SUCH CASH DEPOSIT OR PART THEREOF HELD BY LENDER TO THE
CLAIMANT ENTITLED THERETO AT ANY TIME WHEN, IN THE REASONABLE JUDGMENT OF
LENDER, THE ENTITLEMENT OF SUCH CLAIMANT IS ESTABLISHED, OR ANY INDIVIDUAL
PROPERTY (OR PART THEREOF OR INTEREST THEREIN) SHALL BE IN DANGER OF BEING SOLD,
FORFEITED, TERMINATED, CANCELLED OR LOST, OR THERE SHALL BE ANY DANGER OF THE
LIEN OF ANY MORTGAGE BEING PRIMED BY ANY OTHER LIEN, IN EACH CASE, AS DETERMINED
BY LENDER IN ITS REASONABLE DISCRETION.


 


5.1.3        LITIGATION.  BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER OF
ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED AGAINST
BORROWER, GUARANTOR OR INDEMNITOR WHICH MIGHT MATERIALLY ADVERSELY AFFECT SUCH
PARTY’S CONDITION (FINANCIAL OR OTHERWISE) OR BUSINESS OR ANY INDIVIDUAL
PROPERTY.


 


5.1.4        ACCESS TO PROPERTIES.  BORROWER SHALL PERMIT AGENTS,
REPRESENTATIVES AND EMPLOYEES OF LENDER TO INSPECT THE PROPERTIES OR ANY PART
THEREOF AT REASONABLE HOURS UPON REASONABLE ADVANCE NOTICE, SUBJECT TO THE
RIGHTS OF MANAGER UNDER THE MANAGEMENT AGREEMENT.


 


5.1.5        NOTICE OF DEFAULT.  BORROWER SHALL PROMPTLY ADVISE LENDER OF ANY
MATERIAL ADVERSE CHANGE IN BORROWER’S CONDITION, FINANCIAL OR OTHERWISE, OR OF
THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT OF WHICH BORROWER HAS
KNOWLEDGE.


 


5.1.6        COOPERATE IN LEGAL PROCEEDINGS.  BORROWER SHALL COOPERATE FULLY
WITH LENDER WITH RESPECT TO ANY PROCEEDINGS BEFORE ANY COURT, BOARD OR OTHER
GOVERNMENTAL AUTHORITY WHICH MAY IN ANY WAY AFFECT THE RIGHTS OF LENDER
HEREUNDER OR ANY RIGHTS OBTAINED BY LENDER UNDER ANY OF THE OTHER LOAN DOCUMENTS
AND, IN CONNECTION THEREWITH, PERMIT LENDER, AT ITS ELECTION, TO PARTICIPATE IN
ANY SUCH PROCEEDINGS.


 


5.1.7        PERFORM LOAN DOCUMENTS.  BORROWER SHALL OBSERVE, PERFORM AND
SATISFY ALL THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS OF, AND SHALL PAY
WHEN DUE ALL COSTS, FEES AND EXPENSES TO THE EXTENT REQUIRED UNDER THE LOAN
DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER.


 


5.1.8        INSURANCE BENEFITS.  BORROWER SHALL COOPERATE WITH LENDER IN
OBTAINING FOR LENDER THE BENEFITS OF ANY AWARDS OR INSURANCE PROCEEDS LAWFULLY
OR EQUITABLY PAYABLE IN

 

60

--------------------------------------------------------------------------------


 


CONNECTION WITH ANY INDIVIDUAL PROPERTY, AND LENDER SHALL BE REIMBURSED FOR ANY
EXPENSES INCURRED IN CONNECTION THEREWITH (INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS, AND THE PAYMENT BY BORROWER OF THE EXPENSE OF AN APPRAISAL ON
BEHALF OF LENDER IN CASE OF CASUALTY OR CONDEMNATION AFFECTING ANY INDIVIDUAL
PROPERTY OR ANY PART THEREOF) OUT OF SUCH INSURANCE PROCEEDS.


 


5.1.9        FURTHER ASSURANCES.  BORROWER SHALL, AT BORROWER’S SOLE COST AND
EXPENSE:


 

(A)           FURNISH TO LENDER ALL INSTRUMENTS, DOCUMENTS, BOUNDARY SURVEYS,
FOOTING OR FOUNDATION SURVEYS, CERTIFICATES, PLANS AND SPECIFICATIONS,
APPRAISALS, TITLE AND OTHER INSURANCE REPORTS AND AGREEMENTS, AND EACH AND EVERY
OTHER DOCUMENT, CERTIFICATE, AGREEMENT AND INSTRUMENT REQUIRED TO BE FURNISHED
BY BORROWER PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS OR REASONABLY REQUESTED
BY LENDER IN CONNECTION THEREWITH;

 

(B)           EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS,
CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY
OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME
SECURING OR INTENDED TO SECURE THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE; INCLUDING, WITHOUT LIMITATION, THE
EXECUTION AND DELIVERY OF ALL SUCH WRITINGS NECESSARY TO TRANSFER ANY LIQUOR
LICENSES WITH RESPECT TO ANY INDIVIDUAL PROPERTY INTO THE NAME OF LENDER OR ITS
DESIGNEE AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT; AND

 

(C)           DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE ACTS,
CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE
INTENTS AND PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS LENDER
SHALL REASONABLY REQUIRE FROM TIME TO TIME.

 


5.1.10      SUPPLEMENTAL MORTGAGE AFFIDAVITS.   IF AT ANY TIME LENDER
DETERMINES, BASED ON APPLICABLE LAW, THAT LENDER IS NOT BEING AFFORDED THE
MAXIMUM AMOUNT OF SECURITY AVAILABLE FROM ANY INDIVIDUAL PROPERTY AS A DIRECT OR
INDIRECT RESULT OF APPLICABLE TAXES NOT HAVING BEEN PAID WITH RESPECT TO SUCH
INDIVIDUAL PROPERTY, BORROWER AGREES THAT BORROWER WILL EXECUTE, ACKNOWLEDGE AND
DELIVER TO LENDER, IMMEDIATELY UPON LENDER’S REQUEST, SUPPLEMENTAL AFFIDAVITS
INCREASING THE AMOUNT OF THE DEBT ATTRIBUTABLE TO THE INDIVIDUAL PROPERTY FOR
WHICH ALL APPLICABLE TAXES HAVE BEEN PAID TO AN AMOUNT DETERMINED BY LENDER TO
BE EQUAL TO THE LESSER OF (A) THE GREATER OF THE FAIR MARKET VALUE OF SUCH
INDIVIDUAL PROPERTY (I) AS OF THE DATE HEREOF AND (II) AS OF THE DATE SUCH
SUPPLEMENTAL AFFIDAVITS ARE TO BE DELIVERED TO LENDER, AND (B) THE AMOUNT OF THE
DEBT ATTRIBUTABLE TO THE INDIVIDUAL PROPERTY, AND BORROWER SHALL, ON DEMAND, PAY
ANY ADDITIONAL TAXES.


 


5.1.11      FINANCIAL REPORTING.


 

(A)           EACH BORROWER WILL KEEP AND MAINTAIN OR WILL CAUSE TO BE KEPT AND
MAINTAINED ON A FISCAL YEAR BASIS, IN ACCORDANCE WITH GAAP AND THE UNIFORM
SYSTEM OF ACCOUNTS, PROPER AND ACCURATE BOOKS, RECORDS AND ACCOUNTS REFLECTING
ALL OF THE FINANCIAL AFFAIRS OF BORROWER AND ALL ITEMS OF INCOME AND EXPENSE IN
CONNECTION WITH THE OPERATION OF ITS INDIVIDUAL PROPERTY.  LENDER SHALL HAVE THE
RIGHT FROM TIME TO TIME AT ALL TIMES DURING NORMAL BUSINESS HOURS UPON
REASONABLE NOTICE TO EXAMINE SUCH BOOKS, RECORDS AND ACCOUNTS AT THE OFFICE OF
BORROWER OR ANY OTHER PERSON MAINTAINING SUCH BOOKS, RECORDS AND ACCOUNTS AND TO
MAKE SUCH COPIES OR EXTRACTS THEREOF AS

 

61

--------------------------------------------------------------------------------


 

LENDER SHALL DESIRE.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, BORROWER SHALL PAY ANY COSTS AND EXPENSES INCURRED BY LENDER
TO EXAMINE BORROWER’S ACCOUNTING RECORDS WITH RESPECT TO THE PROPERTIES, AS
LENDER SHALL REASONABLY DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE
PROTECTION OF LENDER’S INTEREST.

 

(B)           BORROWER WILL FURNISH TO LENDER ANNUALLY, WITHIN NINETY (90) DAYS
FOLLOWING THE END OF EACH FISCAL YEAR OF BORROWER, EITHER (I) A COMPLETE COPY OF
EACH BORROWER’S ANNUAL FINANCIAL STATEMENTS AUDITED BY AN ACCOUNTING FIRM OR
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER,
OR (II) A CONSOLIDATED AND ANNOTATED FINANCIAL STATEMENT OF EACH BORROWER, SOLE
MEMBER AND GUARANTOR (AS APPLICABLE), AUDITED BY AN ACCOUNTING FIRM OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER IN
ACCORDANCE WITH THE GAAP (OR OTHER ACCOUNTING PRINCIPLES REASONABLY ACCEPTABLE
TO LENDER, CONSISTENTLY APPLIED) AND THE UNIFORM SYSTEM OF ACCOUNTS, TOGETHER
WITH AUDITED FINANCIAL STATEMENTS RELATING TO EACH BORROWER AND ITS INDIVIDUAL
PROPERTY.  SUCH FINANCIAL STATEMENTS COVERING THE PROPERTIES ON A COMBINED BASIS
AS WELL AS EACH INDIVIDUAL PROPERTY FOR SUCH FISCAL YEAR AND SHALL CONTAIN
STATEMENTS OF PROFIT AND LOSS FOR EACH BORROWER AND ITS INDIVIDUAL PROPERTY, AND
A BALANCE SHEET FOR EACH BORROWER.  SUCH STATEMENTS SHALL SET FORTH THE
FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS FOR EACH OF THE INDIVIDUAL
PROPERTIES FOR SUCH FISCAL YEAR, AND SHALL INCLUDE, BUT NOT BE LIMITED TO,
AMOUNTS REPRESENTING ANNUAL NET CASH FLOW, NET OPERATING INCOME, GROSS INCOME
FROM OPERATIONS AND OPERATING EXPENSES.  BORROWER’S ANNUAL FINANCIAL STATEMENTS
SHALL BE ACCOMPANIED BY (I) A COMPARISON OF THE BUDGETED INCOME AND EXPENSES AND
THE ACTUAL INCOME AND EXPENSES FOR THE PRIOR FISCAL YEAR, (II) A CERTIFICATE
EXECUTED BY THE CHIEF FINANCIAL OFFICER OF BORROWER, SOLE MEMBER OR GUARANTOR,
AS APPLICABLE, STATING THAT EACH SUCH ANNUAL FINANCIAL STATEMENT PRESENTS FAIRLY
THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF BORROWER AND EACH
INDIVIDUAL PROPERTY BEING REPORTED UPON AND HAS BEEN PREPARED IN ACCORDANCE WITH
THE UNIFORM SYSTEM OF ACCOUNTS AND GAAP (OR OTHER ACCOUNTING PRINCIPLES
REASONABLY ACCEPTABLE TO LENDER, CONSISTENTLY APPLIED), (III) AN UNQUALIFIED
OPINION OF AN ACCOUNTING FIRM OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
REASONABLY ACCEPTABLE TO LENDER, (IV) A CERTIFIED RENT ROLL CONTAINING CURRENT
RENT, LEASE EXPIRATION DATES AND THE SQUARE FOOTAGE OCCUPIED BY EACH TENANT, IF
ANY; (V) A SCHEDULE AUDITED BY SUCH INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
RECONCILING NET OPERATING INCOME TO NET CASH FLOW (THE “NET CASH FLOW
SCHEDULE”), WHICH SHALL ITEMIZE ALL ADJUSTMENTS MADE TO NET OPERATING INCOME TO
ARRIVE AT NET CASH FLOW DEEMED MATERIAL BY SUCH INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT; AND (VI) OCCUPANCY STATISTICS FOR THE PROPERTIES ON A COMBINED BASIS
AS WELL AS FOR EACH INDIVIDUAL PROPERTY.  TOGETHER WITH BORROWER’S ANNUAL
FINANCIAL STATEMENTS, BORROWER SHALL FURNISH TO LENDER AN OFFICER’S CERTIFICATE
CERTIFYING AS OF THE DATE THEREOF WHETHER THERE EXISTS AN EVENT OR CIRCUMSTANCE
WHICH CONSTITUTES A DEFAULT OR EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS
EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER, AND IF SUCH DEFAULT OR
EVENT OF DEFAULT EXISTS, THE NATURE THEREOF, THE PERIOD OF TIME IT HAS EXISTED
AND THE ACTION THEN BEING TAKEN TO REMEDY THE SAME.

 

Notwithstanding anything in this subsection (b) to the contrary, provided that
the Aggregate Debt Service Coverage Ratio based on the preceding twelve (12)
month period as determined by Lender in January of each Fiscal Year is greater
than or equal to 1.65 to 1.0, Borrower shall not be required to provided audited
financial statements with respect to any Borrower or Individual Property, but in
lieu thereof, such financial statements shall be certified by the chief
financial officer of Borrower as being true, correct, accurate, and complete and
fairly

 

62

--------------------------------------------------------------------------------


 

presenting the financial condition and results of the operations of such
Borrower and such Individual Property.

 

(C)           BORROWER WILL FURNISH, OR CAUSE TO BE FURNISHED, TO LENDER ON OR
BEFORE FORTY FIVE (45) DAYS AFTER THE END OF EACH CALENDAR QUARTER THE FOLLOWING
ITEMS, ACCOMPANIED BY A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF BORROWER,
SOLE MEMBER OR GUARANTOR, AS APPLICABLE, STATING THAT SUCH ITEMS ARE TRUE,
CORRECT, ACCURATE, AND COMPLETE AND FAIRLY PRESENT THE FINANCIAL CONDITION AND
RESULTS OF THE OPERATIONS OF BORROWER AND THE PROPERTIES ON A COMBINED BASIS AS
WELL AS EACH INDIVIDUAL PROPERTY (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) AS
APPLICABLE: (I) AN OCCUPANCY REPORT FOR THE SUBJECT MONTH, INCLUDING AN AVERAGE
DAILY RATE ACCOMPANIED BY AN OFFICER’S CERTIFICATE WITH RESPECT THERETO;
(II) QUARTERLY AND YEAR-TO-DATE OPERATING STATEMENTS (INCLUDING CAPITAL
EXPENDITURES) PREPARED FOR EACH CALENDAR QUARTER, NOTING NET OPERATING INCOME,
GROSS INCOME FROM OPERATIONS, AND OPERATING EXPENSES (NOT INCLUDING ANY
CONTRIBUTIONS TO THE REPLACEMENT RESERVE FUND, AND OTHER INFORMATION NECESSARY
AND SUFFICIENT TO FAIRLY REPRESENT THE FINANCIAL POSITION AND RESULTS OF
OPERATION OF THE PROPERTIES DURING SUCH CALENDAR MONTH, AND CONTAINING A
COMPARISON OF BUDGETED INCOME AND EXPENSES AND THE ACTUAL INCOME AND EXPENSES
TOGETHER WITH A DETAILED EXPLANATION OF ANY VARIANCES OF FIVE PERCENT (5%) OR
MORE BETWEEN BUDGETED AND ACTUAL AMOUNTS FOR SUCH PERIODS, ALL IN FORM
SATISFACTORY TO LENDER; (III) A CALCULATION REFLECTING THE ANNUAL DEBT SERVICE
COVERAGE RATIO FOR THE IMMEDIATELY PRECEDING TWELVE (12) MONTH PERIOD AS OF THE
LAST DAY OF SUCH MONTH ACCOMPANIED BY AN OFFICER’S CERTIFICATE WITH RESPECT
THERETO; (IV) A NET CASH FLOW SCHEDULE; AND (V) THE TOTAL AMOUNT OF RENT PAID BY
EACH INDIVIDUAL OPERATING LESSEE BORROWER UNDER ITS OPERATING LEASE.  IN
ADDITION, SUCH CERTIFICATE SHALL ALSO BE ACCOMPANIED BY A CERTIFICATE OF THE
CHIEF FINANCIAL OFFICER OF BORROWER, SOLE MEMBER OR GUARANTOR STATING THAT THE
REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN SECTION 4.1.31(A) ARE
TRUE AND CORRECT AS OF THE DATE OF SUCH CERTIFICATE.  ON OR BEFORE THIRTY (30)
DAYS AFTER THE END OF EACH CALENDAR MONTH, BORROWER ALSO WILL FURNISH, OR CAUSE
TO BE FURNISHED, TO LENDER THE MOST CURRENT SMITH TRAVEL RESEARCH REPORTS IN THE
FORM OF SCHEDULE XIII HERETO THEN AVAILABLE TO BORROWER REFLECTING MARKET
PENETRATION AND RELEVANT HOTEL PROPERTIES COMPETING WITH EACH INDIVIDUAL
PROPERTY.

 

(D)           FOR THE PARTIAL YEAR PERIOD COMMENCING ON THE CLOSING DATE, AND
FOR EACH FISCAL YEAR THEREAFTER, BORROWER SHALL SUBMIT TO LENDER AN ANNUAL
BUDGET NOT LATER THAN THIRTY (30) DAYS PRIOR TO THE COMMENCEMENT OF SUCH PERIOD
OR FISCAL YEAR (OR IF MANAGER PREPARES SUCH ANNUAL BUDGET, SUCH LONGER TIME AS
SET FORTH IN THE MANAGEMENT AGREEMENT) IN FORM REASONABLY SATISFACTORY TO LENDER
(OR AS OTHERWISE SET FORTH IN THE MANAGEMENT AGREEMENT).  THE ANNUAL BUDGET
SHALL BE SUBJECT TO LENDER’S WRITTEN APPROVAL (EACH SUCH ANNUAL BUDGET, AN
“APPROVED ANNUAL BUDGET”).  IN THE EVENT THAT LENDER OBJECTS TO A PROPOSED
ANNUAL BUDGET SUBMITTED BY BORROWER, LENDER SHALL ADVISE BORROWER OF SUCH
OBJECTIONS WITHIN FIFTEEN (15) DAYS AFTER RECEIPT THEREOF (AND DELIVER TO
BORROWER A REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER
SHALL PROMPTLY REVISE SUCH ANNUAL BUDGET AND RESUBMIT THE SAME TO LENDER. 
LENDER SHALL ADVISE BORROWER OF ANY OBJECTIONS TO SUCH REVISED ANNUAL BUDGET
WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF (AND DELIVER TO BORROWER A REASONABLY
DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER SHALL PROMPTLY REVISE THE
SAME IN ACCORDANCE WITH THE PROCESS DESCRIBED IN THIS SUBSECTION UNTIL LENDER
APPROVES THE ANNUAL BUDGET.  UNTIL SUCH TIME THAT LENDER APPROVES A PROPOSED
ANNUAL BUDGET, THE MOST RECENTLY APPROVED ANNUAL BUDGET SHALL APPLY; PROVIDED
THAT, SUCH APPROVED ANNUAL BUDGET SHALL BE ADJUSTED TO REFLECT ACTUAL INCREASES
IN REAL ESTATE TAXES, INSURANCE PREMIUMS AND UTILITIES EXPENSES. 
NOTWITHSTANDING ANYTHING IN THIS SUBSECTION (D) TO

 

63

--------------------------------------------------------------------------------


 

THE CONTRARY, LENDER’S RIGHT TO APPROVE THE ANNUAL BUDGET SHALL BE SUBJECT TO
MANAGER’S RIGHT TO ESTABLISH THE BUDGET FOR AN INDIVIDUAL PROPERTY AND SHALL BE
LIMITED TO THE EXTENT OF BORROWER’S RIGHTS UNDER THE APPLICABLE MANAGEMENT
AGREEMENT TO REVIEW AND OBJECT TO THE BUDGET PREPARED BY MANAGER.  BORROWER
SHALL PROMPTLY DELIVER TO LENDER A COPY OF ANY BUDGET PREPARED OR PROPOSED BY
MANAGER, AND SHALL TIMELY PRESENT TO MANAGER ANY OBJECTION RAISED BY LENDER AND
OTHERWISE COOPERATE WITH LENDER IN EXERCISING ITS RIGHTS HEREUNDER.

 

(E)           BORROWER SHALL FURNISH TO LENDER, WITHIN TEN (10) BUSINESS DAYS
AFTER REQUEST (OR AS SOON THEREAFTER AS MAY BE REASONABLY POSSIBLE), SUCH
FURTHER DETAILED INFORMATION WITH RESPECT TO THE OPERATION OF THE PROPERTIES AND
THE FINANCIAL AFFAIRS OF BORROWER AS MAY BE REASONABLY REQUESTED BY LENDER.

 

(F)            IN THE EVENT THAT, BORROWER MUST INCUR AN EXTRAORDINARY OPERATING
EXPENSE OR CAPITAL EXPENSE NOT SET FORTH IN THE APPROVED ANNUAL BUDGET (EACH AN
“EXTRAORDINARY EXPENSE”), THEN BORROWER SHALL PROMPTLY DELIVER TO LENDER A
REASONABLY DETAILED EXPLANATION OF SUCH PROPOSED EXTRAORDINARY EXPENSE FOR
LENDER’S APPROVAL.  NOTWITHSTANDING THE FOREGOING, ANY EXTRAORDINARY EXPENSE
REQUIRED, IN WRITING, BY FRANCHISOR SHALL BE DEEMED APPROVED.

 

(G)           BORROWER WILL CAUSE GUARANTOR AND INDEMNITOR TO FURNISH TO LENDER
ANNUALLY, WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF EACH FISCAL
YEAR OF EACH SUCH PARTY, FINANCIAL STATEMENTS AUDITED BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT, WHICH SHALL INCLUDE AN ANNUAL BALANCE SHEET AND
PROFIT AND LOSS STATEMENT OF GUARANTOR AND INDEMNITOR, IN THE FORM REASONABLY
REQUIRED BY LENDER.

 

(H)           IF, AT THE TIME ONE OR MORE DISCLOSURE DOCUMENTS ARE BEING
PREPARED FOR A SECURITIZATION, LENDER EXPECTS THAT BORROWER ALONE OR BORROWER
AND ONE OR MORE AFFILIATES OF BORROWER COLLECTIVELY, OR THE PROPERTIES ALONE OR
THE PROPERTIES AND RELATED PROPERTIES COLLECTIVELY, WILL BE A SIGNIFICANT
OBLIGOR, BORROWER SHALL FURNISH (OR SHALL CAUSE FRANCHISOR OR MANAGER, AS
APPLICABLE, TO FURNISH) TO LENDER UPON REQUEST (I) THE SELECTED FINANCIAL DATA
OR, IF APPLICABLE, NET OPERATING INCOME, REQUIRED UNDER ITEM 1112(B)(1) OF
REGULATION AB, IF LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER
WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION MAY, OR IF
THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE
CUT-OFF DATE FOR SUCH SECURITIZATION AND AT ANY TIME DURING WHICH THE LOAN AND
ANY RELATED LOANS ARE INCLUDED IN A SECURITIZATION DOES, EQUAL OR EXCEED TEN
PERCENT (10%) (BUT LESS THAN TWENTY PERCENT (20%)) OF THE AGGREGATE PRINCIPAL
AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE,
IN THE SECURITIZATION OR (II) THE FINANCIAL STATEMENTS REQUIRED UNDER ITEM
1112(B)(2) OF REGULATION AB, IF LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF THE
LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH
SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY
RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION AND AT ANY TIME
DURING WHICH THE LOAN AND ANY RELATED LOANS ARE INCLUDED IN A SECURITIZATION
DOES, EQUAL OR EXCEED TWENTY PERCENT (20%) OF THE AGGREGATE PRINCIPAL AMOUNT OF
ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE
SECURITIZATION.  SUCH FINANCIAL DATA OR FINANCIAL STATEMENTS SHALL BE FURNISHED
TO LENDER (A) WITHIN TEN (10) BUSINESS DAYS AFTER NOTICE FROM LENDER IN
CONNECTION WITH THE PREPARATION OF DISCLOSURE DOCUMENTS FOR THE SECURITIZATION,
(B) NOT LATER THAN THIRTY (30) DAYS AFTER THE END OF EACH FISCAL QUARTER OF
BORROWER AND (C) NOT LATER THAN SEVENTY-FIVE (75) DAYS AFTER THE END OF EACH
FISCAL YEAR OF BORROWER; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE OBLIGATED
TO FURNISH

 

64

--------------------------------------------------------------------------------


 

FINANCIAL DATA OR FINANCIAL STATEMENTS PURSUANT TO CLAUSES (B) OR (C) OF THIS
SENTENCE WITH RESPECT TO ANY PERIOD FOR WHICH A FILING PURSUANT TO THE EXCHANGE
ACT IN CONNECTION WITH OR RELATING TO THE SECURITIZATION (AN “EXCHANGE ACT
FILING”) IS NOT REQUIRED.  IF REQUESTED BY LENDER, BORROWER SHALL FURNISH TO
LENDER FINANCIAL DATA AND/OR FINANCIAL STATEMENTS FOR ANY TENANT OF ANY OF THE
PROPERTIES IF, IN CONNECTION WITH A SECURITIZATION, LENDER EXPECTS THERE TO BE,
WITH RESPECT TO SUCH TENANT OR GROUP OF AFFILIATED TENANTS, A CONCENTRATION
WITHIN ALL OF THE MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN THE SECURITIZATION SUCH THAT SUCH TENANT OR GROUP OF AFFILIATED
TENANTS WOULD CONSTITUTE A SIGNIFICANT OBLIGOR.

 

(I)            ALL FINANCIAL STATEMENTS PROVIDED BY BORROWER HEREUNDER PURSUANT
TO SECTION 5.1.11(H) HEREOF SHALL BE PREPARED IN ACCORDANCE WITH GAAP, AND SHALL
MEET THE REQUIREMENTS OF REGULATION AB AND OTHER APPLICABLE LEGAL REQUIREMENTS. 
ALL AUDITED FINANCIAL STATEMENTS REFERRED TO IN SUBSECTIONS 5.1.11(H) ABOVE
SHALL BE AUDITED BY INDEPENDENT ACCOUNTANTS OF BORROWER ACCEPTABLE TO LENDER IN
ACCORDANCE WITH REGULATION AB AND ALL OTHER APPLICABLE LEGAL REQUIREMENTS, SHALL
BE ACCOMPANIED BY THE MANUALLY EXECUTED REPORT OF THE INDEPENDENT ACCOUNTANTS
THEREON, WHICH REPORT SHALL MEET THE REQUIREMENTS OF REGULATION AB AND ALL OTHER
APPLICABLE LEGAL REQUIREMENTS, AND SHALL BE FURTHER ACCOMPANIED BY A MANUALLY
EXECUTED WRITTEN CONSENT OF THE INDEPENDENT ACCOUNTANTS, IN FORM AND SUBSTANCE
ACCEPTABLE TO LENDER, TO THE INCLUSION OF SUCH FINANCIAL STATEMENTS IN ANY
DISCLOSURE DOCUMENT AND ANY EXCHANGE ACT FILING (AS DEFINED BELOW) AND TO THE
USE OF THE NAME OF SUCH INDEPENDENT ACCOUNTANTS AND THE REFERENCE TO SUCH
INDEPENDENT ACCOUNTANTS AS “EXPERTS” IN ANY DISCLOSURE DOCUMENT AND EXCHANGE ACT
FILING, ALL OF WHICH SHALL BE PROVIDED AT THE SAME TIME AS THE RELATED FINANCIAL
STATEMENTS ARE REQUIRED TO BE PROVIDED.  ALL FINANCIAL STATEMENTS (AUDITED OR
UNAUDITED) PROVIDED BY BORROWER UNDER SECTION 5.1.11(H) SHALL BE ACCOMPANIED BY
AN OFFICER’S CERTIFICATE, WHICH SHALL STATE THAT SUCH FINANCIAL STATEMENTS MEET
THE REQUIREMENTS SET FORTH IN THE FIRST SENTENCE OF THIS 5.1.11(I).

 

(J)            IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE LENDER, PROMPTLY
UPON REQUEST, WITH ANY OTHER OR ADDITIONAL FINANCIAL STATEMENTS, OR FINANCIAL,
STATISTICAL OR OPERATING INFORMATION, AS LENDER SHALL DETERMINE TO BE REQUIRED
PURSUANT TO REGULATION AB OR ANY AMENDMENT, MODIFICATION OR REPLACEMENT THERETO
OR OTHER LEGAL REQUIREMENTS IN CONNECTION WITH ANY DISCLOSURE DOCUMENT OR ANY
EXCHANGE ACT FILING OR AS SHALL OTHERWISE BE REASONABLY REQUESTED BY THE LENDER.

 

(K)           IN THE EVENT LENDER DETERMINES, IN CONNECTION WITH A
SECURITIZATION, THAT THE FINANCIAL STATEMENTS REQUIRED IN ORDER TO COMPLY WITH
REGULATION AB OR OTHER LEGAL REQUIREMENTS ARE OTHER THAN AS PROVIDED HEREIN,
THEN NOTWITHSTANDING THE PROVISIONS OF SECTION 5.1.11(H) HEREOF, LENDER MAY
REQUEST, AND BORROWER SHALL PROMPTLY PROVIDE, SUCH OTHER FINANCIAL STATEMENTS AS
LENDER DETERMINES TO BE NECESSARY OR APPROPRIATE FOR SUCH COMPLIANCE

 

(L)            ANY REPORTS, STATEMENTS OR OTHER INFORMATION REQUIRED TO BE
DELIVERED UNDER THIS AGREEMENT SHALL BE DELIVERED (I) IN PAPER FORM, (II) ON A
DISKETTE, AND (III) IF REQUESTED BY LENDER AND WITHIN THE CAPABILITIES OF
BORROWER’S DATA SYSTEMS WITHOUT CHANGE OR MODIFICATION THERETO, IN ELECTRONIC
FORM AND PREPARED USING A MICROSOFT WORD FOR WINDOWS OR WORDPERFECT FOR WINDOWS
FILES (WHICH FILES MAY BE PREPARED USING A SPREADSHEET PROGRAM AND SAVED AS WORD
PROCESSING FILES).  BORROWER AGREES THAT LENDER MAY DISCLOSE INFORMATION
REGARDING THE PROPERTY AND BORROWER THAT IS PROVIDED TO LENDER PURSUANT TO THIS
SECTION IN CONNECTION WITH THE SECURITIZATION TO SUCH PARTIES REQUESTING SUCH
INFORMATION IN CONNECTION WITH SUCH SECURITIZATION.

 

65

--------------------------------------------------------------------------------


 

(M)          NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF ANY OF THE
FINANCIAL STATEMENTS OR OTHER INFORMATION REQUIRED TO BE DELIVERED TO LENDER
PURSUANT TO THIS SECTION 5.1.11 ARE GENERATED BY MANAGER UNDER THE MANAGEMENT
AGREEMENT, BORROWER SHALL HAVE AT LEAST FIVE (5) BUSINESS DAYS (OR THIRTY (30)
BUSINESS DAYS IF SUCH STATEMENTS ARE TO BE AUDITED PURSUANT TO THE TERMS HEREOF)
AFTER THE DATE ON WHICH BORROWER RECEIVES SUCH INFORMATION FROM MANAGER TO
DELIVER SUCH INFORMATION TO LENDER.

 


5.1.12      BUSINESS AND OPERATIONS.  BORROWER WILL CONTINUE TO ENGAGE IN THE
BUSINESSES PRESENTLY CONDUCTED BY IT AS AND TO THE EXTENT THE SAME ARE NECESSARY
FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTIES. 
BORROWER WILL QUALIFY TO DO BUSINESS AND WILL REMAIN IN, AND CAUSE OPERATING
LESSEE TO REMAIN IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION AS AND TO
THE EXTENT THE SAME ARE REQUIRED FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND
OPERATION OF THE PROPERTIES.


 


5.1.13      TITLE TO THE PROPERTIES.  BORROWER WILL WARRANT AND DEFEND (A) THE
TITLE TO EACH INDIVIDUAL PROPERTY AND EVERY PART THEREOF, SUBJECT ONLY TO LIENS
PERMITTED HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES) AND (B) THE VALIDITY AND
PRIORITY OF THE LIENS OF THE APPLICABLE MORTGAGE AND THE APPLICABLE ASSIGNMENT
OF LEASES ON THE APPLICABLE INDIVIDUAL PROPERTY, SUBJECT ONLY TO LIENS PERMITTED
HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES), IN EACH CASE AGAINST THE CLAIMS OF
ALL PERSONS WHOMSOEVER.  BORROWER SHALL REIMBURSE LENDER FOR ANY LOSSES, COSTS,
DAMAGES OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS)
INCURRED BY LENDER IF AN INTEREST IN ANY INDIVIDUAL PROPERTY, OTHER THAN AS
PERMITTED HEREUNDER, IS CLAIMED BY ANOTHER PERSON.


 


5.1.14      COSTS OF ENFORCEMENT.  IN THE EVENT (A) THAT ANY MORTGAGE
ENCUMBERING ANY INDIVIDUAL PROPERTY IS FORECLOSED IN WHOLE OR IN PART OR THAT
ANY SUCH MORTGAGE IS PUT INTO THE HANDS OF AN ATTORNEY FOR COLLECTION, SUIT,
ACTION OR FORECLOSURE, (B) OF THE FORECLOSURE OF ANY MORTGAGE PRIOR TO OR
SUBSEQUENT TO ANY MORTGAGE ENCUMBERING ANY INDIVIDUAL PROPERTY IN WHICH
PROCEEDING LENDER IS MADE A PARTY, OR (C) OF THE BANKRUPTCY, INSOLVENCY,
REHABILITATION OR OTHER SIMILAR PROCEEDING IN RESPECT OF BORROWER OR ANY OF ITS
CONSTITUENT PERSONS OR AN ASSIGNMENT BY BORROWER OR ANY OF ITS CONSTITUENT
PERSONS FOR THE BENEFIT OF ITS CREDITORS, BORROWER, ITS SUCCESSORS OR ASSIGNS,
SHALL BE CHARGEABLE WITH AND AGREES TO PAY ALL COSTS OF COLLECTION AND DEFENSE,
INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS, INCURRED BY LENDER OR BORROWER
IN CONNECTION THEREWITH AND IN CONNECTION WITH ANY APPELLATE PROCEEDING OR
POST-JUDGMENT ACTION INVOLVED THEREIN, TOGETHER WITH ALL REQUIRED SERVICE OR USE
TAXES.


 


5.1.15      ESTOPPEL STATEMENT.


 

(A)           AFTER REQUEST BY LENDER, BORROWER SHALL WITHIN TEN (10) DAYS
FURNISH LENDER WITH A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED, SETTING FORTH
(I) THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT OF THE NOTE, (II) THE UNPAID
PRINCIPAL AMOUNT OF THE NOTE, (III) THE APPLICABLE INTEREST RATE OF THE NOTE,
(IV) THE DATE INSTALLMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID, (V) ANY
OFFSETS OR DEFENSES TO THE PAYMENT OF THE DEBT, IF ANY, AND (VI) THAT THE NOTE,
THIS AGREEMENT, THE MORTGAGES AND THE OTHER LOAN DOCUMENTS ARE VALID, LEGAL AND
BINDING OBLIGATIONS AND HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING
PARTICULARS OF SUCH MODIFICATION.

 

66

--------------------------------------------------------------------------------


 

(B)           BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO
LENDER UPON REQUEST, TENANT ESTOPPEL CERTIFICATES FROM EACH COMMERCIAL TENANT
LEASING SPACE AT THE PROPERTIES IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER PROVIDED THAT BORROWER SHALL NOT BE REQUIRED TO DELIVER SUCH CERTIFICATES
MORE FREQUENTLY THAN ONE (1) TIME IN ANY CALENDAR YEAR.

 

(C)           WITHIN THIRTY (30) DAYS OF REQUEST BY BORROWER, LENDER SHALL
DELIVER TO BORROWER A STATEMENT SETTING FORTH THE ITEMS DESCRIBED AT (A)(I),
(II), (III) AND (IV) OF THIS SECTION 5.1.15.

 

(D)           BORROWER SHALL, PROMPTLY UPON REQUEST OF LENDER, USE COMMERCIALLY
REASONABLE EFFORTS TO DELIVER AN ESTOPPEL CERTIFICATE FROM THE GROUND LESSOR
STATING THAT (I) THE GROUND LEASE IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN
MODIFIED, AMENDED OR ASSIGNED, (II) NEITHER GROUND LESSOR NOR THE WESTBURY
BORROWER IS IN DEFAULT UNDER ANY OF THE TERMS, COVENANTS OR PROVISIONS OF THE
GROUND LEASE AND THE GROUND LESSOR KNOWS OF NO EVENT WHICH, BUT FOR THE PASSAGE
OF TIME OR THE GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT
UNDER THE GROUND LEASE, (III) NEITHER THE GROUND LESSOR NOR THE WESTBURY
BORROWER HAS COMMENCED ANY ACTION OR GIVEN OR RECEIVED ANY NOTICE FOR THE
PURPOSE OF TERMINATING THE GROUND LEASE AND (IV) ALL SUMS DUE AND PAYABLE TO
GROUND LESSOR UNDER THE GROUND LEASE HAVE BEEN PAID IN FULL.

 

(E)           BORROWER SHALL, PROMPTLY UPON REQUEST OF LENDER, SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO DELIVER AN ESTOPPEL CERTIFICATE FROM
FRANCHISOR STATING THAT (I) THE FRANCHISE AGREEMENT OR MANAGEMENT AGREEMENT, AS
APPLICABLE, IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN MODIFIED, AMENDED OR
ASSIGNED, (II) NEITHER FRANCHISOR NOR BORROWER IS IN DEFAULT UNDER ANY OF THE
TERMS, COVENANTS OR PROVISIONS OF THE FRANCHISE AGREEMENT OR MANAGEMENT
AGREEMENT, AS APPLICABLE, AND FRANCHISOR KNOWS OF NO EVENT WHICH, BUT FOR THE
PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT UNDER THE FRANCHISE AGREEMENT OR MANAGEMENT AGREEMENT, AS APPLICABLE,
(III) NEITHER FRANCHISOR NOR BORROWER HAS COMMENCED ANY ACTION OR GIVEN OR
RECEIVED ANY NOTICE FOR THE PURPOSE OF TERMINATING THE FRANCHISE AGREEMENT OR
MANAGEMENT AGREEMENT, AS APPLICABLE, AND (IV) ALL SUMS DUE AND PAYABLE TO
FRANCHISOR UNDER THE FRANCHISE AGREEMENT OR MANAGEMENT AGREEMENT, AS APPLICABLE,
HAVE BEEN PAID IN FULL.  IF BORROWER TIMELY REQUESTS AN ESTOPPEL LETTER FROM
FRANCHISOR, BUT FRANCHISOR HAS NO LEGAL OBLIGATION UNDER THE FRANCHISE AGREEMENT
TO PROVIDE SUCH ESTOPPEL LETTER AND REFUSES TO PROVIDE SUCH ESTOPPEL LETTER,
BORROWER’S FAILURE TO DELIVER SUCH ESTOPPEL LETTER TO LENDER SHALL NOT BE AN
EVENT OF DEFAULT.

 


5.1.16      LOAN PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE LOAN RECEIVED
BY IT ON THE CLOSING DATE ONLY FOR THE PURPOSES SET FORTH IN SECTION 2.1.4.


 


5.1.17      PERFORMANCE BY BORROWER.  BORROWER SHALL IN A TIMELY MANNER OBSERVE,
PERFORM AND FULFILL EACH AND EVERY COVENANT, TERM AND PROVISION OF EACH LOAN
DOCUMENT EXECUTED AND DELIVERED BY BORROWER, OR APPLICABLE TO BORROWER, AND
SHALL NOT ENTER INTO OR OTHERWISE SUFFER OR PERMIT ANY AMENDMENT, WAIVER,
SUPPLEMENT, TERMINATION OR OTHER MODIFICATION OF ANY LOAN DOCUMENT EXECUTED AND
DELIVERED BY, OR APPLICABLE TO, BORROWER, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER.


 


5.1.18      CONFIRMATION OF REPRESENTATIONS.  BORROWER SHALL DELIVER, IN
CONNECTION WITH ANY SECURITIZATION, (A) ONE OR MORE OFFICER’S CERTIFICATES
CERTIFYING AS TO THE ACCURACY OF ALL REPRESENTATIONS MADE BY BORROWER IN THE
LOAN DOCUMENTS AS OF THE DATE OF THE CLOSING OF SUCH

 

67

--------------------------------------------------------------------------------


 


SECURITIZATION, AND (B) CERTIFICATES OF THE RELEVANT GOVERNMENTAL AUTHORITIES IN
ALL RELEVANT JURISDICTIONS INDICATING THE GOOD STANDING AND QUALIFICATION OF
BORROWER AND ITS MEMBER AS OF THE DATE OF THE SECURITIZATION.


 


5.1.19      NO JOINT ASSESSMENT.  BORROWER SHALL NOT SUFFER, PERMIT OR INITIATE
THE JOINT ASSESSMENT OF ANY INDIVIDUAL PROPERTY (A) WITH ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM SUCH INDIVIDUAL PROPERTY, AND (B) WHICH
CONSTITUTES REAL PROPERTY WITH ANY PORTION OF SUCH INDIVIDUAL PROPERTY WHICH MAY
BE DEEMED TO CONSTITUTE PERSONAL PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE
LIEN OF ANY TAXES WHICH MAY BE LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE
ASSESSED OR LEVIED OR CHARGED TO SUCH REAL PROPERTY PORTION OF THE INDIVIDUAL
PROPERTY.


 


5.1.20      LEASING MATTERS.


 

(A)           BORROWER MAY ENTER INTO LEASES (OTHER THAN AN OPERATING LEASE) OR
MODIFY EXISTING LEASES (OTHER THAN AN OPERATING LEASE) DEMISING A PORTION OF AN
INDIVIDUAL PROPERTY LESS THAN OR EQUAL TO THE RELEVANT LEASING THRESHOLD WITHOUT
LENDER’S PRIOR APPROVAL PROVIDED SUCH LEASES SHALL BE ON COMMERCIALLY REASONABLE
TERMS AND SHALL NOT CONTAIN ANY TERMS WHICH WOULD MATERIALLY AFFECT LENDER’S
RIGHTS UNDER THE LOAN DOCUMENTS, AND FURTHER PROVIDED THAT SUCH LEASES SHALL
PROVIDE THAT THEY ARE SUBORDINATE TO THE MORTGAGE ENCUMBERING THE APPLICABLE
INDIVIDUAL PROPERTY AND THAT THE TENANT THEREUNDER AGREES TO ATTORN TO LENDER OR
ANY PURCHASER AT A SALE BY FORECLOSURE OR POWER OF SALE.  BORROWER MAY NOT ENTER
INTO A LEASE OR MODIFY AN EXISTING LEASE COVERING ALL OR SUBSTANTIALLY ALL OF AN
INDIVIDUAL PROPERTY WITHOUT THE PRIOR WRITTEN APPROVAL OF LENDER, WHICH APPROVAL
MAY BE GIVEN OR WITHHELD IN THE SOLE DISCRETION OF LENDER.  BORROWER MAY NOT
ENTER INTO LEASES OR MODIFY EXISTING LEASES DEMISING A PORTION OF AN INDIVIDUAL
PROPERTY GREATER THAN THE RELEVANT LEASING THRESHOLD WITHOUT THE PRIOR WRITTEN
APPROVAL OF LENDER, PROVIDED, HOWEVER, LENDER SHALL NOT WITHHOLD SUCH APPROVAL
IF BORROWER DELIVERS TO LENDER TOGETHER WITH ITS REQUEST FOR APPROVAL AN
ABSTRACT OR SUMMARY OF THE PROPOSED LEASE TERMS, AN AFFIDAVIT CERTIFYING THAT
THE LEASING CONDITIONS HAVE BEEN SATISFIED.  TO THE EXTENT LENDER’S APPROVAL OR
CONSENT IS REQUIRED, LENDER SHALL APPROVE OR DISAPPROVE ANY SUCH LEASE OR
MODIFICATION (EXCLUDING A LEASE FOR ALL OR SUBSTANTIALLY ALL OF AN INDIVIDUAL
PROPERTY) WITHIN TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT OF BORROWER’S
WRITTEN REQUEST FOR APPROVAL TOGETHER WITH THE FOREGOING, AND SUCH LEASE SHALL
BE DEEMED APPROVED, IF LENDER DOES NOT DISAPPROVE SUCH LEASE WITHIN SAID TEN
(10) BUSINESS DAY PERIOD PROVIDED SUCH WRITTEN NOTICE CONSPICUOUSLY STATES, IN
LARGE BOLD TYPE, THAT “PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT, THE
LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN
TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT OF SUCH LEASE AND WRITTEN NOTICE”. 
BORROWER SHALL FURNISH LENDER WITH EXECUTED COPIES OF ALL LEASES.   BORROWER
(I) SHALL OBSERVE AND PERFORM THE OBLIGATIONS IMPOSED UPON THE LESSOR UNDER THE
LEASES IN A COMMERCIALLY REASONABLE MANNER; (II) SHALL ENFORCE THE TERMS,
COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON THE PART OF THE TENANT
THEREUNDER TO BE OBSERVED OR PERFORMED IN A COMMERCIALLY REASONABLE MANNER AND
IN A MANNER NOT TO IMPAIR THE VALUE OF THE INDIVIDUAL PROPERTY INVOLVED EXCEPT
THAT, SUBJECT TO THE TERMS OF THIS SECTION 5.1.20, NO TERMINATION BY BORROWER OR
ACCEPTANCE OF SURRENDER BY A TENANT OF ANY LEASE SHALL BE PERMITTED WITHOUT THE
WRITTEN CONSENT OF LENDER WHICH CONSENT MAY BE WITHHELD IN THE SOLE DISCRETION
OF LENDER; (III) SHALL NOT COLLECT ANY OF THE RENTS MORE THAN ONE (1) MONTH IN
ADVANCE (OTHER THAN SECURITY DEPOSITS); (IV) SHALL NOT EXECUTE ANY OTHER
ASSIGNMENT OF LESSOR’S INTEREST IN THE LEASES OR THE RENTS (EXCEPT AS
CONTEMPLATED BY THE LOAN DOCUMENTS); AND (V) SHALL EXECUTE

 

68

--------------------------------------------------------------------------------


 

AND DELIVER AT THE REQUEST OF LENDER ALL SUCH FURTHER ASSURANCES, CONFIRMATIONS
AND ASSIGNMENT IN CONNECTION WITH THE LEASES AS LENDER SHALL FROM TIME TO TIME
REASONABLY REQUIRE.  NOTWITHSTANDING THE FOREGOING, BORROWER MAY, WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, TERMINATE (OR ACCEPT A SURRENDER OF) ANY LEASE
WHICH DEMISES LESS THAN THE RELEVANT LEASING THRESHOLD UNDER ANY OF THE
FOLLOWING CIRCUMSTANCES: (I) THE TENANT UNDER SAID LEASE IS IN DEFAULT BEYOND
ANY APPLICABLE GRACE AND CURE PERIOD, AND BORROWER HAS THE RIGHT TO TERMINATE
SUCH LEASE; (II) SUCH TERMINATION IS PERMITTED BY THE TERMS OF THE LEASE IN
QUESTION AND BORROWER HAS SECURED AN OBLIGATION FROM A THIRD PARTY TO LEASE THE
SPACE UNDER THE LEASE TO BE TERMINATED AT A RENTAL EQUAL TO OR HIGHER THAN THE
RENTAL DUE UNDER THE LEASE TO BE TERMINATED; AND (III) IF THE TENANT UNDER THE
LEASE TO BE TERMINATED HAS EXECUTED A RIGHT UNDER SAID LEASE TO TERMINATE ITS
LEASE UPON PAYMENT OF A TERMINATION FEE TO BORROWER, AND HAS IN FACT TERMINATED
ITS LEASE AND PAID SAID FEE, BORROWER MAY ACCEPT SAID TERMINATION.

 

(B)           BORROWER SHALL (I) OBSERVE AND PERFORM THE OBLIGATIONS IMPOSED
UPON THE LESSOR UNDER THE LEASES IN A COMMERCIALLY REASONABLE MANNER; 
(II) ENFORCE THE TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON
THE PART OF THE LESSEE THEREUNDER TO BE OBSERVED OR PERFORMED IN A COMMERCIALLY
REASONABLE MANNER AND IN ALL MATERIAL RESPECTS; (III) NOT COLLECT ANY OF THE
RENTS MORE THAN ONE (1) MONTH IN ADVANCE (OTHER THAN SECURITY DEPOSITS);
(IV) NOT EXECUTE ANY ASSIGNMENT OF LESSOR’S INTEREST IN THE LEASES OR THE RENTS
(EXCEPT AS CONTEMPLATED BY THE LOAN DOCUMENTS); AND (V) HOLD ALL SECURITY
DEPOSITS UNDER ALL LEASES IN ACCORDANCE WITH LEGAL REQUIREMENTS.

 

(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT MAY BE WITHHELD IN LENDER’S
SOLE DISCRETION, BORROWER SHALL NOT (I) ENTER INTO AN OPERATING LEASE OR
SURRENDER, TERMINATE OR CANCEL THE OPERATING LEASE TO WHICH IT IS A PARTY;
(II) REDUCE OR CONSENT TO THE REDUCTION OF THE TERM OF THE OPERATING LEASE TO
WHICH IT IS A PARTY; (III) INCREASE OR CONSENT TO THE INCREASE OF THE AMOUNT OF
ANY CHARGES UNDER THE OPERATING LEASE TO WHICH IT IS A PARTY; (IV) MODIFY,
CHANGE, SUPPLEMENT, ALTER, REPLACE OR AMEND THE OPERATING LEASE TO WHICH IT IS A
PARTY OR WAIVE OR RELEASE ANY OF BORROWER’S RIGHTS AND REMEDIES UNDER THE
OPERATING LEASE, INCLUDING, WITHOUT LIMITATION, ANY MATERIAL DEFAULTS; OR
(V) GRANT ITS CONSENT OR APPROVAL AS MAY BE REQUESTED OR REQUIRED IN CONNECTION
WITH THE TERMS AND PROVISIONS OF THE OPERATING LEASE TO WHICH IT IS A PARTY WITH
RESPECT TO ANY MATTER THAT WOULD REQUIRE THE CONSENT OF LENDER PURSUANT TO THE
LOAN DOCUMENTS.  NOTWITHSTANDING THE FOREGOING, PROVIDED BOTH AN INDIVIDUAL
OWNER BORROWER AND INDIVIDUAL OPERATING LESSEE BORROWER ARE THE PARTIES TO THE
OPERATING LEASE AND ARE OWNED, DIRECTLY OR INDIRECTLY, BY A REAL ESTATE
INVESTMENT TRUST, LENDER SHALL NOT UNREASONABLY WITHHOLD ITS CONSENT TO CHANGES
TO THE OPERATING LEASE (INCLUDING, BUT NOT LIMITED TO, CHANGES IN RENT PAYABLE)
DEEMED BY BORROWER TO BE NECESSARY TO COMPLY WITH TAX REQUIREMENTS RELATED TO
REAL ESTATE INVESTMENT TRUSTS.  SOLELY WITH RESPECT TO SUCH REQUIRED CHANGES,
LENDER SHALL ATTEMPT TO APPROVE OR DISAPPROVE ANY SUCH MODIFICATION WITHIN TEN
(10) BUSINESS DAYS OF LENDER’S RECEIPT OF BORROWER’S WRITTEN REQUEST FOR
APPROVAL, PROVIDED SUCH WRITTEN NOTICE CONSPICUOUSLY STATES, IN LARGE BOLD TYPE,
THAT “PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT, LENDER SHALL RESPOND
WITHIN TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT.”  IF LENDER DOES NOT APPROVE
OR DISAPPROVE SAME WITHIN SAID TEN (10) BUSINESS DAY PERIOD, BORROWER SHALL
PROVIDE A SECOND WRITTEN REQUEST FOR APPROVAL, WHICH WRITTEN REQUEST
CONSPICUOUSLY STATES, IN LARGE BOLD TYPE, THAT “PURSUANT TO SECTION 5.1.20 OF
THE LOAN AGREEMENT, THIS REQUEST SHALL BE DEEMED APPROVED IF LENDER DOES NOT
RESPOND TO THE CONTRARY WITHIN TEN (10)

 

69

--------------------------------------------------------------------------------


 

BUSINESS DAYS OF LENDER’S RECEIPT”.  IF LENDER DOES NOT DISAPPROVE SUCH REQUEST
WITHIN SUCH SECOND TEN (10) BUSINESS DAY PERIOD, SUCH REQUEST SHALL BE DEEMED
APPROVED.  FURTHER NOTWITHSTANDING THE FOREGOING, LENDER SHALL NOT UNREASONABLY
WITHHOLD ITS CONSENT TO AN INDIVIDUAL OWNER BORROWER RENEWING ANY OPERATING
LEASE UPON THE EXPIRATION THEREOF OR TO AN INDIVIDUAL OWNER BORROWER ENTERING
INTO A NEW OPERATING LEASE WITH AN INDIVIDUAL OPERATING LESSEE BORROWER UPON THE
EXPIRATION OF THE CURRENT OPERATING LEASE.  AS CONDITIONS PRECEDENT TO AN
INDIVIDUAL OWNER BORROWER RENEWING ANY OPERATING LEASE OR ENTERING INTO A NEW
OPERATING LEASE AFTER THE DATE HEREOF, IN ADDITION TO OBTAINING LENDER’S CONSENT
TO THE TERMS THEREOF AS REQUIRED ABOVE (A) AN INDIVIDUAL OWNER BORROWER SHALL
PROVIDE WRITTEN NOTICE TO LENDER OF SUCH RENEWED OR NEW OPERATING LEASE NOT LESS
THAN THIRTY (30) DAYS PRIOR TO THE DATE ON WHICH SUCH RENEWED OR NEW OPERATING
LEASE BLACKLINED TO THE OPERATING LEASE BEING REPLACED, (B) INTENTIONALLY
OMITTED, (C) INDIVIDUAL OWNER BORROWER AND INDIVIDUAL OPERATING LESSEE BORROWER
SHALL EXECUTE AND DELIVER TO LENDER (AND RECORD IN THE APPROPRIATE REAL ESTATE
RECORDS IF REQUIRED BY LENDER) SUCH AMENDMENTS OF THE LOAN DOCUMENTS TO WHICH
THEY ARE RESPECTIVELY A PARTY AS MAY BE REASONABLY REQUIRED BY LENDER TO
EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL SECURING OR INTENDED TO SECURE
THE OBLIGATIONS, AND (D) INDIVIDUAL OWNER BORROWER AND/OR INDIVIDUAL OPERATING
LESSEE BORROWER SHALL DELIVER TO LENDER EVIDENCE REASONABLY ACCEPTABLE TO LENDER
THAT THE FRANCHISE AGREEMENT AND THE MANAGEMENT AGREEMENT AND ALL OTHER LICENSES
AND PERMITS REQUIRED TO OPERATE THE PROPERTY AS A HOTEL ARE AND SHALL REMAIN IN
FULL FORCE AND EFFECT.

 


5.1.21      ALTERATIONS.  BORROWER SHALL OBTAIN LENDER’S PRIOR WRITTEN CONSENT
TO ANY ALTERATIONS TO ANY IMPROVEMENTS, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED EXCEPT WITH RESPECT TO ALTERATIONS THAT MAY HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S OR OPERATING LESSEE’S FINANCIAL CONDITION, THE
VALUE OF THE APPLICABLE INDIVIDUAL PROPERTY OR THE NET OPERATING INCOME. 
NOTWITHSTANDING THE FOREGOING, LENDER’S CONSENT SHALL NOT BE REQUIRED IN
CONNECTION WITH ANY ALTERATIONS THAT WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S FINANCIAL CONDITION, THE VALUE OF THE APPLICABLE INDIVIDUAL PROPERTY
OR THE NET OPERATING INCOME, PROVIDED THAT SUCH ALTERATIONS ARE MADE IN
CONNECTION WITH (A) A SO-CALLED “PROPERTY IMPROVEMENT PLAN” (OR “PIP”) IMPOSED
BY A FRANCHISOR, (B) TENANT IMPROVEMENT WORK PERFORMED PURSUANT TO THE TERMS AND
PROVISIONS OF A LEASE AND NOT ADVERSELY AFFECTING ANY STRUCTURAL COMPONENT OF
ANY IMPROVEMENTS, ANY UTILITY OR HVAC SYSTEM CONTAINED IN ANY IMPROVEMENTS OR
THE EXTERIOR OF ANY BUILDING CONSTITUTING A PART OF ANY IMPROVEMENTS,
(C) ALTERATIONS PERFORMED IN CONNECTION WITH THE RESTORATION OF AN INDIVIDUAL
PROPERTY AFTER THE OCCURRENCE OF A CASUALTY OR CONDEMNATION IN ACCORDANCE WITH
THE TERMS AND PROVISIONS OF THIS AGREEMENT, (D) ANY ALTERATION WHICH COSTS LESS
THAN THE THRESHOLD AMOUNT IN THE AGGREGATE FOR ALL COMPONENTS THEREOF, OR
(E) ANY ALTERATION WHICH COSTS MORE THAN THE THRESHOLD AMOUNT BUT LESS THAN
$4,000,000 IN THE AGGREGATE FOR ALL COMPONENTS THEREOF, PROVIDED BORROWER
COMPLIES WITH THE ALTERATION CONDITIONS.  IF THE TOTAL UNPAID AMOUNTS DUE AND
PAYABLE WITH RESPECT TO ALTERATIONS TO THE IMPROVEMENTS AT ANY INDIVIDUAL
PROPERTY (OTHER THAN SUCH AMOUNTS TO BE PAID OR REIMBURSED BY TENANTS UNDER THE
LEASES) SHALL AT ANY TIME EQUAL OR EXCEED THE THRESHOLD AMOUNT, BORROWER, UPON
LENDER’S REQUEST, SHALL PROMPTLY DELIVER TO LENDER AS SECURITY FOR THE PAYMENT
OF SUCH AMOUNTS AND AS ADDITIONAL SECURITY FOR BORROWER’S OBLIGATIONS UNDER THE
LOAN DOCUMENTS ANY OF THE FOLLOWING: (A) CASH, (B) U.S. OBLIGATIONS, (C) OTHER
SECURITIES HAVING A RATING ACCEPTABLE TO LENDER AND THAT THE APPLICABLE RATING
AGENCIES HAVE CONFIRMED IN WRITING WILL NOT, IN AND OF ITSELF, RESULT IN A
DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE INITIAL, OR, IF HIGHER, THEN
CURRENT RATINGS ASSIGNED TO ANY SECURITIES OR ANY CLASS THEREOF IN CONNECTION
WITH ANY SECURITIZATION, OR (D) A COMPLETION BOND OR LETTER OF CREDIT ISSUED BY
A FINANCIAL INSTITUTION HAVING A RATING BY

 

70

--------------------------------------------------------------------------------


 


STANDARD & POOR’S RATINGS GROUP OF NOT LESS THAN A-1+ IF THE TERM OF SUCH BOND
OR LETTER OF CREDIT IS NO LONGER THAN THREE (3) MONTHS OR, IF SUCH TERM IS IN
EXCESS OF THREE (3) MONTHS, ISSUED BY A FINANCIAL INSTITUTION HAVING A RATING
THAT IS ACCEPTABLE TO LENDER AND THAT THE APPLICABLE RATING AGENCIES HAVE
CONFIRMED IN WRITING WILL NOT, IN AND OF ITSELF, RESULT IN A DOWNGRADE,
WITHDRAWAL OR QUALIFICATION OF THE INITIAL, OR, IF HIGHER, THEN CURRENT RATINGS
ASSIGNED TO ANY SECURITIES OR CLASS THEREOF IN CONNECTION WITH ANY
SECURITIZATION.  SUCH SECURITY SHALL BE IN AN AMOUNT EQUAL TO THE EXCESS OF THE
TOTAL UNPAID AMOUNTS WITH RESPECT TO ALTERATIONS TO THE IMPROVEMENTS ON THE
APPLICABLE INDIVIDUAL PROPERTY (OTHER THAN SUCH AMOUNTS TO BE PAID OR REIMBURSED
BY TENANTS UNDER THE LEASES) OVER THE THRESHOLD AMOUNT AND, IF CASH, MAY BE
APPLIED FROM TIME TO TIME, AT THE OPTION OF BORROWER, TO PAY FOR SUCH
ALTERATIONS.  AT THE OPTION OF LENDER, FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LENDER MAY TERMINATE ANY OF THE ALTERATIONS
AND USE THE DEPOSIT TO RESTORE THE INDIVIDUAL PROPERTY TO THE EXTENT NECESSARY
TO PREVENT ANY MATERIAL ADVERSE EFFECT ON THE VALUE OF THE INDIVIDUAL PROPERTY.


 


5.1.22      OPERATION OF PROPERTY.


 

(A)           BORROWER SHALL CAUSE THE PROPERTIES TO BE OPERATED, IN ALL
MATERIAL RESPECTS, IN ACCORDANCE WITH THE MANAGEMENT AGREEMENT (OR REPLACEMENT
MANAGEMENT AGREEMENT, AS APPLICABLE).  IN THE EVENT THAT THE MANAGEMENT
AGREEMENT EXPIRES OR IS TERMINATED (WITHOUT LIMITING ANY OBLIGATION OF BORROWER
TO OBTAIN LENDER’S CONSENT TO ANY TERMINATION OR MODIFICATION OF THE MANAGEMENT
AGREEMENT IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT),
BORROWER SHALL PROMPTLY ENTER INTO A REPLACEMENT MANAGEMENT AGREEMENT WITH
MANAGER OR ANOTHER QUALIFIED MANAGER, AS APPLICABLE.  IN THE EVENT THAT THE
FRANCHISE AGREEMENT (IF APPLICABLE) EXPIRES OR IS TERMINATED (WITHOUT LIMITING
ANY OBLIGATION OF BORROWER TO OBTAIN LENDER’S CONSENT TO ANY TERMINATION OR
MODIFICATION OF THE FRANCHISE AGREEMENT IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THIS AGREEMENT), BORROWER SHALL PROMPTLY EITHER (I) RENEW THE
FRANCHISE AGREEMENT WITH THE APPLICABLE FRANCHISOR OR (II) ENTER INTO A
REPLACEMENT FRANCHISE AGREEMENT WITH FRANCHISOR OR ANOTHER QUALIFIED FRANCHISOR,
AS APPLICABLE.

 

(B)           BORROWER SHALL: (I) PROMPTLY PERFORM AND/OR OBSERVE IN ALL
MATERIAL RESPECTS, ALL OF THE COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED
AND OBSERVED BY BORROWER UNDER THE MANAGEMENT AGREEMENT AND THE FRANCHISE
AGREEMENT AND DO ALL THINGS NECESSARY TO PRESERVE AND TO KEEP UNIMPAIRED ITS
MATERIAL RIGHTS OF BORROWER THEREUNDER; (II) PROMPTLY NOTIFY LENDER OF ANY
MATERIAL DEFAULT UNDER THE MANAGEMENT AGREEMENT AND THE FRANCHISE AGREEMENT OF
WHICH IT IS AWARE; (III) PROMPTLY DELIVER TO LENDER A COPY OF EACH FINANCIAL
STATEMENT, BUSINESS PLAN, CAPITAL EXPENDITURES PLAN, NOTICE, REPORT AND ESTIMATE
RECEIVED BY BORROWER UNDER THE MANAGEMENT AGREEMENT; AND (IV) ENFORCE THE
PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS AND AGREEMENTS REQUIRED TO BE
PERFORMED AND/OR OBSERVED BY MANAGER UNDER THE MANAGEMENT AGREEMENT, IN A
COMMERCIALLY REASONABLE MANNER.

 


5.1.23      EMBARGOED PERSON.  BORROWER HAS PERFORMED AND SHALL PERFORM
REASONABLE DUE DILIGENCE TO INSURE THAT AT ALL TIMES THROUGHOUT THE TERM OF THE
LOAN, INCLUDING AFTER GIVING EFFECT TO ANY TRANSFERS PERMITTED PURSUANT TO THE
LOAN DOCUMENTS, (A) NONE OF THE FUNDS OR OTHER ASSETS OF BORROWER, GUARANTOR OR
INDEMNITOR CONSTITUTE PROPERTY OF, OR ARE BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY ANY PERSON, ENTITY OR GOVERNMENT SUBJECT TO TRADE RESTRICTIONS
UNDER U.S. LAW, INCLUDING, BUT NOT LIMITED TO, THE USA PATRIOT ACT (INCLUDING
THE ANTI TERRORISM PROVISIONS THEREOF), THE INTERNATIONAL EMERGENCY ECONOMIC
POWERS ACT, 50 U.S.C. §§ 1701, ET SEQ., THE

 

71

--------------------------------------------------------------------------------


 


TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND ANY EXECUTIVE ORDERS
OR REGULATIONS PROMULGATED THEREUNDER INCLUDING THOSE RELATED TO SPECIALLY
DESIGNATED NATIONALS AND SPECIALLY DESIGNATED GLOBAL TERRORISTS, WITH THE RESULT
THAT THE INVESTMENT IN BORROWER, GUARANTOR OR INDEMNITOR (WHETHER DIRECTLY OR
INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN MADE BY THE LENDER IS IN VIOLATION
OF LAW (“EMBARGOED PERSON”); (B) NO EMBARGOED PERSON HAS ANY INTEREST OF ANY
NATURE WHATSOEVER IN BORROWER, GUARANTOR OR INDEMNITOR WITH THE RESULT THAT THE
INVESTMENT IN BORROWER, GUARANTOR OR INDEMNITOR (WHETHER DIRECTLY OR
INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN IS IN VIOLATION OF LAW; AND
(C) NONE OF THE FUNDS OF BORROWER, GUARANTOR OR INDEMNITOR HAVE BEEN DERIVED
FROM, OR ARE THE PROCEEDS OF, ANY UNLAWFUL ACTIVITY, INCLUDING MONEY LAUNDERING,
TERRORISM OR TERRORISM ACTIVITIES, WITH THE RESULT THAT THE INVESTMENT IN
BORROWER, GUARANTOR OR INDEMNITOR (WHETHER DIRECTLY OR INDIRECTLY), IS
PROHIBITED BY LAW OR THE LOAN IS IN VIOLATION OF LAW, OR MAY CAUSE THE
PROPERTIES TO BE SUBJECT TO FORFEITURE OR SEIZURE.


 


5.1.24      PIP REQUIREMENTS.  BORROWER SHALL PROVIDE TO LENDER COPIES OF ALL
PIP REQUIREMENTS REQUIRED BY A FRANCHISOR AFTER THE DATE HEREOF, AND SHALL
COMPLETE ALL PIP REQUIREMENTS WITHIN THE TIME FRAMES SET FORTH IN THE APPLICABLE
FRANCHISE AGREEMENT (AS SAME MAY BE EXTENDED BY THE APPLICABLE FRANCHISOR).
 BORROWER SHALL NOT BE PERMITTED TO MODIFY IN ANY MATERIAL RESPECT THE PIP
REQUIREMENTS WITHOUT THE CONSENT OF LENDER. LENDER SHALL APPROVE OR DISAPPROVE
ANY MATERIAL MODIFICATION OF PIP REQUIREMENTS WITHIN TEN (10) BUSINESS DAYS OF
LENDER’S RECEIPT OF BORROWER’S WRITTEN REQUEST FOR APPROVAL TOGETHER WITH ALL
NECESSARY INFORMATION, AND SUCH MODIFICATION SHALL BE DEEMED APPROVED, IF LENDER
DOES NOT DISAPPROVE SUCH MODIFICATION WITHIN SAID TEN (10) BUSINESS DAY PERIOD
PROVIDED SUCH WRITTEN NOTICE CONSPICUOUSLY STATES, IN LARGE BOLD TYPE, THAT
“PURSUANT TO SECTION 5.1.24 OF THE LOAN AGREEMENT, THE ENCLOSED REQUEST SHALL BE
DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN TEN
(10) BUSINESS DAYS OF LENDER’S RECEIPT HEREOF.”  BORROWER SHALL FURNISH LENDER
WITH COPIES OF ALL MODIFIED PIP REQUIREMENTS.  NOTWITHSTANDING ANYTHING
CONTAINED IN THE FOREGOING TO THE CONTRARY, BORROWER SHALL NOT BE PERMITTED TO
REDUCE THE SCOPE OF PIP WORK WITHOUT LENDER CONSENT, AND THE FOREGOING
PROVISIONS REGARDING DEEMED APPROVAL SHALL NOT APPLY WITH RESPECT THERETO ANY
SUCH PROPOSED REDUCTION.


 


5.1.25      GROUND LEASE.      WESTBURY BORROWER SHALL, AT ITS SOLE COST AND
EXPENSE, PROMPTLY AND TIMELY PERFORM AND OBSERVE ALL THE TERMS, COVENANTS AND
CONDITIONS REQUIRED TO BE PERFORMED AND OBSERVED BY WESTBURY BORROWER AS LESSEE
UNDER THE GROUND LEASE (INCLUDING, BUT NOT LIMITED TO, THE PAYMENT OF ALL RENT,
ADDITIONAL RENT, PERCENTAGE RENT AND OTHER CHARGES REQUIRED TO BE PAID UNDER THE
GROUND LEASE).


 


5.1.26      CERTAIN OTHER AGREEMENTS.  BORROWER SHALL PERFORM, IN ALL MATERIAL
RESPECTS, ITS OBLIGATIONS UNDER ALL MATERIAL AGREEMENTS AFFECTING THE OPERATION
OF THE PROPERTY.  WITH RESPECT TO THE INDIVIDUAL PROPERTY KNOWN AS MARRIOTT
COURTYARD AND LOCATED AT 300 CORPORATE DRIVE, LEBANON, NEW JERSEY, BORROWER
SHALL ENTER INTO A CONTRACT WITH A PEST ELIMINATION COMPANY SATISFACTORY TO
LENDER FOR THE ELIMINATION AND FUTURE PREVENTION OF BED BUGS AT SUCH INDIVIDUAL
PROPERTY, SHALL AT ALL TIME COMPLY WITH ITS OBLIGATIONS UNDER SUCH CONTRACT, AND
SHALL KEEP SUCH CONTRACT (OR A REPLACEMENT CONTRACT) IN FULL FORCE AND EFFECT.


 

Section 5.2             Negative Covenants.            From the Closing Date
until payment and performance in full of all obligations of Borrower under the
Loan Documents or the earlier

 

72

--------------------------------------------------------------------------------


 

release of the Liens of the Mortgages encumbering the Properties and any other
collateral in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it will not do,
directly or indirectly, any of the following:

 


5.2.1        OPERATION OF PROPERTY.


 

(A)           BORROWER SHALL NOT, WITHOUT LENDER’S PRIOR WRITTEN CONSENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD): (I) SURRENDER, TERMINATE, CANCEL,
AMEND OR MODIFY THE MANAGEMENT AGREEMENT; (II) SURRENDER, TERMINATE OR CANCEL
ANY FRANCHISE AGREEMENT; (III) REDUCE OR CONSENT TO THE REDUCTION OF THE TERM OF
THE MANAGEMENT AGREEMENT OR THE FRANCHISE AGREEMENT; (IV) INCREASE OR CONSENT TO
THE INCREASE OF THE AMOUNT OF ANY CHARGES UNDER THE MANAGEMENT AGREEMENT OR THE
FRANCHISE AGREEMENT; OR (V) OTHERWISE MODIFY, CHANGE, SUPPLEMENT, ALTER OR
AMEND, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES UNDER, THE MANAGEMENT
AGREEMENT OR THE FRANCHISE AGREEMENT.  SOLELY WITH RESPECT TO CHANGES TO THE
MANAGEMENT AGREEMENT, LENDER SHALL ATTEMPT TO APPROVE OR DISAPPROVE ANY SUCH
MODIFICATION WITHIN TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT OF BORROWER’S
WRITTEN REQUEST FOR APPROVAL, PROVIDED SUCH WRITTEN NOTICE CONSPICUOUSLY STATES,
IN LARGE BOLD TYPE, THAT “PURSUANT TO SECTION 5.2.1 OF THE LOAN AGREEMENT,
LENDER SHALL RESPOND WITHIN TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT.”  IF
LENDER DOES NOT APPROVE OR DISAPPROVE SAME WITHIN SAID TEN (10) BUSINESS DAY
PERIOD, BORROWER SHALL PROVIDE A SECOND WRITTEN REQUEST FOR APPROVAL, WHICH
WRITTEN REQUEST CONSPICUOUSLY STATES, IN LARGE BOLD TYPE, THAT “PURSUANT TO
SECTION 5.2.1 OF THE LOAN AGREEMENT, THIS REQUEST SHALL BE DEEMED APPROVED IF
LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN TEN (10) BUSINESS DAYS OF
LENDER’S RECEIPT”.  IF LENDER DOES NOT DISAPPROVE SUCH REQUEST WITHIN SUCH
SECOND TEN (10) BUSINESS DAY PERIOD, SUCH REQUEST SHALL BE DEEMED APPROVED.

 

(B)           FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BORROWER SHALL NOT EXERCISE ANY RIGHTS, MAKE ANY DECISIONS, GRANT ANY
APPROVALS OR OTHERWISE TAKE ANY ACTION UNDER THE MANAGEMENT AGREEMENT OR THE
FRANCHISE AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT
MAY BE GRANTED, CONDITIONED OR WITHHELD IN LENDER’S SOLE DISCRETION.

 


5.2.2        LIENS.  BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY PORTION OF ANY
INDIVIDUAL PROPERTY OR PERMIT ANY SUCH ACTION TO BE TAKEN, EXCEPT:


 

(I)            PERMITTED ENCUMBRANCES;

 

(II)           LIENS CREATED BY OR RELATED TO INDEBTEDNESS PERMITTED PURSUANT TO
THE LOAN DOCUMENTS; AND

 

(III)          LIENS FOR TAXES OR OTHER CHARGES NOT YET DUE (OR THAT BORROWER IS
CONTESTING IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.2 HEREOF).


 


5.2.3        DISSOLUTION.  BORROWER SHALL NOT (A) ENGAGE IN ANY DISSOLUTION,
LIQUIDATION OR CONSOLIDATION OR MERGER WITH OR INTO ANY OTHER BUSINESS ENTITY,
(B) ENGAGE IN ANY BUSINESS ACTIVITY NOT RELATED TO THE OWNERSHIP AND OPERATION
OF THE PROPERTIES, (C) TRANSFER, LEASE OR SELL, IN ONE TRANSACTION OR ANY
COMBINATION OF TRANSACTIONS, THE ASSETS OR ALL OR SUBSTANTIALLY ALL OF THE

 

73

--------------------------------------------------------------------------------


 


PROPERTIES OR ASSETS OF BORROWER EXCEPT TO THE EXTENT PERMITTED BY THE LOAN
DOCUMENTS, (D) MODIFY, AMEND, WAIVE OR TERMINATE ITS ORGANIZATIONAL DOCUMENTS OR
ITS QUALIFICATION AND GOOD STANDING IN ANY JURISDICTION OR (E) CAUSE THE SOLE
MEMBER TO (I) DISSOLVE, WIND UP OR LIQUIDATE OR TAKE ANY ACTION, OR OMIT TO TAKE
AN ACTION, AS A RESULT OF WHICH THE SOLE MEMBER WOULD BE DISSOLVED, WOUND UP OR
LIQUIDATED IN WHOLE OR IN PART, OR (II) AMEND, MODIFY, WAIVE OR TERMINATE THE
CERTIFICATE OF LIMITED PARTNERSHIP OR PARTNERSHIP AGREEMENT OF THE SOLE MEMBER,
IN EACH CASE, WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF LENDER OR LENDER’S
DESIGNEE.


 


5.2.4        CHANGE IN BUSINESS.  BORROWER SHALL NOT ENTER INTO ANY LINE OF
BUSINESS OTHER THAN THE OWNERSHIP AND OPERATION OF THE PROPERTIES, OR MAKE ANY
MATERIAL CHANGE IN THE SCOPE OR NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES OR
OPERATIONS, OR UNDERTAKE OR PARTICIPATE IN ACTIVITIES OTHER THAN THE CONTINUANCE
OF ITS PRESENT BUSINESS.


 


5.2.5        DEBT CANCELLATION.  BORROWER SHALL NOT CANCEL OR OTHERWISE FORGIVE
OR RELEASE ANY CLAIM OR DEBT (OTHER THAN TERMINATION OF LEASES IN ACCORDANCE
HEREWITH) OWED TO BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE CONSIDERATION AND
IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.


 


5.2.6        AFFILIATE TRANSACTIONS.  BORROWER SHALL NOT ENTER INTO, OR BE A
PARTY TO, ANY TRANSACTION WITH AN AFFILIATE OF BORROWER OR ANY OF THE PARTNERS
OF BORROWER EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS WHICH ARE
FULLY DISCLOSED TO LENDER IN ADVANCE AND ARE NO LESS FAVORABLE TO BORROWER OR
SUCH AFFILIATE THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION
WITH AN UNRELATED THIRD PARTY.


 


5.2.7        ZONING.  BORROWER SHALL NOT INITIATE OR CONSENT TO ANY ZONING
RECLASSIFICATION OF ANY PORTION OF ANY INDIVIDUAL PROPERTY OR SEEK ANY VARIANCE
UNDER ANY EXISTING ZONING ORDINANCE OR USE OR PERMIT THE USE OF ANY PORTION OF
ANY INDIVIDUAL PROPERTY IN ANY MANNER THAT COULD RESULT IN SUCH USE BECOMING A
NON-CONFORMING USE UNDER ANY ZONING ORDINANCE OR ANY OTHER APPLICABLE LAND USE
LAW, RULE OR REGULATION, WITHOUT THE PRIOR CONSENT OF LENDER.


 


5.2.8        ASSETS.  BORROWER SHALL NOT PURCHASE OR OWN ANY PROPERTIES OTHER
THAN THE INDIVIDUAL PROPERTY OWNED BY BORROWER AS OF THE CLOSING DATE AS
REFLECTED IN THE APPLICABLE TITLE INSURANCE POLICY.


 


5.2.9        DEBT.  BORROWER SHALL NOT CREATE, INCUR OR ASSUME ANY INDEBTEDNESS
OTHER THAN THE DEBT EXCEPT TO THE EXTENT EXPRESSLY PERMITTED HEREBY.


 


5.2.10      NO JOINT ASSESSMENT.  BORROWER SHALL NOT SUFFER, PERMIT OR INITIATE
THE JOINT ASSESSMENT OF AN INDIVIDUAL PROPERTY WITH (A) ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM THE INDIVIDUAL PROPERTY, OR (B) ANY PORTION
OF THE INDIVIDUAL PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE PERSONAL PROPERTY,
OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE LEVIED AGAINST
SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR CHARGED TO THE INDIVIDUAL
PROPERTY.


 


5.2.11      INTENTIONALLY OMITTED.


 


5.2.12      ERISA.

 

74

--------------------------------------------------------------------------------


 

(A)           NO BORROWER SHALL ENGAGE IN ANY TRANSACTION WHICH WOULD CAUSE ANY
OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE BY LENDER
OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS)
TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS EXEMPTION)
PROHIBITED TRANSACTION UNDER ERISA.

 

(B)           BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO LENDER SUCH
CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE
LOAN, AS REQUESTED BY LENDER IN ITS SOLE DISCRETION, THAT (A) NO BORROWER IS AND
DOES MAINTAIN AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA,
WHICH IS SUBJECT TO TITLE I OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE
MEANING OF SECTION 3(3) OF ERISA; (B) NO BORROWER IS SUBJECT TO STATE STATUTES
REGULATING INVESTMENTS AND FIDUCIARY OBLIGATIONS WITH RESPECT TO GOVERNMENTAL
PLANS; AND (C) ONE OR MORE OF THE FOLLOWING CIRCUMSTANCES IS TRUE:

 

(I)            EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES,
WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

 

(II)           LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF
EQUITY INTERESTS IN BORROWER ARE HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE
MEANING OF 29 C.F.R. §2510.3-101(F)(2); OR

 

(III)          BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE
OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E).

 


5.2.13      TRANSFERS.


 

(A)           UNLESS SUCH ACTION IS PERMITTED BY THE PROVISIONS OF THIS
SECTION 5.2.13, BORROWER AGREES THAT IT WILL NOT (I) SELL, ASSIGN, CONVEY,
TRANSFER OR OTHERWISE DISPOSE OF ITS INTERESTS IN ANY INDIVIDUAL PROPERTY OR ANY
PART THEREOF, (II) PERMIT ANY OWNER, DIRECTLY OR INDIRECTLY, OF AN OWNERSHIP
INTEREST OR LEASEHOLD INTEREST IN ANY INDIVIDUAL PROPERTY, TO TRANSFER SUCH
INTEREST, WHETHER BY TRANSFER OF STOCK OR OTHER INTEREST IN BORROWER OR ANY
ENTITY, OR OTHERWISE, (III) INCUR INDEBTEDNESS (OTHER THAN THE INDEBTEDNESS
PERMITTED PURSUANT TO THE TERMS OF THIS AGREEMENT), (IV) MORTGAGE, HYPOTHECATE
OR OTHERWISE ENCUMBER OR GRANT A SECURITY INTEREST IN ANY INDIVIDUAL PROPERTY OR
ANY PART THEREOF OR ANY LEASEHOLD INTEREST THEREIN, (V) SELL, ASSIGN, CONVEY,
TRANSFER, MORTGAGE, ENCUMBER, GRANT A SECURITY INTEREST IN, OR OTHERWISE DISPOSE
OF ANY DIRECT OR INDIRECT OWNERSHIP INTEREST IN BORROWER, OR PERMIT ANY OWNER OF
AN INTEREST IN BORROWER TO DO THE SAME, OR (VI) FILE A DECLARATION OF
CONDOMINIUM WITH RESPECT TO AN INDIVIDUAL PROPERTY (ANY OF THE FOREGOING
TRANSACTIONS, A “TRANSFER”). FOR PURPOSES HEREOF, A “TRANSFER” SHALL NOT INCLUDE
(A) ANY ISSUANCE, SALE OR TRANSFER OF INTERESTS IN INLAND AMERICAN REAL ESTATE
TRUST, INC. OR ANY SUCCESSOR ENTITY RESULTING FROM ANY MERGER PERMITTED
HEREUNDER, (B) TRANSFER BY DEVISE OR DESCENT OR BY OPERATION OF LAW UPON THE
DEATH OF A MEMBER OR PARTNER OF BORROWER, OR (C) THE MERGER OF THE INLAND
AMERICAN REAL ESTATE TRUST, INC. WITH (1) ANY OF THE FOLLOWING ENTITIES: INLAND
REAL ESTATE INVESTMENT CORPORATION, A DELAWARE CORPORATION, INLAND WESTERN
RETAIL REAL ESTATE TRUST, INC., A MARYLAND CORPORATION, ANY OTHER REAL ESTATE
INVESTMENT TRUST SPONSORED BY INLAND REAL ESTATE INVESTMENT CORPORATION, OR ANY
OTHER ENTITY COMPOSED ENTIRELY OF ANY OF THE FOREGOING, OR (2) ANY OTHER REAL
ESTATE INVESTMENT TRUST THAT IS PUBLICLY REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION; PROVIDED, HOWEVER, (I) LENDER SHALL RECEIVE NOT LESS THAN
THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY SUCH PROPOSED MERGER, (II) THE NET
WORTH OF THE ENTITY SURVIVING SUCH

 

75

--------------------------------------------------------------------------------


 

MERGER SHALL EQUAL OR EXCEED THE NET WORTH OF INLAND AMERICAN REAL ESTATE
TRUST, INC. IMMEDIATELY PRIOR TO SUCH MERGER, (III) THE SURVIVING ENTITY SHALL
BE CONTROLLED BY THE PERSONS THAT CONTROL INLAND AMERICAN REAL ESTATE
TRUST, INC. IMMEDIATELY PRIOR TO SUCH MERGER, AND (IV) IMMEDIATELY FOLLOWING
SUCH MERGER, THE ENTITY SURVIVING THE MERGER SHALL BE PUBLICLY REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

(B)           AT ANY TIME OTHER THAN THE PERIOD COMMENCING NINETY (90) DAYS
PRIOR TO THE SECURITIZATION DATE AND ENDING THIRTY (30) DAYS AFTER THE
SECURITIZATION DATE, LENDER SHALL NOT WITHHOLD ITS CONSENT TO A TRANSFER OF ALL
OF THE PROPERTIES, (OR 100% OF THE MEMBERSHIP INTERESTS IN ALL OF THE INDIVIDUAL
BORROWERS (AN “EQUITY TRANSFER”) TO A SINGLE TRANSFEREE (AN “EQUITY
TRANSFEREE”)), PROVIDED THAT THE FOLLOWING CONDITIONS ARE SATISFIED:

 

(1)           THE TRANSFEREE OF THE PROPERTIES SHALL BE (OR IF THE TRANSFER IS
AN EQUITY TRANSFER, BORROWER SHALL CONTINUE TO BE) A QUALIFIED ENTITY WITH
EXPERIENCE IN THE OWNERSHIP AND MANAGEMENT OF PROPERTIES SIMILAR TO THE
PROPERTIES AND A SPECIAL PURPOSE ENTITY (THE “TRANSFEREE”) WHICH AT THE TIME OF
SUCH TRANSFER WILL BE IN COMPLIANCE WITH THE COVENANTS CONTAINED IN
SECTION 5.1.1 AND THE REPRESENTATIONS CONTAINED IN 4.1.31 HEREOF AND WHICH SHALL
HAVE ASSUMED IN WRITING (SUBJECT TO THE TERMS OF SECTION 9.4 HEREOF) AND AGREED
TO COMPLY WITH ALL THE TERMS, COVENANTS AND CONDITIONS SET FORTH IN THIS LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, EXPRESSLY INCLUDING THE COVENANTS
CONTAINED IN SECTION 5.1.1 AND THE REPRESENTATIONS CONTAINED IN 4.1.31 HEREOF;

 

(2)           IF REQUESTED BY LENDER, BORROWER SHALL DELIVER CONFIRMATION IN
WRITING FROM THE RATING AGENCIES THAT SUCH PROPOSED TRANSFER WILL NOT CAUSE A
DOWNGRADING, WITHDRAWAL OR QUALIFICATION OF THE THEN CURRENT RATING OF ANY
SECURITIES ISSUED PURSUANT TO SUCH SECURITIZATION;

 

(3)           IF MANAGER DOES NOT ACT AS MANAGER OF THE TRANSFERRED PROPERTIES
THEN THE MANAGER OF THE PROPERTIES MUST BE A QUALIFIED MANAGER;

 

(4)           NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(5)           BORROWER SHALL DELIVER, AT ITS SOLE COST AND EXPENSE, AN
ENDORSEMENT TO THE TITLE INSURANCE POLICIES, AS MODIFIED BY THE ASSUMPTION
AGREEMENT, AS A VALID FIRST LIEN ON THE PROPERTIES AND NAMING THE TRANSFEREE AS
OWNER OF THE FEE ESTATE OF THE PROPERTIES, WHICH ENDORSEMENT SHALL INSURE THAT,
AS OF THE DATE OF THE RECORDING OF THE ASSUMPTION AGREEMENT, THE PROPERTIES
SHALL NOT BE SUBJECT TO ANY ADDITIONAL EXCEPTIONS OR LIENS OTHER THAN THOSE
CONTAINED IN THE RELEVANT TITLE POLICY ISSUED ON THE DATE HEREOF, OR OTHERWISE
PERMITTED BY LENDER;

 

(6)           TRANSFEREE OR EQUITY TRANSFEREE, AS APPLICABLE, SHALL DELIVER
OPINIONS REGARDING ITS EXISTENCE, AUTHORITY AND ENFORCEABILITY, AND IF REQUIRED
OR REQUESTED BY ANY OF THE RATING AGENCIES, BORROWER SHALL DELIVER AN OPINION
WITH RESPECT TO NON-CONSOLIDATION ISSUES, AND A FRAUDULENT CONVEYANCE OPINION
WHICH IN EACH CASE MAY BE RELIED UPON BY THE HOLDER OF THE NOTE, THE RATINGS
AGENCIES AND THEIR RESPECTIVE COUNSEL, AGENTS AND REPRESENTATIVES WITH RESPECT
TO THE PROPOSED

 

76

--------------------------------------------------------------------------------


 

TRANSACTION, INCLUDING THE TRANSFEREE, WHICH OPINIONS CUSTOMARILY WOULD BE
ACCEPTABLE TO A LENDER IN THE CONTEXT OF AN ASSUMPTION OF A SECURITIZED LOAN;

 

(7)           BORROWER SHALL HAVE PAID (A) AN ASSUMPTION FEE EQUAL TO ONE
PERCENT (1.0%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, AND
(B) THE REASONABLE AND CUSTOMARY THIRD-PARTY EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) ACTUALLY INCURRED BY LENDER IN CONNECTION
WITH SUCH TRANSFER; PROVIDED, HOWEVER, NO ASSUMPTION FEE SHALL BE REQUIRED FOR A
TRANSFER TO A TRANSFEREE OR EQUITY TRANSFEREE, (AS APPLICABLE), ACCEPTABLE TO
LENDER IN CONNECTION WITH A JOINT VENTURE BETWEEN INLAND AMERICAN REAL ESTATE
TRUST, INC. AND A QUALIFIED ENTITY, PROVIDED (X) INLAND AMERICAN REAL ESTATE
TRUST, INC., OR AN AFFILIATE WHOLLY-OWNED (DIRECTLY OR INDIRECTLY) BY INLAND
AMERICAN REAL ESTATE TRUST, INC., OWNS AT LEAST ONE PERCENT (1.0%) OF THE
OWNERSHIP INTERESTS IN SUCH TRANSFEREE, OR EQUITY TRANSFEREE, (AS APPLICABLE),
(Y) INLAND AMERICAN REAL ESTATE TRUST, INC., OR AN AFFILIATE WHOLLY-OWNED
(DIRECTLY OR INDIRECTLY) BY INLAND AMERICAN REAL ESTATE TRUST, INC., IS THE
MANAGING ENTITY AND OTHERWISE MAINTAINS OPERATIONAL AND MANAGERIAL CONTROL OF
SUCH TRANSFEREE OR EQUITY TRANSFEREE, (AS APPLICABLE), AND (Z) INLAND AMERICAN
REAL ESTATE TRUST, INC., CONTINUES TO BE GUARANTOR AND INDEMNITOR, AND PROVIDED
FURTHER THAT BORROWER SHALL PAY ALL OF LENDER’S REASONABLE AND CUSTOMARY
THIRD-PARTY EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
ACTUALLY INCURRED BY LENDER IN CONNECTION WITH SUCH TRANSFER AND A PROCESSING
FEE DETERMINED PURSUANT TO THE FOLLOWING SCHEDULE:

 

Retained interest              Processing Fee

 

At least twenty percent (20%)                 $20,000

 

At least ten percent (10%), but less than twenty percent
(20%)                                                $50,000

 

At least one percent (1%), but less than ten percent (10%)    The greater of
$75,000 and one-quarter of one percent (0.25%) of the then outstanding principal
balance of the Loan for the first such Transfer of all of the Properties, and
one percent (1%) of the then outstanding principal balance of the Loan for each
subsequent Transfer of all of the Properties.

 

Lender shall use reasonable efforts to approve or disapprove any proposed
Transfer governed by this Section 5.2.13(a) within thirty (30) days of Lender’s
receipt of a written notice from Borrower requesting Lender’s approval, provided
such notice includes all information necessary to make such decision.

 

(C)           AT ANY TIME OTHER THAN THE PERIOD COMMENCING NINETY (90) DAYS
PRIOR TO THE SECURITIZATION DATE AND ENDING THIRTY (30) DAYS AFTER THE
SECURITIZATION DATE, LENDER SHALL NOT WITHHOLD ITS CONSENT TO, AND SHALL NOT
CHARGE AN ASSUMPTION FEE IN CONNECTION WITH A TRANSFER OF UP TO, IN THE
AGGREGATE, NINETY-NINE PERCENT (99%) OF THE DIRECT OR INDIRECT OWNERSHIP
INTERESTS IN BORROWER, PROVIDED THAT (A) IF SUCH TRANSFER EXCEEDS FORTY-NINE
PERCENT (49.0%) OF THE DIRECT OR INDIRECT OWNERSHIP INTERESTS IN BORROWER, SUCH
TRANSFER IS TO A QUALIFIED ENTITY, (B) INLAND AMERICAN REAL ESTATE TRUST, INC.,
OR AN AFFILIATE WHOLLY-OWNED (DIRECTLY OR INDIRECTLY) BY INLAND AMERICAN REAL
ESTATE TRUST, INC., MAINTAINS OPERATIONAL AND MANAGERIAL CONTROL OF BORROWER,
(C)

 

77

--------------------------------------------------------------------------------


 

INLAND AMERICAN REAL ESTATE TRUST, INC. CONTINUES TO BE GUARANTOR AND
INDEMNITOR, AND (D) BORROWER SHALL PAY ALL OF LENDER’S REASONABLE AND CUSTOMARY
THIRD-PARTY EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
ACTUALLY INCURRED BY LENDER IN CONNECTION WITH SUCH TRANSFER AND A PROCESSING
FEE DETERMINED PURSUANT TO THE TABLE SET FORTH IN SECTION 5.2.13(B), ABOVE.  IF
REQUIRED OR REQUESTED BY ANY OF THE RATING AGENCIES, BORROWER SHALL DELIVER A
SUBSTANTIVE NON-CONSOLIDATION OPINION WITH RESPECT TO ANY PARTY NOT NOW OWNING
MORE THAN 49% OF THE OWNERSHIP INTERESTS IN BORROWER ACQUIRING MORE THAN 49% OF
THE OWNERSHIP INTERESTS IN BORROWER.

 

(D)           NOTWITHSTANDING ANYTHING IN THIS SECTION 5.2.13 TO THE CONTRARY,
AT ANY TIME OTHER THAN THE PERIOD COMMENCING NINETY (90) DAYS PRIOR TO THE
SECURITIZATION DATE AND ENDING THIRTY (30) DAYS AFTER THE SECURITIZATION DATE,
BORROWER SHALL BE PERMITTED TO TRANSFER ALL OF THE PROPERTIES IN A SINGLE
TRANSACTION TO ONE NEWLY-FORMED SPECIAL PURPOSE ENTITY WHICH SHALL BE
WHOLLY-OWNED SUBSIDIARY OF INLAND AMERICAN REAL ESTATE TRUST, INC. (“PERMITTED
AFFILIATE TRANSFEREE”) WHICH SHALL BE APPROVED BY LENDER IN ITS REASONABLE
DISCRETION (“PERMITTED AFFILIATE TRANSFER”), PROVIDED (1) NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, (2) THE CREDITWORTHINESS OF INLAND
AMERICAN REAL ESTATE TRUST, INC., AS APPLICABLE, HAS NOT DETERIORATED, IN THE
SOLE DISCRETION OF LENDER, FROM THE CLOSING DATE TO THE DATE OF THE PROPOSED
TRANSFER, AND (3) BORROWER SHALL HAVE PAID ALL REASONABLE AND CUSTOMARY THIRD
PARTY EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) ACTUALLY
INCURRED BY LENDER IN CONNECTION WITH SUCH TRANSFER (BUT NOT ANY ASSUMPTION OR
PROCESSING FEE).

 

(E)           BORROWER, WITHOUT THE CONSENT OF LENDER, MAY GRANT EASEMENTS,
RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS OF WAY IN THE ORDINARY COURSE
OF BUSINESS FOR ACCESS, PARKING, WATER AND SEWER LINES, TELEPHONE AND TELEGRAPH
LINES, ELECTRIC LINES AND OTHER UTILITIES OR FOR OTHER SIMILAR PURPOSES,
PROVIDED THAT NO TRANSFER, CONVEYANCE OR ENCUMBRANCE SHALL MATERIALLY IMPAIR THE
UTILITY AND OPERATION OF ANY INDIVIDUAL PROPERTY OR MATERIALLY ADVERSELY AFFECT
THE VALUE OF AN INDIVIDUAL PROPERTY OR THE NET OPERATING INCOME OF AN INDIVIDUAL
PROPERTY.  IF BORROWER SHALL RECEIVE ANY CONSIDERATION IN CONNECTION WITH ANY OF
SAID DESCRIBED TRANSFERS OR CONVEYANCES, BORROWER SHALL HAVE THE RIGHT TO USE
ANY SUCH PROCEEDS IN CONNECTION WITH ANY ALTERATIONS PERFORMED IN CONNECTION
THEREWITH, OR REQUIRED THEREBY.  IN CONNECTION WITH ANY TRANSFER, CONVEYANCE OR
ENCUMBRANCE PERMITTED ABOVE, THE LENDER SHALL EXECUTE AND DELIVER ANY INSTRUMENT
REASONABLY NECESSARY OR APPROPRIATE TO EVIDENCE ITS CONSENT TO SAID ACTION OR TO
SUBORDINATE THE LIEN OF THE APPLICABLE MORTGAGE TO SUCH EASEMENTS, RESTRICTIONS,
COVENANTS, RESERVATIONS AND RIGHTS OF WAY OR OTHER SIMILAR GRANTS UPON RECEIPT
BY THE LENDER OF: (A) A COPY OF THE INSTRUMENT OF TRANSFER; AND (B) AN OFFICER’S
CERTIFICATE STATING WITH RESPECT TO ANY TRANSFER DESCRIBED ABOVE, THAT SUCH
TRANSFER DOES NOT MATERIALLY IMPAIR THE UTILITY AND OPERATION OF THE INDIVIDUAL
PROPERTY OR MATERIALLY REDUCE THE VALUE OF THE INDIVIDUAL PROPERTY OR THE NET
OPERATING INCOME OF THE INDIVIDUAL PROPERTY.

 


5.2.14      GROUND LEASE.


 

(A)           WESTBURY BORROWER SHALL NOT, WITHOUT LENDER’S WRITTEN CONSENT,
FAIL TO EXERCISE ANY OPTION OR RIGHT TO RENEW OR EXTEND THE TERM OF THE GROUND
LEASE IN ACCORDANCE WITH THE TERMS OF THE GROUND LEASE.

 

78

--------------------------------------------------------------------------------


 

(B)           WESTBURY BORROWER SHALL NOT WAIVE, EXCUSE, CONDONE OR IN ANY WAY
RELEASE OR DISCHARGE THE LESSOR UNDER ANY GROUND LEASE OF OR FROM SUCH LESSOR’S
OBLIGATIONS, COVENANT AND/OR CONDITIONS UNDER THE RELATED GROUND LEASE WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER.

 

(C)           WESTBURY BORROWER SHALL NOT, WITHOUT LENDER’S PRIOR WRITTEN
CONSENT, SURRENDER, TERMINATE, FORFEIT, OR SUFFER OR PERMIT THE SURRENDER,
TERMINATION OR FORFEITURE OF, OR CHANGE, MODIFY OR AMEND, THE GROUND LEASE. 
CONSENT TO ONE AMENDMENT, CHANGE, AGREEMENT OR MODIFICATION SHALL NOT BE DEEMED
TO BE A WAIVER OF THE RIGHT TO REQUIRE CONSENT TO OTHER, FUTURE OR SUCCESSIVE
AMENDMENTS, CHANGES, AGREEMENTS OR MODIFICATIONS.  ANY ACQUISITION OF LESSOR’S
INTEREST IN ANY GROUND LEASE BY WESTBURY BORROWER OR ANY AFFILIATE OF WESTBURY
BORROWER SHALL BE ACCOMPLISHED BY WESTBURY BORROWER IN SUCH A MANNER SO AS TO
AVOID A MERGER OF THE INTERESTS OF LESSOR AND LESSEE IN SUCH GROUND LEASE,
UNLESS CONSENT TO SUCH MERGER IS GRANTED BY LENDER.

 


ARTICLE 6


INSURANCE; CASUALTY; CONDEMNATION


 

Section 6.1             Insurance.

 

(A)           BORROWER SHALL OBTAIN AND MAINTAIN, OR SHALL CAUSE TO BE
MAINTAINED, INSURANCE FOR BORROWER AND THE PROPERTIES PROVIDING AT LEAST THE
FOLLOWING COVERAGES:

 

(I)            COMPREHENSIVE ALL RISK INSURANCE (INCLUDING, BUT NOT LIMITED TO,
LOSS CAUSED BY ANY TYPE OF WINDSTORM OR HAIL) ON THE IMPROVEMENTS AND THE
PERSONAL PROPERTY, INCLUDING CONTINGENT LIABILITY FROM OPERATION OF BUILDING
LAWS, DEMOLITION COSTS AND INCREASED COST OF CONSTRUCTION ENDORSEMENTS, IN EACH
CASE (A) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE “FULL
REPLACEMENT COST,” WHICH FOR PURPOSES OF THIS AGREEMENT SHALL MEAN ACTUAL
REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF EXCAVATIONS, FOUNDATIONS, UNDERGROUND
UTILITIES AND FOOTINGS) WITH A WAIVER OF DEPRECIATION; (B) CONTAINING AN AGREED
AMOUNT ENDORSEMENT WITH RESPECT TO THE IMPROVEMENTS AND PERSONAL PROPERTY
WAIVING ALL CO-INSURANCE PROVISIONS; (C) PROVIDING FOR NO DEDUCTIBLE IN EXCESS
OF FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000) FOR ALL SUCH INSURANCE
COVERAGE; AND (D) CONTAINING AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT”
ENDORSEMENT IF ANY OF THE IMPROVEMENTS OR THE USE OF THE INDIVIDUAL PROPERTY
SHALL AT ANY TIME CONSTITUTE LEGAL NON-CONFORMING STRUCTURES OR USES.  IN
ADDITION, BORROWER SHALL OBTAIN: (Y) IF ANY PORTION OF THE IMPROVEMENTS IS
CURRENTLY OR AT ANY TIME IN THE FUTURE LOCATED IN A FEDERALLY DESIGNATED
“SPECIAL FLOOD HAZARD AREA”, FLOOD HAZARD INSURANCE IN AN AMOUNT EQUAL TO THE
LESSER OF (1) THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE OR (2) THE MAXIMUM
AMOUNT OF SUCH INSURANCE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF
1968, THE FLOOD DISASTER PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD INSURANCE
REFORM ACT OF 1994, AS EACH MAY BE AMENDED OR SUCH GREATER AMOUNT AS LENDER
SHALL REQUIRE; AND (Z) EARTHQUAKE INSURANCE IN AMOUNTS AND IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER IN THE EVENT THE INDIVIDUAL PROPERTY IS LOCATED IN AN
AREA WITH A HIGH DEGREE OF SEISMIC ACTIVITY, PROVIDED THAT THE INSURANCE
PURSUANT TO CLAUSES (Y) AND (Z) HEREOF SHALL BE ON TERMS CONSISTENT WITH THE
COMPREHENSIVE ALL RISK INSURANCE POLICY REQUIRED UNDER THIS SUBSECTION (I).

 

(II)           COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR
ABOUT EACH INDIVIDUAL

 

79

--------------------------------------------------------------------------------


 

PROPERTY, SUCH INSURANCE (A) TO BE ON THE SO-CALLED “OCCURRENCE” FORM WITH A
COMBINED LIMIT, INCLUDING UMBRELLA COVERAGE, OF NOT LESS THAN FIVE MILLION AND
NO/100 DOLLARS ($5,000,000.00); (B) TO CONTINUE AT NOT LESS THAN THE AFORESAID
LIMIT UNTIL REQUIRED TO BE CHANGED BY LENDER IN WRITING BY REASON OF CHANGED
ECONOMIC CONDITIONS MAKING SUCH PROTECTION INADEQUATE; AND (C) TO COVER AT LEAST
THE FOLLOWING HAZARDS:  (1) PREMISES AND OPERATIONS; (2) PRODUCTS AND COMPLETED
OPERATIONS ON AN “IF ANY” BASIS; (3) INDEPENDENT CONTRACTORS; (4) BLANKET
CONTRACTUAL LIABILITY FOR ALL LEGAL CONTRACTS; AND (5) CONTRACTUAL LIABILITY
COVERING THE INDEMNITIES CONTAINED IN ARTICLE IX OF THE MORTGAGES TO THE EXTENT
THE SAME IS AVAILABLE;

 

(III)          BUSINESS INCOME INSURANCE (A) WITH LOSS PAYABLE TO LENDER;
(B) COVERING ALL RISKS REQUIRED TO BE COVERED BY THE INSURANCE PROVIDED FOR IN
SUBSECTION (I) ABOVE; (C) COVERING RENTAL LOSSES OR BUSINESS INTERRUPTION, AS
MAY BE APPLICABLE, FOR A PERIOD OF AT LEAST TWENTY-FOUR (24) MONTHS AFTER THE
DATE OF THE CASUALTY AND CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT
WHICH PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE IMPROVEMENTS AND PERSONAL
PROPERTY HAS BEEN REPAIRED, THE CONTINUED LOSS OF INCOME WILL BE INSURED UNTIL
SUCH INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE
EXPIRATION OF SIX (6) MONTHS FROM THE DATE THAT THE APPLICABLE INDIVIDUAL
PROPERTY IS REPAIRED OR REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER FIRST
OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH
PERIOD; AND (D) IN AN ANNUAL AMOUNT EQUAL TO (100%) OF THE RENTS OR ESTIMATED
GROSS REVENUES FROM THE OPERATION OF THE APPLICABLE INDIVIDUAL PROPERTY (AS
REDUCED TO REFLECT EXPENSES NOT INCURRED DURING A PERIOD OF RESTORATION).  THE
AMOUNT OF SUCH BUSINESS INCOME INSURANCE SHALL BE DETERMINED PRIOR TO THE DATE
HEREOF AND AT LEAST ONCE EACH YEAR THEREAFTER BASED ON BORROWER’S REASONABLE
ESTIMATE OF THE GROSS INCOME FROM EACH INDIVIDUAL PROPERTY FOR THE SUCCEEDING
TWENTY-FOUR (24) MONTH PERIOD.  ALL PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS
SUBSECTION SHALL BE HELD BY LENDER AND SHALL BE APPLIED TO THE OBLIGATIONS
SECURED BY THE LOAN DOCUMENTS FROM TIME TO TIME DUE AND PAYABLE HEREUNDER AND
UNDER THE NOTE; PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED
TO RELIEVE BORROWER OF ITS OBLIGATIONS TO PAY THE OBLIGATIONS SECURED BY THE
LOAN DOCUMENTS ON THE RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN THE NOTE, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXCEPT TO THE EXTENT SUCH AMOUNTS ARE
ACTUALLY PAID OUT OF THE PROCEEDS OF SUCH BUSINESS INCOME INSURANCE;

 

(IV)          AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR
ALTERATIONS ARE BEING MADE WITH RESPECT TO THE IMPROVEMENTS, AND ONLY IF THE
INDIVIDUAL PROPERTY COVERAGE FORM DOES NOT OTHERWISE APPLY, (A) OWNER’S
CONTINGENT OR PROTECTIVE LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR
UNDER THE TERMS OR PROVISIONS OF THE ABOVE MENTIONED COMMERCIAL GENERAL
LIABILITY INSURANCE POLICY; AND (B) THE INSURANCE PROVIDED FOR IN SUBSECTION
(I) ABOVE WRITTEN IN A SO-CALLED BUILDER’S RISK COMPLETED VALUE FORM (1) ON A
NON-REPORTING BASIS, (2) AGAINST ALL RISKS INSURED AGAINST PURSUANT TO
SUBSECTION (I) ABOVE, (3) INCLUDING PERMISSION TO OCCUPY THE INDIVIDUAL
PROPERTY, AND (4) WITH AN AGREED AMOUNT ENDORSEMENT WAIVING CO-INSURANCE
PROVISIONS;

 

(V)           WORKERS’ COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE
STATE;

 

80

--------------------------------------------------------------------------------


 

(VI)          COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS CONSISTENT WITH THE
COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER SUBSECTION (I) ABOVE;

 

(VII)         UMBRELLA LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN FIFTY
MILLION AND NO/100 DOLLARS ($50,000,000.00) PER OCCURRENCE ON TERMS CONSISTENT
WITH THE COMMERCIAL GENERAL LIABILITY INSURANCE POLICY REQUIRED UNDER SUBSECTION
(II) ABOVE;

 

(VIII)        IF ANY OF THE POLICIES OF INSURANCE COVERING THE RISKS REQUIRED TO
BE COVERED UNDER SUBSECTIONS (I) THROUGH (VII) ABOVE CONTAINS AN EXCLUSION FROM
COVERAGE FOR ACTS OF TERRORISM, BORROWER SHALL OBTAIN AND MAINTAIN A SEPARATE
POLICY PROVIDING SUCH COVERAGES IN THE EVENT OF ANY ACT OF TERRORISM, PROVIDED
SUCH COVERAGE IS COMMERCIALLY AVAILABLE FOR PROPERTIES SIMILAR TO THE APPLICABLE
INDIVIDUAL PROPERTY AND LOCATED IN OR AROUND THE REGION IN WHICH THE APPLICABLE
INDIVIDUAL PROPERTY IS LOCATED. NOTWITHSTANDING THE FOREGOING, BORROWER SHALL
NOT BE REQUIRED TO OBTAIN SUCH A POLICY, PROVIDED (I) BORROWER CONFIRMS TO
LENDER, IN WRITING, THAT IT SHALL PROTECT AND HOLD LENDER HARMLESS FROM ANY
LOSSES ASSOCIATED WITH SUCH RISKS BY, AMONG OTHER THINGS, EITHER (A) DEPOSITING
WITH LENDER SUMS SUFFICIENT TO PAY FOR ALL UNINSURED COSTS RELATED TO A
RESTORATION OF THE APPLICABLE INDIVIDUAL PROPERTY FOLLOWING ANY ACT OF TERRORISM
(WHICH SUM SHALL BE TREATED AS A NET PROCEEDS DEFICIENCY), OR (B) PROVIDED SUCH
ACT OF TERRORISM OCCURS AFTER THE PERMITTED PREPAYMENT DATE, PREPAYING THE LOAN
IN ACCORDANCE WITH THE TERMS HEREOF; (II) INLAND AMERICAN REAL ESTATE
TRUST, INC. (“TERRORISM INSURANCE GUARANTOR”) EXECUTES A GUARANTY, IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER, GUARANTEEING IN THE EVENT OF ANY ACT OF
TERRORISM, PAYMENT TO LENDER OF ANY SUMS THAT BORROWER IS OBLIGATED TO PAY TO
LENDER UNDER CLAUSE (I) ABOVE (WHICH SHALL BE APPLIED IN ACCORDANCE WITH
SECTION 6.4 HEREOF) AND (III) TERRORISM INSURANCE GUARANTOR MAINTAINS A NET
WORTH OF AT LEAST $500,000,000 (AS DETERMINED BY SUCH ENTITY’S MOST RECENT
AUDITED FINANCIAL STATEMENTS), SUCH ENTITY MAINTAINS A DIRECT OR INDIRECT
OWNERSHIP INTEREST IN BORROWER, AND THE AGGREGATE LOAN TO VALUE RATIO (AS
DETERMINED BY LENDER) FOR ALL PROPERTIES ON WHICH SUCH ENTITY HAS A DIRECT OR
INDIRECT OWNERSHIP INTEREST SHALL NOT EXCEED 55%, HOWEVER, TERRORISM INSURANCE
GUARANTOR MAY EXCEED THE 55% LOAN TO VALUE RATIO FOR A PERIOD NOT TO EXCEED SIX
(6) MONTHS OUT OF ANY TWELVE (12) MONTH PERIOD EITHER 1) DURING THE TIME PERIOD
WHEN TERRORISM INSURANCE GUARANTOR IS OFFERING SECURITIES TO THE PUBLIC, OR 2)
WHEN IN THE BUSINESS JUDGMENT OF TERRORISM INSURANCE GUARANTOR, EXCEEDING AN
LOAN TO VALUE RATIO OF 55% IS NECESSARY GIVEN EXISTING CIRCUMSTANCES OF THE
CREDIT ENVIRONMENT, IF THE TERRORISM INSURANCE GUARANTOR MAINTAINS A NET WORTH
GREATER THAN OR EQUAL TO $600,000,000, BUT IN NO EVENT SHALL THE LTV EXCEED 65%.

 

(IX)           UPON SIXTY (60) DAYS’ WRITTEN NOTICE, SUCH OTHER REASONABLE
INSURANCE AND IN SUCH REASONABLE AMOUNTS AS LENDER FROM TIME TO TIME MAY
REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE TIME ARE
COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO THE INDIVIDUAL PROPERTY LOCATED
IN OR AROUND THE REGION IN WHICH THE INDIVIDUAL PROPERTY IS LOCATED.

 

(B)           ALL INSURANCE PROVIDED FOR IN SECTION 6.1(A) SHALL BE OBTAINED
UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE “POLICIES” OR IN THE
SINGULAR, THE “POLICY”), AND SHALL BE SUBJECT TO THE APPROVAL OF LENDER AS TO
INSURANCE COMPANIES, AMOUNTS, DEDUCTIBLES, LOSS PAYEES

 

81

--------------------------------------------------------------------------------


 

AND INSUREDS.  THE POLICIES SHALL BE ISSUED BY ONE OR MORE FINANCIALLY SOUND AND
RESPONSIBLE INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE OF NEW
YORK (ADMITTED OR NON-ADMITTED BASIS) AND HAVING A CLAIMS PAYING ABILITY RATING
OF “A-” OR BETTER OR ITS EQUIVALENT BY AT LEAST TWO (2) OF THE RATING AGENCIES,
ONE OF WHICH SHALL BE STANDARD & POOR’S RATINGS GROUP (S&P), OR BY A SYNDICATE
OF INSURERS THROUGH WHICH AT LEAST 60% OF THE COVERAGE IS WITH CARRIERS HAVING
SUCH CLAIMS PAYING ABILITY RATINGS (PROVIDED THAT ALL SUCH CARRIERS SHALL HAVE
CLAIMS PAYING ABILITY RATINGS OF NOT LESS THAN “BBB” BY S&P AND THE EQUIVALENT
RATING BY OTHER RATING AGENCIES).  THE POLICIES DESCRIBED IN SECTION 6.1 (OTHER
THAN THOSE STRICTLY LIMITED TO LIABILITY PROTECTION) SHALL DESIGNATE LENDER AS
LOSS PAYEE.  NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATES OF THE
POLICIES THERETOFORE FURNISHED TO LENDER, CERTIFICATES OF INSURANCE EVIDENCING
THE POLICIES ACCOMPANIED BY EVIDENCE SATISFACTORY TO LENDER OF PAYMENT OF THE
PREMIUMS DUE THEREUNDER (THE “INSURANCE PREMIUMS”), SHALL BE DELIVERED BY
BORROWER TO LENDER.

 

(C)           ANY BLANKET INSURANCE POLICY SHALL SPECIFICALLY ALLOCATE TO THE
INDIVIDUAL PROPERTY THE AMOUNT OF COVERAGE FROM TIME TO TIME REQUIRED HEREUNDER
AND SHALL OTHERWISE PROVIDE THE SAME PROTECTION AS WOULD A SEPARATE POLICY
INSURING ONLY THE PROPERTIES IN COMPLIANCE WITH THE PROVISIONS OF
SECTION 6.1(A).

 

(D)           ALL POLICIES OF INSURANCE PROVIDED FOR OR CONTEMPLATED BY
SECTION 6.1(A), EXCEPT FOR THE POLICY REFERENCED IN SECTION 6.1(A)(V), SHALL
NAME BORROWER, AS THE INSURED AND LENDER AS THE ADDITIONAL INSURED, AS ITS
INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY DAMAGE, BOILER AND MACHINERY,
FLOOD AND EARTHQUAKE INSURANCE, SHALL CONTAIN A SO-CALLED NEW YORK STANDARD
NON-CONTRIBUTING MORTGAGEE CLAUSE IN FAVOR OF LENDER PROVIDING THAT THE LOSS
THEREUNDER SHALL BE PAYABLE TO LENDER.

 

(E)           ALL POLICIES OF INSURANCE PROVIDED FOR IN SECTION 6.1(A) SHALL
CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

 

(I)                NO ACT OR NEGLIGENCE OF BORROWER, OR ANYONE ACTING FOR
BORROWER, OR OF ANY TENANT OR OTHER OCCUPANT, OR FAILURE TO COMPLY WITH THE
PROVISIONS OF ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE
INSURANCE OR ANY PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE INSURANCE INSOFAR AS LENDER IS CONCERNED;

 

(II)               THE POLICY SHALL NOT BE MATERIALLY CHANGED (OTHER THAN TO
INCREASE THE COVERAGE PROVIDED THEREBY) OR CANCELED WITHOUT AT LEAST THIRTY (30)
DAYS’ WRITTEN NOTICE TO LENDER AND ANY OTHER PARTY NAMED THEREIN AS AN
ADDITIONAL INSURED;

 

(III)              THE ISSUERS THEREOF SHALL GIVE WRITTEN NOTICE TO LENDER IF
THE POLICY HAS NOT BEEN RENEWED FIFTEEN (15) DAYS PRIOR TO ITS EXPIRATION; AND

 

(IV)              LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS THEREON
OR SUBJECT TO ANY ASSESSMENTS THEREUNDER.

 

(F)            IF AT ANY TIME LENDER IS NOT IN RECEIPT OF WRITTEN EVIDENCE THAT
ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, LENDER SHALL HAVE
THE RIGHT, AFTER TEN (10) BUSINESS DAYS WRITTEN NOTICE TO BORROWER, TO TAKE SUCH
ACTION AS LENDER DEEMS NECESSARY TO PROTECT ITS

 

82

--------------------------------------------------------------------------------


 

INTEREST IN THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, THE OBTAINING OF SUCH
INSURANCE COVERAGE AS LENDER IN ITS SOLE DISCRETION DEEMS APPROPRIATE.  ALL
PREMIUMS INCURRED BY LENDER IN CONNECTION WITH SUCH ACTION OR IN OBTAINING SUCH
INSURANCE AND KEEPING IT IN EFFECT SHALL BE PAID BY BORROWER TO LENDER UPON
DEMAND AND, UNTIL PAID, SHALL BE SECURED BY THE MORTGAGES AND SHALL BEAR
INTEREST AT THE DEFAULT RATE.  IF BORROWER FAILS IN SO INSURING THE PROPERTIES
OR IN SO ASSIGNING AND DELIVERING THE POLICIES, LENDER MAY, AT ITS OPTION,
OBTAIN SUCH INSURANCE USING SUCH CARRIERS AND AGENCIES AS LENDER SHALL ELECT
FROM YEAR TO YEAR AND PAY THE PREMIUMS THEREFOR, AND BORROWER WILL REIMBURSE
LENDER FOR ANY PREMIUM SO PAID, WITH INTEREST THEREON AS STATED IN THE NOTE FROM
THE TIME OF PAYMENT, ON DEMAND, AND THE AMOUNT SO OWNING TO LENDER SHALL BE
SECURED BY THE MORTGAGES.  THE INSURANCE OBTAINED BY LENDER MAY, BUT NEED NOT,
PROTECT BORROWER’S INTEREST AND THE COVERAGE THAT LENDER PURCHASES MAY NOT PAY
ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS MADE AGAINST BORROWER IN
CONNECTION WITH THE PROPERTIES.

 

Section 6.2             Casualty.  If any Individual Property shall be damaged
or destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower (a) shall give to Lender prompt notice of such damage reasonably
estimated by Borrower to cost more than One Hundred Thousand Dollars
($100,000.00) to repair, and (b) shall promptly commence and diligently
prosecute the completion of the Restoration of the Individual Property as nearly
as possible to the condition the Individual Property was in immediately prior to
such fire or other Casualty, with such alterations as may be reasonably approved
by Lender (a “Restoration”) and otherwise in accordance with Section 6.4. 
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance.  Lender may, but shall not be obligated to make proof of
loss if not made promptly by Borrower.

 

Section 6.3             Condemnation.

 

(A)           BORROWER SHALL PROMPTLY GIVE LENDER NOTICE OF THE ACTUAL OR
THREATENED COMMENCEMENT OF ANY PROCEEDING FOR THE CONDEMNATION OF ANY INDIVIDUAL
PROPERTY AND SHALL DELIVER TO LENDER COPIES OF ANY AND ALL PAPERS SERVED IN
CONNECTION WITH SUCH PROCEEDINGS.  LENDER MAY PARTICIPATE IN ANY SUCH
PROCEEDINGS, AND BORROWER SHALL FROM TIME TO TIME DELIVER TO LENDER ALL
INSTRUMENTS REQUESTED BY IT TO PERMIT SUCH PARTICIPATION.  BORROWER SHALL, AT
ITS EXPENSE, DILIGENTLY PROSECUTE ANY SUCH PROCEEDINGS, AND SHALL CONSULT WITH
LENDER, ITS ATTORNEYS AND EXPERTS, AND COOPERATE WITH THEM IN THE CARRYING ON OR
DEFENSE OF ANY SUCH PROCEEDINGS.  NOTWITHSTANDING ANY TAKING BY ANY PUBLIC OR
QUASI-PUBLIC AUTHORITY THROUGH CONDEMNATION OR OTHERWISE (INCLUDING BUT NOT
LIMITED TO ANY TRANSFER MADE IN LIEU OF OR IN ANTICIPATION OF THE EXERCISE OF
SUCH TAKING), BORROWER SHALL CONTINUE TO PAY THE DEBT AT THE TIME AND IN THE
MANNER PROVIDED FOR ITS PAYMENT IN THE NOTE AND IN THIS AGREEMENT AND THE DEBT
SHALL NOT BE REDUCED UNTIL ANY AWARD SHALL HAVE BEEN ACTUALLY RECEIVED AND
APPLIED BY LENDER, AFTER THE DEDUCTION OF EXPENSES OF COLLECTION, TO THE
REDUCTION OR DISCHARGE OF THE DEBT.  LENDER SHALL NOT BE LIMITED TO THE INTEREST
PAID ON THE AWARD BY THE CONDEMNING AUTHORITY BUT SHALL BE ENTITLED TO RECEIVE
OUT OF THE AWARD INTEREST AT THE RATE OR RATES PROVIDED HEREIN OR IN THE NOTE. 
IF ANY INDIVIDUAL PROPERTY OR ANY PORTION THEREOF IS TAKEN BY A CONDEMNING
AUTHORITY, BORROWER SHALL PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE THE
RESTORATION OF THE APPLICABLE INDIVIDUAL PROPERTY AND OTHERWISE COMPLY WITH THE
PROVISIONS OF SECTION 6.4.  IF ANY INDIVIDUAL PROPERTY IS SOLD, THROUGH
FORECLOSURE OR OTHERWISE, PRIOR TO THE RECEIPT BY LENDER OF THE AWARD, LENDER
SHALL HAVE THE RIGHT, WHETHER OR NOT A DEFICIENCY JUDGMENT ON THE NOTE SHALL
HAVE BEEN SOUGHT, RECOVERED OR DENIED, TO RECEIVE THE AWARD, OR A PORTION
THEREOF SUFFICIENT TO PAY THE DEBT.

 

83

--------------------------------------------------------------------------------


 

(B)           INTENTIONALLY DELETED.

 

Section 6.4             Restoration.  The following provisions shall apply in
connection with the Restoration of any Individual Property:

 

(A)           IF THE NET PROCEEDS SHALL BE LESS THAN RELEVANT RESTORATION
THRESHOLD AND THE COSTS OF COMPLETING THE RESTORATION SHALL BE LESS THAN THE
RELEVANT RESTORATION THRESHOLD, THE NET PROCEEDS WILL BE DISBURSED BY LENDER TO
BORROWER UPON RECEIPT, PROVIDED THAT ALL OF THE CONDITIONS SET FORTH IN CLAUSES
(A), (E), (F), (G), (H), (J) AND (L) OF SECTION 6.4(B)(I) BELOW ARE MET AND
BORROWER DELIVERS TO LENDER A WRITTEN UNDERTAKING TO EXPEDITIOUSLY COMMENCE AND
TO SATISFACTORILY COMPLETE WITH DUE DILIGENCE THE RESTORATION IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.

 

(B)           IF THE NET PROCEEDS ARE EQUAL TO OR GREATER THAN THE RELEVANT
RESTORATION THRESHOLD OR THE COSTS OF COMPLETING THE RESTORATION IS EQUAL TO OR
GREATER THAN THE RELEVANT RESTORATION THRESHOLD, THEN IN EITHER CASE, LENDER
SHALL MAKE THE NET PROCEEDS AVAILABLE FOR THE RESTORATION IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6.4(B).  THE TERM “NET PROCEEDS” FOR PURPOSES OF THIS
SECTION 6.4 SHALL MEAN: (X) THE NET AMOUNT OF ALL INSURANCE PROCEEDS RECEIVED BY
LENDER PURSUANT TO SECTION 6.1 (A)(I), (IV), (VI) AND (VIII) AS A RESULT OF SUCH
DAMAGE OR DESTRUCTION, AFTER DEDUCTION OF ITS REASONABLE COSTS AND EXPENSES
(INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING
SAME (“INSURANCE PROCEEDS”), OR (Y) THE NET AMOUNT OF THE AWARD, AFTER DEDUCTION
OF ITS REASONABLE COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO, REASONABLE
COUNSEL FEES), IF ANY, IN COLLECTING SAME (“CONDEMNATION PROCEEDS”), WHICHEVER
THE CASE MAY BE.

 

(I)                THE NET PROCEEDS SHALL BE MADE AVAILABLE TO BORROWER FOR
RESTORATION PROVIDED THAT EACH OF THE FOLLOWING CONDITIONS ARE MET:

 

(A)          no Event of Default shall have occurred and be continuing;

 

(B)           (1) in the event the Net Proceeds are Insurance Proceeds, and less
than twenty-five percent (25%) of the total floor area of the Improvements on
the Individual Property has been damaged, destroyed or rendered unusable as a
result of such fire or other casualty, or (2) in the event the Net Proceeds are
Condemnation Proceeds, and less than ten percent (10%) of the land constituting
the Individual Property is taken, and such land is located along the perimeter
or periphery of the Individual Property, and no portion of the Improvements is
located on such land;

 

(C)           Intentionally Omitted;

 

(D)          Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;

 

(E)           Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Individual Property as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

 

84

--------------------------------------------------------------------------------


 

(F)           Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) the Maturity Date, (2) the earliest
date required for such completion under the terms of any Leases, (3) such time
as may be required under applicable zoning law, ordinance, rule or regulation in
order to repair and restore the applicable Individual Property to the condition
it was in immediately prior to such Casualty or to as nearly as possible the
condition it was in immediately prior to such Condemnation, as applicable or
(4) the expiration of the insurance coverage referred to in Section 6.1(a)(iii);

 

(G)           the Individual Property and the use thereof after the Restoration
will be in compliance with and permitted under all applicable zoning laws,
ordinances, rules and regulations provided, however, that compliance with such
zoning laws, ordinances, rules and regulations (including, without limitation,
parking requirements) will not require restoration of the Improvements or the
Individual Property to a size, condition, or configuration materially different
than that which existed immediately prior to such Casualty or Condemnation;

 

(H)          the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable
governmental laws, rules and regulations (including, without limitation, all
applicable environmental laws);

 

(I)            such Casualty or Condemnation, as applicable, does not result in
the loss of access to the Individual Property or the related Improvements;

 

(J)            the Debt Service Coverage Ratio for the affected Individual
Property and the Aggregate Debt Service Coverage Ratio, after giving effect to
the Restoration, shall be equal to or greater than 1.65:1.0;

 

(K)          Borrower shall deliver or cause to be delivered to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget should be consistent
with restoration budgets of similar hotel properties then owned and operated by
nationally recognized owners and operators of hotel properties located in the
areas in which the Individual Property is located; and

 

(L)           the Net Proceeds together with any cash or cash equivalent
deposited by Borrower with Lender are sufficient in Lender’s discretion to cover
the cost of the Restoration.

 

(II)               THE NET PROCEEDS SHALL BE HELD BY LENDER IN AN INTEREST
BEARING ACCOUNT AND, UNTIL DISBURSED IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 6.4(B), SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  THE NET PROCEEDS SHALL BE DISBURSED BY
LENDER TO, OR AS DIRECTED BY, BORROWER FROM TIME TO TIME DURING THE COURSE OF
THE RESTORATION, UPON RECEIPT OF EVIDENCE SATISFACTORY TO LENDER THAT (A) ALL
MATERIALS INSTALLED AND WORK AND LABOR PERFORMED TO BE PAID FOR OUT OF THE
REQUESTED DISBURSEMENT IN CONNECTION WITH THE RESTORATION HAVE BEEN PERFORMED,
AND (B) THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS, MECHANIC’S OR
MATERIALMAN’S LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY OTHER LIENS OR
ENCUMBRANCES OF ANY NATURE WHATSOEVER ON THE INDIVIDUAL PROPERTY WHICH HAVE NOT
EITHER BEEN FULLY BONDED TO THE SATISFACTION OF LENDER AND DISCHARGED OF RECORD
OR IN THE

 

85

--------------------------------------------------------------------------------


 

ALTERNATIVE FULLY INSURED TO THE SATISFACTION OF LENDER BY THE TITLE COMPANY
ISSUING THE TITLE INSURANCE POLICY.

 

(III)              ALL PLANS AND SPECIFICATIONS REQUIRED IN CONNECTION WITH THE
RESTORATION SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE IN ALL RESPECTS BY
LENDER AND BY AN INDEPENDENT CONSULTING ENGINEER SELECTED BY LENDER (THE
“CASUALTY CONSULTANT”), SUCH REVIEW AND ACCEPTANCE NOT TO BE UNREASONABLY
WITHHELD OR DELAYED.  LENDER SHALL HAVE THE USE OF THE PLANS AND SPECIFICATIONS
AND ALL PERMITS, LICENSES AND APPROVALS REQUIRED OR OBTAINED IN CONNECTION WITH
THE RESTORATION.  THE IDENTITY OF THE CONTRACTORS, SUBCONTRACTORS AND
MATERIALMEN ENGAGED IN THE RESTORATION, AS WELL AS THE CONTRACTS UNDER WHICH
THEY HAVE BEEN ENGAGED, SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE BY
LENDER AND THE CASUALTY CONSULTANT, SUCH REVIEW AND ACCEPTANCE NOT TO BE
UNREASONABLY WITHHELD OR DELAYED.  ALL COSTS AND EXPENSES INCURRED BY LENDER IN
CONNECTION WITH MAKING THE NET PROCEEDS AVAILABLE FOR THE RESTORATION INCLUDING,
WITHOUT LIMITATION, REASONABLE COUNSEL FEES AND DISBURSEMENTS AND THE CASUALTY
CONSULTANT’S FEES, SHALL BE PAID BY BORROWER.

 

(IV)              IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE DISBURSEMENTS OF
THE NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS ACTUALLY INCURRED
FROM TIME TO TIME FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY
THE CASUALTY CONSULTANT, MINUS THE CASUALTY RETAINAGE.  THE TERM “CASUALTY
RETAINAGE” SHALL MEAN AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE COSTS ACTUALLY
INCURRED FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE
CASUALTY CONSULTANT, UNTIL THE RESTORATION HAS BEEN COMPLETED.  THE CASUALTY
RETAINAGE SHALL IN NO EVENT, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH ABOVE IN THIS SECTION 6.4(B), BE LESS THAN THE AMOUNT ACTUALLY HELD BACK
BY BORROWER FROM CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE
RESTORATION.  THE CASUALTY RETAINAGE SHALL NOT BE RELEASED UNTIL THE CASUALTY
CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN COMPLETED IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B) AND THAT ALL APPROVALS
NECESSARY FOR THE RE-OCCUPANCY AND USE OF THE INDIVIDUAL PROPERTY HAVE BEEN
OBTAINED FROM ALL APPROPRIATE GOVERNMENTAL AND QUASI-GOVERNMENTAL AUTHORITIES,
AND LENDER RECEIVES EVIDENCE SATISFACTORY TO LENDER THAT THE COSTS OF THE
RESTORATION HAVE BEEN PAID IN FULL OR WILL BE PAID IN FULL OUT OF THE CASUALTY
RETAINAGE; PROVIDED, HOWEVER, THAT LENDER WILL RELEASE THE PORTION OF THE
CASUALTY RETAINAGE BEING HELD WITH RESPECT TO ANY CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN ENGAGED IN THE RESTORATION AS OF THE DATE UPON WHICH THE CASUALTY
CONSULTANT CERTIFIES TO LENDER THAT THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN
HAS SATISFACTORILY COMPLETED ALL WORK AND HAS SUPPLIED ALL MATERIALS IN
ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTOR’S, SUBCONTRACTOR’S OR
MATERIALMAN’S CONTRACT, THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN DELIVERS
THE LIEN WAIVERS AND EVIDENCE OF PAYMENT IN FULL OF ALL SUMS DUE TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY BE REASONABLY REQUESTED BY
LENDER OR BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY, AND LENDER
RECEIVES AN ENDORSEMENT TO THE TITLE INSURANCE POLICY INSURING THE CONTINUED
PRIORITY OF THE LIEN OF THE RELATED MORTGAGE AND EVIDENCE OF PAYMENT OF ANY
PREMIUM PAYABLE FOR SUCH ENDORSEMENT.  IF REQUIRED BY LENDER, THE RELEASE OF ANY
SUCH PORTION OF THE CASUALTY RETAINAGE SHALL BE APPROVED BY THE SURETY COMPANY,
IF ANY, WHICH HAS ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN.

 

86

--------------------------------------------------------------------------------


 

(V)               LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET
PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

 

(VI)              IF AT ANY TIME THE NET PROCEEDS OR THE UNDISBURSED BALANCE
THEREOF SHALL NOT, IN THE REASONABLE OPINION OF LENDER IN CONSULTATION WITH THE
CASUALTY CONSULTANT, BE SUFFICIENT TO PAY IN FULL THE BALANCE OF THE COSTS WHICH
ARE ESTIMATED BY THE CASUALTY CONSULTANT TO BE INCURRED IN CONNECTION WITH THE
COMPLETION OF THE RESTORATION, BORROWER SHALL DEPOSIT THE DEFICIENCY (THE “NET
PROCEEDS DEFICIENCY”) WITH LENDER BEFORE ANY FURTHER DISBURSEMENT OF THE NET
PROCEEDS SHALL BE MADE.  THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER SHALL
BE HELD BY LENDER AND SHALL BE DISBURSED FOR COSTS ACTUALLY INCURRED IN
CONNECTION WITH THE RESTORATION ON THE SAME CONDITIONS APPLICABLE TO THE
DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO DISBURSED PURSUANT TO THIS
SECTION 6.4(B) SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

(VII)             THE EXCESS, IF ANY, OF THE NET PROCEEDS AND THE REMAINING
BALANCE, IF ANY, OF THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER AFTER THE
CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN COMPLETED
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B), AND THE RECEIPT BY
LENDER OF EVIDENCE SATISFACTORY TO LENDER THAT ALL COSTS INCURRED IN CONNECTION
WITH THE RESTORATION HAVE BEEN PAID IN FULL, SHALL BE REMITTED BY LENDER TO
BORROWER, PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND SHALL BE
CONTINUING UNDER THE NOTE, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

(C)           ALL NET PROCEEDS NOT REQUIRED (I) TO BE MADE AVAILABLE FOR THE
RESTORATION OR (II) TO BE RETURNED TO BORROWER AS EXCESS NET PROCEEDS PURSUANT
TO SECTION 6.4(B)(VII) MAY BE RETAINED AND APPLIED BY LENDER TOWARD THE PAYMENT
OF THE DEBT WHETHER OR NOT THEN DUE AND PAYABLE IN SUCH ORDER, PRIORITY AND
PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER (PROVIDED NO
EVENT OF DEFAULT EXISTS, SUCH BORROWER SHALL NOT BE REQUIRED TO PAY ANY
PREPAYMENT CONSIDERATION IN CONNECTION WITH SUCH PAYMENT), OR, AT THE DISCRETION
OF LENDER, THE SAME MAY BE PAID, EITHER IN WHOLE OR IN PART, TO BORROWER FOR
SUCH PURPOSES AS LENDER SHALL DESIGNATE, IN ITS DISCRETION.

 

(D)           IN THE EVENT OF FORECLOSURE OF THE MORTGAGE WITH RESPECT TO AN
INDIVIDUAL PROPERTY, OR OTHER TRANSFER OF TITLE OF AN INDIVIDUAL PROPERTY IN
EXTINGUISHMENT IN WHOLE OR IN PART OF THE DEBT ALL RIGHT, TITLE AND INTEREST OF
BORROWER IN AND TO THE POLICIES THAT ARE NOT BLANKET POLICIES THEN IN FORCE
CONCERNING SUCH INDIVIDUAL PROPERTY AND ALL PROCEEDS PAYABLE THEREUNDER SHALL
THEREUPON VEST IN THE PURCHASER AT SUCH FORECLOSURE OR LENDER OR OTHER
TRANSFEREE IN THE EVENT OF SUCH OTHER TRANSFER OF TITLE.

 

(E)           LENDER SHALL WITH REASONABLE PROMPTNESS FOLLOWING ANY CASUALTY OR
CONDEMNATION NOTIFY BORROWER WHETHER OR NOT NET PROCEEDS ARE REQUIRED TO BE MADE
AVAILABLE TO BORROWER FOR RESTORATION PURSUANT TO THIS SECTION 6.4.  ALL NET
PROCEEDS NOT REQUIRED TO BE MADE AVAILABLE FOR RESTORATION SHALL BE RETAINED AND
APPLIED BY LENDER IN ACCORDANCE WITH SECTION 2.3.2(A) HEREOF (A “NET PROCEEDS
PREPAYMENT”).  IF SUCH NET PROCEEDS PREPAYMENT SHALL BE EQUAL TO OR GREATER THAN
SIXTY PERCENT (60%) OF THE ALLOCATED PRINCIPAL AMOUNT FOR THE APPLICABLE
INDIVIDUAL PROPERTY, BORROWER SHALL HAVE THE RIGHT TO ELECT TO PREPAY THE
REMAINING OUTSTANDING

 

87

--------------------------------------------------------------------------------


 

PRINCIPAL BALANCE OF THE NOTE (A “CASUALTY/CONDEMNATION PREPAYMENT”) IN
ACCORDANCE WITH SECTION 2.3.2(B) HEREOF UPON SATISFACTION OF THE FOLLOWING
CONDITIONS:  (I) WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF THE NET PROCEEDS
PREPAYMENT, BORROWER SHALL PROVIDE LENDER WITH WRITTEN NOTICE OF BORROWER’S
INTENTION TO PAY THE NOTE IN FULL, (II) BORROWER SHALL PREPAY THE NOTE IN
ACCORDANCE WITH SECTION 2.3.2(B) HEREOF ON OR BEFORE THE SECOND PAYMENT DATE
OCCURRING FOLLOWING THE DATE OF THE NET PROCEEDS PREPAYMENT, AND (III) NO EVENT
OF DEFAULT SHALL EXIST ON THE DATE OF SUCH CASUALTY/CONDEMNATION PREPAYMENT. 
NOTWITHSTANDING ANYTHING IN SECTION 6.2 OR SECTION 6.3 TO THE CONTRARY, BORROWER
SHALL HAVE NO OBLIGATION TO COMMENCE RESTORATION OF THE AFFECTED INDIVIDUAL
PROPERTY UPON DELIVERY OF THE WRITTEN NOTICE SET FORTH IN CLAUSE (I) OF THE
PRECEDING SENTENCE (UNLESS BORROWER SUBSEQUENTLY SHALL FAIL TO SATISFY THE
REQUIREMENT OF CLAUSE (II) OF THE PRECEDING SENTENCE).

 


ARTICLE 7


RESERVE FUNDS


 

Section 7.1             Required Repairs.

 


7.1.1        DEPOSITS. BORROWER SHALL PERFORM THE REPAIRS AT THE PROPERTIES, AS
MORE PARTICULARLY SET FORTH ON SCHEDULE IV HERETO (SUCH REPAIRS HEREINAFTER
REFERRED TO AS “REQUIRED REPAIRS”) WITHIN SIX (6) MONTHS FROM THE CLOSING DATE,
OR SUCH EARLIER TIME AS SPECIFIED ON SCHEDULE III. IF BORROWER HAS NOT DELIVERED
TO LENDER EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT IT HAS COMPLETED ALL
REQUIRED REPAIRS ON OR BEFORE THE DATE THAT IS SIX (6) MONTHS FROM THE CLOSING
DATE, OR SUCH EARLIER TIME AS SPECIFIED ON SCHEDULE III, BORROWER SHALL DEPOSIT
WITH LENDER THE AMOUNT FOR THE PROPERTIES SET FORTH ON SUCH SCHEDULE III HERETO,
IF ANY (LESS THE AMOUNT ALLOCATED TO THE PERFORMANCE OF REQUIRED REPAIRS FOR
WHICH EVIDENCE OF COMPLETION HAS BEEN DELIVERED TO LENDER), TO PERFORM THE
REQUIRED REPAIRS FOR THE PROPERTIES. NOTWITHSTANDING THE IMMEDIATELY PRECEDING
SENTENCE, IF (X) THE REQUIRED REPAIRS INCLUDE LIFE SAFETY ITEMS OR (Y) THE
AGGREGATE AMOUNT OF THE REQUIRED REPAIRS EXCEEDS $7,000,000, BORROWER SHALL
DEPOSIT WITH LENDER THE AMOUNT FOR THE PROPERTIES SET FORTH ON SUCH SCHEDULE III
HERETO.  AMOUNTS SO DEPOSITED WITH LENDER, IF ANY, SHALL BE HELD BY LENDER IN AN
INTEREST BEARING ACCOUNT.  AMOUNTS SO DEPOSITED, IF ANY, SHALL HEREINAFTER BE
REFERRED TO AS BORROWER’S “REQUIRED REPAIR FUND” AND THE ACCOUNT, IF ANY, IN
WHICH SUCH AMOUNTS ARE HELD SHALL HEREINAFTER BE REFERRED TO AS BORROWER’S
“REQUIRED REPAIR ACCOUNT”.  IT SHALL BE AN EVENT OF DEFAULT UNDER THIS AGREEMENT
IF BORROWER DOES NOT EITHER (I) DOES NOT DEPOSIT WITH LENDER THE REQUIRED REPAIR
FUND AS SET FORTH ABOVE, OR (II) COMPLETE THE REQUIRED REPAIRS AT THE PROPERTIES
WITHIN NINE (9) MONTHS FROM THE CLOSING DATE.  UPON THE OCCURRENCE OF SUCH AN
EVENT OF DEFAULT, LENDER, AT ITS OPTION, MAY WITHDRAW ALL REQUIRED REPAIR FUNDS
FROM THE REQUIRED REPAIR ACCOUNT AND LENDER MAY APPLY SUCH FUNDS EITHER TO
COMPLETION OF THE REQUIRED REPAIRS AT ONE OR MORE OF THE PROPERTIES OR TOWARD
PAYMENT OF THE DEBT IN SUCH ORDER, PROPORTION AND PRIORITY AS LENDER MAY
DETERMINE IN ITS SOLE DISCRETION.  LENDER’S RIGHT TO WITHDRAW AND APPLY REQUIRED
REPAIR FUNDS SHALL BE IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TO
LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


7.1.2        RELEASE OF REQUIRED REPAIR FUNDS.  LENDER SHALL DISBURSE TO
BORROWER THE REQUIRED REPAIR FUNDS FROM THE REQUIRED REPAIR ACCOUNT FROM TIME TO
TIME UPON SATISFACTION BY BORROWER OF EACH OF THE FOLLOWING CONDITIONS: 
(I) BORROWER SHALL SUBMIT A WRITTEN REQUEST FOR PAYMENT TO LENDER AT LEAST
FIFTEEN (15) DAYS PRIOR TO THE DATE ON WHICH BORROWER REQUESTS SUCH PAYMENT BE
MADE AND SPECIFIES THE REQUIRED REPAIRS TO BE PAID, (II) ON THE DATE SUCH
REQUEST IS

 

88

--------------------------------------------------------------------------------


 


RECEIVED BY LENDER AND ON THE DATE SUCH PAYMENT IS TO BE MADE, NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST AND REMAIN UNCURED, (III) LENDER SHALL HAVE
RECEIVED A CERTIFICATE FROM BORROWER (A) STATING THAT ALL REQUIRED REPAIRS AT
THE APPLICABLE INDIVIDUAL PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT
HAVE BEEN COMPLETED IN GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES AND REGULATIONS, SUCH
CERTIFICATE TO BE ACCOMPANIED BY A COPY OF ANY LICENSE, PERMIT OR OTHER APPROVAL
BY ANY GOVERNMENTAL AUTHORITY REQUIRED TO COMMENCE AND/OR COMPLETE THE REQUIRED
REPAIRS, (B) IDENTIFYING EACH PERSON THAT SUPPLIED MATERIALS OR LABOR IN
CONNECTION WITH THE REQUIRED REPAIRS PERFORMED AT SUCH INDIVIDUAL PROPERTY TO BE
FUNDED BY THE REQUESTED DISBURSEMENT UNDER A CONTRACT IN EXCESS OF $50,000, AND
(C) STATING THAT EACH PERSON WHO HAS SUPPLIED MATERIALS OR LABOR IN CONNECTION
WITH THE REQUIRED REPAIRS TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAS BEEN
PAID IN FULL OR WILL BE PAID IN FULL UPON SUCH DISBURSEMENT, SUCH CERTIFICATE TO
BE ACCOMPANIED BY LIEN WAIVERS OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO
LENDER, (IV) AT LENDER’S OPTION, A TITLE SEARCH FOR SUCH INDIVIDUAL PROPERTY
INDICATING THAT SUCH INDIVIDUAL PROPERTY IS FREE FROM ALL LIENS, CLAIMS AND
OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LENDER, AND (V) LENDER SHALL HAVE
RECEIVED SUCH OTHER EVIDENCE AS LENDER SHALL REASONABLY REQUEST THAT THE
REQUIRED REPAIRS AT SUCH INDIVIDUAL PROPERTY TO BE FUNDED BY THE REQUESTED
DISBURSEMENT HAVE BEEN COMPLETED AND ARE PAID FOR OR WILL BE PAID UPON SUCH
DISBURSEMENT TO BORROWER.  LENDER SHALL NOT BE REQUIRED TO MAKE DISBURSEMENTS
FROM THE REQUIRED REPAIR ACCOUNT WITH RESPECT TO AN INDIVIDUAL PROPERTY MORE
THAN ONCE EACH CALENDAR MONTH AND SUCH DISBURSEMENT SHALL BE MADE ONLY UPON
SATISFACTION OF EACH CONDITION CONTAINED IN THIS SECTION 7.1.2.


 

Section 7.2             Tax and Insurance Escrow Fund.  Borrower shall pay to
Lender on each Payment Date (a) one-twelfth (1/12) of the Taxes that Lender
estimates will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes at least thirty
(30) days prior to their respective due dates and (b) one-twelfth (1/12) of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies, (said amounts in
(a) and (b) above are hereinafter called the “Tax and Insurance Escrow Fund”). 
The Tax and Insurance Escrow Fund and the payments of interest or principal or
both, payable pursuant to the Note, shall be added together and shall be paid as
an aggregate sum by Borrower to Lender.  Lender will apply the Tax and Insurance
Escrow Fund to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant to this Agreement and under the Mortgages.  In making any
payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums) or from Borrower without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof, provided, however, Lender shall
use reasonable efforts to pay such real property taxes sufficiently early to
obtain the benefit of any available discounts of which it has knowledge.  If the
amount of the Tax and Insurance Escrow Fund shall exceed the amounts due for
Taxes and Insurance Premiums, Lender shall, in its sole discretion, return any
excess to Borrower or credit such excess against future payments to be made to
the Tax and Insurance Escrow Fund.  The Tax and Insurance Escrow Fund shall be
held by Lender in an interest-bearing account and shall at Lender’s option be
held in Eligible Account at an Eligible Institution. Any interest earned on said
account shall accrue in said account for the benefit of Borrower, but shall
remain in and

 

89

--------------------------------------------------------------------------------


 

constitute part of the Tax and Insurance Escrow Fund, and shall be disbursed in
accordance with the terms hereof.  Any amount remaining in the Tax and Insurance
Escrow Fund after the Debt has been paid in full shall be returned to Borrower. 
In allocating such excess, Lender may deal with the Person shown on the records
of Lender to be the owner of the Properties.  If at any time Lender reasonably
determines that the Tax and Insurance Escrow Fund is not or will not be
sufficient to pay Taxes or Insurance Premiums by the dates set forth above,
Lender shall notify Borrower of such determination and Borrower shall increase
its monthly payments to Lender by the amount that Lender estimates is sufficient
to make up the deficiency at least thirty (30) days prior to delinquency of the
Taxes or Insurance Premiums.

 

Notwithstanding anything to the contrary hereinbefore contained, in the event
that Borrower provides (1) evidence satisfactory to Lender that the Properties
are insured in accordance with Section 6.1 of this Agreement and (2) evidence
satisfactory to Lender that the Taxes for the Properties have been paid in
accordance with the requirements set forth in this Agreement, Lender will waive
the requirement set forth herein for Borrower to make deposits into the Tax and
Insurance Escrow Fund for the payment of Insurance Premiums and for payment of
such Taxes, provided, however, Lender expressly reserves the right to require
Borrower to make deposits to the Tax and Insurance Escrow Fund for the payment
of Insurance Premiums if at any time the Properties are not insured in
accordance with Section 6.1 of this Agreement or Taxes are not paid in
accordance with the requirements of this Agreement.

 

Section 7.3             Replacements and Replacement Reserve.

 


7.3.1        REPLACEMENT RESERVE FUND.  BORROWER SHALL PAY TO LENDER ON EACH
PAYMENT DATE ONE-TWELFTH (1/12) THE ANNUAL REPLACEMENT RESERVE REQUIREMENT (THE
“REPLACEMENT RESERVE MONTHLY DEPOSIT”) REASONABLY ESTIMATED BY LENDER IN ITS
SOLE DISCRETION TO BE DUE FOR REPLACEMENTS AND REPAIRS REQUIRED TO BE MADE TO
THE PROPERTIES TO (I) PAY FOR REPLACEMENTS NECESSARY TO KEEP THE PROPERTY IN
GOOD ORDER AND REPAIR AND IN A GOOD MARKETABLE CONDITION OR PREVENT
DETERIORATION OF THE PROPERTY AND (II) PURCHASE, REPLACE AND/OR INSTALL FF&E
NECESSARY TO KEEP THE PROPERTIES IN GOOD ORDER AND REPAIR AND IN A GOOD
MARKETABLE CONDITION. (COLLECTIVELY, THE “REPLACEMENTS”); PROVIDED, HOWEVER, THE
REPLACEMENT RESERVE MONTHLY DEPOSIT SHALL NEVER BE LESS THAN THE INITIAL
REPLACEMENT RESERVE MONTHLY DEPOSIT, WHICH IS $453,178.  AMOUNTS SO DEPOSITED
SHALL HEREINAFTER BE REFERRED TO AS BORROWER’S “REPLACEMENT RESERVE FUND” AND
THE ACCOUNT IN WHICH SUCH AMOUNTS ARE HELD SHALL HEREINAFTER BE REFERRED TO AS
BORROWER’S “REPLACEMENT RESERVE ACCOUNT”.  LENDER MAY REASSESS ITS ESTIMATE OF
THE AMOUNT NECESSARY FOR THE REPLACEMENT RESERVE FUND FROM TIME TO TIME, AND MAY
INCREASE THE MONTHLY AMOUNTS REQUIRED TO BE DEPOSITED INTO THE REPLACEMENT
RESERVE FUND UPON THIRTY (30) DAYS NOTICE TO BORROWER IF LENDER DETERMINES IN
ITS REASONABLE DISCRETION THAT AN INCREASE IS NECESSARY TO MAINTAIN THE PROPER
MAINTENANCE AND OPERATION OF THE PROPERTIES.  ANY AMOUNT HELD IN THE REPLACEMENT
RESERVE ACCOUNT AND ALLOCATED FOR AN INDIVIDUAL PROPERTY SHALL BE RETAINED BY
LENDER IN AN INTEREST BEARING ACCOUNT, OR, AT THE OPTION OF LENDER, IN AN
ELIGIBLE ACCOUNT AT AN ELIGIBLE INSTITUTION; PROVIDED, HOWEVER, THAT, ANY
INTEREST EARNED ON SAID ACCOUNT SHALL ACCRUE IN SAID ACCOUNT FOR THE BENEFIT OF
BORROWER, BUT SHALL REMAIN IN AND CONSTITUTE PART OF THE REPLACEMENT RESERVE
FUND, AND SHALL BE DISBURSED IN ACCORDANCE WITH THE TERMS HEREOF.


 

Notwithstanding anything to the contrary in this Section 7.3, Borrower shall not
be required to make Replacement Reserve Monthly Deposits, provided that: (i) no
Event of Default

 

90

--------------------------------------------------------------------------------


 

shall have occurred; and (ii) Borrower makes all necessary Replacements and
otherwise maintains the Properties to Lender’s satisfaction.  Upon notice from
Lender following: (a) an Event of Default; or (b) the failure of Borrower to
make necessary Replacements or otherwise maintain the Properties to Lender’s
satisfaction, Borrower shall begin to deposit the Replacement Reserve Monthly
Deposit into the Replacement Reserve Fund beginning on the Payment Date (as
defined herein) immediately following the date of such notice.  If Borrower is
required to make Replacement Reserve Monthly Deposits, then any amounts
deposited by Manager into the Controlled Replacements Accounts shall be credited
against Borrower’s obligation.

 


7.3.2        DISBURSEMENTS FROM REPLACEMENT RESERVE ACCOUNT.


 

(A)           LENDER SHALL MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE
ACCOUNT TO PAY BORROWER ONLY FOR THE COSTS OF THE REPLACEMENTS.  LENDER SHALL
NOT BE OBLIGATED TO MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE ACCOUNT TO
REIMBURSE BORROWER FOR THE COSTS OF ROUTINE MAINTENANCE TO AN INDIVIDUAL
PROPERTY OR FOR COSTS WHICH ARE TO BE REIMBURSED FROM THE REQUIRED REPAIR FUND
(IF ANY).

 

(B)           LENDER SHALL, UPON WRITTEN REQUEST FROM BORROWER AND SATISFACTION
OF THE REQUIREMENTS SET FORTH IN THIS SECTION 7.3.2, DISBURSE TO BORROWER
AMOUNTS FROM THE REPLACEMENT RESERVE ACCOUNT NECESSARY TO PAY FOR THE ACTUAL
APPROVED COSTS OF REPLACEMENTS OR TO REIMBURSE BORROWER THEREFOR, UPON
COMPLETION OF SUCH REPLACEMENTS (OR, UPON PARTIAL COMPLETION IN THE CASE OF
REPLACEMENTS MADE PURSUANT TO SECTION 7.3.2(F)) AS DETERMINED BY LENDER.  IN NO
EVENT SHALL LENDER BE OBLIGATED TO DISBURSE FUNDS FROM THE REPLACEMENT RESERVE
ACCOUNT IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS.

 

(C)           EACH REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT
SHALL BE IN A FORM SPECIFIED OR APPROVED BY LENDER AND SHALL SPECIFY (I) THE
SPECIFIC REPLACEMENTS FOR WHICH THE DISBURSEMENT IS REQUESTED, (II) THE QUANTITY
AND PRICE OF EACH ITEM PURCHASED, IF THE REPLACEMENT INCLUDES THE PURCHASE OR
REPLACEMENT OF SPECIFIC ITEMS, (III) THE PRICE OF ALL MATERIALS (GROUPED BY TYPE
OR CATEGORY) USED IN ANY REPLACEMENT OTHER THAN THE PURCHASE OR REPLACEMENT OF
SPECIFIC ITEMS, AND (IV) THE COST OF ALL CONTRACTED LABOR OR OTHER SERVICES
APPLICABLE TO EACH REPLACEMENT FOR WHICH SUCH REQUEST FOR DISBURSEMENT IS MADE. 
WITH EACH REQUEST BORROWER SHALL CERTIFY THAT ALL REPLACEMENTS HAVE BEEN MADE IN
ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY
HAVING JURISDICTION OVER THE APPLICABLE INDIVIDUAL PROPERTY TO WHICH THE
REPLACEMENTS ARE BEING PROVIDED AND, UNLESS LENDER HAS AGREED TO ISSUE JOINT
CHECKS AS DESCRIBED BELOW, EACH REQUEST SHALL INCLUDE EVIDENCE OF PAYMENT OF ALL
SUCH AMOUNTS.  EACH REQUEST FOR DISBURSEMENT SHALL INCLUDE COPIES OF INVOICES
FOR ALL ITEMS OR MATERIALS PURCHASED AND ALL CONTRACTED LABOR OR SERVICES
PROVIDED.  EXCEPT AS PROVIDED IN SECTION 7.3.2(E), EACH REQUEST FOR DISBURSEMENT
FROM THE REPLACEMENT RESERVE ACCOUNT SHALL BE MADE ONLY AFTER COMPLETION OF THE
REPLACEMENT FOR WHICH DISBURSEMENT IS REQUESTED.  BORROWER SHALL PROVIDE LENDER
EVIDENCE OF COMPLETION SATISFACTORY TO LENDER IN ITS REASONABLE JUDGMENT.

 

(D)           BORROWER SHALL PAY ALL INVOICES IN CONNECTION WITH THE
REPLACEMENTS WITH RESPECT TO WHICH A DISBURSEMENT IS REQUESTED PRIOR TO
SUBMITTING SUCH REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT
OR, AT THE REQUEST OF BORROWER, LENDER WILL ISSUE JOINT CHECKS, PAYABLE TO
BORROWER AND THE CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC, SUBCONTRACTOR OR
OTHER PARTY TO WHOM PAYMENT IS DUE IN CONNECTION WITH A REPLACEMENT.  IN THE
CASE OF PAYMENTS MADE

 

91

--------------------------------------------------------------------------------


 

BY JOINT CHECK, LENDER MAY REQUIRE A WAIVER OF LIEN FROM EACH PERSON RECEIVING
PAYMENT PRIOR TO LENDER’S DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT.  IN
ADDITION, AS A CONDITION TO ANY DISBURSEMENT, LENDER MAY REQUIRE BORROWER TO
OBTAIN LIEN WAIVERS FROM EACH CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC OR
SUBCONTRACTOR WHO RECEIVES PAYMENT IN AN AMOUNT EQUAL TO OR GREATER THAN
$100,000 FOR COMPLETION OF ITS WORK OR DELIVERY OF ITS MATERIALS.  ANY LIEN
WAIVER DELIVERED HEREUNDER SHALL CONFORM TO THE REQUIREMENTS OF APPLICABLE LAW
AND SHALL COVER ALL WORK PERFORMED AND MATERIALS SUPPLIED (INCLUDING EQUIPMENT
AND FIXTURES) FOR THE APPLICABLE INDIVIDUAL PROPERTY BY THAT CONTRACTOR,
SUPPLIER, SUBCONTRACTOR, MECHANIC OR MATERIALMAN THROUGH THE DATE COVERED BY THE
CURRENT REIMBURSEMENT REQUEST (OR, IN THE EVENT THAT PAYMENT TO SUCH CONTRACTOR,
SUPPLIER, SUBCONTRACTOR, MECHANIC OR MATERIALMEN IS TO BE MADE BY A JOINT CHECK,
THE RELEASE OF LIEN SHALL BE EFFECTIVE THROUGH THE DATE COVERED BY THE PREVIOUS
RELEASE OF FUNDS REQUEST).

 

(E)           IF (I) THE COST OF A REPLACEMENT EXCEEDS $100,000, (II) THE
CONTRACTOR PERFORMING SUCH REPLACEMENT REQUIRES PERIODIC PAYMENTS PURSUANT TO
TERMS OF A WRITTEN CONTRACT, AND (III) LENDER HAS APPROVED IN WRITING IN ADVANCE
SUCH PERIODIC PAYMENTS, A REQUEST FOR REIMBURSEMENT FROM THE REPLACEMENT RESERVE
ACCOUNT MAY BE MADE AFTER COMPLETION OF A PORTION OF THE WORK UNDER SUCH
CONTRACT, PROVIDED (A) SUCH CONTRACT REQUIRES PAYMENT UPON COMPLETION OF SUCH
PORTION OF THE WORK, (B) THE MATERIALS FOR WHICH THE REQUEST IS MADE ARE ON SITE
AT THE APPLICABLE INDIVIDUAL PROPERTY AND ARE PROPERLY SECURED OR HAVE BEEN
INSTALLED IN SUCH INDIVIDUAL PROPERTY, (C) ALL OTHER CONDITIONS IN THIS
AGREEMENT FOR DISBURSEMENT HAVE BEEN SATISFIED, (D) FUNDS REMAINING IN THE
REPLACEMENT RESERVE ACCOUNT ARE, IN LENDER’S JUDGMENT, SUFFICIENT TO COMPLETE
SUCH REPLACEMENT AND OTHER REPLACEMENTS WHEN REQUIRED, AND (E) IF REQUIRED BY
LENDER, EACH CONTRACTOR OR SUBCONTRACTOR RECEIVING PAYMENTS UNDER SUCH CONTRACT
SHALL PROVIDE A WAIVER OF LIEN WITH RESPECT TO AMOUNTS WHICH HAVE BEEN PAID TO
THAT CONTRACTOR OR SUBCONTRACTOR.

 

(F)            BORROWER SHALL NOT MAKE A REQUEST FOR DISBURSEMENT FROM THE
REPLACEMENT RESERVE ACCOUNT MORE FREQUENTLY THAN ONCE IN ANY CALENDAR MONTH AND
(EXCEPT IN CONNECTION WITH THE FINAL DISBURSEMENT) THE TOTAL COST OF ALL
REPLACEMENTS IN ANY REQUEST SHALL NOT BE LESS THAN $5,000.00.

 


7.3.3        PERFORMANCE OF REPLACEMENTS.


 

(A)           BORROWER SHALL MAKE REPLACEMENTS WHEN REQUIRED IN ORDER TO KEEP
EACH INDIVIDUAL PROPERTY IN CONDITION AND REPAIR CONSISTENT WITH OTHER FIRST
CLASS, FULL SERVICE LIMITED SERVICE HOTELS IN THE SAME MARKET SEGMENT IN THE
METROPOLITAN AREA IN WHICH THE RESPECTIVE INDIVIDUAL PROPERTY IS LOCATED, AND TO
KEEP EACH INDIVIDUAL PROPERTY OR ANY PORTION THEREOF FROM DETERIORATING. 
BORROWER SHALL COMPLETE ALL REPLACEMENTS IN A GOOD AND WORKMANLIKE MANNER AS
SOON AS PRACTICABLE FOLLOWING THE COMMENCEMENT OF MAKING EACH SUCH REPLACEMENT.

 

(B)           LENDER RESERVES THE RIGHT, AT ITS OPTION, TO APPROVE ALL CONTRACTS
OR WORK ORDERS WITH MATERIALMEN, MECHANICS, SUPPLIERS, SUBCONTRACTORS,
CONTRACTORS OR OTHER PARTIES PROVIDING LABOR OR MATERIALS UNDER CONTRACTS FOR AN
AMOUNT IN EXCESS OF $100,000 IN CONNECTION WITH THE REPLACEMENTS PERFORMED BY
BORROWER.  UPON LENDER’S REQUEST, BORROWER SHALL ASSIGN ANY CONTRACT OR
SUBCONTRACT TO LENDER.

 

92

--------------------------------------------------------------------------------


 

(C)           IN THE EVENT LENDER DETERMINES IN ITS REASONABLE DISCRETION THAT
ANY REPLACEMENT IS NOT BEING PERFORMED IN A WORKMANLIKE OR TIMELY MANNER OR THAT
ANY REPLACEMENT HAS NOT BEEN COMPLETED IN A WORKMANLIKE OR TIMELY MANNER, AND
SUCH FAILURE CONTINUES TO EXIST FOR MORE THAN THIRTY (30) DAYS AFTER NOTICE FROM
LENDER TO BORROWER, LENDER SHALL HAVE THE OPTION TO WITHHOLD DISBURSEMENT FOR
SUCH UNSATISFACTORY REPLACEMENT AND TO PROCEED UNDER EXISTING CONTRACTS OR TO
CONTRACT WITH THIRD PARTIES TO COMPLETE SUCH REPLACEMENT AND TO APPLY THE
REPLACEMENT RESERVE FUND TOWARD THE LABOR AND MATERIALS NECESSARY TO COMPLETE
SUCH REPLACEMENT, WITHOUT PROVIDING ANY PRIOR NOTICE TO BORROWER AND TO EXERCISE
ANY AND ALL OTHER REMEDIES AVAILABLE TO LENDER UPON AN EVENT OF DEFAULT
HEREUNDER.

 

(D)           IN ORDER TO FACILITATE LENDER’S COMPLETION OR MAKING OF SUCH
REPLACEMENTS PURSUANT TO SECTION 7.3.3(C) ABOVE, BORROWER GRANTS LENDER THE
RIGHT TO ENTER ONTO ANY INDIVIDUAL PROPERTY AND PERFORM ANY AND ALL WORK AND
LABOR NECESSARY TO COMPLETE OR MAKE SUCH REPLACEMENTS AND/OR EMPLOY WATCHMEN TO
PROTECT SUCH INDIVIDUAL PROPERTY FROM DAMAGE.  ALL SUMS SO EXPENDED BY LENDER,
TO THE EXTENT NOT FROM THE REPLACEMENT RESERVE FUND, SHALL BE DEEMED TO HAVE
BEEN ADVANCED UNDER THE LOAN TO BORROWER AND SECURED BY THE MORTGAGES.  FOR THIS
PURPOSE BORROWER CONSTITUTES AND APPOINTS LENDER ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION TO COMPLETE OR UNDERTAKE THE
REPLACEMENTS IN THE NAME OF BORROWER.  SUCH POWER OF ATTORNEY SHALL BE DEEMED TO
BE A POWER COUPLED WITH AN INTEREST AND CANNOT BE REVOKED BUT SHALL ONLY BE
EFFECTIVE FOLLOWING AN EVENT OF DEFAULT.  BORROWER EMPOWERS SAID
ATTORNEY-IN-FACT AS FOLLOWS:  (I) TO USE ANY FUNDS IN THE REPLACEMENT RESERVE
ACCOUNT FOR THE PURPOSE OF MAKING OR COMPLETING THE REPLACEMENTS; (II) TO MAKE
SUCH ADDITIONS, CHANGES AND CORRECTIONS TO THE REPLACEMENTS AS SHALL BE
NECESSARY OR DESIRABLE TO COMPLETE THE REPLACEMENTS; (III) TO EMPLOY SUCH
CONTRACTORS, SUBCONTRACTORS, AGENTS, ARCHITECTS AND INSPECTORS AS SHALL BE
REQUIRED FOR SUCH PURPOSES; (IV) TO PAY, SETTLE OR COMPROMISE ALL EXISTING BILLS
AND CLAIMS WHICH ARE OR MAY BECOME LIENS AGAINST ANY INDIVIDUAL PROPERTY, OR AS
MAY BE NECESSARY OR DESIRABLE FOR THE COMPLETION OF THE REPLACEMENTS, OR FOR
CLEARANCE OF TITLE; (V) TO EXECUTE ALL APPLICATIONS AND CERTIFICATES IN THE NAME
OF BORROWER WHICH MAY BE REQUIRED BY ANY OF THE CONTRACT DOCUMENTS; (VI) TO
PROSECUTE AND DEFEND ALL ACTIONS OR PROCEEDINGS IN CONNECTION WITH ANY
INDIVIDUAL PROPERTY OR THE REHABILITATION AND REPAIR OF ANY INDIVIDUAL PROPERTY;
AND (VII) TO DO ANY AND EVERY ACT WHICH BORROWER MIGHT DO IN ITS OWN BEHALF TO
FULFILL THE TERMS OF THIS AGREEMENT.

 

(E)           NOTHING IN THIS SECTION 7.3.3 SHALL:  (I) MAKE LENDER RESPONSIBLE
FOR MAKING OR COMPLETING THE REPLACEMENTS; (II) REQUIRE LENDER TO EXPEND FUNDS
IN ADDITION TO THE REPLACEMENT RESERVE FUND TO MAKE OR COMPLETE ANY REPLACEMENT;
(III) OBLIGATE LENDER TO PROCEED WITH THE REPLACEMENTS; OR (IV) OBLIGATE LENDER
TO DEMAND FROM BORROWER ADDITIONAL SUMS TO MAKE OR COMPLETE ANY REPLACEMENT.

 

(F)            BORROWER SHALL PERMIT LENDER AND LENDER’S AGENTS AND
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER, ARCHITECT, OR
INSPECTOR) OR THIRD PARTIES MAKING REPLACEMENTS PURSUANT TO THIS SECTION 7.3.3
TO ENTER ONTO EACH INDIVIDUAL PROPERTY DURING NORMAL BUSINESS HOURS (SUBJECT TO
THE RIGHTS OF TENANTS UNDER THEIR LEASES) TO INSPECT THE PROGRESS OF ANY
REPLACEMENTS AND ALL MATERIALS BEING USED IN CONNECTION THEREWITH, TO EXAMINE
ALL PLANS AND SHOP DRAWINGS RELATING TO SUCH REPLACEMENTS WHICH ARE OR MAY BE
KEPT AT EACH INDIVIDUAL PROPERTY, AND TO COMPLETE ANY REPLACEMENTS MADE PURSUANT
TO THIS SECTION 7.3.3.  BORROWER SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS
TO COOPERATE WITH LENDER OR LENDER’S REPRESENTATIVES OR

 

93

--------------------------------------------------------------------------------


 

SUCH OTHER PERSONS DESCRIBED ABOVE IN CONNECTION WITH INSPECTIONS DESCRIBED IN
THIS SECTION 7.3.3(F) OR THE COMPLETION OF REPLACEMENTS PURSUANT TO THIS
SECTION 7.3.3.

 

(G)           LENDER MAY REQUIRE AN INSPECTION OF THE INDIVIDUAL PROPERTY AT
BORROWER’S EXPENSE PRIOR TO MAKING A MONTHLY DISBURSEMENT IN EXCESS OF $10,000
FROM THE REPLACEMENT RESERVE ACCOUNT IN ORDER TO VERIFY COMPLETION OF THE
REPLACEMENTS FOR WHICH REIMBURSEMENT IS SOUGHT.  LENDER MAY REQUIRE THAT SUCH
INSPECTION BE CONDUCTED BY AN APPROPRIATE INDEPENDENT QUALIFIED PROFESSIONAL
SELECTED BY LENDER AND/OR MAY REQUIRE A COPY OF A CERTIFICATE OF COMPLETION BY
AN INDEPENDENT QUALIFIED PROFESSIONAL ACCEPTABLE TO LENDER PRIOR TO THE
DISBURSEMENT OF ANY AMOUNTS FROM THE REPLACEMENT RESERVE ACCOUNT.  BORROWER
SHALL PAY THE EXPENSE OF THE INSPECTION AS REQUIRED HEREUNDER, WHETHER SUCH
INSPECTION IS CONDUCTED BY LENDER OR BY AN INDEPENDENT QUALIFIED PROFESSIONAL.

 

(H)           THE REPLACEMENTS AND ALL MATERIALS, EQUIPMENT, FIXTURES, OR ANY
OTHER ITEM COMPRISING A PART OF ANY REPLACEMENT SHALL BE CONSTRUCTED, INSTALLED
OR COMPLETED, AS APPLICABLE, FREE AND CLEAR OF ALL MECHANIC’S, MATERIALMAN’S OR
OTHER LIENS (EXCEPT FOR THOSE LIENS EXISTING ON THE DATE OF THIS AGREEMENT WHICH
HAVE BEEN APPROVED IN WRITING BY LENDER).

 

(I)            BEFORE EACH DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT,
LENDER MAY REQUIRE BORROWER TO PROVIDE LENDER WITH A SEARCH OF TITLE TO THE
APPLICABLE INDIVIDUAL PROPERTY EFFECTIVE TO THE DATE OF THE DISBURSEMENT, WHICH
SEARCH SHOWS THAT NO MECHANIC’S OR MATERIALMEN’S LIENS OR OTHER LIENS OF ANY
NATURE HAVE BEEN PLACED AGAINST THE APPLICABLE INDIVIDUAL PROPERTY SINCE THE
DATE OF RECORDATION OF THE RELATED MORTGAGE AND THAT TITLE TO SUCH INDIVIDUAL
PROPERTY IS FREE AND CLEAR OF ALL LIENS (OTHER THAN THE LIEN OF THE MORTGAGE AND
ANY OTHER LIENS PREVIOUSLY APPROVED IN WRITING BY LENDER, IF ANY).

 

(J)            ALL REPLACEMENTS SHALL COMPLY WITH ALL APPLICABLE LEGAL
REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER THE
APPLICABLE INDIVIDUAL PROPERTY AND APPLICABLE INSURANCE REQUIREMENTS INCLUDING,
WITHOUT LIMITATION, APPLICABLE BUILDING CODES, SPECIAL USE PERMITS,
ENVIRONMENTAL REGULATIONS, AND REQUIREMENTS OF INSURANCE UNDERWRITERS.

 

(K)           IN ADDITION TO ANY INSURANCE REQUIRED UNDER THE LOAN DOCUMENTS,
BORROWER SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKMEN’S COMPENSATION INSURANCE,
BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER INSURANCE TO THE EXTENT
REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH A PARTICULAR REPLACEMENT.  ALL
SUCH POLICIES SHALL BE IN FORM AND AMOUNT REASONABLY SATISFACTORY TO LENDER. 
ALL SUCH POLICIES WHICH CAN BE ENDORSED WITH STANDARD MORTGAGEE CLAUSES MAKING
LOSS PAYABLE TO LENDER OR ITS ASSIGNS SHALL BE SO ENDORSED.  CERTIFIED COPIES OF
SUCH POLICIES SHALL BE DELIVERED TO LENDER.

 


7.3.4        FAILURE TO MAKE REPLACEMENTS.

 

(A)           IT SHALL BE AN EVENT OF DEFAULT UNDER THIS AGREEMENT IF BORROWER
FAILS TO COMPLY WITH ANY PROVISION OF THIS SECTION 7.3.4 AND SUCH FAILURE IS NOT
CURED WITHIN THIRTY (30) DAYS AFTER NOTICE FROM LENDER; PROVIDED, HOWEVER, IF
SUCH FAILURE IS NOT CAPABLE OF BEING CURED WITHIN SAID THIRTY (30) DAY PERIOD,
THEN PROVIDED THAT BORROWER COMMENCES ACTION TO COMPLETE SUCH CURE AND
THEREAFTER DILIGENTLY PROCEEDS TO COMPLETE SUCH CURE, SUCH THIRTY (30) DAY
PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY NECESSARY FOR BORROWER,
IN THE EXERCISE OF DUE DILIGENCE,

 

94

--------------------------------------------------------------------------------


 

TO CURE SUCH FAILURE, BUT SUCH ADDITIONAL PERIOD OF TIME SHALL NOT EXCEED SIXTY
(60) DAYS.  UPON THE OCCURRENCE OF SUCH AN EVENT OF DEFAULT, LENDER MAY USE THE
REPLACEMENT RESERVE FUND (OR ANY PORTION THEREOF) FOR ANY PURPOSE, INCLUDING BUT
NOT LIMITED TO COMPLETION OF THE REPLACEMENTS AS PROVIDED IN SECTION 7.3.3, OR
FOR ANY OTHER REPAIR OR REPLACEMENT TO ANY INDIVIDUAL PROPERTY OR TOWARD PAYMENT
OF THE DEBT IN SUCH ORDER, PROPORTION AND PRIORITY AS LENDER MAY DETERMINE IN
ITS SOLE DISCRETION.  LENDER’S RIGHT TO WITHDRAW AND APPLY THE REPLACEMENT
RESERVE FUNDS SHALL BE IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TO
LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(B)           NOTHING IN THIS AGREEMENT SHALL OBLIGATE LENDER TO APPLY ALL OR
ANY PORTION OF THE REPLACEMENT RESERVE FUND ON ACCOUNT OF AN EVENT OF DEFAULT TO
PAYMENT OF THE DEBT OR IN ANY SPECIFIC ORDER OR PRIORITY.

 


7.3.5        BALANCE IN THE REPLACEMENT RESERVE ACCOUNT.  THE INSUFFICIENCY OF
ANY BALANCE IN THE REPLACEMENT RESERVE ACCOUNT SHALL NOT RELIEVE BORROWER FROM
ITS OBLIGATION TO FULFILL ALL PRESERVATION AND MAINTENANCE COVENANTS IN THE LOAN
DOCUMENTS.


 


7.3.6        INDEMNIFICATION.  BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER
HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS,
LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING
LITIGATION COSTS AND REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING FROM OR IN
ANY WAY CONNECTED WITH THE PERFORMANCE OF THE REPLACEMENTS UNLESS THE SAME ARE
SOLELY DUE TO GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER.  BORROWER SHALL
ASSIGN TO LENDER ALL RIGHTS AND CLAIMS BORROWER MAY HAVE AGAINST ALL PERSONS OR
ENTITIES SUPPLYING LABOR OR MATERIALS IN CONNECTION WITH THE REPLACEMENTS;
PROVIDED, HOWEVER, THAT LENDER MAY NOT PURSUE ANY SUCH RIGHT OR CLAIM UNLESS AN
EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED.


 

Section 7.4             PIP Reserve.

 


7.4.1        DEPOSITS.  SUBJECT TO SECTION 7.4.3 HEREOF, ON THE CLOSING DATE,
BORROWER SHALL DEPOSIT WITH LENDER (A) $604,594.60 (THE “MINIMUM PIP RESERVE
DEPOSIT”), PLUS (B) THE AMOUNT FOR EACH INDIVIDUAL PROPERTY SET FORTH ON SUCH
SCHEDULE XIV HERETO (CUMULATIVELY, THE “INITIAL PIP RESERVE DEPOSIT”) TO PERFORM
THE PIP REQUIREMENTS FOR SUCH INDIVIDUAL PROPERTY.  IN ADDITION, AT ANY TIME
LENDER REASONABLY DETERMINES THAT THE REQUIRED BALANCE IN THE PIP RESERVE FUND
(DEFINED BELOW) IS INSUFFICIENT TO SATISFY PIP REQUIREMENTS DURING THE NEXT
TWELVE MONTH PERIOD, LENDER MAY REQUIRE BORROWER TO MAKE ADDITIONAL DEPOSITS TO
THE PIP RESERVE FUND IN AN AMOUNT EQUAL TO THE DEFICIENCY (THE “ADDITIONAL PIP
RESERVE DEPOSITS”; TOGETHER WITH THE INITIAL PIP RESERVE DEPOSIT, THE “PIP
RESERVE DEPOSIT”).  THE MINIMUM PIP RESERVE DEPOSIT, THE PIP RESERVE DEPOSIT AND
ALL OTHER AMOUNTS SO DEPOSITED WITH LENDER, IF ANY, SHALL BE HELD BY LENDER IN
AN INTEREST BEARING ACCOUNT.  AMOUNTS SO DEPOSITED, IF ANY, SHALL HEREINAFTER BE
REFERRED TO AS BORROWER’S “PIP RESERVE FUND” AND THE ACCOUNT, IF ANY, IN WHICH
SUCH AMOUNTS ARE HELD SHALL HEREINAFTER BE REFERRED TO AS BORROWER’S “PIP
RESERVE ACCOUNT”. BORROWER SHALL COMPLETE OR CAUSE TO BE COMPLETED THE PIP
REQUIREMENTS ON OR BEFORE THE DEADLINE FOR EACH PIP REQUIREMENT AS SET FORTH ON
SCHEDULE XIV, AS SAME MAY BE EXTENDED BY THE APPLICABLE FRANCHISOR; PROVIDED,
HOWEVER, THE TIME FOR BORROWER TO COMPLETE ANY OF THE PIP REQUIREMENTS SHALL BE
EXTENDED UNTIL SUCH TIME AS FRANCHISOR DELIVERS A DEFAULT NOTICE TO BORROWER
UNDER THE

 

95

--------------------------------------------------------------------------------


 


RELATED FRANCHISE AGREEMENT REGARDING BORROWER’S FAILURE TO SO COMPLETE SUCH PIP
REQUIREMENTS AND ANY CURE PERIOD RELATING TO SUCH NOTICE OF DEFAULT SHALL HAVE
EXPIRED.


 

IN ADDITION TO THE FOREGOING REQUIRED DEPOSITS, IF BORROWER HAS NOT PROVIDED TO
LENDER ON OR BEFORE DECEMBER 31, 2007 EVIDENCE THAT IT HAS COMPLETED AND PAID
FOR PIP REQUIREMENTS COSTING AT LEAST $1,269,105.40, THEN WITHIN ONE
(1) BUSINESS DAY, BORROWER SHALL MAKE AN ADDITIONAL PIP RESERVE DEPOSIT EQUAL TO
THE DIFFERENCE BETWEEN (A) $1,269,105.40 AND (B) THE COST OF PIP REQUIREMENTS
FOR WHICH BORROWER HAS DELIVERED TO LENDER EVIDENCE OF COMPLETION AND PAYMENT. 
FAILURE TO MAKE SUCH ADDITIONAL PIP RESERVE DEPOSIT SHALL BE AN EVENT OF
DEFAULT.

 


7.4.2        DISBURSEMENTS FROM PIP RESERVE ACCOUNT.  LENDER SHALL DISBURSE TO
BORROWER (A) FUNDS FROM THE PIP RESERVE ACCOUNT OR (B) AMOUNTS DRAWN ON THE PIP
RESERVE LC (AS DEFINED BELOW) FROM TIME TO TIME UPON SATISFACTION BY BORROWER OF
EACH OF THE FOLLOWING CONDITIONS:  (I) BORROWER SHALL SUBMIT A WRITTEN REQUEST
FOR PAYMENT TO LENDER AT LEAST FIFTEEN (15) DAYS PRIOR TO THE DATE ON WHICH
BORROWER REQUESTS SUCH PAYMENT BE MADE AND SPECIFIES THE PIP REQUIREMENTS TO BE
PAID, (II) ON THE DATE SUCH REQUEST IS RECEIVED BY LENDER AND ON THE DATE SUCH
PAYMENT IS TO BE MADE, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND REMAIN
UNCURED, (III) LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM BORROWER
(A) STATING THAT ALL PIP REQUIREMENTS AT THE APPLICABLE INDIVIDUAL PROPERTY TO
BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN GOOD AND
WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND
LOCAL LAWS, RULES AND REGULATIONS, SUCH CERTIFICATE TO BE ACCOMPANIED BY A COPY
OF ANY LICENSE, PERMIT OR OTHER APPROVAL BY ANY GOVERNMENTAL AUTHORITY REQUIRED
TO COMMENCE AND/OR COMPLETE THE PIP REQUIREMENTS, (B) IDENTIFYING EACH PERSON
THAT SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH THE PIP REQUIREMENTS
PERFORMED AT SUCH INDIVIDUAL PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT
UNDER A CONTRACT IN EXCESS OF $50,000, AND (C) STATING THAT EACH PERSON WHO HAS
SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH THE PIP REQUIREMENTS TO BE FUNDED
BY THE REQUESTED DISBURSEMENT HAS BEEN PAID IN FULL OR WILL BE PAID IN FULL UPON
SUCH DISBURSEMENT, SUCH CERTIFICATE TO BE ACCOMPANIED BY LIEN WAIVERS OR OTHER
EVIDENCE OF PAYMENT SATISFACTORY TO LENDER, (IV) AT LENDER’S OPTION (EXERCISABLE
ONLY IF THE PIP REQUIREMENTS RELATE TO REAL PROPERTY OR FIXTURES, AND NOT JUST
PERSONAL PROPERTY), A TITLE SEARCH FOR SUCH INDIVIDUAL PROPERTY INDICATING THAT
SUCH INDIVIDUAL PROPERTY IS FREE FROM ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES
NOT PREVIOUSLY APPROVED BY LENDER, AND (V) LENDER SHALL HAVE RECEIVED SUCH OTHER
EVIDENCE AS LENDER SHALL REASONABLY REQUEST THAT THE PIP REQUIREMENTS AT SUCH
INDIVIDUAL PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN
COMPLETED AND ARE PAID FOR OR WILL BE PAID UPON SUCH DISBURSEMENT TO BORROWER. 
LENDER SHALL NOT BE REQUIRED TO MAKE DISBURSEMENTS FROM THE PIP RESERVE ACCOUNT
OR AMOUNTS DRAWN ON THE PIP RESERVE LC WITH RESPECT TO AN INDIVIDUAL PROPERTY
MORE THAN ONCE EACH CALENDAR MONTH AND SUCH DISBURSEMENT SHALL BE MADE ONLY UPON
SATISFACTION OF EACH CONDITION CONTAINED IN THIS SECTION 7.4.2.


 


7.4.3        PIP GUARANTY.  NOTWITHSTANDING THE PROVISIONS OF SECTION 7.4.1,
BORROWER SHALL NOT BE OBLIGATED TO MAKE THE PIP RESERVE DEPOSIT, PROVIDED
(A) THE COST TO PERFORM THE PIP REQUIREMENTS FOR THE PROPERTIES (LESS ANY
BALANCE IN THE PIP RESERVE FUND) DOES NOT AT ANY TIME EXCEED $20,000,000,
(B) BORROWER COMPLETES THE PIP REQUIREMENTS WITHIN THE TIME FRAMES SET FORTH IN
THE APPLICABLE FRANCHISE AGREEMENT, (C) THAT CERTAIN GUARANTY AGREEMENT
REGARDING PIP REQUIREMENTS, DATED AS OF THE CLOSING DATE, FROM GUARANTOR IN
FAVOR OF LENDER, PURSUANT TO WHICH GUARANTOR GUARANTEES THE PAYMENT AND
PERFORMANCE OF THE PIP REQUIREMENTS WITHIN THE TIME FRAMES SET FORTH IN THE
FRANCHISE AGREEMENTS UP TO AN GUARANTEED AMOUNT OF $20,000,000

 

96

--------------------------------------------------------------------------------


 


(THE “PIP GUARANTY”), REMAINS IN FULL FORCE AND EFFECT, (D) GUARANTOR MAINTAINS
A NET WORTH OF AT LEAST $500,000,000, AND (E) A CASH MANAGEMENT TRIGGER HAS NOT
OCCURRED.  IN THE EVENT THAT THE COST TO PERFORM THE PIP REQUIREMENTS FOR THE
PROPERTIES, LESS ANY BALANCE IN THE PIP RESERVE FUND, AT ANY TIME EXCEEDS
$20,000,000, BORROWER SHALL PROMPTLY DEPOSIT THE EXCESS AMOUNT (THE “EXCESS PIP
DEPOSIT”) WITH LENDER, WHICH EXCESS PIP DEPOSIT SHALL BE HELD AND DISBURSED BY
LENDER IN ACCORDANCE WITH SECTIONS 7.4.1 AND 7.4.2.  IN THE EVENT THAT ONE OR
MORE OF THE CONDITIONS SETS FORTH IN CLAUSES (B) THROUGH (E) OF THE
SECTION 7.4.3 NO LONGER IS SATISFIED, BORROWER SHALL PROMPTLY DEPOSIT THE COST
OF ANY PIP REQUIREMENTS THAT REMAIN UNCOMPLETED WITH LENDER, WHICH SHALL BE HELD
AND DISBURSED BY LENDER IN ACCORDANCE WITH SECTIONS 7.4.1 AND 7.4.2.


 


7.4.4        PIP LETTER OF CREDIT.  IN LIEU OF DEPOSITING THE PIP RESERVE
DEPOSIT OR THE EXCESS PIP DEPOSIT WITH LENDER, BORROWER MAY DELIVER TO LENDER AN
IRREVOCABLE SIGHT DRAFT, TRANSFERABLE LETTER OF CREDIT IN FAVOR OF LENDER (A) IN
THE AMOUNT OF THE PIP RESERVE DEPOSIT OR THE EXCESS PIP DEPOSIT, AS APPLICABLE,
(B) ISSUED BY AN ISSUING BANK, (C) WITH AN INITIAL TERM OF AT LEAST ONE
(1) YEAR, (D) AUTOMATICALLY RENEWABLE UNLESS THE ISSUING BANK PROVIDES THE
LENDER WITH NOTICE OF NON-RENEWAL AT LEAST SIXTY (60) DAYS PRIOR TO EXPIRATION
THEREOF, AND (E) OTHERWISE IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER IN ITS
SOLE DISCRETION (THE “PIP RESERVE LC”). THE PIP RESERVE LC SHALL CONSTITUTE
ADDITIONAL SECURITY FOR THE LOAN.  FOLLOWING AN EVENT OF DEFAULT, LENDER SHALL
HAVE THE RIGHT, EXERCISABLE IN ITS SOLE DISCRETION, TO DRAW UPON THE PIP RESERVE
LC (I) TO PAY ANY AND ALL COSTS ASSOCIATED WITH SUCH EVENT OF DEFAULT OR (II) TO
APPLY AGAINST BORROWER’S OBLIGATIONS UNDER THE NOTE, THE MORTGAGES OR THE OTHER
LOAN DOCUMENTS, IN SUCH ORDER AND PRIORITY AS LENDER SHALL DETERMINE IN ITS SOLE
DISCRETION.


 

Section 7.5             Excess Cash Flow Reserve.  Following a Cash Sweep
Trigger and prior to the occurrence of the related Cash Sweep Termination Event,
on each Payment Date all Excess Cash Flow remaining in the Cash Management
Account following the required transfers of sums to various sub-accounts
pursuant to Section 3.4(a)-(g) of the Cash Management Agreement shall be
deposited with Lender to be held by Lender as additional security for the Loan
(amounts so deposited shall hereinafter be referred to as the “Excess Cash Flow
Reserve Fund” and the account to which such amounts are held shall hereinafter
be referred to as the “Excess Cash Flow Reserve Account”).  Subject to the terms
of this Agreement, sums from the Excess Cash Flow Reserve Fund may be disbursed
to Borrower upon payment in full of the Debt.  Upon the occurrence of the
related Cash Sweep Termination Event following a Cash Sweep Trigger, Lender
shall disburse, or cause to be disbursed, all amounts in the Excess Cash Flow
Reserve Account to Borrower and Borrower shall no longer be obligated to pay
Excess Cash Flow to Lender on each Payment Date.

 

Section 7.6             Intentionally Omitted.

 

Section 7.7             Reserve Funds, Generally.

 


7.7.1        BORROWER GRANTS TO LENDER A FIRST-PRIORITY PERFECTED SECURITY
INTEREST IN EACH OF THE RESERVE FUNDS AND ANY AND ALL MONIES NOW OR HEREAFTER
DEPOSITED IN EACH RESERVE FUND AS ADDITIONAL SECURITY FOR PAYMENT OF THE DEBT. 
UNTIL EXPENDED OR APPLIED IN ACCORDANCE HEREWITH, THE RESERVE FUNDS SHALL
CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT.

 

97

--------------------------------------------------------------------------------


 


7.7.2        UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY, IN ADDITION
TO ANY AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO LENDER, APPLY ANY SUMS
THEN PRESENT IN ANY OR ALL OF THE RESERVE FUNDS TO THE PAYMENT OF THE DEBT IN
ANY ORDER IN ITS SOLE DISCRETION.


 


7.7.3        THE RESERVE FUNDS SHALL NOT CONSTITUTE TRUST FUNDS AND MAY BE
COMMINGLED WITH OTHER MONIES HELD BY LENDER.


 


7.7.4        INTENTIONALLY OMITTED.


 


7.7.5        BORROWER SHALL NOT, WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF
LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY INTEREST IN ANY RESERVE
FUND OR THE MONIES DEPOSITED THEREIN OR PERMIT ANY LIEN OR ENCUMBRANCE TO ATTACH
THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC-1 FINANCING STATEMENTS,
EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO BE FILED WITH RESPECT
THERETO.


 


7.7.6        LENDER SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED ON THE INVESTMENT
OF ANY FUNDS CONSTITUTING THE RESERVE FUNDS UNLESS OCCASIONED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER.


 


7.7.7        UPON PAYMENT IN FULL OF THE DEBT AND PERFORMANCE OF ALL OTHER
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, LENDER SHALL
DISBURSE TO BORROWER ALL REMAINING RESERVE FUNDS.


 


ARTICLE 8


DEFAULTS


 

Section 8.1             Event of Default.

 

(A)           EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER (AN “EVENT OF DEFAULT”):

 

(I)              IF ANY PORTION OF THE DEBT IS NOT PAID WITHIN FIVE (5) DAYS OF
THE APPLICABLE DUE DATE OR IF NOT PAID ON OR BEFORE THE MATURITY DATE;

 

(II)             IF ANY OF THE TAXES OR OTHER CHARGES ARE NOT PAID PRIOR TO THE
DATE WHEN THE SAME BECOME DELINQUENT, EXCEPT TO THE EXTENT THAT BORROWER IS
CONTESTING SAME IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.2 HEREOF, OR THERE
ARE SUFFICIENT FUNDS IN THE TAX AND INSURANCE ESCROW FUND TO PAY SUCH TAXES OR
OTHER CHARGES AND LENDER FAILS TO OR REFUSES TO RELEASE THE SAME FROM THE TAX
AND INSURANCE ESCROW FUND;

 

(III)            IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT, OR IF
CERTIFIED COPIES OF THE POLICIES ARE NOT DELIVERED TO LENDER WITHIN TEN
(10) DAYS OF REQUEST;

 

(IV)            IF BORROWER TRANSFERS OR ENCUMBERS ANY PORTION OF THE PROPERTIES
WITHOUT LENDER’S PRIOR WRITTEN CONSENT (TO EXTENT SUCH CONSENT IS REQUIRED) OR
OTHERWISE VIOLATES THE PROVISIONS OF SECTION 5.2.13 OF THIS LOAN AGREEMENT;

 

98

--------------------------------------------------------------------------------


 

(V)             IF ANY MATERIAL REPRESENTATION OR WARRANTY MADE BY BORROWER
HEREIN OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL
STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO LENDER SHALL
HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE THE
REPRESENTATION OR WARRANTY WAS MADE;

 

(VI)            IF BORROWER, INDEMNITOR OR ANY GUARANTOR UNDER ANY GUARANTY OR
INDEMNITY ISSUED IN CONNECTION WITH THE LOAN SHALL MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS;

 

(VII)           IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR
BORROWER OR ANY GUARANTOR OR INDEMNITOR UNDER ANY GUARANTEE OR INDEMNITY ISSUED
IN CONNECTION WITH THE LOAN OR IF BORROWER OR SUCH GUARANTOR OR INDEMNITOR SHALL
BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, BORROWER, OR SUCH GUARANTOR OR INDEMNITOR, OR IF ANY PROCEEDING FOR THE
DISSOLUTION OR LIQUIDATION OF BORROWER OR SUCH GUARANTOR OR INDEMNITOR SHALL BE
INSTITUTED; PROVIDED, HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR
PROCEEDING WAS INVOLUNTARY AND NOT CONSENTED TO BY BORROWER OR SUCH GUARANTOR OR
INDEMNITOR, UPON THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN ONE
HUNDRED EIGHTY (180) DAYS;

 

(VIII)          IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR THEREIN IN
CONTRAVENTION OF THE LOAN DOCUMENTS;

 

(IX)            IF BORROWER BREACHES ANY OF ITS RESPECTIVE NEGATIVE COVENANTS
CONTAINED IN SECTION 5.2 OR ANY COVENANT CONTAINED IN SECTION 4.1.31 HEREOF;

 

(X)             WITH RESPECT TO ANY TERM, COVENANT OR PROVISION SET FORTH HEREIN
WHICH SPECIFICALLY CONTAINS A NOTICE REQUIREMENT OR GRACE PERIOD, IF BORROWER
SHALL BE IN DEFAULT UNDER SUCH TERM, COVENANT OR CONDITION AFTER THE GIVING OF
SUCH NOTICE OR THE EXPIRATION OF SUCH GRACE PERIOD;

 

(XI)            IF ANY OF THE ASSUMPTIONS CONTAINED IN THE INSOLVENCY OPINION OR
AN ADDITIONAL INSOLVENCY OPINION ARE OR SHALL BECOME UNTRUE IN ANY MATERIAL
RESPECT;

 

(XII)           IF A DEFAULT HAS OCCURRED AND CONTINUES BEYOND ANY APPLICABLE
CURE PERIOD UNDER A MANAGEMENT AGREEMENT (OR ANY REPLACEMENT MANAGEMENT
AGREEMENT) AND IF SUCH DEFAULT PERMITS THE MANAGER THEREUNDER TO TERMINATE OR
CANCEL THE MANAGEMENT AGREEMENT (OR ANY REPLACEMENT MANAGEMENT AGREEMENT);

 

(XIII)          IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF THE
TERMS, COVENANTS OR CONDITIONS OF SECTION 9.1 HEREOF, OR FAILS TO COOPERATE WITH
LENDER IN CONNECTION WITH A SECURITIZATION PURSUANT TO THE PROVISIONS OF
SECTION 9.1 HEREOF, FOR THREE (3) DAYS AFTER NOTICE TO BORROWER FROM LENDER;

 

(XIV)          IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF THE
OTHER TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT NOT SPECIFIED IN
SUBSECTIONS (I) TO (XII) ABOVE,

 

99

--------------------------------------------------------------------------------


 

FOR TEN (10) DAYS AFTER NOTICE TO BORROWER FROM LENDER, IN THE CASE OF ANY
DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30)
DAYS AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER DEFAULT; PROVIDED,
HOWEVER, THAT IF SUCH NON-MONETARY DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT
REASONABLY BE CURED WITHIN SUCH 30-DAY PERIOD AND PROVIDED FURTHER THAT BORROWER
SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH 30-DAY PERIOD AND
THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE SAME, SUCH 30-DAY
PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY NECESSARY FOR BORROWER
IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT, SUCH ADDITIONAL PERIOD
NOT TO EXCEED ONE HUNDRED EIGHTY (180) DAYS;

 

(XV)           IF THERE SHALL BE DEFAULT UNDER ANY OF THE OTHER LOAN DOCUMENTS
BEYOND ANY APPLICABLE CURE PERIODS CONTAINED IN SUCH DOCUMENTS, WHETHER AS TO
BORROWER OR ANY INDIVIDUAL PROPERTY, OR IF ANY OTHER SUCH EVENT SHALL OCCUR OR
CONDITION SHALL EXIST, IF THE EFFECT OF SUCH DEFAULT EVENT OR CONDITION IS TO
ACCELERATE THE MATURITY OF ANY PORTION OF THE DEBT OR TO PERMIT LENDER TO
ACCELERATE THE MATURITY OF ALL OR ANY PORTION OF THE DEBT;

 

(XVI)          IF A DEFAULT HAS OCCURRED AND CONTINUES BEYOND ANY APPLICABLE
CURE PERIOD UNDER THE FRANCHISE AGREEMENT;

 

(XVII)         IF BORROWER CEASES TO DO BUSINESS AS A HOTEL AT THE PROPERTIES OR
TERMINATES SUCH BUSINESS FOR ANY REASON WHATSOEVER (OTHER THAN TEMPORARY
CESSATION IN CONNECTION WITH ANY CONTINUOUS AND DILIGENT RENOVATION OR
RESTORATION OF ANY INDIVIDUAL PROPERTY FOLLOWING A CASUALTY OR CONDEMNATION);

 

(XVIII)        IF BORROWER FAILS TO COMPLETE THE PIP REQUIREMENTS IN THE TIME
FRAMES NOTED THEREON, AND SUCH FAILURE RESULTS IN A TERMINATION BY FRANCHISOR OF
THE FRANCHISE AGREEMENT, UNLESS BORROWER, PROMPTLY UPON SUCH TERMINATION,
REPLACES THE FRANCHISOR WITH A QUALIFIED FRANCHISOR;

 

(XIX)           IF BORROWER FAILS TO PROMPTLY EITHER (I) RENEW THE FRANCHISE
AGREEMENT WITH THE APPLICABLE FRANCHISOR OR (II) ENTER INTO A REPLACEMENT
FRANCHISE AGREEMENT WITH FRANCHISOR OR ANOTHER QUALIFIED FRANCHISOR, AS
APPLICABLE, IN THE EVENT THAT A FRANCHISE AGREEMENT EXPIRES OR IS TERMINATED;

 

(XX)            IF (A) A BREACH OR DEFAULT BY THE WESTBURY BORROWER UNDER ANY
CONDITION OR OBLIGATION CONTAINED IN THE GROUND LEASE IS NOT CURED WITHIN ANY
APPLICABLE CURE PERIOD PROVIDED THEREIN, (B) THERE OCCURS ANY EVENT OR CONDITION
THAT GIVES THE LESSOR UNDER THE GROUND LEASE A RIGHT TO TERMINATE OR CANCEL THE
GROUND LEASE, OR (C) THE WESTBURY PROPERTY SHALL BE SURRENDERED OR THE GROUND
LEASE SHALL BE TERMINATED OR CANCELLED FOR ANY REASON OR UNDER ANY CIRCUMSTANCES
WHATSOEVER, OR (D) ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THE GROUND LEASE
SHALL IN ANY MANNER BE MODIFIED, CHANGED, SUPPLEMENTED, ALTERED, OR AMENDED
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER; OR

 

(XXI)           IF (A) A BREACH OR DEFAULT UNDER ANY CONDITION OR OBLIGATION
CONTAINED IN AN OPERATING LEASE IS NOT CURED WITHIN ANY APPLICABLE CURE PERIOD
PROVIDED THEREIN, (B) AN OPERATING LEASE SHALL BE TERMINATED OR CANCELLED FOR
ANY REASON OR UNDER ANY CIRCUMSTANCES WHATSOEVER, OR (C) ANY OF THE TERMS,
COVENANTS OR CONDITIONS OF AN

 

100

--------------------------------------------------------------------------------


 

OPERATING LEASE SHALL IN ANY MANNER BE MODIFIED, CHANGED, SUPPLEMENTED, ALTERED,
OR AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.

 

(B)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF
DEFAULT DESCRIBED IN CLAUSES (VI), (VII) OR (VIII) ABOVE) AND AT ANY TIME
THEREAFTER LENDER MAY, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO
IT PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR AT LAW OR IN
EQUITY, LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, THAT LENDER DEEMS
ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO ANY
INDIVIDUAL PROPERTY, INCLUDING, WITHOUT LIMITATION, DECLARING THE DEBT TO BE
IMMEDIATELY DUE AND PAYABLE, AND LENDER MAY ENFORCE OR AVAIL ITSELF OF ANY OR
ALL RIGHTS OR REMEDIES PROVIDED IN THE LOAN DOCUMENTS AGAINST BORROWER AND ANY
OR ALL OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES
AVAILABLE AT LAW OR IN EQUITY; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN
CLAUSES (VI), (VII) OR (VIII) ABOVE, THE DEBT AND ALL OTHER OBLIGATIONS OF
BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL IMMEDIATELY AND
AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND BORROWER
HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE OR DEMAND, ANYTHING CONTAINED HEREIN OR
IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING.

 

Section 8.2             Remedies.

 

(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE
OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST
BORROWER UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS EXECUTED AND
DELIVERED BY, OR APPLICABLE TO, BORROWER OR AT LAW OR IN EQUITY MAY BE EXERCISED
BY LENDER AT ANY TIME AND FROM TIME TO TIME, WHETHER OR NOT ALL OR ANY OF THE
DEBT SHALL BE DECLARED DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE
COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS
RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO ALL OR ANY
PART OF ANY INDIVIDUAL PROPERTY.  ANY SUCH ACTIONS TAKEN BY LENDER SHALL BE
CUMULATIVE AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGLY,
SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER
MAY DETERMINE IN ITS SOLE DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW,
WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER
PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER AGREES
THAT IF AN EVENT OF DEFAULT IS CONTINUING (I) LENDER IS NOT SUBJECT TO ANY “ONE
ACTION” OR “ELECTION OF REMEDIES” LAW OR RULE, AND (II) ALL LIENS AND OTHER
RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER SHALL REMAIN IN FULL FORCE AND
EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS REMEDIES AGAINST THE PROPERTIES AND
EACH MORTGAGE HAS BEEN FORECLOSED, SOLD AND/OR OTHERWISE REALIZED UPON IN
SATISFACTION OF THE DEBT OR THE DEBT HAS BEEN PAID IN FULL.

 

(B)           WITH RESPECT TO BORROWER AND THE PROPERTIES, NOTHING CONTAINED
HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE CONSTRUED AS REQUIRING LENDER TO
RESORT TO ANY INDIVIDUAL PROPERTY FOR THE SATISFACTION OF ANY OF THE DEBT IN ANY
PREFERENCE OR PRIORITY TO ANY OTHER INDIVIDUAL PROPERTY, AND LENDER MAY SEEK
SATISFACTION OUT OF ALL OF THE PROPERTIES, OR ANY PART THEREOF, IN ITS ABSOLUTE
DISCRETION IN RESPECT OF THE DEBT.  IN ADDITION, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO PARTIALLY
FORECLOSE THE MORTGAGES IN ANY MANNER AND FOR ANY AMOUNTS SECURED BY THE
MORTGAGES THEN DUE AND PAYABLE AS DETERMINED BY LENDER IN ITS SOLE DISCRETION
INCLUDING, WITHOUT LIMITATION, THE FOLLOWING CIRCUMSTANCES: (I) IN THE EVENT
BORROWER DEFAULTS BEYOND ANY APPLICABLE GRACE PERIOD IN THE PAYMENT OF ONE OR
MORE SCHEDULED

 

101

--------------------------------------------------------------------------------


 

PAYMENTS OF PRINCIPAL AND INTEREST, LENDER MAY FORECLOSE ONE OR MORE OF THE
MORTGAGES TO RECOVER SUCH DELINQUENT PAYMENTS, OR (II) IN THE EVENT LENDER
ELECTS TO ACCELERATE LESS THAN THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF THE
LOAN, LENDER MAY FORECLOSE ONE OR MORE OF THE MORTGAGES TO RECOVER SO MUCH OF
THE PRINCIPAL BALANCE OF THE LOAN AS LENDER MAY ACCELERATE AND SUCH OTHER SUMS
SECURED BY ONE OR MORE OF THE MORTGAGES AS LENDER MAY ELECT.  NOTWITHSTANDING
ONE OR MORE PARTIAL FORECLOSURES, THE PROPERTIES SHALL REMAIN SUBJECT TO THE
MORTGAGES TO SECURE PAYMENT OF SUMS SECURED BY THE MORTGAGES AND NOT PREVIOUSLY
RECOVERED.

 

(C)           LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE
AND THE OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES AND
OTHER SECURITY DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AS
LENDER SHALL DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES OF EVIDENCING AND
ENFORCING ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER.  BORROWER SHALL EXECUTE
AND DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A
SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO
EFFECT THE SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER.  BORROWER HEREBY ABSOLUTELY AND
IRREVOCABLY APPOINTS LENDER FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT AS
ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN ITS NAME AND STEAD TO
MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR DESIRABLE TO EFFECT THE AFORESAID
SEVERANCE, BORROWER RATIFYING ALL THAT ITS SAID ATTORNEY SHALL DO BY VIRTUE
THEREOF; PROVIDED, HOWEVER, LENDER SHALL NOT MAKE OR EXECUTE ANY SUCH DOCUMENTS
UNDER SUCH POWER UNTIL THREE (3) DAYS AFTER NOTICE HAS BEEN GIVEN TO BORROWER BY
LENDER OF LENDER’S INTENT TO EXERCISE ITS RIGHTS UNDER SUCH POWER.  BORROWER
SHALL NOT BE OBLIGATED TO PAY ANY COSTS OR EXPENSES INCURRED IN CONNECTION WITH
THE PREPARATION, EXECUTION, RECORDING OR FILING OF THE SEVERED LOAN DOCUMENTS,
AND THE SEVERED LOAN DOCUMENTS SHALL NOT CONTAIN ANY REPRESENTATIONS, WARRANTIES
OR COVENANTS NOT CONTAINED IN THE LOAN DOCUMENTS AND ANY SUCH REPRESENTATIONS
AND WARRANTIES CONTAINED IN THE SEVERED LOAN DOCUMENTS WILL BE GIVEN BY BORROWER
ONLY AS OF THE CLOSING DATE.

 

(D)           AS USED IN THIS SECTION 8.2, A “FORECLOSURE” SHALL INCLUDE ANY
SALE BY POWER OF SALE.

 

Section 8.3             Remedies Cumulative; Waivers.  The rights, powers and
remedies of Lender under this Agreement shall be cumulative and not exclusive of
any other right, power or remedy which Lender may have against Borrower pursuant
to this Agreement or the other Loan Documents, or existing at law or in equity
or otherwise.  Lender’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion.  No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient.  A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 


ARTICLE 9


SPECIAL PROVISIONS


 

Section 9.1             Sale of Notes and Securitization

 

102

--------------------------------------------------------------------------------


 

.   At the request of the holder of the Note and, to the extent not already
required to be provided by Borrower under this Agreement, Borrower shall
cooperate with Lender to allow Lender to satisfy the market standards to which
the holder of the Note customarily adheres or which may be reasonably required
in the marketplace or by the Rating Agencies in connection with the sale of the
Note or participations therein or securitization (such sale and/or
securitization, the “Securitization”) of rated single or multi-class securities
(the “Securities”) secured by or evidencing ownership interests in the Note and
the Mortgage.  In this regard Borrower shall:

 

(A)           (I)            PROVIDE SUCH FINANCIAL AND OTHER INFORMATION WITH
RESPECT TO THE PROPERTIES, BORROWER AND THE MANAGER (INCLUDING, WITHOUT
LIMITATION, INFORMATION REQUIRED PURSUANT TO SECTION 5.1.11 HEREOF),
(II) PROVIDE BUDGETS RELATING TO THE PROPERTIES AND (III) TO PERFORM OR PERMIT
OR CAUSE TO BE PERFORMED OR PERMITTED SUCH SITE INSPECTION, APPRAISALS, MARKET
STUDIES, ENVIRONMENTAL REVIEWS AND REPORTS (PHASE I’S AND, IF APPROPRIATE, PHASE
II’S), ENGINEERING REPORTS AND OTHER DUE DILIGENCE INVESTIGATIONS OF THE
PROPERTIES, AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF THE NOTE OR THE
RATING AGENCIES OR AS MAY BE NECESSARY OR APPROPRIATE IN CONNECTION WITH THE
SECURITIZATION (THE “PROVIDED INFORMATION”), TOGETHER, IF CUSTOMARY, WITH
APPROPRIATE VERIFICATION AND/OR CONSENTS OF THE PROVIDED INFORMATION THROUGH
LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF INDEPENDENT ATTORNEYS ACCEPTABLE
TO LENDER AND THE RATING AGENCIES;

 

(B)           CAUSE COUNSEL TO RENDER OPINIONS, WHICH MAY BE RELIED UPON BY THE
HOLDER OF THE NOTE, THE RATING AGENCIES AND THEIR RESPECTIVE COUNSEL, AGENTS AND
REPRESENTATIVES, AS TO NON-CONSOLIDATION, FRAUDULENT CONVEYANCE, AND TRUE SALE
AND/OR LEASE OR ANY OTHER OPINION CUSTOMARY IN SECURITIZATION TRANSACTIONS,
WHICH COUNSEL AND OPINIONS SHALL BE REASONABLY SATISFACTORY TO THE HOLDER OF THE
NOTE AND THE RATING AGENCIES;

 

(C)           MAKE SUCH REPRESENTATIONS AND WARRANTIES AS OF THE CLOSING DATE OF
THE SECURITIZATION WITH RESPECT TO THE PROPERTIES, BORROWER, AND THE LOAN
DOCUMENTS AS ARE CONSISTENT WITH THE REPRESENTATIONS AND WARRANTIES MADE IN THE
LOAN DOCUMENTS; AND

 

(D)           DELIVER AN ADDITIONAL INSOLVENCY OPINION, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE HOLDER OF THE NOTE AND THE RATING AGENCIES, IF
REQUESTED BY THE HOLDER THE NOTE OR THE RATING AGENCIES;

 

(E)           INTENTIONALLY OMITTED; AND

 

(F)            EXECUTE SUCH OTHER AMENDMENTS TO THE LOAN DOCUMENTS AND
ORGANIZATIONAL DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF THE
NOTE OR THE RATING AGENCIES OR OTHERWISE TO EFFECT THE SECURITIZATION; PROVIDED,
HOWEVER, THAT BORROWER SHALL NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN
DOCUMENT IF SUCH MODIFICATION OR AMENDMENT WOULD (I) CHANGE THE WEIGHTED AVERAGE
INTEREST RATE (SUBJECT TO THE QUALIFICATION STATED IN SECTION 9.1.2 BELOW
RELATED TO CHANGES IN THE WEIGHTED AVERAGE INTEREST RATE FOLLOWING THE
PREPAYMENT OF PRINCIPAL OR AND EVENT OF DEFAULT), THE STATED MATURITY OR THE
AMORTIZATION OF PRINCIPAL SET FORTH IN THE NOTE, OR (II) MODIFY OR AMEND ANY
OTHER MATERIAL ECONOMIC TERM OF THE LOAN;

 

(G)           IF REQUESTED BY LENDER, REVIEW ANY INFORMATION REGARDING THE
PROPERTY, BORROWER, GUARANTOR, INDEMNITOR AND THE LOAN WHICH IS CONTAINED IN A
PRELIMINARY OR FINAL PRIVATE

 

103

--------------------------------------------------------------------------------


 

PLACEMENT MEMORANDUM, PROSPECTUS, PROSPECTUS SUPPLEMENT (INCLUDING ANY AMENDMENT
OR SUPPLEMENT TO EITHER THEREOF), OR OTHER DISCLOSURE DOCUMENT TO BE USED BY
LENDER OR ANY AFFILIATE THEREOF; AND

 

(H)           SUPPLY TO LENDER SUCH DOCUMENTATION, FINANCIAL STATEMENTS AND
REPORTS IN FORM AND SUBSTANCE REQUIRED IN ORDER TO COMPLY WITH ANY APPLICABLE
SECURITIES LAWS.

 


9.1.2        LOAN COMPONENTS.  BORROWER COVENANTS AND AGREES THAT IN CONNECTION
WITH ANY SECURITIZATION OF THE LOAN, UPON LENDER’S REQUEST BORROWER SHALL
DELIVER ONE OR MORE NEW COMPONENT NOTES TO REPLACE ANY OF THE ORIGINAL NOTES OR
MODIFY ANY SUCH ORIGINAL NOTE TO REFLECT ADDITIONAL COMPONENTS OF THE LOAN OR
CREATE ONE OR MORE MEZZANINE LOANS (INCLUDING AMENDING BORROWER’S ORGANIZATIONAL
STRUCTURE TO PROVIDE FOR ONE OR MORE MEZZANINE BORROWERS) (EACH A “RESIZING
EVENT”).  LENDER AGREES THAT SUCH NEW NOTES OR MODIFIED NOTES OR MEZZANINE NOTES
SHALL IMMEDIATELY AFTER THE RESIZING EVENT HAVE THE SAME INITIAL WEIGHTED
AVERAGE COUPON AS THE ORIGINAL NOTE PRIOR TO SUCH RESIZING EVENT,
NOTWITHSTANDING THAT SUCH NEW NOTES OR MODIFIED NOTE OR MEZZANINE NOTES OR MAY,
IN CONNECTION WITH THE APPLICATION OF PRINCIPAL TO SUCH NEW NOTES OR MODIFIED
NOTE OR MEZZANINE NOTES, SUBSEQUENTLY CAUSE THE WEIGHTED AVERAGE SPREAD OF SUCH
NEW NOTES OR MODIFIED NOTE OR MEZZANINE NOTES TO CHANGE (BUT NOT INCREASE,
EXCEPT THAT THE WEIGHTED AVERAGE SPREAD MAY SUBSEQUENTLY INCREASE DUE TO
INVOLUNTARY PREPAYMENTS OR IF AN EVENT OF DEFAULT SHALL OCCUR) AND APPLY
PRINCIPAL, INTEREST RATES AND AMORTIZATION OF THE LOAN BETWEEN SUCH NEW
COMPONENTS AND/OR MEZZANINE LOANS IN A MANNER SPECIFIED BY LENDER IN ITS SOLE
DISCRETION SUCH THAT THE PRICING AND MARKETABILITY OF THE SECURITIES AND THE
SIZE OF EACH CLASS OF SECURITIES AND THE RATING ASSIGNED TO EACH SUCH CLASS BY
THE RATING AGENCIES SHALL PROVIDE THE MOST FAVORABLE RATING LEVELS AND ACHIEVE
THE OPTIMUM BOND EXECUTION FOR THE LOAN.  IN CONNECTION WITH ANY RESIZING EVENT,
BORROWER COVENANTS AND AGREES TO MODIFY THE CASH MANAGEMENT AGREEMENT TO REFLECT
THE NEWLY CREATED COMPONENTS AND/OR MEZZANINE LOANS.


 


9.1.3        UNCROSS OF PROPERTIES.  BORROWER AGREES THAT AT ANY TIME LENDER
SHALL HAVE THE UNILATERAL RIGHT TO ELECT TO UNCROSS ANY OF THE PROPERTIES (THE
“AFFECTED PROPERTY”).  IN FURTHERANCE THEREOF, LENDER SHALL HAVE THE RIGHT TO
(I) SEVER OR DIVIDE THE NOTE AND THE OTHER LOAN DOCUMENTS IN ORDER TO ALLOCATE
TO SUCH AFFECTED PROPERTY THE PORTION OF THE LOAN ALLOCABLE TO SUCH AFFECTED
PROPERTY (THE “ALLOCATED PRINCIPAL AMOUNT”) EVIDENCED BY A NEW NOTE AND SECURED
BY SUCH OTHER LOAN DOCUMENTS (COLLECTIVELY, THE “NEW NOTE”) HAVING A PRINCIPAL
AMOUNT EQUAL TO THE LOAN AMOUNT APPLICABLE TO SUCH AFFECTED PROPERTY,
(II) SEGREGATE THE APPLICABLE PORTION OF EACH OF THE RESERVE FUNDS RELATING TO
THE AFFECTED PROPERTY, (III) RELEASE ANY CROSS-DEFAULT AND/OR
CROSS-COLLATERALIZATION PROVISIONS APPLICABLE TO SUCH AFFECTED PROPERTY AND
(IV) TAKE SUCH ADDITIONAL ACTION CONSISTENT THEREWITH; PROVIDED, THAT SUCH NEW
NOTE SECURED BY SUCH AFFECTED PROPERTY, TOGETHER WITH THE LOAN DOCUMENTS SECURED
BY THE REMAINING PROPERTIES, SHALL NOT INCREASE IN THE AGGREGATE (A) ANY
MONETARY OBLIGATION OF BORROWER UNDER THE LOAN DOCUMENTS, OR (B) ANY OTHER
OBLIGATION OF BORROWER UNDER THE LOAN DOCUMENTS IN ANY MATERIAL RESPECT.  IN
CONNECTION WITH THE TRANSFER OF ANY SUCH AFFECTED PROPERTY AS PROVIDED FOR IN
THIS SECTION 9.1.3, THE LOAN SHALL BE REDUCED BY AN AMOUNT EQUAL TO AMOUNT OF
THE NEW NOTE APPLICABLE TO SUCH AFFECTED PROPERTY AND THE NEW LOAN SECURED BY
SUCH AFFECTED PROPERTY AND EVIDENCED BY THE NEW NOTE SHALL BE IN AN AMOUNT EQUAL
TO SUCH ALLOCATED PRINCIPAL AMOUNT.  SUBSEQUENT TO THE RELEASE OF THE AFFECTED
PROPERTY FROM THE LIEN OF THE LOAN PURSUANT TO THIS SECTION 9.1.3, THE BALANCES
OF THE COMPONENTS OF THE LOAN SHALL BE THE SAME AS THEY WOULD HAVE BEEN HAD A
PREPAYMENT OCCURRED IN AN AMOUNT EQUAL TO THE ALLOCATED PRINCIPAL AMOUNT OF THE

 

104

--------------------------------------------------------------------------------


 


AFFECTED PROPERTY.  AT THE REQUEST OF LENDER, BORROWER SHALL OTHERWISE COOPERATE
WITH LENDER IN ITS ATTEMPT TO SATISFY ALL REQUIREMENTS NECESSARY IN ORDER FOR
LENDER TO OBTAIN WRITTEN CONFIRMATION FROM THE RATING AGENCIES THAT SUCH
TRANSFER OF THE AFFECTED PROPERTY FROM THE SECURITIZATION AND SPLITTING OF THE
LOAN SHALL NOT CAUSE A DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE THEN
CURRENT RATINGS OF THE SECURITIES OR ANY CLASS THEREOF, WHICH REQUIREMENTS SHALL
INCLUDE, WITHOUT LIMITATION:  (A) DELIVERY OF EVIDENCE THAT THE SINGLE PURPOSE
NATURE AND BANKRUPTCY REMOTENESS OF THE INDIVIDUAL BORROWERS OWNING PROPERTIES
OTHER THAN THE AFFECTED PROPERTY FOLLOWING SUCH RELEASE HAVE NOT BEEN ADVERSELY
AFFECTED AND ARE IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT
(WHICH EVIDENCE MAY INCLUDE A “BRING-DOWN” OF THE INSOLVENCY OPINION); AND
(B) THE EXECUTION OF SUCH DOCUMENTS AND INSTRUMENTS AND DELIVERY BY LENDER OF
SUCH OPINIONS OF COUNSEL AS ARE TYPICAL FOR SIMILAR TRANSACTIONS, INCLUDING, AN
OPINION OF COUNSEL THAT THE RELEASE OF THE AFFECTED PROPERTY WILL NOT BE A
“SIGNIFICANT MODIFICATION” OF THIS LOAN WITHIN THE MEANING OF SECTION 1.1001-3
OF THE REGULATIONS OF THE UNITED STATES DEPARTMENT OF THE TREASURY AND THAT ALL
OTHER REQUIREMENTS APPLICABLE, IF ANY, TO A REMIC TRUST, HAVE BEEN SATISFIED OR
HAVE NOT OTHERWISE BEEN VIOLATED.


 

All material out-of-pocket third party costs and expenses incurred by Borrower
or Lender in connection with complying with requests made under this Section 9.1
shall be paid by Borrower.

 

Section 9.2             Securitization; Indemnification.

 

(A)           BORROWER UNDERSTANDS THAT CERTAIN OF THE PROVIDED INFORMATION MAY
BE INCLUDED IN DISCLOSURE DOCUMENTS IN CONNECTION WITH THE SECURITIZATION,
INCLUDING, WITHOUT LIMITATION, A PROSPECTUS, PROSPECTUS SUPPLEMENT OR PRIVATE
PLACEMENT MEMORANDUM (EACH, A “DISCLOSURE DOCUMENT”) AND MAY ALSO BE INCLUDED IN
FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES AND EXCHANGE
ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR PROVIDED OR MADE AVAILABLE TO
INVESTORS OR PROSPECTIVE INVESTORS IN THE SECURITIES, THE RATING AGENCIES, AND
SERVICE PROVIDERS RELATING TO THE SECURITIZATION.  IN THE EVENT THAT THE
DISCLOSURE DOCUMENT IS REQUIRED TO BE REVISED PRIOR TO THE SALE OF ALL
SECURITIES, BORROWER WILL COOPERATE WITH THE HOLDER OF THE NOTE IN UPDATING THE
DISCLOSURE DOCUMENT BY PROVIDING ALL CURRENT INFORMATION NECESSARY TO KEEP THE
DISCLOSURE DOCUMENT ACCURATE IN ALL MATERIAL RESPECTS.

 

(B)           THE INDEMNIFYING PERSONS AGREE TO PROVIDE, IN CONNECTION WITH THE
SECURITIZATION, AN INDEMNIFICATION AGREEMENT (A) CERTIFYING THAT (I) THE
INDEMNIFYING PERSONS HAVE CAREFULLY EXAMINED THE DISCLOSURE DOCUMENTS AS SUCH
DISCLOSURE DOCUMENTS RELATE TO BORROWER, INDEMNITOR, GUARANTOR OR THE PROPERTY,
INCLUDING WITHOUT LIMITATION, THE SECTIONS ENTITLED “RISK FACTORS,” “SPECIAL
CONSIDERATIONS,” “DESCRIPTION OF THE MORTGAGES,” “DESCRIPTION OF THE MORTGAGE
LOANS AND MORTGAGED PROPERTIES,” “THE MANAGER,” “THE BORROWER” AND “CERTAIN
LEGAL ASPECTS OF THE MORTGAGE LOAN,” AND (II) THE FACTUAL STATEMENTS AND
REPRESENTATIONS CONTAINED IN SUCH SECTIONS AND SUCH OTHER FACTUAL INFORMATION IN
THE DISCLOSURE DOCUMENTS (TO THE EXTENT SUCH INFORMATION RELATES TO OR INCLUDES
ANY PROVIDED INFORMATION OR ANY INFORMATION REGARDING THE PROPERTIES, BORROWER,
MANAGER AND/OR THE LOAN), IN EACH CASE, AS SPECIFICALLY IDENTIFIED BY LENDER
(COLLECTIVELY WITH THE PROVIDED INFORMATION, THE “COVERED DISCLOSURE
INFORMATION”) ARE NOT FALSE OR MISLEADING, (B) JOINTLY AND SEVERALLY
INDEMNIFYING LENDER, LENDER, ITS DESIGNEE (WHETHER OR NOT IT IS THE LENDER), ANY
AFFILIATE OF LENDER THAT HAS FILED ANY

 

105

--------------------------------------------------------------------------------


 

REGISTRATION STATEMENT RELATING TO THE SECURITIZATION OR HAS ACTED AS THE
SPONSOR OR DEPOSITOR IN CONNECTION WITH THE SECURITIZATION, ANY AFFILIATE OF
LENDER THAT ACTS AS AN UNDERWRITER, PLACEMENT AGENT OR INITIAL PURCHASER OF
SECURITIES ISSUED IN THE SECURITIZATION, ANY OTHER CO UNDERWRITERS, CO PLACEMENT
AGENTS OR CO INITIAL PURCHASERS OF SECURITIES ISSUED IN THE SECURITIZATION, AND
EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES,
REPRESENTATIVES, AGENTS AND AFFILIATES AND EACH PERSON OR ENTITY WHO CONTROLS
ANY SUCH PERSON WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT (COLLECTIVELY, THE “INDEMNIFIED PERSONS”), FOR
ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS OR EXPENSES, INCLUDING WITHOUT
LIMITATION LEGAL FEES AND EXPENSES, TO WHICH ANY SUCH INDEMNIFIED PERSON BECOMES
SUBJECT PURSUANT TO A FINAL JUDGMENT (COLLECTIVELY, THE “LIABILITIES”) INSOFAR
AS THE LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY FALSE OR MISLEADING
STATEMENT OF ANY MATERIAL FACT CONTAINED IN THE COVERED DISCLOSURE INFORMATION
AND (C) AGREEING TO REIMBURSE EACH INDEMNIFIED PERSON FOR ANY LEGAL OR OTHER
EXPENSES INCURRED BY SUCH INDEMNIFIED PERSON IN CONNECTION WITH INVESTIGATING OR
DEFENDING THE LIABILITIES.  THIS INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY
LIABILITY WHICH BORROWER MAY OTHERWISE HAVE.  MOREOVER, THE INDEMNIFICATION AND
REIMBURSEMENT OBLIGATIONS PROVIDED FOR IN CLAUSES (B) AND (C) ABOVE SHALL BE
EFFECTIVE, VALID AND BINDING OBLIGATIONS OF THE INDEMNIFYING PERSONS, WHETHER OR
NOT AN INDEMNIFICATION AGREEMENT DESCRIBED IN CLAUSE (A) ABOVE IS PROVIDED.
(COLLECTIVELY, THE “LIABILITIES”)

 

(C)           IN CONNECTION WITH EXCHANGE ACT FILINGS, THE INDEMNIFYING PERSONS
JOINTLY AND SEVERALLY AGREE TO INDEMNIFY (I) THE INDEMNIFIED PERSONS FOR
LIABILITIES TO WHICH ANY SUCH INDEMNIFIED PERSON MAY BECOME SUBJECT INSOFAR AS
THE LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY FALSE OR MISLEADING STATEMENT
OF ANY MATERIAL FACT IN THE COVERED DISCLOSURE INFORMATION, AND (II) REIMBURSE
EACH INDEMNIFIED PERSON FOR ANY LEGAL OR OTHER EXPENSES INCURRED BY SUCH
INDEMNIFIED PERSONS IN CONNECTION WITH DEFENDING OR INVESTIGATING THE
LIABILITIES.

 

(D)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OF NOTICE OF ANY
CLAIM OR THE COMMENCEMENT OF ANY ACTION, THE INDEMNIFIED PERSON SHALL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PERSON, NOTIFY
SUCH INDEMNIFYING PERSON IN WRITING OF THE CLAIM OR THE COMMENCEMENT OF THAT
ACTION; PROVIDED, HOWEVER, THAT THE FAILURE TO NOTIFY SUCH INDEMNIFYING PERSON
SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE UNDER THE
INDEMNIFICATION PROVISIONS OF THIS SECTION 9.2 EXCEPT TO THE EXTENT THAT IT HAS
BEEN MATERIALLY PREJUDICED BY SUCH FAILURE AND, PROVIDED FURTHER THAT THE
FAILURE TO NOTIFY SUCH INDEMNIFYING PERSON SHALL NOT RELIEVE IT FROM ANY
LIABILITY WHICH IT MAY HAVE TO AN INDEMNIFIED PERSON OTHERWISE THAN UNDER THE
PROVISIONS OF THIS SECTION 9.2.  IF ANY SUCH CLAIM OR ACTION SHALL BE BROUGHT
AGAINST AN INDEMNIFIED PERSON, AND IT SHALL NOTIFY ANY INDEMNIFYING PERSON
THEREOF, SUCH INDEMNIFYING PERSON SHALL BE ENTITLED TO PARTICIPATE THEREIN AND,
TO THE EXTENT THAT IT WISHES, ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PERSON.  AFTER NOTICE FROM ANY INDEMNIFYING
PERSON TO THE INDEMNIFIED PERSON OF ITS ELECTION TO ASSUME THE DEFENSE OF SUCH
CLAIM OR ACTION, SUCH INDEMNIFYING PERSON SHALL NOT BE LIABLE TO THE INDEMNIFIED
PERSON FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNIFIED
PERSON IN CONNECTION WITH THE DEFENSE THEREOF EXCEPT AS PROVIDED IN THE
FOLLOWING SENTENCE; PROVIDED, HOWEVER, IF THE DEFENDANTS IN ANY SUCH ACTION
INCLUDE BOTH AN INDEMNIFYING PERSON, ON THE ONE HAND, AND ONE OR MORE
INDEMNIFIED PERSONS ON THE OTHER HAND, AND AN INDEMNIFIED PERSON SHALL HAVE
REASONABLY CONCLUDED THAT THERE ARE ANY LEGAL DEFENSES AVAILABLE TO IT AND/OR
OTHER INDEMNIFIED PERSONS THAT ARE DIFFERENT OR IN ADDITION TO THOSE AVAILABLE
TO THE INDEMNIFYING PERSON, THE INDEMNIFIED PERSON OR PERSONS SHALL HAVE THE
RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT

 

106

--------------------------------------------------------------------------------


 

SUCH LEGAL DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION
ON BEHALF OF SUCH INDEMNIFIED PERSON OR PERSONS.  THE INDEMNIFIED PERSON SHALL
INSTRUCT ITS COUNSEL TO MAINTAIN REASONABLY DETAILED BILLING RECORDS FOR FEES
AND DISBURSEMENTS FOR WHICH SUCH INDEMNIFIED PERSON IS SEEKING REIMBURSEMENT
HEREUNDER AND SHALL SUBMIT COPIES OF SUCH DETAILED BILLING RECORDS TO
SUBSTANTIATE THAT SUCH COUNSEL’S FEES AND DISBURSEMENTS ARE SOLELY RELATED TO
THE DEFENSE OF A CLAIM FOR WHICH THE INDEMNIFYING PERSON IS REQUIRED HEREUNDER
TO INDEMNIFY SUCH INDEMNIFIED PERSON.  NO INDEMNIFYING PERSON SHALL BE LIABLE
FOR THE EXPENSES OF MORE THAN ONE (1) SUCH SEPARATE COUNSEL UNLESS SUCH
INDEMNIFIED PERSON SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE
AVAILABLE TO ANOTHER INDEMNIFIED PERSON.

 

(E)           WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED), NO INDEMNIFYING PERSON SHALL SETTLE OR
COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY PENDING OR THREATENED
CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION MAY BE
SOUGHT HEREUNDER (WHETHER OR NOT ANY INDEMNIFIED PERSON IS AN ACTUAL OR
POTENTIAL PARTY TO SUCH CLAIM, ACTION, SUIT OR PROCEEDING) UNLESS THE
INDEMNIFYING PERSON SHALL HAVE GIVEN LENDER REASONABLE PRIOR WRITTEN NOTICE
THEREOF AND SHALL HAVE OBTAINED AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED
PERSON HEREUNDER FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION, SUIT OR
PROCEEDINGS.  AS LONG AS AN INDEMNIFYING PERSON HAS COMPLIED WITH ITS
OBLIGATIONS TO DEFEND AND INDEMNIFY HEREUNDER, SUCH INDEMNIFYING PERSON SHALL
NOT BE LIABLE FOR ANY SETTLEMENT MADE BY ANY INDEMNIFIED PERSON WITHOUT THE
CONSENT OF SUCH INDEMNIFYING PERSON (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED).

 

(F)            THE INDEMNIFYING PERSONS AGREE THAT IF ANY INDEMNIFICATION OR
REIMBURSEMENT SOUGHT PURSUANT TO THIS SECTION 9.2 IS FINALLY JUDICIALLY
DETERMINED TO BE UNAVAILABLE FOR ANY REASON OR IS INSUFFICIENT TO HOLD ANY
INDEMNIFIED PERSON HARMLESS (WITH RESPECT ONLY TO THE LIABILITIES THAT ARE THE
SUBJECT OF THIS SECTION 9.2), THEN THE INDEMNIFYING PERSONS, ON THE ONE HAND,
AND SUCH INDEMNIFIED PERSON, ON THE OTHER HAND, SHALL CONTRIBUTE TO THE
LIABILITIES FOR WHICH SUCH INDEMNIFICATION OR REIMBURSEMENT IS HELD UNAVAILABLE
OR IS INSUFFICIENT:  (X) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE BENEFITS TO THE INDEMNIFYING PERSONS, ON THE ONE HAND, AND SUCH
INDEMNIFIED PERSON, ON THE OTHER HAND, FROM THE TRANSACTIONS TO WHICH SUCH
INDEMNIFICATION OR REIMBURSEMENT RELATES; OR (Y) IF THE ALLOCATION PROVIDED BY
CLAUSE (X) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE
(X) BUT ALSO THE RELATIVE FAULTS OF THE INDEMNIFYING PERSONS, ON THE ONE HAND,
AND ALL INDEMNIFIED PERSONS, ON THE OTHER HAND, AS WELL AS ANY OTHER EQUITABLE
CONSIDERATIONS.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 9.2, (A) NO
PARTY FOUND LIABLE FOR A FRAUDULENT MISREPRESENTATION SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY OTHER PARTY WHO IS NOT ALSO FOUND LIABLE FOR SUCH
FRAUDULENT MISREPRESENTATION, AND (B) THE INDEMNIFYING PERSONS AGREE THAT IN NO
EVENT SHALL THE AMOUNT TO BE CONTRIBUTED BY THE INDEMNIFIED PERSONS COLLECTIVELY
PURSUANT TO THIS PARAGRAPH EXCEED THE AMOUNT OF THE FEES ACTUALLY RECEIVED BY
THE INDEMNIFIED PERSONS IN CONNECTION WITH THE CLOSING OF THE LOAN.

 

(G)           THE INDEMNIFYING PERSONS AGREE THAT THE INDEMNIFICATION,
CONTRIBUTION AND REIMBURSEMENT OBLIGATIONS SET FORTH IN THIS SECTION 9.2 SHALL
APPLY WHETHER OR NOT ANY INDEMNIFIED PERSON IS A FORMAL PARTY TO ANY LAWSUITS,
CLAIMS OR OTHER PROCEEDINGS.  THE

 

107

--------------------------------------------------------------------------------


 

INDEMNIFYING PERSONS FURTHER AGREE THAT THE INDEMNIFIED PERSONS ARE INTENDED
THIRD PARTY BENEFICIARIES UNDER THIS SECTION 9.2.

 

(H)           THE LIABILITIES AND OBLIGATIONS OF THE INDEMNIFIED PERSONS AND THE
INDEMNIFYING PERSONS UNDER THIS SECTION 9.2 SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT AND THE SATISFACTION AND DISCHARGE OF THE DEBT.

 

(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
BORROWER SHALL HAVE NO OBLIGATION TO ACT AS DEPOSITOR WITH RESPECT TO THE LOAN
OR AN ISSUER OR REGISTRANT WITH RESPECT TO THE SECURITIES ISSUED IN ANY
SECURITIZATION.

 

Section 9.3             Rating Surveillance.   Lender, at its option, may retain
the Rating Agencies to provide rating surveillance services on any certificates
issued in a Securitization.  Such rating surveillance will be at the expense of
Lender (the “Rating Surveillance Charge”).

 

Section 9.4             Exculpation.    Subject to the qualifications below,
Lender shall not enforce the liability and obligation of Borrower to perform and
observe the obligations contained in the Note, this Agreement, the Mortgages or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Note, this Agreement, the Mortgages and the other Loan Documents, or in the
Properties, the Rents following an Event of Default, or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Properties, in the Rents following an Event of Default and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgages and the other Loan Documents, agrees that it shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Mortgages or the other Loan Documents.  The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under any of the Mortgages; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of any of the
Assignments of Leases following an Event of Default; (f) constitute a
prohibition against Lender commencing any other appropriate action or proceeding
in order for Lender to exercise its remedies against all of the Properties; or
(g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:

 

(I)            FRAUD OR INTENTIONAL MISREPRESENTATION BY BORROWER OR ANY
GUARANTOR IN CONNECTION WITH THE LOAN;

 

(II)           THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BORROWER;

 

108

--------------------------------------------------------------------------------


 

(III)          MATERIAL PHYSICAL WASTE OF AN INDIVIDUAL PROPERTY;

 

(IV)          THE BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR
INDEMNIFICATION PROVISION IN ANY ENVIRONMENTAL INDEMNITY OR IN ANY MORTGAGE
CONCERNING ENVIRONMENTAL LAWS, HAZARDOUS SUBSTANCES AND ASBESTOS AND ANY
INDEMNIFICATION OF LENDER WITH RESPECT THERETO IN EITHER DOCUMENT;

 

(V)           THE REMOVAL OR DISPOSAL OF ANY PORTION OF ANY INDIVIDUAL PROPERTY
AFTER AN EVENT OF DEFAULT;

 

(VI)          THE MISAPPLICATION OR CONVERSION BY BORROWER OF (A) ANY INSURANCE
PROCEEDS PAID BY REASON OF ANY LOSS, DAMAGE OR DESTRUCTION TO THE PROPERTIES
WHICH ARE NOT APPLIED BY BORROWER IN ACCORDANCE WITH THIS AGREEMENT, (B) ANY
AWARDS OR OTHER AMOUNTS RECEIVED IN CONNECTION WITH A CONDEMNATION OF ALL OR A
PORTION OF THE PROPERTIES WHICH ARE NOT APPLIED BY BORROWER IN ACCORDANCE WITH
THIS AGREEMENT, OR (C) ANY RENTS FOLLOWING AN EVENT OF DEFAULT;

 

(VII)         FAILURE TO PAY CHARGES FOR LABOR OR MATERIALS OR OTHER CHARGES
THAT CAN CREATE LIENS ON ANY PORTION OF ANY INDIVIDUAL PROPERTY;

 

(VIII)        ANY SECURITY DEPOSITS, ADVANCE DEPOSITS OR ANY OTHER DEPOSITS
COLLECTED WITH RESPECT TO THE PROPERTIES WHICH ARE NOT DELIVERED TO LENDER UPON
A FORECLOSURE OF THE PROPERTIES OR ACTION IN LIEU THEREOF, EXCEPT TO THE EXTENT
ANY SUCH SECURITY DEPOSITS WERE APPLIED IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF ANY OF THE LEASES PRIOR TO THE OCCURRENCE OF THE EVENT OF DEFAULT
THAT GAVE RISE TO SUCH FORECLOSURE OR ACTION IN LIEU THEREOF;

 

(IX)           ANY SURRENDER, TERMINATION OR FORFEITURE OF, OR CHANGE,
MODIFICATION OR AMENDMENT OF THE GROUND LEASE MADE WITHOUT LENDER’S CONSENT;

 

(X)            ANY SURRENDER, TERMINATION OR FORFEITURE OF, OR CHANGE,
MODIFICATION OR AMENDMENT OF A MANAGEMENT AGREEMENT MADE WITHOUT LENDER’S
CONSENT (IF CONSENT WAS REQUIRED PURSUANT TO THE TERMS HEREOF);

 

(XI)           ANY SURRENDER, TERMINATION OR FORFEITURE OF, OR CHANGE,
MODIFICATION OR AMENDMENT OF A FRANCHISE AGREEMENT MADE WITHOUT LENDER’S CONSENT
(IF CONSENT WAS REQUIRED PURSUANT TO THE TERMS HEREOF); OR

 

(XII)          BORROWER’S FAILURE TO COMPLY WITH THE TERMS OF SECTION 5.1.24
HEREOF.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) the Debt shall be fully recourse to the Borrower and
(B) Lender shall not be deemed to have waived any right which Lender may have
under Section 506(a), 506(b), 1111(b) or any other provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the Debt secured by the
Mortgages or to require that all collateral shall continue to secure all of the
Debt owing to Lender in accordance with the Loan Documents in the event that the
(I) first full monthly payment under the Note is not paid within five (5) days
of notice that such payment is late (provided, however, that such grace period
relates only to the recourse trigger described in

 

109

--------------------------------------------------------------------------------


 

this paragraph), or (II) failure of Borrower to permit on-site inspections of
any Individual Property subject to the rights of Tenants and any applicable cure
period set forth in the Loan Documents, to provide financial information as
required under the Loan Documents subject to any applicable cure period (except
for financial information required to be delivered by a tenant pursuant to the
applicable Lease that has not been delivered to Borrower, provided Borrower has
requested such financial information from such tenant), or (III) failure of
Borrower to comply with Section 4.1.31 hereof, or (IV) failure of Borrower to
obtain Lender’s prior written consent (to extent such consent is required) to
any subordinate financing or other voluntary Lien encumbering the Properties, or
(V) failure of Borrower to obtain Lender’s prior written consent to any
assignment, transfer or conveyance of any of the Properties, or any portion
thereof, or any interest therein as required by this Agreement.  Notwithstanding
the provision set forth in clause (IV) of this paragraph, a voluntary lien other
than a lien securing an extension of credit filed against any of the Properties
shall not constitute a recourse trigger for purposes of this paragraph provided
such lien (A) is fully bonded to the satisfaction of Lender and discharged of
record within ninety (90) days of filing, or (B) within such ninety (90) day
period, Lender receives affirmative title insurance from the title insurance
company insuring the lien of the applicable Mortgage that such lien is subject
and subordinate to the lien of the Mortgage and no enforcement action is
commenced by the applicable lien holder.  Upon the acceptance by Lender of any
cure by Borrower of a recourse trigger described in clauses (I), (II) or
(IV) above, the Debt shall no longer be fully recourse to Borrower solely as a
result of such trigger.  Upon the acceptance by Lender of any cure by Borrower
of a recourse trigger described in clauses (III) or (V) above, the Debt shall no
longer be fully recourse to Borrower solely as a result of such trigger,
provided, however, Borrower shall remain liable to the extent of any loss,
damage, cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with such trigger.

 

Section 9.5             Termination of Manager

 

.   If a Manager is in default under the terms of its Management Agreement
beyond any applicable grace or cure period, then Borrower shall, at the request
of Lender, terminate such Management Agreement pursuant to its terms and replace
the Manager with a Qualified Manager pursuant to a Replacement Management
Agreement, it being understood and agreed that the management fee for such
Qualified Manager shall not exceed then prevailing market rates.  In addition
and without limiting the rights of Lender hereunder or under any of the other
Loan Documents, in the event that (i) the Management Agreement is terminated,
(ii) the Manager no longer manages the applicable Individual Property, or
(iii) a receiver, liquidator or trustee shall be appointed for Manager or if
Manager shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Manager, or if any proceeding for the dissolution or
liquidation of Manager shall be instituted, then Borrower (at Borrower’s sole
cost and expense) shall immediately, in its name, establish new deposit accounts
separate from any other Person with a depository satisfactory to Lender into
which all Rents and other income from the Individual Property shall be deposited
and shall grant Lender a first priority security interest in such account
pursuant to documentation satisfactory in form and substance to Lender.

 

Section 9.6             Servicer

 

110

--------------------------------------------------------------------------------


 

.   At the option of Lender, the Loan may be serviced by a servicer/trustee (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer.  Lender shall be responsible for any set-up fees or any
other costs relating to or arising under the Servicing Agreement.

 

Section 9.7             Matters Concerning Franchisor

 

.   If a Franchisor is in default under the terms of its Franchise Agreement
beyond any applicable grace or cure period, then Borrower shall, at the request
of Lender, terminate such Franchise Agreement pursuant to its terms and replace
the Franchisor with a Qualified Franchisor pursuant to a Replacement Franchise
Agreement, it being understood and agreed that the franchise fee for such
Qualified Franchisor shall not exceed then prevailing market rates.

 

Section 9.8             Splitting the Loan

 

.   At the election of Lender in its sole discretion, the Loan or any individual
Note making up the Loan shall be split and severed into two or more loans which,
at Lender’s election, shall not be cross-collateralized or cross-defaulted with
each other.  Borrower hereby agrees to deliver to Lender to effectuate such
severing of the Loan or any individual Note, as the case may be, as reasonably
requested by Lender, (a) additional executed documents, or amendments and
modifications to the applicable Loan Documents, (b) new opinions or updates to
the opinions delivered to Lender in connection with the closing of the Loan,
(c) endorsements and/or updates to the title insurance policies delivered to
Lender in connection with the closing of the Loan, and (d) any other
certificates, instruments and documentation reasonably determined by Lender as
necessary or appropriate to such severance (the items described in subsections
(a) through (d) collectively hereinafter shall be referred to as “Severing
Documentation”), which Severing Documentation shall be acceptable to Lender in
form and substance in its reasonable discretion.  Borrower hereby acknowledges
and agrees that upon such severing of the Loan, Lender may effect, in its sole
discretion, one or more Securitizations of which the severed loans may be a
part.

 


ARTICLE 10


MISCELLANEOUS


 

Section 10.1           Survival

 

.   This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

111

--------------------------------------------------------------------------------


 

Section 10.2           Lender’s Discretion

 

.   Whenever pursuant to this Agreement, Lender exercises any right given to it
to approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

Section 10.3           Governing Law.

 

(A)           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN
WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER

 

112

--------------------------------------------------------------------------------


 

HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE
AND APPOINT:

 

CT Corporation System

111 Eighth Avenue

New York, New York 10011

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

Section 10.4           Modification, Waiver in Writing

 

.   No modification, amendment, extension, discharge, termination or waiver of
any provision of this Agreement, or of the Note, or of any other Loan Document,
nor consent to any departure by Borrower therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 10.5           Delay Not a Waiver

 

.   Neither any failure nor any delay on the part of Lender in insisting upon
strict performance of any term, condition, covenant or agreement, or exercising
any right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt

 

113

--------------------------------------------------------------------------------


 

payment when due of all other amounts due under this Agreement, the Note or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount.

 

Section 10.6           Notices

 

.   All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, and by telecopier (with answer
back acknowledged), addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):

 

If to Lender:

 

Bank of America, N.A.

900 West Trade St., Suite 650

NC1-026-06-01

Charlotte, North Carolina  28255

Attention: Servicing Manager

 

and:

 

Bear Stearns Commercial Mortgage, Inc.

383 Madison Avenue

New York, New York 10179

Attention:  J. Christopher Hoeffel

 

with a copy to:

 

Katten Muchin Rosenman LLP

401 South Tryon Street

Suite 2600

Charlotte, North Carolina 28202-1935

Attention: Daniel S. Huffenus, Esq.

 

If to any Borrower:

 

[Borrower Name]

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention:  Lori Foust

 

with a copy to:

 

Inland American Real Estate Trust, Inc.

 

114

--------------------------------------------------------------------------------


 

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Robert H. Baum, Esq.

 

and with a copy to:

 

Inland American Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Roberta Matlin

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 

Section 10.7           Trial by Jury

 

.   BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.

 

Section 10.8           Headings

 

.   The Article and/or Section headings and the Table of Contents in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

Section 10.9           Severability

 

.   Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

Section 10.10         Preferences

 

.   Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder.  To

 

115

--------------------------------------------------------------------------------


 

the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.

 

Section 10.11         Waiver of Notice

 

.   Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 10.12         Remedies of Borrower

 

.   In the event that a claim or adjudication is made that Lender or its agents
have acted unreasonably or unreasonably delayed acting in any case where by law
or under this Agreement or the other Loan Documents, Lender or such agent, as
the case may be, has an obligation to act reasonably or promptly, Borrower
agrees that neither Lender nor its agents shall be liable for any monetary
damages, and Borrower’s sole remedies shall be limited to commencing an action
seeking injunctive relief or declaratory judgment.  The parties hereto agree
that any action or proceeding to determine whether Lender has acted reasonably
shall be determined by an action seeking declaratory judgment.

 

Section 10.13         Expenses; Indemnity.

 

(A)           BORROWER COVENANTS AND AGREES TO PAY OR, IF BORROWER FAILS TO PAY,
TO REIMBURSE, LENDER UPON RECEIPT OF WRITTEN NOTICE FROM LENDER FOR ALL
REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH (I) THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND ALL THE COSTS OF FURNISHING ALL OPINIONS BY COUNSEL FOR BORROWER
(INCLUDING WITHOUT LIMITATION ANY OPINIONS REQUESTED BY LENDER AS TO ANY LEGAL
MATTERS ARISING UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITH RESPECT TO
THE PROPERTIES); (II) BORROWER’S ONGOING PERFORMANCE OF AND COMPLIANCE WITH
BORROWER’S RESPECTIVE AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
CLOSING DATE, INCLUDING, WITHOUT LIMITATION, CONFIRMING COMPLIANCE WITH
ENVIRONMENTAL AND INSURANCE REQUIREMENTS; (III) LENDER’S ONGOING PERFORMANCE AND
COMPLIANCE WITH ALL AGREEMENTS AND CONDITIONS CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
CLOSING DATE (EXCEPT FOR THOSE COSTS AND EXPENSES EXPRESSLY ASSUMED HEREIN OR IN
THE OTHER LOAN DOCUMENTS BY LENDER); (IV) EXCEPT AS OTHERWISE

 

116

--------------------------------------------------------------------------------


 

PROVIDED IN THIS AGREEMENT, THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY
AND ADMINISTRATION OF ANY CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR
MATTERS REASONABLY REQUESTED BY LENDER; (V) SECURING BORROWER’S COMPLIANCE WITH
ANY REQUESTS MADE PURSUANT TO THE PROVISIONS OF THIS AGREEMENT; (VI) THE FILING
AND RECORDING FEES AND EXPENSES, TITLE INSURANCE AND REASONABLE FEES AND
EXPENSES OF COUNSEL FOR PROVIDING TO LENDER ALL REQUIRED LEGAL OPINIONS, AND
OTHER SIMILAR EXPENSES INCURRED IN CREATING AND PERFECTING THE LIENS IN FAVOR OF
LENDER PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (VII) ENFORCING
OR PRESERVING ANY RIGHTS, IN RESPONSE TO THIRD PARTY CLAIMS OR THE PROSECUTING
OR DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE
AGAINST, UNDER OR AFFECTING BORROWER, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE PROPERTIES, OR ANY OTHER SECURITY GIVEN FOR THE LOAN; AND (VIII) ENFORCING
ANY OBLIGATIONS OF OR COLLECTING ANY PAYMENTS DUE FROM BORROWER UNDER THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR WITH RESPECT TO THE PROPERTIES OR IN
CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS
PROVIDED UNDER THIS AGREEMENT IN THE NATURE OF A “WORK-OUT” OR OF ANY INSOLVENCY
OR BANKRUPTCY PROCEEDINGS; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE LIABLE
FOR THE PAYMENT OF ANY SUCH COSTS AND EXPENSES TO THE EXTENT THE SAME ARISE BY
REASON OF THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF
LENDER.

 

(B)           BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER FROM AND
AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL FOR LENDER IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT
LENDER SHALL BE DESIGNATED A PARTY THERETO), THAT MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST LENDER IN ANY MANNER RELATING TO OR ARISING OUT OF
(I) ANY BREACH BY BORROWER OF ITS OBLIGATIONS UNDER, OR ANY MATERIAL
MISREPRESENTATION BY BORROWER CONTAINED IN, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR (II) THE USE OR INTENDED USE OF THE PROCEEDS OF THE LOAN
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT HAVE ANY OBLIGATION TO LENDER HEREUNDER TO THE EXTENT THAT SUCH
INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR
WILLFUL MISCONDUCT OF LENDER.  TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY,
DEFEND AND HOLD HARMLESS SET FORTH IN THE PRECEDING SENTENCE MAY BE
UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC POLICY, BORROWER SHALL PAY
THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW
TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY
LENDER.

 

Section 10.14         Section 10.14  Schedules Incorporated

 

.   The Schedules annexed hereto are hereby incorporated herein as a part of
this Agreement with the same effect as if set forth in the body hereof.

 

Section 10.15         Section 10.15  Offsets, Counterclaims and Defenses

 

.   Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and

 

117

--------------------------------------------------------------------------------


 

any such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 10.16         No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender.  Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.

 

(A)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER AND
BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE OBLIGATIONS CONTAINED HEREIN OR THEREIN.  ALL CONDITIONS TO THE
OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE LOAN IN THE ABSENCE OF
STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS, ANY OR ALL OF
WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY LENDER IF, IN LENDER’S SOLE
DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.

 

Section 10.17         Publicity

 

.   All news releases, publicity or advertising by Borrower or their Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, its
designee, or any of their Affiliates shall be subject to the prior written
approval of Lender.  All news releases, publicity or advertising by Lender
through any media intended to reach the general public which refers solely to
the Borrower or to the Loan made by the Lender to the Borrower shall be subject
to the prior written approval of Borrower, provided however, the foregoing shall
not apply to Provided Information included in disclosure documents in connection
with a Securitization.

 

Section 10.18         Cross-Default; Cross-Collateralization; Waiver of
Marshalling of Assets.   Borrower acknowledges that Lender has made the Loan to
Borrower upon the security of its collective interest in the Properties and in
reliance upon the aggregate of the Properties taken together being of greater
value as collateral security than the sum of each Individual Property taken
separately.  Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of Default under each
Mortgage; (iii) each Mortgage shall constitute security for the Note as if a
single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross-collateralization shall in no event be deemed to
constitute a fraudulent conveyance..  To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s partners and others with
interests in

 

118

--------------------------------------------------------------------------------


 

Borrower, and of the Properties, or to a sale in inverse order of alienation in
the event of foreclosure of all or any of the Properties by power of sale,
Mortgages and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Properties for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Properties in preference to
every other claimant whatsoever.  In addition, Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Mortgages, any equitable right otherwise available to Borrower which would
require the separate sale of the Properties or require Lender to exhaust its
remedies against any Individual Property or any combination of the Properties
before proceeding against any other Individual Property or combination of
Properties; and further in the event of such foreclosure Borrower does hereby
expressly consents to and authorizes, at the option of Lender, the foreclosure
and sale either separately or together of any combination of the Properties.

 

Section 10.19         Waiver of Counterclaim.  Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

Section 10.20         Conflict; Construction of Documents; Reliance.  In the
event of any conflict between the provisions of this Agreement and any of the
other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

Section 10.21         Brokers and Financial Advisors.  Borrower hereby
represents that it has dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement other than Inland Mortgage Corp.  Borrower hereby
agrees to indemnify, defend and hold Lender harmless from and against any and
all claims, liabilities, costs and expenses of any kind (including Lender’s
reasonable attorneys’ fees and expenses) in any way relating to or arising from
a claim by any Person that such Person acted on behalf of Borrower or Lender in
connection with the transactions contemplated herein.  The provisions of this
Section 10.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.

 

119

--------------------------------------------------------------------------------


 

Section 10.22         Prior Agreements.  This Agreement and the other Loan
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements or understandings among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents and unless specifically set forth in a writing contemporaneous
herewith the terms, conditions and provisions of such prior agreement do not
survive execution of this Agreement.

 

Section 10.23         Transfer of Loan.  In the event that Lender transfers the
Loan, Borrower shall continue to make payments at the place set forth in the
Note until such time that Borrower is notified in writing by Lender that
payments are to be made at another place.

 

Section 10.24         Joint and Several Liability.  The parties hereto
acknowledge that the defined term “Borrower” (as well as the defined term
defining each other Collective Group) has been defined to collectively include
each Individual Borrower (and in the case of each Collective Group, defined to
collectively include each member of the same).  It is the intent of the parties
hereto in determining whether (a) a breach of a representation or a covenant has
occurred, (b) there has occurred a Default or Event of Default, or (c) an event
has occurred which would create recourse obligations under Section 9.4 of this
Agreement, that any such breach, occurrence or event with respect to any
Individual Borrower (or with respect to any single member of a Collective Group)
shall be deemed to be such a breach, occurrence or event with respect to all
Individual Borrowers (and in the case of each Collective Group, each member of
the same) and that all Individual Borrowers need not have been involved with
such breach, occurrence or event in order for the same to be deemed such a
breach, occurrence or event with respect to every Individual Borrower (and
likewise that each member of a Collective Group need not have been involved with
such breach, occurrence or event in order for the same to be deemed such a
breach, occurrence or event with respect to such Collective Group).  The term
“Collective Group” as used in this Agreement shall refer to each of the groups
of entities represented in this Agreement by the following defined terms: 
Borrower and Guarantor.  The obligations and liabilities of each Individual
Borrower shall be joint and several.

 

Section 10.25         Lender’s Right to Unwind
Cross-Collateralization/Cross-Default.  Lender shall have the right, at any time
and from time to time, to release any Individual Property or Individual Borrower
from the cross-defaulting and the cross-collateralization secured by the lien of
the applicable Mortgage. Borrower shall cooperate with Lender in executing all
documents as may be required in connection therewith.  Borrower shall properly
deliver or cause to be delivered to Lender or its designee any replacement or
substitute loan agreements, promissory notes, security instruments and other
loan documents, title, hazard and liability insurance policies, opinions of
counsel and other documents and instruments as Lender may reasonably request in
order to effectuate the foregoing. Borrower shall have no obligation to
reimburse Lender for any of Lender’s costs and expenses (including, but not
limited to, reasonable attorneys’ fees and expenses) in connection with the
foregoing.  Borrower shall have no obligation to reimburse Lender for any of
Lender’s costs and expenses (including, but not limited to, reasonable
attorneys’ fees and expenses) in connection with the foregoing.

 

Section 10.26         Reallocation of Allocated Principal Amounts.  Lender,
without in any way limiting Lender’s other rights hereunder, in its sole and
absolute discretion, shall have the

 

120

--------------------------------------------------------------------------------


 

right at any time prior to Securitization to reallocate the Allocated Principal
Amounts and/or the Release Principal Payments, provided that (i) the aggregate
principal amount of the Loan immediately following such reallocation shall equal
the outstanding principal balance of the Loan immediately prior to such
reallocation, and (ii) the weighted average interest rate of the Loan
immediately following such reallocation shall equal the weighted average
interest rate which was applicable to the Loan immediately prior to such
reallocation, notwithstanding that the application of principal to the Loan
may subsequently cause the weighted average spread of the Loan to change (but
not increase, except that the weighted average spread may subsequently increase
due to involuntary prepayments (including any involuntary prepayment due to a
Casualty or Condemnation) or if an Event of Default shall occur). At Borrower’s
sole cost and expense (including, without limitation, Lender’s attorneys fees
and costs), Borrower shall cooperate with all reasonable requests of Lender in
order to reallocate the amount of the Loan and shall execute and deliver such
documents as shall reasonably be required by Lender and the Rating Agencies in
connection therewith, all in form and substance reasonably satisfactory to
Lender and the Rating Agencies. In the event Borrower fails to execute and
deliver such documents to Lender within five (5) Business Days following such
request by Lender, Borrower hereby absolutely and irrevocably appoints Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect such
transactions, Borrower ratifying all that such attorney shall do by virtue
thereof. Borrower shall pay all costs and expenses in connection with the
reallocation of the Loan and all requirements relating thereto. It shall be an
Event of Default under this Agreement, the Note, the Mortgages and the other
Loan Documents if Borrower fails to comply with any of the terms, covenants or
conditions of this Section 10.26 after expiration of ten (10) Business Days
after notice thereof.

 

Section 10.27                          Co-Lenders.

 

(A)                                  EACH INDIVIDUAL BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT NOTWITHSTANDING THE FACT THAT THE LOAN MAY BE
SERVICED BY SERVICER, PRIOR TO A SECURITIZATION OF THE LOAN, ALL REQUESTS FOR
APPROVAL AND CONSENTS HEREUNDER AND IN EVERY INSTANCE IN WHICH LENDER’S CONSENT
OR APPROVAL IS REQUIRED, EACH INDIVIDUAL BORROWER SHALL BE REQUIRED TO OBTAIN
THE CONSENT AND APPROVAL OF EACH CO-LENDER AND ALL COPIES OF DOCUMENTS, REPORTS,
REQUESTS AND OTHER DELIVERY OBLIGATIONS OF BORROWER REQUIRED HEREUNDER SHALL BE
DELIVERED BY BORROWER TO EACH CO-LENDER.

 

(B)                                 FOLLOWING THE CLOSING DATE (I) THE
LIABILITIES OF LENDER SHALL BE SEVERAL AND NOT JOINT, (II) NEITHER CO-LENDER
SHALL BE RESPONSIBLE FOR THE OBLIGATIONS OF THE OTHER CO-LENDER, AND (III) EACH
CO-LENDER SHALL BE LIABLE TO BORROWER ONLY FOR THEIR RESPECTIVE RATABLE SHARE OF
THE LOAN. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ALL INDEMNITIES BY
BORROWER AND OBLIGATIONS FOR COSTS, EXPENSES, DAMAGES OR ADVANCES SET FORTH
HEREIN SHALL RUN TO AND BENEFIT EACH CO-LENDER IN ACCORDANCE WITH ITS RATABLE
SHARE.

 

(C)                                  EACH CO-LENDER AGREES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE ON THE OTHER CO-LENDER, AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT
ANALYSIS OF BORROWER AND THEIR AFFILIATES AND DECISION TO ENTER INTO THIS
AGREEMENT AND THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE OTHER
CO-LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO

 

121

--------------------------------------------------------------------------------


 

MAKE ITS OWN ANALYSIS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS
AGREEMENT OR UNDER ANY OTHER LOAN DOCUMENT.

 

Section 10.28                     MERS. Mortgage Electronic Registration
Systems, Inc., a Delaware corporation (“MERS”), serves as mortgagee of record
and secured party solely as nominee, in an administrative capacity, for Lender
and only holds legal title to the interests granted, assigned, and transferred
in the Mortgages and the Assignments of Leases. MERS shall at all times comply
with the instructions of Lender. If necessary to comply with law or custom, MERS
(for the benefit of Lender) may be directed by Lender to exercise any or all of
those interests, including without limitation, the right to foreclose and sell
the applicable Individual Property, and take any action required of Lender,
including without limitation, a release, discharge or reconveyance of the
applicable Mortgage. Subject to the foregoing, all references in the Loan
Documents to “Mortgagee” shall include Lender and its successors and assigns.
The relationship of Borrower and Lender under the Mortgages and the other Loan
Documents is, and shall at all times remain, solely that of borrower and lender
(the role of MERS thereunder being solely that of nominee as set forth above and
not that of a lender); and Mortgagee neither undertakes nor assumes any
responsibility or duty to Borrower or to any other Person with respect to any
Individual Property.

(THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK)

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

IA ORCHARD HOTELS TUCSON SOUTH WILLIAMS, L.L.C., a Delaware limited liability
company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS TUCSON SOUTH WILLIAMS TRS, L.L.C., a Delaware limited
liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

123

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS TUCSON EAST WILLIAMS, L.L.C., a Delaware limited liability
company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS TUCSON EAST WILLIAMS TRS, L.L.C., a Delaware limited liability
company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

124

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS LOS ALAMITOS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS LOS ALAMITOS TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

125

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS COLORADO SPRINGS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS COLORADO SPRINGS TRS, L.L.C., a Delaware limited liability
company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

126

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS DANBURY, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS DANBURY TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

127

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS TAMPA, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS TAMPA TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

128

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS BATON ROUGE, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS BATON ROUGE TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

129

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS CRANBURY, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS CRANBURY TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

130

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS LEBANON, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS LEBANON TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

131

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS SOMERSET, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS SOMERSET TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

132

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS ALBUQUERQUE, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS ALBUQUERQUE TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

133

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS HAUPPAUGE, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS HAUPPAUGE TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

134

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS WESTBURY, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

Treasurer

 

 

 

IA ORCHARD HOTELS WESTBURY TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

135

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS SOLON, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS SOLON TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

136

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS NASHVILLE, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS NASHVILLE TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

137

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS ADDISON LIMITED PARTNERSHIP, an Illinois limited partnership

 

By:                              IA Orchard Hotels Addison GP, L.L.C., a
Delaware limited liability company, its general partner

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS ADDISON TRS LIMITED PARTNERSHIP, an Illinois limited
partnership

 

By:                              IA Orchard Hotels Addison TRS GP, L.L.C., a
Delaware limited liability company, its general partner

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

138

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS BROWNSVILLE LIMITED PARTNERSHIP, an Illinois limited
partnership

 

By:                              IA Orchard Hotels Brownsville GP, L.L.C., a
Delaware limited liability company, its general partner

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS BROWNSVILLE TRS LIMITED PARTNERSHIP, an Illinois limited
partnership

 

By:                              IA Orchard Hotels Brownsville TRS GP, L.L.C., a
Delaware limited liability company, its general partner

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

139

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS DALLAS LIMITED PARTNERSHIP, an Illinois limited partnership

 

By:                              IA Orchard Hotels Dallas GP, L.L.C., a Delaware
limited liability company, its general partner

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS DALLAS TRS LIMITED PARTNERSHIP, an Illinois limited
partnership

 

By:                              IA Orchard Hotels Dallas TRS GP, L.L.C., a
Delaware limited liability company, its general partner

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

140

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS FORT WORTH LIMITED PARTNERSHIP, an Illinois limited
partnership

 

By:                              IA Orchard Hotels Fort Worth GP, L.L.C., a
Delaware limited liability company, its general partner

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS FORT WORTH TRS LIMITED PARTNERSHIP, an Illinois limited
partnership

 

By:                              IA Orchard Hotels Fort Worth TRS GP, L.L.C., a
Delaware limited liability company, its general partner

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

141

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS HARLINGEN LIMITED PARTNERSHIP, an Illinois limited partnership

 

By:                              IA Orchard Hotels Harlingen GP, L.L.C., a
Delaware limited liability company, its general partner

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS HARLINGEN TRS LIMITED PARTNERSHIP, an Illinois limited
partnership

 

By:                              IA Orchard Hotels Harlingen TRS GP, L.L.C., a
Delaware limited liability company, its general partner

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

142

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS HOUSTON 9965 WESTHEIMER LIMITED PARTNERSHIP, an Illinois
limited partnership

 

By:                              IA Orchard Hotels Houston 9965 Westheimer GP,
L.L.C., a Delaware limited liability company, its general partner

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS HOUSTON 9965 WESTHEIMER TRS LIMITED PARTNERSHIP, an Illinois
limited partnership

 

By:                              IA Orchard Hotels Houston 9965 Westheimer TRS
GP, L.L.C., a Delaware limited liability company, its general partner

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

143

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS HOUSTON 9975 WESTHEIMER LIMITED PARTNERSHIP, an Illinois
limited partnership

 

By:                              IA Orchard Hotels Houston 9975 Westheimer GP,
L.L.C., a Delaware limited liability company, its general partner

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS HOUSTON 9975 WESTHEIMER TRS LIMITED PARTNERSHIP, an Illinois
limited partnership

 

By:                              IA Orchard Hotels Houston 9975 Westheimer TRS
GP, L.L.C., a Delaware limited liability company, its general partner

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

144

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS HOUSTON 2929 WESTPARK LIMITED PARTNERSHIP, an Illinois limited
partnership

 

By:                              IA Orchard Hotels Houston 2929 Westpark GP,
L.L.C., a Delaware limited liability company, its general partner

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS HOUSTON 2929 WESTPARK TRS LIMITED PARTNERSHIP, an Illinois
limited partnership

 

By:                              IA Orchard Hotels Houston 2929 Westpark TRS GP,
L.L.C., a Delaware limited liability company, its general partner

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

145

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS HOUSTON 2939 WESTPARK LIMITED PARTNERSHIP, an Illinois limited
partnership

 

By:                              IA Orchard Hotels Houston 2939 Westpark GP,
L.L.C., a Delaware limited liability company, its general partner

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS HOUSTON 2939 WESTPARK TRS LIMITED PARTNERSHIP, an Illinois
limited partnership

 

By:                              IA Orchard Hotels Houston 2939 Westpark TRS GP,
L.L.C., a Delaware limited liability company, its general partner

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

146

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS IRVING LIMITED PARTNERSHIP, an Illinois limited partnership

 

By:                              IA Orchard Hotels Irving GP, L.L.C., a Delaware
limited liability company, its general partner

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS IRVING TRS LIMITED PARTNERSHIP, an Illinois limited
partnership

 

By:                              IA Orchard Hotels Irving TRS GP, L.L.C., a
Delaware limited liability company, its general partner

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

147

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS VIENNA, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS VIENNA TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

[Signatures continue on following page]

 

148

--------------------------------------------------------------------------------


 

IA ORCHARD HOTELS FEDERAL WAY, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

IA ORCHARD HOTELS FEDERAL WAY TRS, L.L.C., a Delaware limited liability company

 

By:                              Inland American Orchard TRS Holding, Inc., a
Delaware corporation, its sole member

 

 

  By:

  /s/ Lori J. Foust

 

 

 

 

  Name:

  Lori J. Foust

 

 

 

 

  Title:

  Treasurer

 

 

 

                [Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

LENDER:

 

BANK OF AMERICA, N.A., a national banking association

 

 

  By:

  Illegible

 

 

 

 

  Name:

  Illegible

 

 

 

 

  Title:

  Illegible

 

 

 

BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation

 

 

  By:

  /s/ Michael Forastiere

 

 

 

 

  Name:

  Michael Forastiere

 

 

 

 

  Title:

  Managing Director

 

 

149

--------------------------------------------------------------------------------


 

SCHEDULE I

LIST OF BORROWERS (by Property)

 

Property

 

Owner Borrower

 

Operating Lessee Borrower

Tucson Courtyard
201 South Williams Blvd.
Tucson, AZ 85711

 

IA Orchard Hotels Tucson South Williams, L.L.C., a Delaware limited liability
company

 

IA Orchard Hotels Tucson South Williams TRS, L.L.C., a Delaware limited
liability company

Lebanon Courtyard
300 Corporate Drive
Lebanon, NJ 08833

 

IA Orchard Hotels Lebanon, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Lebanon TRS, L.L.C., a Delaware limited liability company

Addison Courtyard
15160 Quorum Drive
Addison, TX 75001

 

IA Orchard Hotels Addison Limited Partnership

 

IA Orchard Hotels Addison TRS Limited Partnership

Fort Worth Courtyard
6530 West Freeway
Fort Worth, TX 76116

 

IA Orchard Hotels Fort Worth Limited Partnership

 

IA Orchard Hotels Fort Worth TRS Limited Partnership

West Chase Courtyard
9975 Westheimer Road
Houston, TX 77042

 

IA Orchard Hotels Houston 9975 Westheimer Limited Partnership

 

IA Orchard Hotels Houston 9975 Westheimer TRS Limited Partnership

West University Courtyard
2929 Westpark Drive
Houston, TX 77005

 

IA Orchard Hotels Houston 2929 Westpark Limited Partnership

 

IA Orchard Hotels Houston 2929 Westpark TRS Limited Partnership

Vienna Courtyard
2722 Gallows Road
Vienna, VA 22180

 

IA Orchard Hotels Vienna, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Vienna TRS, L.L.C., a Delaware limited liability company

Federal Way Courtyard
31910 Gateway Ctr
Boulevard
S Federal Way, WA 98003

 

IA Orchard Hotels Federal Way, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Federal Way TRS, L.L.C., a Delaware limited liability company

Harlingen Courtyard
1725 West Filmore Avenue
Harlingen, TX 78550

 

IA Orchard Hotels Harlingen Limited Partnership

 

IA Orchard Hotels Harlingen TRS Limited Partnership

Tampa Hilton
1700 East 9th Avenue
Tampa, FL 33605

 

IA Orchard Hotels Tampa, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Tampa TRS, L.L.C., a Delaware limited liability company

Westbury Hilton
1575 Privado Road
Westbury, NY 11590

 

IA Orchard Hotels Westbury, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Westbury TRS, L.L.C., a Delaware limited liability company

Colorado Springs Homewood
9130 Explorer Drive
Colorado Springs, CO 80920

 

IA Orchard Hotels Colorado Springs, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Colorado Springs TRS, L.L.C., a Delaware limited liability
company

Baton Rouge Homewood
5860 Corporate Center Dr
Baton Rouge, LA 70808

 

IA Orchard Hotels Baton Rouge, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Baton Rouge TRS, L.L.C., a Delaware limited liability company

 

150

--------------------------------------------------------------------------------


 

Property

 

Owner Borrower

 

Operating Lessee Borrower

Albuquerque Homewood
7101 Arvada Avenue, Ne
Albuquerque, NM 87110

 

IA Orchard Hotels Albuquerque, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Albuquerque TRS, L.L.C., a Delaware limited liability company

Solon Homewood
6085 Enterprise Parkway
Solon, OH 44139

 

IA Orchard Hotels Solon, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Solon TRS, L.L.C., a Delaware limited liability company

Tucson Residence
5400 East Williams Circle
Tucson, AZ 85711

 

IA Orchard Hotels Tucson East Williams, L.L.C., a Delaware limited liability
company

 

IA Orchard Hotels Tucson East Williams TRS, L.L.C., a Delaware limited liability
company

Los Alamitos Residence
4931 Katella Avenue
Los Alamitos, CA

 

IA Orchard Hotels Los Alamitos, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Los Alamitos TRS, L.L.C., a Delaware limited liability company

Cranbury Residence
2662 Route 130
Cranbury, NJ 08512

 

IA Orchard Hotels Cranbury, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Cranbury TRS, L.L.C., a Delaware limited liability company

Somerset Residence
37 Worlds Fair Drive
Somerset, NJ 08873

 

IA Orchard Hotels Somerset, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Somerset TRS, L.L.C., a Delaware limited liability company

Hauppauge Residence
850 Veterans Memorial Highway Hauppauge, NY 11788

 

IA Orchard Hotels Hauppauge, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Hauppauge TRS, L.L.C., a Delaware limited liability company

Nashville Residence

2300 Elm Hill Pike
Nashville, TN 37214

 

IA Orchard Hotels Nashville, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Nashville TRS, L.L.C., a Delaware limited liability company

Brownsville Residence
3975 North Expressway 83 Brownsville, TX 78520

 

IA Orchard Hotels Brownsville Limited Partnership

 

IA Orchard Hotels Brownsville TRS Limited Partnership

Irving Residence
8600 Esters Boulevard
Irving, TX 75063

 

IA Orchard Hotels Irving Limited Partnership

 

IA Orchard Hotels Irving TRS Limited Partnership

Park Central Residence
7642 LBJ Freeway
Dallas, TX 75251

 

IA Orchard Hotels Dallas Limited Partnership

 

IA Orchard Hotels Dallas TRS Limited Partnership

West Chase Residence
9965 Westheimer Road
Houston, TX 77042

 

IA Orchard Hotels Houston 9965 Westheimer Limited Partnership

 

IA Orchard Hotels Houston 9965 Westheimer TRS Limited Partnership

West University Residence

2939 Westpark Drive
Houston, TX 77005

 

IA Orchard Hotels Houston 2939 Westpark Limited Partnership

 

IA Orchard Hotels Houston 2939 Westpark TRS Limited Partnership

 

151

--------------------------------------------------------------------------------


 

Property

 

Owner Borrower

 

Operating Lessee Borrower

Danbury Springhill
30 Old Ridgebury Road
Danbury, CT 06810

 

IA Orchard Hotels Danbury, L.L.C., a Delaware limited liability company

 

IA Orchard Hotels Danbury TRS, L.L.C., a Delaware limited liability company

 

152

--------------------------------------------------------------------------------